                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 1 of 483



                                                              EXHIBIT B
                                                             Track 2 Cases1

                                                                            Transferor Court
                                                                                                     No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                    Federal        Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                    Jurisdiction
                                                                                Complaint
Albert Miller v. C.R. Bard, Inc. and Bard Peripheral      CV-15-01639-PHX- USDC TN, Middle                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                                Firm
Arizona, Phoenix Division, CV-15-01639-PHX-DGC
Melonee Murray and John Murray v. C. R. Bard, Inc. CV-15-01720-PHX- USDC CA, Central                               Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                                - Moorestown, NJ
District Court, District of Arizona, Phoenix Division,
CV-15-01720-PHX-DGC
Debra Green v. C. R. Bard, Inc. and Bard Peripheral       CV-15-01723-PHX- USDC FL, Middle                         Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                                - Moorestown, NJ
Arizona, Phoenix Division, CV-15-01723-PHX-DGC
Joji Takada, Trustee in Bankruptcy for John Noonan CV-15-01885-PHX- USDC IL, Northern                              Lopez McHugh LLP
and John Noonan v. C. R. Bard, Inc. and Bard              DGC              District                                - Moorestown, NJ
Peripheral Vascular, Inc., United States District Court
for the District of Arizona, Phoenix Division, CV-15-
01885-PHX-DGC
Denise O'Neil and Gerald Ray O'Neill v. C. R. Bard, CV-15-01926-PHX- USDC TX,                                      Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., USDC,            DGC              Southern District                       - Moorestown, NJ
District of Arizona, Phoenix Division, CV-15-01926-
PHX-DGC


1
    Co-Lead counsel for the Plaintiff’s Steering Committee request that each individual action that may be considered for dismissal based
    on lack of federal jurisdiction be afforded briefing and hearing on the matter. The Defendants believe that briefing is unnecessary,
    since the lack of diversity jurisdiction is apparent from the information already available
Page 1 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 2 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                      Case Caption                                                                Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Myra Edwards and Wesley Edwards v. C. R. Bard, Inc. CV-15-02090-PHX- USDC VA, Western                          Baron & Budd PC -
and Bard Peripheral Vascular, Inc., United States          DGC              District                           Dallas, TX
District Court, District of Arizona, CV-15-02090-
PHX-DGC
Mary Duffie and James Duffie v. C. R. Bard, Inc. and CV-15-02093-PHX- USDC GA,                                 Childers, Schlueter &
Bard Peripheral Vascular, Inc., USDC, District of          DGC              Northern District                  Smith, LLC
Arizona, Phoenix Division, CV-15-02093-PHX-DGC
Cheryl Rouse v. C. R. Bard, Inc. and Bard Peripheral CV-15-02227-PHX- USDC CA,                                 Law Office of
Vascular, Inc., USDC, District of Arizona, Phoenix         DGC              Northern District                  Carlyle Varlack
Division, CV-15-02227-PHX-DGC
Karen Brown v. C. R. Bard, Inc. and Bard Peripheral CV-15-02302-PHX- USDC IL, Northern                         Bernstein Liebhard
Vascular, Inc., United States District Court, District of DGC               District                           LLP
Arizona, Phoenix Division, CV-15-02302-PHX-DGC
Donald E. Yates and Joy E. Yates v. C. R. Bard, Inc. CV-15-02380-PHX- USDC IN, Southern                        Dalimonte Rueb
and Bard Peripheral Vascular, Inc., United States          DGC              District                           Stoller, LLP -
District Court, District of Arizona, Phoenix Division,                                                         Boston, MA
CV-15-02380-PHX-DGC
Kendrick Taylor v. C. R. Bard, Inc. and Bard               CV-15-02463-PHX- USDC AL,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                Southern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-15-02463-
PHX-DGC
Thomas Eaker and Priscilla Eaker v. C. R. Bard, Inc., CV-15-02573-PHX- USDC TX, Eastern                        McSweeney
et al., United States District Court, District of Arizona, DGC              District                           Langevin, LLC
Phoenix Division, CV-15-02573-PHX-DGC



Page 2 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 3 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Audrey R. Keegan v. C. R. Bard, Inc. and Bard             CV-15-02642-PHX- USDC PA, Middle                        Cory Watson
Peripheral Vascular, Inc., United States District Court, DGC               District                               Attorneys
District of Arizona, Phoenix Division, CV-15-2463-
PHX-DGC
Tommy Lee Beal v. C. R. Bard, Inc. and Bard               CV-15-02648-PHX- USDC NC, Western                       Cory Watson
Peripheral Vascular, Inc., United States District Court, DGC               District                               Attorneys
District of Arizona, Phoenix Division, CV-15-02648-
PHX-DGC
Gary Leigh Piazza v. C. R. Bard, Inc. and Bard            CV-15-02656-PHX- USDC NY, Western                       Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                               Heimann &
District of Arizona, Phoenix Division, CV-15-02656-                                                               Bernstein, LLP -
PHX-DGC                                                                                                           New York, NY
Freedom Zybert v. C. R. Bard, Inc. and Bard               CV-16-00002-PHX- Not identified in                      Brenes Law Group
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  PC
District of Arizona, Phoenix Division, CV-16-00002-
PHX-DGC
Lynn Ann Agnew and James Edward Agnew v. C. R. CV-16-00027-PHX- USDC FL, Middle                                   Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                               - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00027-PHX-DGC
Linda Lue King v. C. R. Bard, Inc. and Bard Peripheral CV-16-00034-PHX- USDC TX,                                  Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC              Northern District                      Rhode Island
Arizona, Phoenix Division, CV-16-00034-PHX-DGC




Page 3 of 483
                             Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 4 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Regina Kinney and James Kinney v. C. R. Bard, Inc.          CV-16-00040-PHX- USDC TN, Western                   Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00040-PHX-DGC
Cynthia Bruhn and Rick Reed v. C. R. Bard, Inc. and         CV-16-00058-PHX- USDC IA, Southern                  Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District      DGC              District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
00058-PHX-DGC
Marie Dolan v. C. R. Bard, Inc. and Bard Peripheral         CV-16-00059-PHX- USDC WI, Western                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00059-PHX-DGC
Phillip Batchelder and Kim Batchelder v. C. R. Bard,        CV-16-00060-PHX- USDC TX,                           Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Southern District                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00060-PHX-DGC
Michael King v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00067-PHX- USDC IL, Central                   Cowper Law - Austin
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-16-00067-PHX-DGC
Karen S Thomas v. C. R. Bard, Inc. and Bard                 CV-16-00090-PHX- USDC NY,                           Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  - Buffalo, NY
District of Arizona, Phoenix Division, CV-16-00090-
PHX-DGC
Debbie Anderson v. C. R. Bard, Inc. and Bard                CV-16-00097-PHX- USDC FL, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,    DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-00097-
PHX-DGC

Page 4 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 5 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Vivian Baldwin v. C. R. Bard, Inc. and Bard Peripheral CV-16-00109-PHX- USDC PA, Middle                       Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00109-PHX-DGC
Anders Linster v. C. R. Bard, Inc., and Bard Peripheral CV-16-00111-PHX- USDC WI, Western                     Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00111-PHX-DGC
Paula Peters v. C. R. Bard, Inc. and Bard Peripheral      CV-16-00112-PHX- USDC FL, Northern                  Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00112-PHX-DGC
Mark Seaman and Donna Seaman v. C. R. Bard, Inc. CV-16-00113-PHX- USDC TX,                                    Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00113-PHX-DGC
Maygret Wood and John Bradshaw Wood III, Executor CV-16-00114-PHX- USDC MD                                    Lopez McHugh LLP
of Estate v. C. R. Bard, Inc., and Bard Peripheral        DGC                                                 - Newport Beach, CA
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-00114-PHX-DGC
Brett Waliczek and Elizabeth Waliczek v. C. R. Bard, CV-16-00115-PHX- USDC IN, Southern                       Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00115-PHX-DGC
April Buracker v. C. R. Bard, Inc. and Bard Peripheral CV-16-00121-PHX- USDC MD                               Cowper Law - Austin
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-00121-PHX-DGC



Page 5 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 6 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bradley Ricker v. C. R. Bard, Inc. and Bard Peripheral CV-16-00130-PHX- USDC PA, Middle                       Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Moorestown, NJ
Arizona, Phoenix Division, CV-16-00130-PHX-DGC
Dezarae Anzaldua v. C. R. Bard, Inc. and Bard             CV-16-00174-PHX- USDC NM                            Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                  Heimann &
District of Arizona, Phoenix Division, CV-16-00174-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Deborah Kucharski v. C. R. Bard, Inc. and Bard            CV-16-00175-PHX- USDC WI, Eastern                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                           Heimann &
District of Arizona, Phoenix Division, CV-16-00175-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Kirsten Bicica v. C. R. Bard, Inc. and Bard Peripheral CV-16-00177-PHX- USDC MA                               Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-16-00177-PHX-DGC
Cheyenne Carter v. C. R. Bard, Inc. and Bard              CV-16-00178-PHX- USDC OR                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Dallas, TX
District of Arizona, Phoenix Division, CV-16-00178-
PHX-DGC
Kimberly Curry v. C. R. Bard, Inc., and Bard              CV-16-00179-PHX- USDC TX, Western                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-16-00179-
PHX-DGC
Robert Dougal v. C. R. Bard, Inc., and Bard Peripheral CV-16-00180-PHX- USDC FL, Middle                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-00180-PHX-DGC


Page 6 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 7 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Judy Gibson v. C. R. Bard, Inc. and Bard Peripheral       CV-16-00181-PHX- USDC FL, Middle                    Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-00181-PHX-DGC
Susan Hayes v. C. R. Bard, Inc., and Bard Peripheral CV-16-00182-PHX- USDC OH,                                Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-16-00182-PHX-DGC
Patty King v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00183-PHX- USDC TN, Western                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-00183-PHX-DGC
Jacob Richardson and Andrea Jean Richardson v. C. R. CV-16-00206-PHX- USDC HI                                 Lopez McHugh LLP
Bard Inc. and Bard Peripheral Vascular, Inc., United DGC                                                      - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00206-PHX-DGC
James Brassard and Jamie Brassard v. C. R. Bard, Inc., CV-16-00208-PHX- USDC CA,                              Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  PLLC
District Court, District of Arizona, Phoenix Division,
CV-16-00208-PHX-DGC
Beth Hardenbrook and Ron Hardenbrook v. C. R.             CV-16-00216-PHX- USDC IA, Southern                  Goldenberg Law,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           PLLC
States District Court, District of Arizona, Phoenix
Division, CV-16-00216-PHX-DGC
Gary Tomlinson v. C. R. Bard, Inc. and Bard               CV-16-00235-PHX- USDC FL, Southern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-16-00235-
PHX-DGC


Page 7 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 8 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Margaret Owens and Willie Owens v. C. R. Bard, Inc., CV-16-00241-PHX- USDC VA, Western                        Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States         DGC              District                           PLLC
District Court, District of Arizona, Phoenix Division,
CV-16-00241-PHX-DGC
Gale Robinson v. C. R. Bard, Inc. and Bard Peripheral CV-16-00242-PHX- USDC CA, Central                       Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-16-00242-PHX-DGC
Martha A. Patterson Mendes v. C. R. Bard, Inc. and        CV-16-00250-PHX- USDC FL, Middle                    Kasdan LippSmith
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Weber Turner, LLP
Court, District of Arizona, Phoenix Division, CV-16-
00250-PHX-DGC
Nathan Anastasoff v. C. R. Bard, Inc. and Bard            CV-16-00262-PHX- USDC MA                            Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-00262-
PHX-DGC
Audrey Valente-Kropf and John Kropf v. C. R. Bard, CV-16-00265-PHX- USDC FL, Southern                         Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00265-PHX-DGC
David Troulliet v. C. R. Bard, Inc. and Bard Peripheral CV-16-00266-PHX- USDC LA, Eastern                     Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00266-PHX-DGC
Eileen Schmuck and Kevin Schmuck v. C. R. Bard,           CV-16-00267-PHX- USDC PA, Middle                    Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00267-PHX-DGC

Page 8 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 9 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Joseph Catlin Mixson and Virginia Breann Mixson v.          CV-16-00268-PHX- USDC FL, Northern                  Lopez McHugh LLP
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District                           - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-00268-PHX-DGC
George Borden and Melody Borden v. C. R. Bard, Inc.,        CV-16-00269-PHX- USDC MA                            Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., District of Arizona,    DGC                                                 - Newport Beach, CA
Phoenix Division, CV-16-00269-PHX-DGC
John Anderson v. C. R. Bard, Inc. and Bard Peripheral       CV-16-00270-PHX- USDC OH,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-16-00270-PHX-DGC
Ronald Moody Jr. v. C. R. Bard, Inc., and Bard              CV-16-00286-PHX- USDC GA,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-00286-
PHX-DGC
Goldie Brown v. C. R. Bard, Inc., and Bard Peripheral       CV-16-00294-PHX- USDC PA, Eastern                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00294-PHX-DGC
Naomi Brewer v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00303-PHX- USDC TX, Western                   Kasdan LippSmith
Vascular, Inc., United States District Court, District of   DGC              District                           Weber Turner, LLP
Arizona, Phoenix Division, CV-16-00303-PHX-DGC
Dodi Froehlich v. C. R. Bard, Inc., and Bard Peripheral     CV-16-00338-PHX- USDC FL, Middle                    Brenes Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC              District                           PC
Division, CV-16-00338-PHX-DGC
Valencia Allen v. C. R. Bard, Inc., and Bard Peripheral     CV-16-00340-PHX- USDC FL, Southern                  Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00340-PHX-DGC

Page 9 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 10 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Brent Dewitt v. C. R. Bard, Inc. and Bard Peripheral      CV-16-00355-PHX- USDC NY,                           Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              Southern District                  - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00355-PHX-DGC
Barbara Van Sciver v. C. R. Bard, Inc. and Bard           CV-16-00386-PHX- USDC MN                            Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                  Heimann &
District of Arizona, Phoenix Division, CV-16-00386-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Heather McLaine and Ronald Eugene McLaine v. C. CV-16-00395-PHX- USDC OH,                                     Lopez McHugh LLP
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Southern District                  - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-00395-PHX-DGC
Kristy Leigh Williams v. C. R. Bard, Inc., and Bard       CV-16-00435-PHX- USDC MS,                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-16-00435-
PHX-DGC
Alexandra Willmarth v. C. R. Bard, Inc. and Bard          CV-16-00445-PHX- USDC WI, Western                   Johnson Becker,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC
District of Arizona, Phoenix Division, CV-16-00445-
PHX-DGC
Lance Cain v. C. R. Bard, Inc., United States District CV-16-00446-PHX- USDC CO                               Holland Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC
00446-PHX-DGC
Charles Johnson v. C. R. Bard, Inc. and Bard              CV-16-00473-PHX- USDC PA, Eastern                   Riley & Jackson, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-00473-
PHX-DGC

Page 10 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 11 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Jimmy John Besaw v. C. R. Bard, Inc., and Bard           CV-16-00477-PHX- USDC AR, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-00477-
PHX-DGC
Sharon Alethia Rose v. C. R. Bard, Inc., and Bard        CV-16-00479-PHX- USDC CT                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-16-00479-
PHX-DGC
Jamison Wayne Olds v. C. R. Bard, Inc. and Bard          CV-16-00483-PHX- USDC TN, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-00483-
PHX-DGC
Rebecca Eaton and Timothy McKelvey v. C. R. Bard, CV-16-00487-PHX- USDC IL, Central                          Nations Law Firm -
Inc., and Bard Peripheral Vascular, Inc., United States DGC               District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-16-00487-PHX-DGC
Roberta Fairman v. C. R. Bard, Inc., and Bard            CV-16-00491-PHX- USDC MS,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-16-00491-
PHX-DGC
Tabitha Renee Holcomb v. C. R. Bard, Inc., and Bard CV-16-00495-PHX- USDC FL, Middle                         Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-00495-
PHX-DGC




Page 11 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 12 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Randall A. Lauhoff v. C. R. Bard, Inc. and Bard           CV-16-00507-PHX- USDC TX,                           Snapka Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-16-00507-
PHX-DGC
Theresa Reynolds-McDonnell and Donald S.                  CV-16-00524-PHX- USDC NY, Eastern                   Brenes Law Group
McDonnell v. C. R. Bard, Inc., and Bard Peripheral        DGC              District                           PC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-00524-PHX-DGC
Carla Fletcher v. C. R. Bard, Inc., and Bard Peripheral CV-16-00541-PHX- USDC PA, Eastern                     Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00541-PHX-DGC
Ronald Williams and Kimberly Anne Williams v. C. R. CV-16-00542-PHX- USDC KY, Western                         Lopez McHugh LLP
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                 District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00542-PHX-DGC
Randy Witmer and Barbara E. Witmer v. C. R. Bard, CV-16-00543-PHX- USDC PA, Middle                            Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States DGC                District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00543-PHX-DGC
Joceylayn Mia Johnson v. C. R. Bard, Inc., and Bard CV-16-00605-PHX- USDC WV,                                 Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  South Carolina
District of Arizona, Phoenix Division, CV-16-00605-
PHX-DGC




Page 12 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 13 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
David Capriglione v. C. R. Bard, Inc. and Bard            CV-16-00621-PHX- USDC MO, Eastern                   Kasdan LippSmith
Peripheral Vascular, Inc., United States District Court, DGC               District                           Weber Turner, LLP
District of Arizona, Phoenix Division, CV-16-00621-
PHX-DGC
John Marshall and Jeannie Marshall v. C. R. Bard, Inc., CV-16-00701-PHX- USDC IL, Central                     McSweeney
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Langevin, LLC
District Court, District of Arizona, Phoenix Division,
CV-16-00701-PHX-DGC
Elmer Steinbrunn v. C. R. Bard, Inc., and Bard            CV-16-00739-PHX- USDC PA, Middle                    Stueve Siegel Hanson
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           LLP
CV-16-00739-PHX-DGC
Gary Meade v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00762-PHX- USDC CT                            Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC                                                 Heimann &
Arizona, Phoenix Division, CV-16-00762-PHX-DGC                                                                Bernstein, LLP -
                                                                                                              New York, NY
Glen Watson v. C. R. Bard, Inc., and Bard Peripheral CV-16-00793-PHX- USDC FL, Middle                         Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC         District                                Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-00793-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA
William Geoghegan and Robin Geoghegan v. C. R.          CV-16-00797-PHX- USDC CA, Central                     Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United   DGC              District                             - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00797-PHX-DGC




Page 13 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 14 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Heather McKinney and Kevin James McKinney v. C.             CV-16-00829-PHX- USDC PA, Middle                    Lopez McHugh LLP
R. Bard, Inc., and Bard Peripheral Vascular, Inc.,          DGC              District                           - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-00829-PHX-DGC
Shane Tice v. Bard Peripheral Vascular, Inc., United        CV-16-00832-PHX- USDC NJ                            Rheingold, Giuffra,
States District Court, District of Arizona, Phoenix         DGC                                                 Ruffo & Plotkin LLP
Division, CV-16-00832-PHX-DGC
Puja Ohri v. C. R. Bard, Inc., and Bard Peripheral          CV-16-00837-PHX- USDC MD                            Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00837-PHX-DGC
Michael Mulder and Kristie Mulder v. C. R. Bard, Inc.,      CV-16-00842-PHX- USDC AL, Middle                    Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00842-PHX-DGC
Shirley Stout and Johnny Robert Stout, Sr. v. C. R.         CV-16-00847-PHX- USDC TN, Western                   Lopez McHugh LLP
Bard, Inc., and Bard Peripheral Vascular, Inc., United      DGC              District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00847-PHX-DGC
Joyce Hall v. C. R. Bard, Inc. and Bard Peripheral          CV-16-00851-PHX- USDC TX,                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-16-00851-PHX-DGC
Dustin Craig v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00869-PHX- USDC GA, Middle                    Kenneth S Nugent,
Vascular, Inc., United States District Court, District of   DGC              District                           PC
Arizona, Phoenix Division, CV-16-00869-PHX-DGC



Page 14 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 15 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                    Case Caption                                                                     Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                   Jurisdiction
                                                                               Complaint
Melanie Buttermure Mauldin v. C. R. Bard, Inc. and        CV-16-00877-PHX- USDC SC                                Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District    DGC                                                     - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
00877-PHX-DGC
John Shelton and Michele Shelton v. C. R. Bard, Inc.,     CV-16-00878-PHX- USDC FL, Middle                        Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                               - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00878-PHX-DGC
Lisa Hanratty and Joseph Hanratty v. C. R. Bard, Inc.,    CV-16-00879-PHX- Not identified in                      Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              Plaintiff's complaint                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00879-PHX-DGC
Lisa Fitch and Bobby Fitch v. C. R. Bard, Inc., and       CV-16-00882-PHX- USDC NC, Western                       Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District    DGC              District                               - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
00882-PHX-DGC
Terry Hoke and Arinda Hoke v. C. R. Bard, Inc., and       CV-16-00891-PHX- USDC MN                                Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District    DGC                                                     - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
00891-PHX-DGC
Debra Zamsky and Michael Zamsky v. C. R. Bard,            CV-16-00901-PHX- USDC MS,                               Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States   DGC              Southern District                      - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00901-PHX-DGC




Page 15 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 16 of 483




                                                                            Transferor Court
                                                                                                   No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                  Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                  Jurisdiction
                                                                                Complaint
Cory Behlke v. C. R. Bard, Inc. and Bard Peripheral       CV-16-00902-PHX- USDC MD                               Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                    - Newport Beach, CA
Arizona, Phoenix Division, CV-16-00902-PHX-DGC
Britt Sherfy and David Lee Story v. C. R. Bard, Inc., CV-16-00904-PHX- USDC TX,                                  Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                     - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00904-PHX-DGC
Jennifer Fulton-Wolcott v. C. R. Bard, Inc. and Bard CV-16-00905-PHX- USDC WI, Eastern                           Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                              LLC
District of Arizona, Phoenix Division, CV-16-00905-
PHX-DGC
Shelly LaDawn McCabe v. C. R. Bard, Inc. and Bard CV-16-00918-PHX- USDC MO,                                      Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Western District                      - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-00918-
PHX-DGC
Christine Kiscadden v. C. R. Bard, Inc. and Bard          CV-16-00919-PHX- Not identified in                     Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                 - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-00919-
PHX-DGC
Susan Mae Engroff and Joseph J Engroff v. C. R. Bard, CV-16-00920-PHX- USDC KS                   AZ resident     Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States DGC                                                      - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00920-PHX-DGC




Page 16 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 17 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Beverly Lusk and Richard Lee Lusk v. C. R. Bard, Inc. CV-16-00921-PHX- USDC WV,                               Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00921-PHX-DGC
Judy Elaine Painter and Donald Eugene Painter v. C. CV-16-00922-PHX- USDC PA, Middle                          Lopez McHugh LLP
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-00922-PHX-DGC
Cindy McKinzie as Administratix for Florence              CV-16-00953-PHX- USDC TX, Western                   Hausfeld LLP
Edwards, Jeff M Edwards, John Edwards and Sara            DGC              District
Townley v. C. R. Bard, Inc., and Bard Peripheral
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-00953-PHX-DGC
Tricia R. Hutchins and Kevin E. Hutchins v. C. R.         CV-16-00965-PHX- USDC MI, Western                   Lopez McHugh LLP
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                 District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00965-PHX-DGC
Heidi Reck v. C. R. Bard, Inc. and Bard Peripheral        CV-16-00966-PHX- USDC GA,                           Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Moorestown, NJ
Arizona, Phoenix Division, CV-16-00966-PHX-DGC
Alex Alexander and Georgia Ann Alexander v. C. R. CV-16-00967-PHX- USDC CA, Central                           Lopez McHugh LLP
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                 District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-00967-PHX-DGC




Page 17 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 18 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Joedy Gardner and Tammy Gardner v. C. R. Bard, Inc., CV-16-00971-PHX- USDC FL, Middle                        Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States        DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-00971-PHX-DGC
Michael D. Stringer v. C. R. Bard, Inc. and Bard         CV-16-00988-PHX- USDC NJ                            Napoli Shkolnik &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, PLLC -
District of Arizona, Phoenix Division, CV-16-00988-                                                          NY
PHX-DGC
Thomas Kroeger and Lynn A. Kroeger v. C. R. Bard, CV-16-01000-PHX- USDC HI                                   Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States DGC                                                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-01000-PHX-DGC
Callihan, Denine v. C. R. Bard, Inc., and Bard           CV-16-01005-PHX- USDC KY, Eastern                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC              District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-16-01005-                                                          Rafferty & Proctor,
PHX-DGC                                                                                                      PA
Cynthia Bradbury v. C. R. Bard, Inc., and Bard           CV-16-01006-PHX- USDC WI, Eastern                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC              District                           Thomas, Mitchell,
District of Arizona, CV-16-01006-PHX-DGC                                                                     Rafferty & Proctor,
                                                                                                             PA
Denise Jolly v. C. R. Bard, Inc., and Bard Peripheral CV-16-01007-PHX- USDC NC, Eastern                      Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC          District                              Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-01007-PHX-DGC                                                               Rafferty & Proctor,
                                                                                                             PA




Page 18 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 19 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                                 Jurisdiction
                                                                               Complaint
Jolene Morris v. C. R. Bard, Inc., and Bard Peripheral CV-16-01008-PHX- USDC FL, Northern                       Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC             District                              Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-01008-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Wanda Rossmiller v. C. R. Bard, Inc., and Bard              CV-16-01010-PHX- USDC IL, Central                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-16-01010-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
Elizabeth Ann Grave v. C. R. Bard, Inc., and Bard           CV-16-01017-PHX- USDC TX,                           Lieff Cabraser
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Heimann &
District of Arizona, Phoenix Division, CV-16-01017-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Vickie Mason v. C. R. Bard, Inc., and Bard Peripheral       CV-16-01031-PHX- USDC NC, Eastern                   Meshbesher &
Vascular, Inc., United States District Court, District of   DGC              District                           Spence, Ltd
Arizona, Phoenix Division, CV-16-01031-PHX-DGC
Kari Rae Wickstrom and David Wickstrom v. C. R.             CV-16-01038-PHX- USDC MN                            Johnson Becker,
Bard, Inc., and Bard Peripheral Vascular, Inc., United      DGC                                                 PLLC
States District Court, District of Arizona, Phoenix
Division, CV-16-01038-PHX-DGC
Jennifer M. Micek and Joseph J. Micek v. C. R. Bard         CV-16-01054-PHX- USDC IL, Northern                  PritzkerOlsen, PA
Inc., and Bard Peripheral Vascular, Inc., United States     DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-01054-PHX-DGC




Page 19 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 20 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Raymond Leon Mitchell and Judy Mitchell v. C. R.          CV-16-01077-PHX- USDC WA,                           Nations Law Firm -
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                 Western District                   Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-01077-PHX-DGC
Prentiss E. Mangum v. C. R. Bard, Inc., and Bard          CV-16-01078-PHX- USDC WA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Houston, TX
District of Arizona, Phoenix Division, CV-16-01078-
PHX-DGC
Tami Sheets v. C. R. Bard, Inc., and Bard Peripheral CV-16-01088-PHX- USDC AZ                                 Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC                                                 Inc.
Arizona, Phoenix Division, CV-16-01088-PHX-DGC
Shelley A. Docimo and Anthony C. Docimo v. C. R. CV-16-01095-PHX- USDC NV                                     Lopez McHugh LLP
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                                                    - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-01095-PHX-DGC
Marline Prather v. C. R. Bard, Inc., and Bard             CV-16-01097-PHX- USDC MI, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-01097-
PHX-DGC
Tiffany Hall v. C. R. Bard, Inc., and Bard Peripheral CV-16-01099-PHX- USDC KY, Eastern                       Gray & White
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-01099-PHX-DGC
Shawn White and Janet Lynn White v. C. R. Bard,           CV-16-01100-PHX- USDC IA, Northern                  Ruth Law Team
Inc., and Bard Peripheral Vascular, Inc., United States DGC                District
District Court, District of Arizona, Phoenix Division,
CV-16-01100-PHX-DGC

Page 20 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 21 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Timothy Miller v. C. R. Bard, Inc., and Bard Peripheral CV-16-01115-PHX- USDC CA,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-16-01115-PHX-DGC
Brigitte Tsomos and Georgios Tsomos v. C. R. Bard, CV-16-01132-PHX- USDC NY, Eastern                          Fears Nachawati Law
Inc., and Bard Peripheral Vascular, Inc., United States DGC                District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-16-01132-PHX-DGC
Mary Ann L. Adomnik v. C. R. Bard, Inc., and Bard         CV-16-01142-PHX- USDC GA,                           Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Smith, LLC
District of Arizona, Phoenix Division, CV-16-01142-
PHX-DGC
Dwain T. Anderson and Ellen Anderson v. C. R. Bard, CV-16-01143-PHX- USDC GA,                                 Childers, Schlueter &
Inc., and Bard Peripheral Vascular, Inc., United States DGC                Northern District                  Smith, LLC
District Court, District of Arizona, Phoenix Division,
CV-16-01143-PHX-DGC
Kelli Jernigan v. C. R. Bard, Inc., and Bard Peripheral CV-16-01144-PHX- USDC GA,                             Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Smith, LLC
Arizona, Phoenix Division, CV-16-01144-PHX-DGC
Rita Malott v. C. R. Bard, Inc. and Bard Peripheral       CV-16-01145-PHX- USDC GA, Middle                    Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-16-01145-PHX-DGC
Linda S. Rollins v. C. R. Bard, Inc., and Bard            CV-16-01146-PHX- USDC LA, Western                   Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Smith, LLC
District of Arizona, Phoenix Division, CV-16-01146-
PHX-DGC


Page 21 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 22 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Sharen Schaefer v. C. R. Bard, Inc., and Bard             CV-16-01149-PHX- USDC OH,                           Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Smith, LLC
District of Arizona, Phoenix Division, CV-16-01149-
PHX-DGC
Phyllis Young v. C. R. Bard, Inc., and Bard Peripheral CV-16-01151-PHX- USDC KY, Western                      Childers, Schlueter &
Vascular, Inc., and Bard Peripheral Vascular, Inc.,       DGC              District                           Smith, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-16-01151-PHX-DGC
Bryan Lockett v. C. R. Bard, Inc., and Bard Peripheral CV-16-01180-PHX- USDC GA,                              Dr Shezad Malik
Vascular, Inc., United States District Court, District of DGC              Northern District                  Law Office PC
Arizona, Phoenix Division, CV-16-01180-PHX-DGC
Melissa Belisle v. C. R. Bard, Inc., and Bard Peripheral CV-16-01188-PHX- KY - State, Grave                   Gomez Trial
Vascular, Inc., United States District Court, District of DGC              County                             Attorneys
Arizona, Phoenix Division, CV-16-01188-PHX-DGC
Michael Fitzpatrick v. C. R. Bard, Inc., and Bard         CV-16-01189-PHX- KY - State, Grave                  Gomez Trial
Peripheral Vascular, Inc., United States District Court, DGC               County                             Attorneys
District of Arizona, Phoenix Division, CV-16-01189-
PHX-DGC
Mary Helen Lopez v. C. R. Bard, Inc., and Bard            CV-16-01202-PHX- USDC TX,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-01202-
PHX-DGC
Donald Menez v. C. R. Bard, Inc., and Bard Peripheral CV-16-01207-PHX- USDC CA, Eastern                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-01207-PHX-DGC


Page 22 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 23 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Robert Henion v. C. R. Bard, Inc., and Bard Peripheral CV-16-01222-PHX- USDC FL, Southern                     Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-01222-PHX-DGC
Deborah Howard v. C. R. Bard, Inc., and Bard              CV-16-01223-PHX- USDC NC, Western                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-16-01223-
PHX-DGC
Kenya McGhee v. C. R. Bard, Inc., and Bard                CV-16-01238-PHX- USDC OH,                           Baron & Budd PC -
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Southern District                  Dallas, TX
CV-16-01238-PHX-DGC
Nancy Kiley v. C. R. Bard, Inc., and Bard Peripheral CV-16-01239-PHX- USDC PA, Eastern                        Baron & Budd PC -
Vascular, Inc., USDC, District of Arizona, CV-16-         DGC              District                           Dallas, TX
01239-PHX-DGC
Valerie Pryor v. C. R. Bard, Inc., and Bard Peripheral CV-16-01240-PHX- USDC FL, Southern                     Baron & Budd PC -
Vascular Inc., USDC, District of Arizona, CV-16-          DGC              District                           Dallas, TX
01240-PHX-DGC
Tiffany Sell v. C. R. Bard, Inc., and Bard Peripheral     CV-16-01241-PHX- USDC IL, Northern                  Baron & Budd PC -
Vascular, Inc., USDC, District of Arizona, CV-16-         DGC              District                           Dallas, TX
01241-PHX-DGC
Shirley Martel and Donald Martel v. C. R. Bard, Inc., CV-16-01242-PHX- USDC NV                                Baron & Budd PC -
and Bard Peripheral Vascular, Inc., USDC, District of DGC                                                     Dallas, TX
Arizona, CV-16-01242-PHX-DGC
Star Huff v. C. R. Bard, Inc., and Bard Peripheral        CV-16-01243-PHX- USDC VA, Western                   Baron & Budd PC -
Vascular, Inc., USDC, District of Arizona, CV-16-         DGC              District                           Dallas, TX
01243-PHX-DGC


Page 23 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 24 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Carol Lewis v. C. R. Bard, Inc., and Bard Peripheral      CV-16-01252-PHX- USDC CA, Eastern                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-01252-PHX-DGC
Victor Albaum and Rose M. Honeyman v. C. R. Bard, CV-16-01258-PHX- USDC CA,                                   Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., USDC,            DGC              Northern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-01258-
PHX-DGC
Lawrence Bridgforth v. C. R. Bard, Inc., and Bard         CV-16-01270-PHX- USDC KS                            Goldenberg Law,
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                                                     PLLC
Phoenix Division, CV-16-01270-PHX-DGC
Ronald Jarecke and Joetta Jarecke v. C. R. Bard, Inc., CV-16-01290-PHX- USDC NE                               Domina Law Group,
and Bard Peripheral Vascular, Inc., United States         DGC                                                 PC LLO
District Court, District of Arizona, Phoenix Division,
CV-16-01290-PHX-DGC
Julie Borck and James Borck v. C. R. Bard, Inc., and CV-16-01295-PHX- USDC OH,                                DeGaris & Rogers,
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  LLC
Court, District of Arizona, Phoenix Division, CV-16-
01295-PHX-DGC
Joseph Johnson v. C. R. Bard, Inc., and Bard              CV-16-01298-PHX- USDC CT                            DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLC
District of Arizona, Phoenix Division, CV-16-01298-
PHX-DGC
Mark Morehead and Angela C. Martin-Morehead v. C. CV-16-01299-PHX- USDC AR, Eastern                           DeGaris & Rogers,
R. Bard, Inc., and Bard Peripheral Vascular, Inc.,        DGC              District                           LLC
United States District Court, District of Arizona,
Phoenix Division, CV-16-01299-PHX-DGC

Page 24 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 25 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Ramona Werst and David Werst v. C. R. Bard, Inc.,           CV-16-01301-PHX- USDC TX, Western                   DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States           DGC              District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-16-01301-PHX-DGC
James P. Taylor v. C. R. Bard, Inc., and Bard               CV-16-01302-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-16-01302-                                                             Boston, MA
PHX-DGC
Elizabeth J. Stafford v. C. R. Bard, Inc., and Bard         CV-16-01303-PHX- USDC IA, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-16-01303-                                                             Boston, MA
PHX-DGC
Justin Cramer v. C. R. Bard, Inc., and Bard Peripheral      CV-16-01308-PHX- USDC SD                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-16-01308-PHX-DGC                                                                  Boston, MA
Brenda Weakley v. C. R. Bard, Inc., and Bard                CV-16-01309-PHX- USDC AL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-16-01309-                                                             Boston, MA
PHX-DGC
Camela M. Henley v. C. R. Bard, Inc., and Bard              CV-16-01310-PHX- USDC WY                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-16-01310-                                                             Boston, MA
PHX-DGC
Amy Hitch v. C. R. Bard, Inc., and Bard Peripheral          CV-16-01312-PHX- USDC GA,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-16-01312-PHX-DGC                                                                  Boston, MA

Page 25 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 26 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jane A. Steinmetz v. C. R. Bard, Inc., and Bard           CV-16-01344-PHX- USDC PA, Western                   Kasdan LippSmith
Peripheral Vascular, Inc., United States District Court, DGC               District                           Weber Turner, LLP
District of Arizona, Phoenix Division, CV-16-01344-
PHX-DGC
Samantha Brown v. C. R. Bard, Inc., and Bard              CV-16-01349-PHX- USDC MD                            Bernstein Liebhard
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLP
District of Arizona, Phoenix Division, CV-16-01349-
PHX-DGC
Robert Heitzler v. C. R. Bard, Inc., and Bard Peripheral CV-16-01352-PHX- USDC WI, Western                    Brenes Law Group
Vascular, Inc., United States District Court, District of DGC              District                           PC
Arizona, Phoenix Division, CV-16-01352-PHX-DGC
Cynthia Gibson-Mason v. C. R. Bard, Inc., and Bard CV-16-01353-PHX- USDC IL, Central                          Brenes Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District                           PC
District of Arizona, Phoenix Division, CV-16-01353-
PHX-DGC
Anthony Badger v. C. R. Bard, Inc., and Bard              CV-16-01354-PHX- USDC SC                            Kenneth S Nugent,
Peripheral Vascular, Inc., United States District Court, DGC                                                  PC
District of Arizona, Phoenix Division, CV-16-01354-
PHX-DGC
April Arnold v. C. R. Bard, Inc., and Bard Peripheral CV-16-01355-PHX- USDC GA,                               Kenneth S Nugent,
Vascular, Inc., United States District Court, District of DGC              Northern District                  PC
Arizona, Phoenix Division, CV-16-01355-PHX-DGC
Anthony DeChristofaro v. C. R. Bard, Inc., and Bard CV-16-01356-PHX- USDC GA,                                 Kenneth S Nugent,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  PC
District of Arizona, Phoenix Division, CV-16-01356-
PHX-DGC

Page 26 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 27 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Joe Lopez v. C. R. Bard, Inc., and Bard Peripheral        CV-16-01358-PHX- USDC TX,                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Northern District                  Dallas, TX
Arizona, Phoenix Division, CV-16-01358-PHX-DGC
Brenda Townley v. C. R. Bard, Inc., and Bard              CV-16-01359-PHX- USDC GA,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-16-01359-
PHX-DGC
Shane W. Reece v. C. R. Bard, Inc., and Bard              CV-16-01360-PHX- USDC GA, Middle                    Kenneth S Nugent,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PC
District of Arizona, Phoenix Division, CV-16-01360-
PHX-DGC
Anthony Williams v. C. R. Bard, Inc., and Bard            CV-16-01361-PHX- USDC MD                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Dallas, TX
District of Arizona, Phoenix Division, CV-16-01361-
PHX-DGC
Martin Crissey v. C. R. Bard, Inc., and Bard Peripheral CV-16-01362-PHX- USDC TX, Eastern                     Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-01362-PHX-DGC
Matthew Hall v. C. R. Bard, Inc., and Bard Peripheral CV-16-01363-PHX- USDC FL, Southern                      Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-16-01363-PHX-DGC
Robert Harwell, Executor of the Estate of Cindy           CV-16-01364-PHX- USDC WI, Western                   Baron & Budd PC -
Harwell (Deceased) v. C. R. Bard, Inc. and Bard           DGC              District                           Dallas, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-16-01364-
PHX-DGC

Page 27 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 28 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Robert Popp and Ulla Pop v. C. R. Bard, Inc., and Bard CV-16-01365-PHX- USDC HI                              Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                 - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-01365-
PHX-DGC
Maria Diane Pipher and Gary Antony Pipher v. C. R. CV-16-01371-PHX- USDC NY,                                 Nations Law Firm -
Bard Inc., and Bard Peripheral Vascular, Inc., United DGC                 Northern District                  Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-01371-PHX-DGC
Jeffrey Warren Emerson and Debra Marie Emerson v. CV-16-01373-PHX- USDC IL, Northern                         Nations Law Firm -
C. R. Bard, Inc., and Bard Peripheral Vascular, Inc.,    DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-16-01373-PHX-DGC
Cheryl Ann Gallant v. C. R. Bard, Inc., and Bard         CV-16-01375-PHX- USDC NH                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-16-01375-
PHX-DGC
Krystal Cathcart v. C. R. Bard, Inc., and Bard           CV-16-01376-PHX- USDC GA,                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  South Carolina
District of Arizona, Phoenix Division, CV-16-01376-
PHX-DGC
Lawrence Philmore and Florence Philmore v. C. R.         CV-16-01381-PHX- USDC TN, Western                   Nations Law Firm -
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-01381-PHX-DGC




Page 28 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 29 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                      Case Caption                                                                Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Carl Paul Tangredi and Sherri Denise Tangredi v. C. R. CV-16-01382-PHX- USDC TX,                               Nations Law Firm -
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                  Southern District                  Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-01382-PHX-DGC
Herman Taylor Jr. and Irene McGowan-Taylor v. C. R. CV-16-01383-PHX- USDC WI, Eastern                          Nations Law Firm -
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-01383-PHX-DGC
Benjamin Townsend v. C. R. Bard, Inc., and Bard            CV-16-01384-PHX- USDC MS,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                Southern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-16-01384-
PHX-DGC
Vananda Gerrard Traylor v. C. R. Bard, Inc., and Bard CV-16-01385-PHX- USDC AL,                                Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-16-01385-
PHX-DGC
Billy R. Leist v. C. R. Bard, Inc., United States District CV-16-01386-PHX- USDC MS,                           Verhine & Verhine,
Court, District of Arizona, Phoenix Division, CV-16- DGC                    Southern District                  PLLC
01386-PHX-DGC
Christine Ann Bisesi v. C. R. Bard, Inc., and Bard         CV-16-01391-PHX- USDC OH,                           Johnson Becker,
Peripheral Vascular, Inc., United States District Court, DGC                Southern District                  PLLC
District of Arizona, Phoenix Division, CV-16-01391-
PHX-DGC




Page 29 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 30 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Miriam Elizabeth Waybright and Timothy James                CV-16-01395-PHX- USDC MD                            Nations Law Firm -
Waybright v. C. R. Bard, Inc., and Bard Peripheral          DGC                                                 Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-01395-PHX-DGC
Sandra Hansen v. C. R. Bard, Inc., and Bard Peripheral      CV-16-01401-PHX- USDC FL, Middle                    Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-01401-PHX-DGC
Chad Alan Cribb v. C. R. Bard, Inc., and Bard               CV-16-01402-PHX- USDC SC                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-16-01402-
PHX-DGC
Ronald Scott v. C. R. Bard, Inc., and Bard Peripheral       CV-16-01403-PHX- USDC AR, Eastern                   Nations Law Firm -
Vascular, Inc., United States District Court, District of   DGC              District                           Houston, TX
Arizona, Phoenix Division, CV-16-01403-PHX-DGC
Anthony Edward Jacobi v. C.R. Bard, Inc., and Bard          CV-16-01405-PHX- USDC IL, Northern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-01405-
PHX-DGC
James Simon v. C. R. Bard, Inc. and Bard Peripheral         CV-16-01412-PHX- USDC MI, Eastern                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-01412-PHX-DGC
Robert Andrews and Joana Andrews v. C. R. Bard,             CV-16-01483-PHX- USDC CA, Central                   Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States     DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-01483-PHX-DGC


Page 30 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 31 of 483




                                                                        Transferor Court
                                                                                                   No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                     Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                  Jurisdiction
                                                                           Complaint
Jennifer Gillespie and Leeland Thompson v. C. R.      CV-16-01517-PHX- USDC MS,                                  McSweeney
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC              Northern District                         Langevin, LLC
States District Court, District of Arizona, Phoenix
Division, CV-16-01517-PHX-DGC
Janine Johnson v. C. R. Bard, Inc., and Bard Peripheral CV-16-01543-PHX-     USDC TX,                            Levin, Papantonio,
Vascular, Inc., United States District Court, District    DGC                Southern District                   Thomas, Mitchell,
Court of Arizona, Phoenix Division, CV-16-01543-                                                                 Rafferty & Proctor,
PHX-DGC                                                                                                          PA
Barbara Wilson v. C. R. Bard, Inc., and Bard              CV-16-01573-PHX-   USDC VA, Eastern                    Stueve Siegel Hanson
Peripheral Vascular, Inc., United States District Court, DGC                 District                            LLP
District of Arizona, Phoenix Division, CV-16-01573-
PHX-DGC
Jeremy Malloy and Tonia Malloy v. C. R. Bard, Inc.        CV-16-01692-PHX-   USDC AZ             AZ resident     Christian & Davis,
and Bard Peripheral Vascular, Inc., United States         DGC                                                    LLC
District Court, District of Arizona, Phoenix Division,
CV-16-01692-PHX-DGC
Gerry Brondou and Angela Brondou v. C. R. Bard, Inc. CV-16-01693-PHX-        USDC FL, Middle                     Christian & Davis,
and Bard Peripheral Vascular, Inc., United States         DGC                District                            LLC
District Court, District of Arizona, Phoenix Division,
CV-16-01693-PHX-DGC
Jeff Keel v. C. R. Bard, Inc. and Bard Peripheral         CV-16-01726-PHX-   USDC OH,                            Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC                Northern District                   Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-01726-PHX-DGC                                                                   Rafferty & Proctor,
                                                                                                                 PA




Page 31 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 32 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Adam King v. C. R. Bard, Inc. and Bard Peripheral         CV-16-01739-PHX- USDC IA, Southern                  Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-16-01739-PHX-DGC
James Gregory Naylor and Tracy Naylor v. C. R. Bard, CV-16-01741-PHX- USDC TX, Western                        Ruth Law Team
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District
District Court, District of Arizona, Phoenix Division,
CV-16-01741-PHX-DGC
Edward St. John v. C. R. Bard, Inc. and Bard              CV-16-01750-PHX- USDC NE                            Stueve Siegel Hanson
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLP
District of Arizona, Phoenix Division, CV-16-01750-
PHX-DGC
Jerry McKinnie and Teresa Beard McKinnie v. C. R. CV-16-01757-PHX- USDC TN, Western                           Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-01757-PHX-DGC
Diance Lewis-Rivers and Joseph Lee-Rivers v. C. R. CV-16-01811-PHX- USDC GA,                                  McGartland Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  Firm, PLLC
States District Court, District of Arizona, Phoenix
Division, CV-16-01811-PHX-DGC
Jessica Witt v. C. R. Bard, Inc. and Bard Peripheral      CV-16-01815-PHX- USDC SC                            Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-16-01815-PHX-DGC
Amanda Lee v. C. R. Bard, Inc. and Bard Peripheral        CV-16-01822-PHX- USDC GA, Middle                    Gomez Trial
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-16-01822-PHX-DGC


Page 32 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 33 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Marchita Allen and Joel Allen v. C. R. Bard, Inc. and       CV-16-01835-PHX- USDC CO                            Brenes Law Group
Bard Peripheral Vascular, Inc., United States District      DGC                                                 PC
Court, District of Arizona, Phoenix Division, CV-16-
01835-PHX-DGC
Charlene Agee v. C. R. Bard, Inc. and Bard Peripheral       CV-16-01836-PHX- USDC KY, Eastern                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-01836-PHX-DGC
Ashley M Carter v. C. R. Bard, Inc. and Bard                CV-16-01852-PHX- USDC MI, Western                   Bohrer Brady LLC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-16-01852-
PHX-DGC
Victoria Smith v. C. R. Bard, Inc. and Bard Peripheral      CV-16-01858-PHX- USDC CA,                           Schneider Hammers
Vascular, Inc., United States District Court, District of   DGC              Southern District                  LLC
Arizona, Phoenix Division, CV-16-01858-PHX-DGC
Jeffrey Manis v. C. R. Bard, Inc. and Bard Peripheral       CV-16-01859-PHX- USDC MO,                           Schneider Hammers
Vascular, Inc., United States District Court, District of   DGC              Western District                   LLC
Arizona, Phoenix Division, CV-16-01859-PHX-DGC
Anitra Price v. C. R. Bard, Inc. and Bard Peripheral        CV-16-01861-PHX- USDC GA,                           Schneider Hammers
Vascular, Inc., United States District Court, District of   DGC              Northern District                  LLC
Arizona, Phoenix Division, CV-16-01861-PHX-DGC
Jesse Bartolini v. C. R. Bard, Inc. and Bard Peripheral     CV-16-01862-PHX- USDC CA, Central                   Schneider Hammers
Vascular, Inc., United States District Court, District of   DGC              District                           LLC
Arizona, Phoenix Division, CV-16-01862-PHX-DGC




Page 33 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 34 of 483




                                                                        Transferor Court
                                                                                                  No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                    Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                 Jurisdiction
                                                                            Complaint
Tammy Lynn Farmer and Wayne Farmer v. C. R.           CV-16-01864-PHX- USDC VA, Eastern                         Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC              District                                 LLC
States District Court, District of Arizona, Phoenix
Division, CV-16-01864-PHX-DGC
Penny Konstalid and James Konstalid v. C. R. Bard,        CV-16-01865-PHX-   USDC NY,                           Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States DGC                   Northern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-16-01865-PHX-DGC
Julius Campbell III, as Executor of the Estate of Jeanne CV-16-01868-PHX-    USDC SC                            Lopez McHugh LLP
Campbell v. C. R. Bard, Inc. and Bard Peripheral          DGC                                                   - Moorestown, NJ
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-01868-PHX-DGC
Reagan Jobe and Jaleesa Jobe v. C. R. Bard, Inc. and CV-16-01886-PHX-        USDC TX,                           Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                   Northern District                  - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
01886-PHX-DGC
Charles Robinson v. C. R. Bard, Inc. and Bard             CV-16-01891-PHX-   USDC GA, Middle                    Sweeney Merrigan
Peripheral Vascular, Inc., United States District Court, DGC                 District                           Law, LLP
District of Arizona, Phoenix Division, CV-16-01891-
PHX-DGC
Johnnesia Powell v. C. R. Bard, Inc. and Bard             CV-16-01935-PHX-   USDC KY, Western                   Ruth Law Team
Peripheral Vascular, Inc., United States District Court, DGC                 District
District of Arizona, Phoenix Division, CV-16-01935-
PHX-DGC




Page 34 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 35 of 483




                                                                          Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                                 Jurisdiction
                                                                              Complaint
Frank Benanti v. C. R. Bard, Inc. and Bard Peripheral CV-16-01940-PHX- USDC MO,                                 Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC             Western District                      Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-01940-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Angela Sasko v. Bard Peripheral Vascular, Inc., United      CV-16-01955-PHX- USDC NY,                           Rheingold, Giuffra,
States District Court, District of Arizona, Phoenix         DGC              Southern District                  Ruffo & Plotkin LLP
Division, CV-16-01955-PHX-DGC
Katherine Diven v. Bard Peripheral Vascular, Inc.,          CV-16-01957-PHX- USDC NY,                           Rheingold, Giuffra,
United States District Court, District of Arizona,          DGC              Southern District                  Ruffo & Plotkin LLP
Phoenix Division, CV-16-01957-PHX-DGC
Brian O'Regan v. C. R. Bard, Inc. and Bard Peripheral       CV-16-01958-PHX- USDC MA                            Kasdan LippSmith
Vascular, Inc., United States District Court, District of   DGC                                                 Weber Turner, LLP
Arizona, Phoenix Division, CV-16-01958-PHX-DGC
Abbie Hill and Stephen Nickerson v. C. R. Bard, Inc.        CV-16-01970-PHX- USDC CT                            Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC                                                 - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-01970-PHX-DGC
William T Thomas v. C. R. Bard, Inc. and Bard               CV-16-01989-PHX- USDC NY,                           Crandall & Katt
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District
District of Arizona, Phoenix Division, CV-16-01989-
PHX-DGC
Richard W Powell and Emma Powell v. C. R. Bard,             CV-16-01990-PHX- USDC GA, Middle                    Crandall & Katt
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-01990-PHX-DGC


Page 35 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 36 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Donald Marsh and Roberta Marsh v. C. R. Bard, Inc.          CV-16-02006-PHX- USDC FL, Middle                    Ruth Law Team
and Bard Peripheral Vascular, Inc., United States           DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-02006-PHX-DGC
Juli Collins v. C. R. Bard, Inc. and Bard Peripheral        CV-16-02036-PHX- USDC FL, Middle                    Shrader &
Vascular, Inc., United States District Court, District of   DGC              District                           Associates, LLP
Arizona, Phoenix Division, CV-16-02036-PHX-DGC
Kwame Thomas v. C. R. Bard, Inc. and Bard                   CV-16-02039-PHX- USDC PA, Eastern                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Heimann &
District of Arizona, Phoenix Division, CV-16-02039-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Clyde S Murriel v. C. R. Bard, Inc. and Bard                CV-16-02040-PHX- USDC OH,                           Crandall & Katt
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District
District of Arizona, Phoenix Division, CV-16-02040-
PHX-DGC
John Marsanick, Individually and as Executor of the         CV-16-02060-PHX- USDC GA,                           Lopez McHugh LLP
Estate of Deborah Marsanick v. C. R. Bard, Inc. and         DGC              Northern District                  - Newport Beach, CA
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-16-
02060-PHX-DGC
Shannon Brown v. C. R. Bard, Inc. and Bard                  CV-16-02091-PHX- USDC WA,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              Western District                   Firm
District of Arizona, Phoenix Division, CV-16-02091-
PHX-DGC




Page 36 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 37 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                   Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Teresa Byrne v. C. R. Bard, Inc. and Bard Peripheral CV-16-02098-PHX- Not identified in                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Firm
Arizona, Phoenix Division, CV-16-02098-PHX-DGC
Justo Camarena, Jr. and Irma Nunez v. C. R. Bard, Inc. CV-16-02101-PHX- Not identified in                         Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Plaintiff's complaint                  Firm
District Court, District of Arizona, Phoenix Division,
CV-16-02101-PHX-DGC
Mary Cooper v. C. R. Bard, Inc. and Bard Peripheral CV-16-02102-PHX- Not identified in                            Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Firm
Arizona, Phoenix Division, CV-16-02102-PHX-DGC
David Dilbeck v. C. R. Bard, Inc. and Bard Peripheral CV-16-02103-PHX- Not identified in                          Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Firm
Arizona, Phoenix Division, CV-16-02103-PHX-DGC
Barbara Meinholdt v. C. R. Bard, Inc. and Bard            CV-16-02118-PHX- USDC IL, Central                       Ruth Law Team
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02118-
PHX-DGC
Randy Garrett and Deanna Garrett v. C. R. Bard, Inc. CV-16-02122-PHX- Not identified in                           Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Plaintiff's complaint                  Firm
District Court, District of Arizona, Phoenix Division,
CV-16-02122-PHX-DGC
Victavia Hill and David Hill v. C. R. Bard, Inc. and      CV-16-02123-PHX- Not identified in                      Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 Plaintiff's complaint                  Firm
Court, District of Arizona, Phoenix Division, CV-16-
02123-PHX-DGC


Page 37 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 38 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Venessa Hinojosa v. C. R. Bard, Inc. and Bard             CV-16-02124-PHX- Not identified in                      Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  Firm
District of Arizona, Phoenix Division, CV-16-02124-
PHX-DGC
Kevin Leary and Audrey Leary v. C. R. Bard, Inc. and CV-16-02128-PHX- Not identified in                           Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 Plaintiff's complaint                  Firm
Court, District of Arizona, Phoenix Division, CV-16-
02128-PHX-DGC
Jack Lyle and Kathi Lyle v. C. R. Bard, Inc. and Bard CV-16-02129-PHX- Not identified in                          Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  Firm
District of Arizona, Phoenix Division, CV-16-02129-
PHX-DGC
Lina Lynch v. C. R. Bard, Inc. and Bard Peripheral        CV-16-02130-PHX- Not identified in                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Firm
Arizona, Phoenix Division, CV-16-02130-PHX-DGC
William Thomas England, Jr. v. C. R. Bard, Inc. and CV-16-02159-PHX- USDC TN, Eastern                             Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District DGC                 District                               PLLC
Court, District of Arizona, Phoenix Division, CV-16-
02159-PHX-DGC
Kimberly Plantrich v. C. R. Bard, Inc. and Bard           CV-16-02161-PHX- USDC GA,                               Shrader &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                      Associates, LLP
District of Arizona, Phoenix Division, CV-16-02161-
PHX-DGC




Page 38 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 39 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Stephanie Coleman v. C. R. Bard, Inc. and Bard            CV-16-02190-PHX- USDC TN, Western                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02190-
PHX-DGC
Linda Brown v. C. R. Bard, Inc. and Bard Peripheral CV-16-02191-PHX- USDC LA, Western                         Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02191-PHX-DGC
Nancy Allemand v. C. R. Bard, Inc. and Bard               CV-16-02193-PHX- USDC LA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02193-
PHX-DGC
Hilda Fletcher v. C. R. Bard, Inc. and Bard Peripheral CV-16-02194-PHX- USDC KY, Eastern                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02194-PHX-DGC
Michael D'Antonio v. C. R. Bard, Inc. and Bard            CV-16-02196-PHX- USDC PA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02196-
PHX-DGC
Carl Hunt v. C. R. Bard, Inc. and Bard Peripheral         CV-16-02197-PHX- USDC OH,                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-16-02197-PHX-DGC
Carla Hoover v. C. R. Bard, Inc. and Bard Peripheral CV-16-02199-PHX- USDC PA, Eastern                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02199-PHX-DGC



Page 39 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 40 of 483




                                                                            Transferor Court
                                                                                                  No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                 Jurisdiction
                                                                                Complaint
Luz Licea v. C. R. Bard, Inc. and Bard Peripheral         CV-16-02205-PHX- USDC CA, Eastern                     Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                             Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-02205-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Kevin Michael Powell v. C. R. Bard, Inc. and Bard           CV-16-02234-PHX- USDC VA, Western                   Randall J Trost, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-16-02234-
PHX-DGC
Christopher Weldon George and Rachel George v. C.           CV-16-02257-PHX- USDC MS,                           Childers, Schlueter &
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              Northern District                  Smith, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-16-02257-PHX-DGC
Christopher Lindow v. C. R. Bard, Inc. and Bard             CV-16-02258-PHX- USDC NY,                           Johnson Becker,
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  PLLC
District of Arizona, Phoenix Division, CV-16-02258-
PHX-DGC
Sandra Evans v. C. R. Bard, Inc. and Bard Peripheral        CV-16-02272-PHX- USDC OK, Western                   Bernstein Liebhard
Vascular, Inc., United States District Court, District of   DGC              District                           LLP
Arizona, Phoenix Division, CV-16-02272-PHX-DGC
Maria Dalbotten v. C. R. Bard, Inc. and Bard                CV-16-02275-PHX- USDC MT                            Carney Badley
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Spellman, PS
District of Arizona, Phoenix Division, CV-16-02275-
PHX-DGC




Page 40 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 41 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Tricia Ann Midkiff v. C. R. Bard, Inc. and Bard           CV-16-02296-PHX- USDC KY, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-02296-
PHX-DGC
Rachel Marie Ross v. C. R. Bard, Inc. and Bard            CV-16-02297-PHX- USDC WA,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   - Houston, TX
District of Arizona, Phoenix Division, CV-16-02297-
PHX-DGC
Matthew Flood v. C. R. Bard, Inc. and Bard Peripheral CV-16-02300-PHX- USDC TN, Eastern                       Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-02300-PHX-DGC
Joseph Nelson Dulong and Roseanne Dulong v. C. R. CV-16-02318-PHX- USDC MA                                    Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-02318-PHX-DGC
Paulette Jimenez v. C. R. Bard, Inc. and Bard             CV-16-02350-PHX- USDC CA, Central                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                           Heimann &
District of Arizona, Phoenix Division, CV-16-02350-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Dana M. Putnel v. C. R. Bard, Inc. and Bard Peripheral CV-16-02359-PHX- USDC FL, Middle                       Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-16-02359-PHX-DGC
Betty Beason v. C. R. Bard, Inc. and Bard Peripheral CV-16-02393-PHX- USDC NV                                 Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-16-02393-PHX-DGC


Page 41 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 42 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal     Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Barry Lee Browning v. C. R. Bard, Inc. and Bard             CV-16-02428-PHX- USDC WV,          See General    Dudley Law Firm
Peripheral Vascular, Inc., USDC, District of Arizona,       DGC              Southern District Statement      LLC
CV-16-02428-PHX-DGC
Amparo Pastor v. C. R. Bard, Inc. and Bard Peripheral CV-16-02443-PHX- USDC FL, Southern                      Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC          District                               Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-02443-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA
Vivica Snype-Stewart v. C. R. Bard, Inc. and Bard           CV-16-02444-PHX- USDC KS                          Goldenberg Law,
Peripheral Vascular Inc., United States District Court,     DGC                                               PLLC
District of Arizona, Phoenix Division, CV-16-02444-
PHX-DGC
Gwendolyn Williams v. C. R. Bard, Inc. and Bard             CV-16-02445-PHX- USDC GA,                         Goldenberg Law,
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                PLLC
District of Arizona, Phoenix Division, CV-16-02445-
PHX-DGC
Robert Richards II and Karen M. Richards v. C. R.           CV-16-02468-PHX- USDC MI, Eastern                 Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                         - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-02468-PHX-DGC
Carmen M Rivera v. C. R. Bard, Inc. and Bard                CV-16-02478-PHX- USDC FL, Middle                  Kasdan LippSmith
Peripheral Vascular, Inc., United States District Court,    DGC              District                         Weber Turner, LLP
District of Arizona, Phoenix Division, CV-16-02478-
PHX-DGC
Ronald Cook v. C. R. Bard, Inc. and Bard Peripheral         CV-16-02482-PHX- USDC MO,                         Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              Western District                 - Newport Beach, CA
Arizona, Phoenix Division, CV-16-02482-PHX-DGC

Page 42 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 43 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
James Webb and Roxanna Webb v. C. R. Bard, Inc.             CV-16-02546-PHX- USDC IL, Central                    Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States           DGC              District                            PLLC
District Court, District of Arizona, Phoenix Division,
CV-16-02546-PHX-DGC
Paul Pfenning v. C. R. Bard, Inc. and Bard Peripheral       CV-16-02552-PHX- USDC OR                             Nations Law Firm -
Vascular, Inc., United States District Court, District of   DGC                                                  Houston, TX
Arizona, Phoenix Division, CV-16-02552-PHX-DGC
Gary Sargeant and Elaine Sargeant v. C. R. Bard, Inc.       CV-16-02561-PHX- USDC NY,                            Martin, Harding &
and Bard Peripheral Vascular, Inc., United States           DGC              Northern District                   Mazzotti, LLP
District Court, District of Arizona, Phoenix Division,
CV-16-02561-PHX-DGC
James Leigh v. C. R. Bard, Inc. and Bard Peripheral         CV-16-02570-PHX- USDC MO, Eastern                    Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                            - Newport Beach, CA
Arizona, Phoenix Division, CV-16-02570-PHX-DGC
Irene Moore White v. C. R. Bard, Inc. and Bard              CV-16-02580-PHX- USDC NC, Eastern                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC              District                            Houston, TX
District of Arizona, Phoenix Division, CV-16-02580-
PHX-DGC
Mary Parent-Komorowski and Richard Komorowski v.            CV-16-02582-PHX- USDC FL, Southern                   Lopez McHugh LLP
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District                            - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-02582-PHX-DGC
Donna L. Moore and Daniel Moore v. C. R. Bard, Inc.         CV-16-02601-PHX- USDC NJ             NJ resident     Locks Law Firm
and bard Peripheral Vascular, Inc., United States           DGC
District Court, District of Arizona, Phoenix Division,
CV-16-02601-PHX-DGC

Page 43 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 44 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                                 Jurisdiction
                                                                              Complaint
Eulalio Bazan v. C. R. Bard, Inc. and Bard Peripheral CV-16-02603-PHX- USDC TX,                                 Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC             Southern District                     Heimann &
Arizona, Phoenix Division, CV-16-02603-PHX-DGC                                                                  Bernstein, LLP -
                                                                                                                New York, NY
Marie E. Ward v. C. R. Bard, Inc. and Bard Peripheral CV-16-02619-PHX-       USDC TX,                           Hausfeld LLP
Vascular, Inc., United States District Court, District of DGC                Southern District
Arizona, Phoenix Division, CV-16-02619-PHX-DGC
David A. Miramontez, Jr. v. C. R. Bard, Inc. and Bard CV-16-02622-PHX-       USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                 Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-16-02622-
PHX-DGC
Donald Larry Elliott v. C. R. Bard, Inc. and Bard         CV-16-02623-PHX-   USDC MN                            Meshbesher &
Peripheral Vascular, Inc., United States District Court, DGC                                                    Spence, Ltd
District of Arizona, Phoenix Division, CV-16-02623-
PHX-DGC
Sonya Newsom and Carlos Newsom v. C. R. Bard, Inc. CV-16-02625-PHX-          USDC TN, Western                   Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC                District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-02625-PHX-DGC
Dona Jane Dyer v. C. R. Bard, Inc. and Bard Peripheral CV-16-02626-PHX-      USDC TN, Eastern                   Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC                District                           Heimann &
Arizona, Phoenix Division, CV-16-02626-PHX-DGC                                                                  Bernstein, LLP -
                                                                                                                New York, NY




Page 44 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 45 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Trevor Peterson and Laura Peterson v. C. R. Bard, Inc. CV-16-02627-PHX- USDC TN, Eastern                     Lieff Cabraser
and Bard Peripheral Vascular, Inc., United States        DGC              District                           Heimann &
District Court, District of Arizona, Phoenix Division,                                                       Bernstein, LLP -
CV-16-02627-PHX-DGC                                                                                          New York, NY
Richard Sheppard v. C. R. Bard, Inc. and Bard            CV-16-02628-PHX- USDC CT                            Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                 Heimann &
District of Arizona, Phoenix Division, CV-16-02628-                                                          Bernstein, LLP -
PHX-DGC                                                                                                      New York, NY
Zachary MacDonald, Geoffrey MacDonald as                 CV-16-02634-PHX- USDC MA                            Martin, Harding &
Temporary Guardian and Geoffrey MacDonald and            DGC                                                 Mazzotti, LLP
Lauren Rowntree as Proposed Conservators v. C. R.
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-16-02634-PHX-DGC
Katie Goforth, through her attorneys-in-fact Sherri      CV-16-02680-PHX- USDC TN, Middle                    Lieff Cabraser
Goforth and William S. Goforth v. C. R. Bard, Inc. and DGC                District                           Heimann &
Bard Peripheral Vascular, Inc., United States District                                                       Bernstein, LLP -
Court, District of Arizona, Phoenix Division, CV-16-                                                         New York, NY
02680-PHX-DGC
Frank George Sulligan and Deborah Elaine Sulligan v. CV-16-02683-PHX- USDC PA, Eastern                       Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-16-02683-PHX-DGC
Youlanda Harrell v. C. R. Bard, Inc., United States      CV-16-02693-PHX- USDC CA, Central                   Cowper Law - Austin
District Court, District of Arizona, Phoenix Division, DGC                District
CV-16-02693-PHX-DGC

Page 45 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 46 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Stephen Leslie and Debbie J. Leslie v. C. R. Bard, Inc., CV-16-02694-PHX- USDC FL, Middle                     Cowper Law - Austin
United States District Court, District of Arizona,        DGC              District
Phoenix Division, CV-16-02694-PHX-DGC
Donna Marie Farrington v. C. R. Bard, Inc. and Bard CV-16-02700-PHX- USDC ID                                  Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-02700-
PHX-DGC
Richard A. Todd, Individually and as Successor-in-        CV-16-02710-PHX- USDC CA, Central                   Lopez McHugh LLP
Interest to Beverly Anne Todd (Deceased) v. C. R.         DGC              District                           - Newport Beach, CA
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-16-02710-PHX-DGC
April Guinn v. C. R. Bard, Inc. and Bard Peripheral       CV-16-02714-PHX- USDC MS,                           DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLC
Arizona, Phoenix Division, CV-16-02714-PHX-DGC
Lisa Sneed v. C. R. Bard, Inc. and Bard Peripheral        CV-16-02716-PHX- USDC TN, Western                   DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-16-02716-PHX-DGC
Karen G. Bethany v. C. R. Bard, Inc. and Bard             CV-16-02730-PHX- USDC CA, Eastern                   Riley & Jackson, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02730-
PHX-DGC
Debra Martin v. C. R. Bard, Inc. and Bard Peripheral CV-16-02731-PHX- USDC FL, Northern                       Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                           Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-02731-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA

Page 46 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 47 of 483




                                                                        Transferor Court
                                                                                                  No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                    Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                 Jurisdiction
                                                                            Complaint
Mary S. Kanipe and James Kanipe v. C. R. Bard, Inc.   CV-16-02735-PHX- USDC TN, Eastern                         Morris, King &
and Bard Peripheral Vascular, Inc., United States     DGC              District                                 Hodge, PC
District Court, District of Arizona, Phoenix Division,
CV-16-02735-PHX-DGC
Gail Ekblad and Guy Ekblad v. C. R. Bard, Inc. and        CV-16-02738-PHX-   USDC FL, Middle                    Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                   District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
02738-PHX-DGC
William Watson, as Anticipated Personal                   CV-16-02746-PHX-   USDC OH,                           Lopez McHugh LLP
Representative of the Estate of Ann Marie Watson v. DGC                      Northern District                  - Newport Beach, CA
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-16-02746-PHX-DGC
Amy Jean Houston v. C. R. Bard, Inc. and Bard             CV-16-02747-PHX-   USDC LA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                 District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-02747-
PHX-DGC
Deborah Fahnestock v. C. R. Bard, Inc. and Bard           CV-16-02749-PHX-   USDC ME                            Lewis Saul &
Peripheral Vascular, Inc., United States District Court, DGC                                                    Associates, PC -
District of Arizona, Phoenix Division, CV-16-02749-                                                             Portland, ME
PHX-DGC
Pamela Spencer v. C. R. Bard, Inc. and Bard Peripheral CV-16-02751-PHX-      USDC NJ                            Seeger Weiss LLP -
Vascular, Inc., United States District Court, District of DGC                                                   Newark, NJ
Arizona, Phoenix Division, CV-16-02751-PHX-DGC




Page 47 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 48 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Kathryn Treinavicz v. C. R. Bard, Inc. and Bard           CV-16-02752-PHX- USDC NJ                           Seeger Weiss LLP -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Newark, NJ
District of Arizona, Phoenix Division, CV-16-02752-
PHX-DGC
Samuel Watson v. C. R. Bard, Inc. and Bard Peripheral CV-16-02753-PHX- USDC NJ                               Seeger Weiss LLP -
Vascular, Inc., United States District Court, District of DGC                                                Newark, NJ
Arizona, Phoenix Division, CV-16-02753-PHX-DGC
John Veltkamp and Iris Beth Veltkamp v. C. R. Bard, CV-16-02772-PHX- USDC TX, Western                        Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                          - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-02772-PHX-DGC
Robert Pierro and Anne Bizzarro-Pierro v. C. R. Bard, CV-16-02798-PHX- USDC NJ               NJ resident     Rheingold, Giuffra,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                   Ruffo & Plotkin LLP
District Court, District of Arizona, Phoenix Division,
CV-16-02798-PHX-DGC
Stephanie Orgad v. C. R. Bard, Inc. and Bard              CV-16-02799-PHX- USDC NY,                          Rheingold, Giuffra,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Ruffo & Plotkin LLP
District of Arizona, Phoenix Division, CV-16-02799-
PHX-DGC
Lori Godfrey v. C. R. Bard, Inc. and Bard Peripheral CV-16-02822-PHX- USDC AK                                Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                - Newport Beach, CA
Arizona, Phoenix Division, CV-16-02822-PHX-DGC




Page 48 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 49 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Nancy Townsend, Individually and as Personal              CV-16-02824-PHX- USDC NJ                            Seeger Weiss LLP -
Representative of Isaac Townsend (Deceased) v. C. R. DGC                                                      Newark, NJ
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-16-02824-PHX-DGC
Wanda Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-16-02827-PHX- USDC TN, Western                       Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02827-PHX-DGC
Dianne Gibson and Charles Gibson v. C. R. Bard, Inc. CV-16-02833-PHX- USDC KY, Western                        Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-02833-PHX-DGC
James Leroy Gause v. C. R. Bard, Inc. and Bard            CV-16-02839-PHX- USDC NC, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-02839-
PHX-DGC
Yolanda Kelly v. C. R. Bard, Inc. and Bard Peripheral CV-16-02841-PHX- USDC OH,                               Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Houston, TX
Arizona, Phoenix Division, CV-16-02841-PHX-DGC
Arthur Bush v. C. R. Bard, Inc. and Bard Peripheral       CV-16-02850-PHX- USDC OH,                           Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-16-02850-PHX-DGC
Tammy Dykema v. C. R. Bard, Inc. and Bard                 CV-16-02853-PHX- USDC MO, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-02853-
PHX-DGC

Page 49 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 50 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Cheryl Wright-Butler v. C. R. Bard, Inc., United States CV-16-02858-PHX- USDC PA, Eastern                     Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-02858-PHX-DGC
Lisa Waggoner-Roberts v. C. R. Bard, Inc. and Bard CV-16-02862-PHX- USDC WI, Eastern                          Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Inc.
District of Arizona, Phoenix Division, CV-16-02862-
PHX-DGC
Larry Shields v. C. R. Bard, Inc. and Bard Peripheral CV-16-02865-PHX- USDC AR, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02865-PHX-DGC
Carol Mary Spears and Dale Spears v. C. R. Bard, Inc. CV-16-02883-PHX- USDC WA, Eastern                       Nations Law Firm -
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-16-02883-PHX-DGC
Teresa Rigsby v. C. R. Bard, Inc. and Bard Peripheral CV-16-02898-PHX- USDC TN, Eastern                       Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02898-PHX-DGC
Alvin Robbins and Sally Robbins v. C. R. Bard, Inc.       CV-16-02919-PHX- USDC TN, Western                   Goss Law Firm, PC
and Bard Peripheral Vascular, Inc., United States         DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-02919-PHX-DGC
Sarah Jane Russell v. C. R. Bard, Inc. and Bard           CV-16-02920-PHX- USDC KS                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-16-02920-
PHX-DGC


Page 50 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 51 of 483




                                                                            Transferor Court
                                                                                                 No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Carol Ann Rotondo v. C. R. Bard, Inc. and Bard            CV-16-02922-PHX- USDC NV                             Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                   Houston, TX
District of Arizona, Phoenix Division, CV-16-02922-
PHX-DGC
Daniel Arrington v. C. R. Bard, Inc. and Bard             CV-16-02931-PHX- USDC TN, Eastern                    Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-02931-
PHX-DGC
Sam Naifeh v. C. R. Bard, Inc. and Bard Peripheral        CV-16-02932-PHX- USDC TN, Western                    Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02932-PHX-DGC
Brenda Collins v. C. R. Bard, Inc. and Bard Peripheral CV-16-02955-PHX- USDC TN, Eastern                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-02955-PHX-DGC
Ida Mae Barnes v. C. R. Bard, Inc. and Bard Peripheral CV-16-02971-PHX- USDC MI, Eastern                       Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC              District                            Heimann &
Arizona, Phoenix Division, CV-16-02971-PHX-DGC                                                                 Bernstein, LLP -
                                                                                                               New York, NY
Abigail K. Wittenbert v. C. R. Bard, Inc. and Bard         CV-16-02985-PHX- USDC FL, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-02985-
PHX-DGC
Daniel Joseph Kelly and Mary Ellen Kelly v. C. R.          CV-16-02999-PHX- USDC NJ            NJ resident     Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC                                                 Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-02999-PHX-DGC

Page 51 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 52 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Gayola Jiles v. C. R. Bard, Inc. and Bard Peripheral      CV-16-03022-PHX- USDC MO,                           Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              Western District                   Houston, TX
Arizona, Phoenix Division, CV-16-03022-PHX-DGC
Jared Phillips Paine v. C. R. Bard, Inc. and Bard         CV-16-03024-PHX- USDC PA, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-03024-
PHX-DGC
Ocie Lee Hunt and Gladys Marie Hunt v. C. R. Bard, CV-16-03033-PHX- USDC AL,                                  Lieff Cabraser
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Southern District                  Heimann &
District Court, District of Arizona, Phoenix Division,                                                        Bernstein, LLP -
CV-16-03033-PHX-DGC                                                                                           New York, NY
Janice Wray v. C. R. Bard, Inc. and Bard Peripheral       CV-16-03070-PHX- USDC RI                            Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC                                                 Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-03070-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA
Timothy Pinegar v. C. R. Bard, Inc. and Bard               CV-16-03071-PHX- USDC AZ                           Shrader &
Peripheral Vascular, Inc., United States District Court,   DGC                                                Associates, LLP
District of Arizona, Phoenix Division, CV-16-03071-
PHX-DGC
Sandra G. Gandel v. C. R. Bard, Inc. and Bard              CV-16-03076-PHX- USDC CT                           RisCassi & Davis,
Peripheral Vascular, Inc., United States District Court,   DGC                                                PC
District of Arizona, Phoenix Division, CV-16-03076-
PHX-DGC




Page 52 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 53 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mathew Edward Schmid v. C. R. Bard, Inc. and Bard CV-16-03081-PHX- USDC MI, Eastern                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-03081-
PHX-DGC
Steve Gary Nelson v. C. R. Bard, Inc. and Bard            CV-16-03082-PHX- USDC CO                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-16-03082-
PHX-DGC
Eileen Shea v. C. R. Bard, Inc. and Bard Peripheral       CV-16-03088-PHX- USDC AZ                            Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-16-03088-PHX-DGC
Joseph Donald Branham v. C. R. Bard, Inc. and Bard CV-16-03093-PHX- USDC WA, Eastern                          Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-16-03093-
PHX-DGC
Rodney Wagers and Patricia Wagers v. C. R. Bard,          CV-16-03112-PHX- USDC KY, Eastern                   Gray & White
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District
District Court, District of Arizona, Phoenix Division,
CV-16-03112-PHX-DGC
Mildred S. Dennis v. C. R. Bard, Inc. and Bard            CV-16-03113-PHX- USDC KY, Eastern                   Gray & White
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-03113-
PHX-DGC
Edna M. Gray v. C. R. Bard, Inc., United States           CV-16-03121-PHX- USDC LA, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-03121-PHX-DGC

Page 53 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 54 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
John Murray v. C. R. Bard, Inc., United States District CV-16-03122-PHX- USDC TN, Eastern                     Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   District                           LLC
03122-PHX-DGC
Charles Carroll v. C. R. Bard, Inc. and Bard Peripheral CV-16-03126-PHX- USDC TN, Eastern                     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-03126-PHX-DGC
Timothy Cummings v. C. R. Bard, Inc. and Bard             CV-16-03127-PHX- USDC TN, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-03127-
PHX-DGC
James Steinhilber v. C. R. Bard, Inc. and Bard            CV-16-03129-PHX- USDC KY, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-03129-
PHX-DGC
La Kel Jordan v. C. R. Bard, Inc. and Bard Peripheral CV-16-03130-PHX- USDC KY, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-03130-PHX-DGC
Tommie E. Belcher, Sr. v. C. R. Bard, Inc. and Bard       CV-16-03131-PHX- USDC AL,                           Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-16-03131-
PHX-DGC
Pamela Jean Caldwell v. C. R. Bard, Inc. and Bard         CV-16-03144-PHX- USDC TN, Eastern                   Excolo Law, PLLC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-03144-
PHX-DGC


Page 54 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 55 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rita Dempsey and Danny Dempsey v. C. R. Bard, Inc. CV-16-03150-PHX- USDC IN, Southern                         Riley Williams &
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Piatt, LLC
District Court, District of Arizona, Phoenix Division,
CV-16-03150-PHX-DGC
Donna Jarrell v. C. R. Bard, Inc., and Bard Peripheral CV-16-03173-PHX- USDC SC                               Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-16-03173-PHX-DGC
Mona Davis as Parent and Guardian of William Davis CV-16-03180-PHX- USDC TX,                                  Levin, Papantonio,
v. C. R. Bard, Inc., and Bard Peripheral Vascular, Inc., DGC               Southern District                  Thomas, Mitchell,
United States District Court, District of Arizona,                                                            Rafferty & Proctor,
Phoenix Division, CV-16-03180-PHX-DGC                                                                         PA
Nancy Johnson v. C. R. Bard, Inc., United States          CV-16-03189-PHX- USDC GA, Middle                    Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-03189-PHX-DGC
Lindall Winston v. C. R. Bard, Inc., United States        CV-16-03190-PHX- USDC MS,                           Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 Southern District                  LLC
CV-16-03190-PHX-DGC
Tonya Hanley and Samuel Starnes, Jr. v. C. R. Bard, CV-16-03191-PHX- USDC KS                                  Murphy Law Firm
Inc., United States District Court, District of Arizona, DGC                                                  LLC
Phoenix Division, CV-16-03191-PHX-DGC
Chris Thomas v. C. R. Bard, Inc., United States           CV-16-03192-PHX- USDC VA, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-03192-PHX-DGC
Nash Zehnder v. C. R. Bard, Inc. and Bard Peripheral CV-16-03199-PHX- USDC KY, Western                        Hare, Wynn, Newell
Vascular, Inc., United States District Court, District of DGC              District                           & Newton, LLP
Arizona, Phoenix Division, CV-16-03199-PHX-DGC

Page 55 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 56 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ouida Garner, Personal Representative of the Estate of CV-16-03205-PHX- USDC AL,                              Gray & White
Slater Smith v. C. R. Bard, Inc. and Bard Peripheral      DGC              Southern District
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-03205-PHX-DGC
Emanuel Goodlow v. C. R. Bard, Inc. and Bard              CV-16-03209-PHX- USDC MS,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-03209-
PHX-DGC
Cheryl Flint v. C. R. Bard, Inc., United States District CV-16-03215-PHX- USDC VA, Western                    Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   District                           LLC
03215-PHX-DGC
David R. Jackman and Judy Jackman v. C. R. Bard,          CV-16-03217-PHX- USDC NY,                           Martin, Harding &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  Mazzotti, LLP
District Court, District of Arizona, Phoenix Division,
CV-16-03217-PHX-DGC
Susan Perry McIntyre v. C. R. Bard, Inc. and Bard         CV-16-03236-PHX- USDC TX,                           Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Heimann &
District of Arizona, Phoenix Division, CV-16-03236-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Charles Holderfield, Jr. v. C. R. Bard, Inc. and Bard     CV-16-03237-PHX- USDC FL, Northern                  Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-03237-
PHX-DGC




Page 56 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 57 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Debra McWatters v. C. R. Bard, Inc. and Bard              CV-16-03246-PHX- USDC SC                           Fitzgerald Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Group
District of Arizona, Phoenix Division, CV-16-03246-
PHX-DGC
Emily Ellisor v. C. R. Bard, Inc., United States District CV-16-03258-PHX- USDC SC                           Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                                                     LLC
03258-PHX-DGC
Nekesha Lowery v. C. R. Bard, Inc., United States         CV-16-03269-PHX- USDC KY, Western                  Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                          LLC
CV-16-03269-PHX-DGC
Kimberly Gaskin v. C. R. Bard, Inc. and Bard              CV-16-03270-PHX- USDC GA,                          Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Smith, LLC
District of Arizona, Phoenix Division, CV-16-03270-
PHX-DGC
Billie Carol Taylor Fugitt v. C. R. Bard, Inc., United CV-16-03271-PHX- USDC MS,                             Murphy Law Firm
States District Court, District of Arizona, Phoenix       DGC              Northern District                 LLC
Division, CV-16-03271-PHX-DGC
Julie Bozak v. C. R. Bard, Inc. and Bard Peripheral       CV-16-03290-PHX- USDC AZ           AZ resident     Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC                                                Inc.
Arizona, Phoenix Division, CV-16-03290-PHX-DGC
Martina Watson Hicks v. C. R. Bard, Inc., United          CV-16-03291-PHX- USDC VA, Western                  Murphy Law Firm
States District Court, District of Arizona, Phoenix       DGC              District                          LLC
Division, CV-16-03291-PHX-DGC




Page 57 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 58 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                    Case Caption                                                                Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Teresa Syzemore and Vance Syzemore v. C. R. Bard,        CV-16-03306-PHX- USDC KY, Eastern                   Gray & White
Inc. and Bard Peripheral Vascular, Inc., United States   DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-03306-PHX-DGC
Wendy Proudlock-Smith v. C. R. Bard, Inc., United        CV-16-03307-PHX- USDC MI, Eastern                   Murphy Law Firm
States District Court, District of Arizona, Phoenix      DGC              District                           LLC
Division, CV-16-03307-PHX-DGC
Latoya Robinson v. C. R. Bard, Inc., United States       CV-16-03308-PHX- USDC AL, Middle                    Murphy Law Firm
District Court, District of Arizona, Phoenix Division,   DGC              District                           LLC
CV-16-03308-PHX-DGC
Joshua Hicks v. C. R. Bard, Inc. and Bard Peripheral     CV-16-03309-PHX- transferred from                   Fitzgerald Law
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              USDC ME                            Group
Division, CV-16-03309-PHX-DGC
Donald Bigelow and Alice Bigelow v. C. R. Bard, Inc.     CV-16-03317-PHX- USDC PA, Western                   Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States        DGC              District                           PLLC
District Court, District of Arizona, Phoenix Division,
CV-16-03317-PHX-DGC
Michael Hudson and Teresa Hudson v. C. R. Bard, Inc.     CV-16-03328-PHX- USDC VA, Eastern                   Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States        DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03328-PHX-DGC
Patricia J. Geberth and Roy J. Geberth v. C. R. Bard,    CV-16-03333-PHX- USDC VA, Eastern                   Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States   DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03333-PHX-DGC


Page 58 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 59 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Windy Ivory v. C. R. Bard, Inc., United States District CV-16-03335-PHX- USDC AR, Eastern                     Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   District                           LLC
03335-PHX-DGC
David Michael Maxwell and Bonnie Lee Maxwell v. CV-16-03349-PHX- USDC MD                                      Lopez McHugh LLP
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC                                                 - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-16-03349-PHX-DGC
Peggy C. Duhe v. C. R. Bard, Inc., United States          CV-16-03359-PHX- USDC LA, Eastern                   Becnel Law Firm,
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-03359-PHX-DGC
Stewart Tony Moore v. C. R. Bard, Inc. and Bard           CV-16-03366-PHX- USDC MS,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-16-03366-
PHX-DGC
Kathleen M. Lunsford v. C. R. Bard, Inc., United          CV-16-03374-PHX- USDC CO                            Murphy Law Firm
States District Court, District of Arizona, Phoenix       DGC                                                 LLC
Division, CV-16-03374-PHX-DGC
Jimmy Jones, II v. C. R. Bard, Inc. and Bard Peripheral CV-16-03376-PHX- USDC TN, Western                     Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-03376-PHX-DGC
Terri L. Grimes v. C. R. Bard, Inc. and Bard Peripheral CV-16-03381-PHX- USDC AR, Western                     Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              District                           Houston, TX
Arizona, Phoenix Division, CV-16-03381-PHX-DGC




Page 59 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 60 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Lisa Elisabeth LaMotte v. C. R. Bard, Inc. and Bard       CV-16-03383-PHX- USDC VA, Eastern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-16-03383-
PHX-DGC
William Alfred MacArthur and Dorothy Mary                 CV-16-03385-PHX- USDC NJ           NJ resident     Nations Law Firm -
MacArthur v. C. R. Bard, Inc. and Bard Peripheral         DGC                                                Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-03385-PHX-DGC
Dennis Furr v. C. R. Bard, Inc. and Bard Peripheral       CV-16-03386-PHX- USDC OK, Western                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-16-03386-PHX-DGC
Jesse Olivarri v. C. R. Bard, Inc. and Bard Peripheral CV-16-03389-PHX- USDC TX, Western                     Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-16-03389-PHX-DGC
Elsie Carr v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03403-PHX- USDC FL, Middle                   Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                          Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-03403-PHX-DGC                                                               Rafferty & Proctor,
                                                                                                             PA
O. B. Miller and Patricia Miller v. C. R. Bard, Inc.,    CV-16-03411-PHX- USDC IL, Northern                  Murphy Law Firm
United States District Court, District of Arizona,       DGC              District                           LLC
Phoenix Division, CV-16-03411-PHX-DGC
Darlene Lewis and Randolph Lewis v. C. R. Bard, Inc.     CV-16-03429-PHX- USDC WV,                           Lomurro Law
and Bard Peripheral Vascular, Inc., United States        DGC              Northern District
District Court, District of Arizona, Phoenix Division,
CV-16-03429-PHX-DGC


Page 60 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 61 of 483




                                                                             Transferor Court
                                                                                                  No Proper
                                                             Current Civil   or Transfer Venue
                    Case Caption                                                                   Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Nancy M. Deinlein and Paul B. Deinlein, Jr. v. C. R.       CV-16-03431-PHX- transferred from                    Arbaugh Law, LLC
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              USDC MD
States District Court, District of Arizona, Phoenix
Division, CV-16-03431-PHX-DGC
Lorraine M. Clark v. C. R. Bard, Inc. and Bard             CV-16-03438-PHX- USDC TX,                            Heygood, Orr &
Peripheral Vascular, Inc., United States District Court,   DGC              Southern District                   Pearson
District of Arizona, Phoenix Division, CV-16-03438-
PHX-DGC
Deborah Allshouse v. C. R. Bard, Inc. and Bard             CV-16-03439-PHX- USDC TN, Eastern                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court,   DGC              District
District of Arizona, Phoenix Division, CV-16-03439-
PHX-DGC
Deborah McElroy v. C. R. Bard, Inc. and Bard               CV-16-03440-PHX- USDC VA, Western                    Lieff Cabraser
Peripheral Vascular, Inc., United States District Court,   DGC              District                            Heimann &
District of Arizona, Phoenix Division, CV-16-03440-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Shalom Benjamin v. C. R. Bard, Inc. and Bard               CV-16-03451-PHX- USDC FL, Northern                   Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court,   DGC              District                            PS
District of Arizona, Phoenix Division, CV-16-03451-
PHX-DGC
Edward Charles McIntyre and Lynda McIntyre v. C. R.        CV-16-03454-PHX- USDC OH,                            Brenes Law Group
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              Southern District                   PC
States District Court, District of Arizona, Phoenix
Division, CV-16-03454-PHX-DGC




Page 61 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 62 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                                 Jurisdiction
                                                                              Complaint
Keisha Gilmore v. C. R. Bard, Inc. and Bard Peripheral CV-16-03456-PHX- USDC MS,                                Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC             Southern District                     Thomas, Mitchell,
Arizona, Phoenix Division, CV-16-03456-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Mark Cash v. C. R. Bard, Inc. and Bard Peripheral           CV-16-03462-PHX- USDC IN, Northern                  Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-03462-PHX-DGC
Rose Ann Hoffman, as Representative of the Estate of        CV-16-03463-PHX- USDC OH,                           Nations Law Firm -
Kevin Lee Hoffman v. C. R. Bard, Inc. and Bard              DGC              Southern District                  Houston, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-16-03463-
PHX-DGC
Yokovanda Smith v. C. R. Bard, Inc. and Bard                CV-16-03465-PHX- USDC IL, Northern                  Gray & White
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-16-03465-
PHX-DGC
Terry Angel and Sandra Ann Angel v. C. R. Bard, Inc.        CV-16-03467-PHX- USDC TN, Eastern                   Nations Law Firm -
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-16-03467-PHX-DGC
Tammie Louise Escue v. C. R. Bard, Inc., United             CV-16-03486-PHX- USDC TN, Middle                    Murphy Law Firm
States District Court, District of Arizona, Phoenix         DGC              District                           LLC
Division, CV-16-03486-PHX-DGC




Page 62 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 63 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Robert Ward and Samantha Ward v. C. R. Bard, Inc.           CV-16-03504-PHX- USDC MO, Eastern                   Walsh Woodard LLC
and Bard Peripheral Vascular, Inc., United States           DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-03504-PHX-DGC
Carter S. Williams v. C. R. Bard, Inc. and Bard             CV-16-03505-PHX- USDC CT                            Walsh Woodard LLC
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-16-03505-
PHX-DGC
Denise Crawford and Gregory Crawford v. C. R. Bard,         CV-16-03526-PHX- USDC GA,                           Orlando Firm, PC
Inc., and Bard Peripheral Vascular, Inc., United States     DGC              Northern District
District Court, District of Arizona, Phoenix Division,
CV-16-03526-PHX-DGC
John H. Shutts, Jr. v. C. R. Bard, Inc. and Bard            CV-16-03560-PHX- USDC MA                            Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,    DGC                                                 - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-03560-
PHX-DGC
Gladys Davis v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03570-PHX- USDC TX,                           Gomez Trial
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Attorneys
Arizona, Phoenix Division, CV-16-03570-PHX-DGC
Kent Hoeft v. C. R. Bard, Inc. and Bard Peripheral          CV-16-03571-PHX- USDC CA, Central AZ resident       Gomez Trial
Vascular, Inc., United States District Court, District of   DGC              District                           Attorneys
Arizona, Phoenix Division, CV-16-03571-PHX-DGC
Gloria Lewis v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03579-PHX- USDC AR, Eastern                   Gomez Trial
Vascular, Inc., United States District Court, District of   DGC              District                           Attorneys
Arizona, Phoenix Division, CV-16-03579-PHX-DGC


Page 63 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 64 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Stephanie Murriell v. C. R. Bard, Inc. and Bard           CV-16-03580-PHX- USDC NC, Middle                    Gomez Trial
Peripheral Vascular, Inc., United States District Court, DGC               District                           Attorneys
District of Arizona, Phoenix Division, CV-16-03580-
PHX-DGC
Robert Highsmith and Karen Highsmith v. C. R. Bard, CV-16-03582-PHX- USDC WI, Western                         Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States DGC                District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03582-PHX-DGC
Kelly Newbry v. C. R. Bard, Inc., and Bard Peripheral CV-16-03586-PHX- USDC NV                                Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC                                                 PLLC
Arizona, Phoenix Division, CV-16-03586-PHX-DGC
Sandra Jean Caudle v. C. R. Bard, Inc., and Bard          CV-16-03588-PHX- USDC OH,                           Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Brown
District of Arizona, Phoenix Division, CV-16-03588-
PHX-DGC
Randy Oyaski v. C. R. Bard, Inc., United States           CV-16-03592-PHX- USDC OH,                           Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 Northern District                  LLC
CV-16-03592-PHX-DGC
Sharon Schultz and Thomas R. Schultz v. C. R. Bard, CV-16-03604-PHX- USDC NY,                                 Lopez McHugh LLP
Inc., and Bard Peripheral Vascular, Inc., United States DGC                Southern District                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03604-PHX-DGC
Timothy J. Peterson v. C. R. Bard, Inc., United States CV-16-03610-PHX- USDC MN                               Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                                                    LLC
CV-16-03610-PHX-DGC


Page 64 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 65 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Jerome E. Fogg, Jr. v. C. R. Bard, Inc., United States      CV-16-03620-PHX- USDC NC, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              District                           LLC
CV-16-03620-PHX-DGC
Todd Nolting v. C. R. Bard, Inc., United States District    CV-16-03621-PHX- USDC CT                            Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16-        DGC                                                 LLC
03621-PHX-DGC
Pamela Burgin v. C. R. Bard, Inc., United States            CV-16-03624-PHX- USDC KY, Western                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              District                           LLC
CV-16-03624-PHX-DGC
Laura Chance and Mark Allen Chance, Sr. v. C. R.            CV-16-03627-PHX- USDC VA, Western                   Baron & Budd PC -
Bard, Inc., and Bard Peripheral Vascular, Inc., United      DGC              District                           Dallas, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-03627-PHX-DGC
Gregory C. Williams v. C. R. Bard, Inc., and Bard           CV-16-03646-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Firm
District of Arizona, Phoenix Division, CV-16-03646-
PHX-DGC
Ivan Rapp v. C. R. Bard, Inc. and Bard Peripheral           CV-16-03652-PHX- transferred from                   Fitzgerald Law
Vascular, Inc., United States District Court, District of   DGC              USDC ME                            Group
Arizona, Phoenix Division, CV-16-03652-PHX-DGC
Ellen Reed v. C. R. Bard, Inc. and Bard Peripheral          CV-16-03653-PHX- transferred from                   Fitzgerald Law
Vascular, Inc., United States District Court, District of   DGC              USDC ME                            Group
Arizona, Phoenix Division, CV-16-03653-PHX-DGC




Page 65 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 66 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Carol Burns-Smith v. C. R. Bard, Inc., and Bard          CV-16-03655-PHX- USDC FL, Southern                  Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court, DGC              District                           PS
District of Arizona, Phoenix Division, CV-16-03655-
PHX-DGC
Paul Schwartzenberger v. C. R. Bard, Inc., United        CV-16-03664-PHX- USDC OH,                           Murphy Law Firm
States District Court, District of Arizona, Phoenix      DGC              Southern District                  LLC
Division, CV-16-03664-PHX-DGC
Patricia Gardocki v. C. R. Bard, Inc., United States     CV-16-03665-PHX- USDC PA, Western                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                District                           LLC
CV-16-03665-PHX-DGC
Timothy Hernandez v. C. R. Bard, Inc., and Bard          CV-16-03666-PHX- USDC TX, Western                   Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court, DGC              District                           PS
District of Arizona, Phoenix Division, CV-16-03666-
PHX-DGC
Deirdre Pippenger v. C. R. Bard, Inc., United States     CV-16-03667-PHX- USDC AR, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                District                           LLC
CV-16-03667-PHX-DGC
Eddie J. Johnson v. C. R. Bard, Inc., United States      CV-16-03668-PHX- USDC IL, Central                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                District                           LLC
CV-16-03668-PHX-DGC
Marvin D. Pate and Sharlotte Ann Pate v. C. R. Bard, CV-16-03669-PHX- USDC TX, Eastern                       Murphy Law Firm
Inc., United States District Court, District of Arizona, DGC              District                           LLC
Phoenix Division, CV-16-03669-PHX-DGC




Page 66 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 67 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Cathy Jo Armstrong and James Armstrong v. C. R.             CV-16-03693-PHX- USDC OH,                           Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Southern District                  Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-16-03693-PHX-DGC
Deanna Cumberland v. C. R. Bard, Inc., United States        CV-16-03705-PHX- USDC OH,                           Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              Northern District                  LLC
CV-16-03705-PHX-DGC
Jennifer Dickerson v. C. R. Bard, Inc. and Bard             CV-16-03716-PHX- USDC IL, Southern                  Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-16-03716-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
Dennis Simon v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03717-PHX- USDC CA, Central                   Paglialunga & Harris,
Vascular, Inc., United States District Court, District of   DGC              District                           PS
Arizona, Phoenix Division, CV-16-03717-PHX-DGC
Thomas Groen and Aimee Groen v. C. R. Bard, Inc.            CV-16-03723-PHX- USDC CA, Eastern                   Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03723-PHX-DGC
Byron Scott Haas v. C. R. Bard, Inc., United States         CV-16-03728-PHX- USDC NE                            Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC                                                 LLC
CV-16-03728-PHX-DGC
Eugene Houg, as Conservator and Guardian of Lucille         CV-16-03731-PHX- USDC SD                            Paglialunga & Harris,
Houg, v. C. R. Bard, Inc. and Bard Peripheral               DGC                                                 PS
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-16-03731-PHX-DGC


Page 67 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 68 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bruce Palmer and Irene Palmer v. C. R. Bard, Inc. and CV-16-03741-PHX- USDC TN, Western                       Motley Rice LLC -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           South Carolina
Court, District of Arizona, Phoenix Division, CV-16-
03741-PHX-DGC
Olanda Morton v. C. R. Bard, Inc. and Bard Peripheral CV-16-03744-PHX- USDC MS,                               Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC              Northern District                  South Carolina
Arizona, Phoenix Division, CV-16-03744-PHX-DGC
Bradley Cameron v. C. R. Bard, Inc. and Bard              CV-16-03750-PHX- USDC MS,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-03750-
PHX-DGC
Rolande Jean-Pierre v. Bard Peripheral Vascular, Inc., CV-16-03751-PHX- USDC NY,                              Rheingold, Giuffra,
United States District Court, District of Arizona,        DGC              Southern District                  Ruffo & Plotkin LLP
Phoenix Division, CV-16-03751-PHX-DGC
Andrew Daniel and Nichole Daniel v. C. R. Bard, Inc. CV-16-03756-PHX- USDC MA                                 Law Offices of
and Bard Peripheral Vascular, Inc., United States         DGC                                                 Jeffrey S Glassman
District Court, District of Arizona, Phoenix Division,
CV-16-03756-PHX-DGC
Edmund Eastman, Jr. v. C. R. Bard, Inc. and Bard          CV-16-03760-PHX- USDC LA, Eastern                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-16-03760-
PHX-DGC
Margaret Elizabeth Hagood v. C. R. Bard, Inc. and         CV-16-03798-PHX- USDC VA, Western                   Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-16-
03798-PHX-DGC

Page 68 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 69 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Rachel Deluca v. C. R. Bard, Inc. and Bard Peripheral CV-16-03810-PHX- USDC PA, Eastern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-16-03810-PHX-DGC
Andrew Johnson v. C. R. Bard, Inc. and Bard               CV-16-03816-PHX- USDC MS,                          Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Dallas, TX
District of Arizona, Phoenix Division, CV-16-03816-
PHX-DGC
Nichole Payney and Harley Payney v. C. R. Bard, Inc. CV-16-03827-PHX- USDC IL, Central                       Paglialunga & Harris,
and Bard Peripheral Vascular, Inc., United States         DGC              District                          PS
District Court, District of Arizona, Phoenix Division,
CV-16-03827-PHX-DGC
Phillip Colombo v. C. R. Bard, Inc. and Bard              CV-16-03829-PHX- USDC AZ           AZ resident     Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-03829-
PHX-DGC
Rosalinda Casado and Lazaro Casado v. C. R. Bard,         CV-16-03831-PHX- USDC IL, Northern                 Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                          Firm
District Court, District of Arizona, Phoenix Division,
CV-16-03831-PHX-DGC
Mary Ellen Wetzel v. C. R. Bard, Inc. and Bard            CV-16-03843-PHX- USDC FL, Middle                   Crandall & Katt
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-03843-
PHX-DGC




Page 69 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 70 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Beatriz Arriola Dadisman and Joseph Dadisman v. C.          CV-16-03848-PHX- USDC CA, Central                   Paglialunga & Harris,
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              District                           PS
United States District Court, District of Arizona,
Phoenix Division, CV-16-03848-PHX-DGC
Fred Petsche and Hayley Petsche v. C. R. Bard, Inc.         CV-16-03849-PHX- USDC NY, Eastern                   Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-03849-PHX-DGC
Denise Coe v. C. R. Bard, Inc., United States District      CV-16-03857-PHX- USDC FL, Middle                    Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16-        DGC              District                           LLC
03857-PHX-DGC
Ronetta Juniel v. C. R. Bard, Inc. and Bard Peripheral      CV-16-03860-PHX- transferred from                   Fitzgerald Law
Vascular, Inc., United States District Court, District of   DGC              USDC ME                            Group
Arizona, Phoenix Division, CV-16-03860-PHX-DGC
Richard Leitch v. C. R. Bard, Inc. and Bard Peripheral      CV-16-03861-PHX- USDC OH,                           Motley Rice LLC -
Vascular, Inc., United States District Court, District of   DGC              Northern District                  South Carolina
Arizona, Phoenix Division, CV-16-03861-PHX-DGC
Facunda O. Casarez v. C. R. Bard, Inc. and Bard             CV-16-03862-PHX- USDC TX, Western                   DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           LLC
District of Arizona, Phoenix Division, CV-16-03862-
PHX-DGC
Tajuanna Douglas v. C. R. Bard, Inc. and Bard               CV-16-03863-PHX- USDC MD                            DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court,    DGC                                                 LLC
District of Arizona, Phoenix Division, CV-16-03863-
PHX-DGC


Page 70 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 71 of 483




                                                                        Transferor Court
                                                                                                  No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                    Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                 Jurisdiction
                                                                            Complaint
Novella Ferguson and Nicholas Ferguson v. C. R.       CV-16-03864-PHX- USDC CA, Central                         Paglialunga & Harris,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC              District                                 PS
States District Court, District of Arizona, Phoenix
Division, CV-16-03864-PHX-DGC
Sondra Kay DeWerd v. C. R. Bard, Inc. and Bard            CV-16-03869-PHX-   USDC MN                            Meshbesher &
Peripheral Vascular, Inc., United States District Court, DGC                                                    Spence, Ltd
District of Arizona, Phoenix Division, CV-16-03869-
PHX-DGC
Ruth Haberstich and James P. Haberstich v. C. R.          CV-16-03882-PHX-   USDC IL, Northern                  Paglialunga & Harris,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                    District                           PS
States District Court, District of Arizona, Phoenix
Division, CV-16-03882-PHX-DGC
William C. Jackson v. C. R. Bard, Inc. and Bard           CV-16-03907-PHX-   USDC OH,                           Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC                 Southern District                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-16-03907-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
James Craighead and Elizabeth Craighead v. C. R.          CV-16-03913-PHX-   USDC TN, Middle                    Stag Liuzza
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                    District
States District Court, District of Arizona, Phoenix
Division, CV-16-03913-PHX-DGC
James Ferguson v. C. R. Bard, Inc. and Bard Peripheral CV-16-03918-PHX-      USDC NH                            Paglialunga & Harris,
Vascular, Inc., United States District Court, District of DGC                                                   PS
Arizona, Phoenix Division, CV-16-03918-PHX-DGC




Page 71 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 72 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kenneth L. Dixon, Jr. v. C. R. Bard, Inc. and Bard        CV-16-03920-PHX- USDC SC                            Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court, DGC                                                  PS
District of Arizona, Phoenix Division, CV-16-03920-
PHX-DGC
Marjorie Shinault v. C. R. Bard, Inc. and Bard            CV-16-03925-PHX- USDC TN, Western                   Sanders Phillips
Peripheral Vascular, Inc., United States District Court, DGC               District                           Grossman LLC
District of Arizona, Phoenix Division, CV-16-03925-
PHX-DGC
Williard Ehlers v. C. R. Bard, Inc. and Bard Peripheral CV-16-03926-PHX- USDC CO                              Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC                                                 South Carolina
Arizona, Phoenix Division, CV-16-03926-PHX-DGC
Richard Griffieth v. C. R. Bard, Inc., United States      CV-16-03936-PHX- USDC IL, Central                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-03936-PHX-DGC
Jurl Craft v. C. R. Bard, Inc., United States District    CV-16-03937-PHX- USDC LA, Eastern                   Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   District                           LLC
03937-PHX-DGC
Latasha Prophet v. C. R. Bard, Inc. and Bard              CV-16-03945-PHX- USDC OH,                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  South Carolina
District of Arizona, Phoenix Division, CV-16-03945-
PHX-DGC
Walter Eldridge v. C. R. Bard, Inc. and Bard Peripheral CV-16-03957-PHX- USDC GA,                             Shrader &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Associates, LLP
Arizona, Phoenix Division, CV-16-03957-PHX-DGC



Page 72 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 73 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal        Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Daisy Jimenez v. C. R. Bard, Inc., United States            CV-16-03958-PHX- USDC PA, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              District                           LLC
CV-16-03958-PHX-DGC
Brenda Horhn v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03959-PHX- USDC MS,                           Paglialunga & Harris,
Vascular Inc., United States District Court, District of    DGC              Southern District                  PS
Arizona, Phoenix Division, CV-16-03959-PHX-DGC
Athena Fagan v. C. R. Bard, Inc. and Bard Peripheral        CV-16-03964-PHX- USDC KS                            Paglialunga & Harris,
Vascular, Inc., United States District Court, District of   DGC                                                 PS
Arizona, Phoenix Division, CV-16-03964-PHX-DGC
Ginger Henley and Glen Henley v. C. R. Bard, Inc. and       CV-16-03968-PHX- USDC MO,                           Paglialunga & Harris,
Bard Peripheral Vascular, Inc., United States District      DGC              Western District                   PS
Court, District of Arizona, Phoenix Division, CV-16-
03968-PHX-DGC
Barbara George v. C. R. Bard, Inc. and Bard Peripheral      CV-16-03987-PHX- USDC IL, Central                   Gruber & Gruber
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-16-03987-PHX-DGC
Sheryl J. Kae v. C. R. Bard, Inc. and Bard Peripheral       CV-16-04004-PHX- USDC TN, Middle                    Branstetter, Stranch
Vascular, Inc., United States District Court, District of   DGC              District                           & Jennings PLLC
Arizona, Phoenix Division, CV-16-04004-PHX-DGC
Abdul-Mutaal Bilal v. C. R. Bard, Inc. and Bard             CV-16-04007-PHX- USDC PA, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,    DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-04007-
PHX-DGC




Page 73 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 74 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Joann Cardona and Angel Cardona v. C. R. Bard, Inc. CV-16-04008-PHX- USDC CT                                  Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC                                                 - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-16-04008-PHX-DGC
Angela Gibson v. C. R. Bard, Inc. and Bard Peripheral CV-16-04009-PHX- USDC FL, Middle                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-04009-PHX-DGC
Jason Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-16-04013-PHX- USDC FL, Northern                  Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-04013-PHX-DGC
Edward Eugene Bush v. C. R. Bard, Inc. and Bard           CV-16-04017-PHX- USDC NY,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-16-04017-
PHX-DGC
Michelle Baggett v. C. R. Bard, Inc. and Bard             CV-16-04030-PHX- USDC OH,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-16-04030-
PHX-DGC
Sheila May and George May v. C. R. Bard, Inc. and         CV-16-04035-PHX- USDC OH,                           Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
04035-PHX-DGC
Brittany Brown v. C. R. Bard, Inc., United States         CV-16-04037-PHX- USDC IN, Northern                  Phelan Petty, PLC
District Court, District of Arizona, Phoenix Division, DGC                 District
CV-16-04037-PHX-DGC


Page 74 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 75 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Brian Morrison v. C. R. Bard, Inc. and Bard Peripheral CV-16-04040-PHX- USDC DE                               Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-16-04040-PHX-DGC
Diane Reynoldson and Mike Reynoldson v. C. R.             CV-16-04041-PHX- USDC NE                            Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-16-04041-PHX-DGC
Tony Walker v. C. R. Bard, Inc. and Bard Peripheral CV-16-04042-PHX- USDC MS,                                 Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Newport Beach, CA
Arizona, Phoenix Division, CV-16-04042-PHX-DGC
Jeffrey S. Singer v. C. R. Bard, Inc., United States      CV-16-04051-PHX- USDC MD                            Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                                                    LLC
CV-16-04051-PHX-DGC
Roberta Peach and Wells Peach v. C. R. Bard, Inc. and CV-16-04071-PHX- USDC KY, Eastern                       Blasingame, Burch,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Garrard & Ashley,
Court, District of Arizona, Phoenix Division, CV-16-                                                          PC
04071-PHX-DGC
Roma Trice and Terry Joe Trice v. C. R. Bard, Inc. and CV-16-04088-PHX- USDC TN, Eastern                      Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                 District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-16-
04088-PHX-DGC




Page 75 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 76 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Peter Johnston and Lyndsay Johnston, Individually and CV-16-04089-PHX- USDC RI                                Tarro & Marotti Law
as Parent and Legal guardians of Ryan Johnston,           DGC                                                 Firm, LLC
Hannah Johnson, Olivia Johnson and Vivian Johnston
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-16-04089-PHX-DGC
Ann Brosnihan v. C. R. Bard, Inc. and Bard Peripheral CV-16-04095-PHX- USDC MA                                Law Offices of
Vascular, Inc., United States District Court, District of DGC                                                 Jeffrey S Glassman
Arizona, Phoenix Division, CV-16-04095-PHX-DGC
James C. Adolphson v. C. R. Bard, Inc. and Bard           CV-16-04099-PHX- USDC IL, Central                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04099-
PHX-DGC
Carolyn Kriebel, as Durable Power of Attorney for         CV-16-04102-PHX- USDC FL, Middle                    Levin, Papantonio,
Elizabeth Kriebel v. C. R. Bard, Inc. and Bard            DGC              District                           Thomas, Mitchell,
Peripheral Vascular, Inc., United States District Court,                                                      Rafferty & Proctor,
District of Arizona, Phoenix Division, CV-16-04102-                                                           PA
PHX-DGC
Christina Anguin v. C. R. Bard, Inc. and Bard             CV-16-04105-PHX- USDC GA, Middle                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04105-
PHX-DGC




Page 76 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 77 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Sharica Williamson, as Personal Representative of the CV-16-04115-PHX- USDC DC                                Lopez McHugh LLP
Estate of Michael Williamson v. C. R. Bard, Inc. and DGC                                                      - Newport Beach, CA
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-16-
04115-PHX-DGC
Frances J. Bates v. C. R. Bard, Inc. and Bard             CV-16-04129-PHX- USDC MA                            Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04129-
PHX-DGC
Brett Beady v. C. R. Bard, Inc. and Bard Peripheral       CV-16-04130-PHX- USDC AL, Middle                    Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04130-PHX-DGC
William C. Blankenship v. C. R. Bard, Inc. and Bard CV-16-04135-PHX- USDC VA, Eastern                         Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04135-
PHX-DGC
George Boncoraglio v. C. R. Bard, Inc. and Bard           CV-16-04137-PHX- USDC NY, Eastern                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04137-
PHX-DGC
Charles Hensel v. C. R. Bard, Inc. and Bard Peripheral CV-16-04139-PHX- USDC VA, Eastern                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-16-04139-PHX-DGC




Page 77 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 78 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Anthony J. Bradford v. C. R. Bard, Inc. and Bard          CV-16-04148-PHX- USDC MD                            Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04148-
PHX-DGC
Robert L. Carter, Sr. v. C. R. Bard, Inc. and Bard        CV-16-04149-PHX- USDC IL, Central                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04149-
PHX-DGC
Patricia Clark v. C. R. Bard, Inc. and Bard Peripheral CV-16-04150-PHX- USDC GA, Middle                       Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04150-PHX-DGC
Eleanor E. Crabtree v. C. R. Bard, Inc. and Bard          CV-16-04153-PHX- USDC MD                            Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04153-
PHX-DGC
Velma F. Dinkle v. C. R. Bard, Inc. and Bard              CV-16-04155-PHX- USDC KS                            Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04155-
PHX-DGC
Dwayne Handy v. C. R. Bard, Inc. and Bard Peripheral CV-16-04159-PHX- USDC LA, Western                        Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                           Grossman LLC
Arizona, Phoenix Division, CV-16-04159-PHX-DGC
William Mehl v. C. R. Bard, Inc. and Bard Peripheral CV-16-04160-PHX- USDC OH,                                Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              Southern District                  Grossman LLC
Arizona, Phoenix Division, CV-16-04160-PHX-DGC


Page 78 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 79 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Patricia Emery v. C. R. Bard, Inc. and Bard Peripheral CV-16-04169-PHX- USDC WA, Eastern                     Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04169-PHX-DGC
Lois Ganschow v. C. R. Bard, Inc. and Bard Peripheral CV-16-04171-PHX- USDC NY, Eastern                      Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04171-PHX-DGC
Amanda Sestito v. C. R. Bard, Inc. and Bard Peripheral CV-16-04172-PHX- USDC MA                              Sanders Phillips
Vascular, Inc., United States District Court, District of DGC                                                Grossman LLC
Arizona, Phoenix Division, CV-16-04172-PHX-DGC
Debbie Spallone v. C. R. Bard, Inc. and Bard              CV-16-04173-PHX- USDC NJ           NJ resident     Heaviside Reed Zaic
Peripheral Vascular, Inc., United States District Court, DGC                                                 - Laguna Beach
District of Arizona, Phoenix Division, CV-16-04173-
PHX-DGC
Jesse D. Goshert v. C. R. Bard, Inc. and Bard             CV-16-04187-PHX- USDC PA, Eastern                  Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04187-
PHX-DGC
Valli Deck v. C. R. Bard, Inc. and Bard Peripheral        CV-16-04199-PHX- USDC ND                           Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04199-PHX-DGC
Christopher Hampton v. C. R. Bard, Inc. and Bard          CV-16-04202-PHX- USDC OR                           Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04202-
PHX-DGC



Page 79 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 80 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jonathan Haynes v. C. R. Bard, Inc. and Bard              CV-16-04203-PHX- USDC MD                           Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04203-
PHX-DGC
Stephanie Rios v. C. R. Bard, Inc., United States         CV-16-04206-PHX- USDC PA, Eastern                  Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                          LLC
CV-16-04206-PHX-DGC
Jerlene Brown v. C. R. Bard, Inc. and Bard Peripheral CV-16-04209-PHX- USDC TN, Western                      Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                          Grossman LLC
Arizona, Phoenix Division, CV-16-04209-PHX-DGC
Charles Derek Hill v. C. R. Bard, Inc. and Bard           CV-16-04215-PHX- USDC TN, Eastern                  Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04215-
PHX-DGC
John Lane v. C. R. Bard, Inc. and Bard Peripheral         CV-16-04216-PHX- USDC AZ           AZ resident     Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04216-PHX-DGC
Kathleen Fox v. C. R. Bard, Inc. and Bard Peripheral CV-16-04217-PHX- USDC IL, Central                       Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                          Grossman LLC
Arizona, Phoenix Division, CV-16-04217-PHX-DGC
Cretest Lloyd v. C. R. Bard, Inc. and Bard Peripheral CV-16-04218-PHX- USDC AL, Middle                       Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04218-PHX-DGC




Page 80 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 81 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Diane L. Martino, as Successor in Interest of the Estate CV-16-04219-PHX- USDC MI, Eastern                    Gruber & Gruber
of Christina Martino v. C. R. Bard, Inc. and Bard         DGC              District
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-16-04219-
PHX-DGC
Patrick Rabickow v. C. R. Bard, Inc. and Bard             CV-16-04225-PHX- USDC PA, Western                   Sanders Phillips
Peripheral Vascular, Inc., United States District Court, DGC               District                           Grossman LLC
District of Arizona, Phoenix Division, CV-16-04225-
PHX-DGC
Paul K. Marx, Jr. v. C. R. Bard, Inc. and Bard            CV-16-04226-PHX- USDC IL, Central                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04226-
PHX-DGC
Michael E. Mays v. C. R. Bard, Inc. and Bard              CV-16-04227-PHX- USDC IL, Central                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04227-
PHX-DGC
Alicia Cook-Middleton and Jeffrey Middleton v. C. R. CV-16-04236-PHX- USDC MD                                 Levin, Papantonio,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Thomas, Mitchell,
States District Court, District of Arizona, Phoenix                                                           Rafferty & Proctor,
Division, CV-16-04236-PHX-DGC                                                                                 PA
Donna Ortega v. C. R. Bard, Inc. and Bard Peripheral CV-16-04239-PHX- USDC NV                                 Sanders Phillips
Vascular, Inc., United States District Court, District of DGC                                                 Grossman LLC
Arizona, Phoenix Division, CV-16-04239-PHX-DGC




Page 81 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 82 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Barbara Miller v. C. R. Bard, Inc. and Bard Peripheral CV-16-04241-PHX- USDC PA, Eastern                      Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04241-PHX-DGC
Travis E. Moseley v. C. R. Bard, Inc. and Bard            CV-16-04242-PHX- USDC WI, Eastern                   Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04242-
PHX-DGC
Gregory Nevadomski v. C. R. Bard, Inc. and Bard           CV-16-04243-PHX- USDC FL, Middle                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04243-
PHX-DGC
Michael Lawrence Orlowski v. C. R. Bard, Inc. and         CV-16-04245-PHX- USDC WI, Eastern                   Gruber & Gruber
Bard Peripheral Vascular, Inc., United States District DGC                 District
Court, District of Arizona, Phoenix Division, CV-16-
04245-PHX-DGC
Michael Parmenter v. C. R. Bard, Inc. and Bard            CV-16-04246-PHX- USDC FL, Middle                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04246-
PHX-DGC
William Pearce v. C. R. Bard, Inc. and Bard Peripheral CV-16-04247-PHX- USDC MD                               Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04247-PHX-DGC
Billie Inzar v. C. R. Bard, Inc. and Bard Peripheral      CV-16-04248-PHX- USDC NC, Eastern                   Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                           Grossman LLC
Arizona, Phoenix Division, CV-16-04248-PHX-DGC


Page 82 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 83 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal     Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jeffery Raleigh v. C. R. Bard, Inc. and Bard Peripheral CV-16-04259-PHX- USDC AZ             AZ resident   Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04259-PHX-DGC
Robin L. Robinson v. C. R. Bard, Inc. and Bard            CV-16-04263-PHX- USDC MD                         Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04263-
PHX-DGC
Julius Heflin v. C. R. Bard, Inc., United States District CV-16-04273-PHX- USDC OH,                        Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   Southern District               LLC
04273-PHX-DGC
Bobbie Romig v. C. R. Bard, Inc. and Bard Peripheral CV-16-04276-PHX- USDC LA, Eastern                     Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04276-PHX-DGC
Gary Serres v. C. R. Bard, Inc. and Bard Peripheral       CV-16-04279-PHX- USDC IN, Northern               Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04279-PHX-DGC
Kayla Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-16-04280-PHX- USDC LA, Eastern                Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04280-PHX-DGC
Paul A. Souza v. C. R. Bard, Inc. and Bard Peripheral CV-16-04281-PHX- USDC HI                             Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04281-PHX-DGC
Richard Squitieri v. C. R. Bard, Inc. and Bard            CV-16-04282-PHX- USDC NY, Eastern                Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-16-04282-
PHX-DGC

Page 83 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 84 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
William Meiser and Margaret Meiser v. C. R. Bard,           CV-16-04291-PHX- USDC TN, Western                    Stag Liuzza
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District
District Court, District of Arizona, Phoenix Division,
CV-16-04291-PHX-DGC
Patricia Stephens v. C. R. Bard, Inc. and Bard              CV-16-04292-PHX- USDC AR, Eastern                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-16-04292-
PHX-DGC
Beverly Stokes v. C. R. Bard, Inc. and Bard Peripheral      CV-16-04294-PHX- USDC NJ             NJ resident     Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC                                                  Firm
Arizona, Phoenix Division, CV-16-04294-PHX-DGC
Andrea VanWinkle v. C. R. Bard, Inc. and Bard               CV-16-04297-PHX- USDC OK, Eastern                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-16-04297-
PHX-DGC
Nancy Walker v. C. R. Bard, Inc. and Bard Peripheral        CV-16-04304-PHX- USDC FL, Middle                     Gruber & Gruber
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-16-04304-PHX-DGC
Brenda Hurt v. C. R. Bard, Inc. and Bard Peripheral         CV-16-04308-PHX- USDC KY, Eastern                    Curtis Law Group
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-16-04308-PHX-DGC
Albert Berliner v. C. R. Bard, Inc. and Bard Peripheral     CV-16-04309-PHX- USDC FL, Middle                     Shrader &
Vascular, Inc., United States District Court, District of   DGC              District                            Associates, LLP
Arizona, Phoenix Division, CV-16-04309-PHX-DGC



Page 84 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 85 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Elton L. Ward v. C. R. Bard, Inc. and Bard Peripheral CV-16-04310-PHX- USDC WI, Eastern                       Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04310-PHX-DGC
Keith Williams v. C. R. Bard, Inc. and Bard Peripheral CV-16-04311-PHX- USDC PA, Eastern                      Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04311-PHX-DGC
Rose Wisniach v. C. R. Bard, Inc. and Bard Peripheral CV-16-04312-PHX- USDC CO                                Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-16-04312-PHX-DGC
Guadalupe Moreno v. C. R. Bard, Inc. and Bard             CV-16-04315-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-16-04315-
PHX-DGC
Ke'Andra Hookfin v. C. R. Bard, Inc. and Bard             CV-16-04316-PHX- USDC LA, Eastern                   Shrader &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Associates, LLP
District of Arizona, Phoenix Division, CV-16-04316-
PHX-DGC
Miranda Ann Yates v. C. R. Bard, Inc., United States CV-16-04328-PHX- USDC KY, Eastern                        Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-04328-PHX-DGC
Mary Graves and Tim Graves v. C. R. Bard, Inc.,           CV-16-04332-PHX- USDC IA, Northern                  Larry Helvey Law
United States District Court, District of Arizona,        DGC              District                           Firm
Phoenix Division, CV-16-04332-PHX-DGC
Allen Berryhill v. C. R. Bard, Inc. and Bard Peripheral CV-16-04336-PHX- USDC OK,                             Shrader &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Associates, LLP
Arizona, Phoenix Division, CV-16-04336-PHX-DGC

Page 85 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 86 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Robert K. Mayes v. C. R. Bard, Inc. and Bard              CV-16-04360-PHX- USDC AL, Middle                    Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-16-04360-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
William Duff, as Administrtix of the Estate of Sarah      CV-16-04361-PHX- USDC KY, Eastern                   Grossman & Moore,
Duff v. C. R. Bard, Inc. and Bard Peripheral Vascular, DGC                 District                           PLLC
Inc., United States District Court, District of Arizona,
Phoenix Division, CV-16-04361-PHX-DGC
Jeanette Woods v. C. R. Bard, Inc., United States         CV-16-04379-PHX- USDC TN, Western                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-04379-PHX-DGC
Zachary Garvin v. C. R. Bard, Inc. and Bard Peripheral CV-16-04417-PHX- USDC FL, Middle                       Gruber & Gruber
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-16-04417-PHX-DGC
Stephany Steinmuller v. C. R. Bard, Inc. and Bard         CV-16-04424-PHX- USDC OH,                           Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-16-04424-
PHX-DGC
Michele Richardson v. C. R. Bard, Inc., United States CV-16-04425-PHX- USDC GA,                               Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 Northern District                  LLC
CV-16-04425-PHX-DGC
Angelia Trice v. C. R. Bard, Inc. and Bard Peripheral CV-16-04426-PHX- USDC GA, Middle                        Stueve Siegel Hanson
Vascular, Inc., United States District Court, District of DGC              District                           LLP
Arizona, Phoenix Division, CV-16-04426-PHX-DGC



Page 86 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 87 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Amy White v. C. R. Bard, Inc. and Bard Peripheral         CV-16-04427-PHX- USDC TN, Western                   Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              District                           Garrard & Ashley,
Arizona, Phoenix Division, CV-16-04427-PHX-DGC                                                                PC
Barbara Woods v. C. R. Bard, Inc. and Bard Peripheral CV-16-04428-PHX- USDC MO, Eastern                       Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              District                           Garrard & Ashley,
Arizona, Phoenix Division, CV-16-04428-PHX-DGC                                                                PC
Robert P. Headrick and Della F. Headrick v. C. R.         CV-16-04451-PHX- USDC FL, Middle                    Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-16-04451-PHX-DGC
Arlene Anderwald and Noel Anderwald v. C. R. Bard, CV-16-04459-PHX- USDC TX,                                  Blasingame, Burch,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Southern District                  Garrard & Ashley,
District Court, District of Arizona, Phoenix Division,                                                        PC
CV-16-04459-PHX-DGC
Alisha Estes Allen v. C. R. Bard, Inc., United States     CV-16-04469-PHX- USDC KY, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-16-04469-PHX-DGC
Jeanne Swartz, as Executor of the Estate of Mark          CV-16-04488-PHX- USDC GA,                           Blasingame, Burch,
Swartz (deceased) v. C. R. Bard, Inc. and Bard            DGC              Northern District                  Garrard & Ashley,
Peripheral Vascular, Inc., United States District Court,                                                      PC
District of Arizona, Phoenix Division, CV-16-04488-
PHX-DGC
Albert R. Gosenheimer and Judith Ann Gosenheimer v. CV-16-04489-PHX- USDC WI, Eastern                         Phelan Petty, PLC
C. R. Bard, Inc., United States District Court, District DGC               District
of Arizona, Phoenix Division, CV-16-04489-PHX-
DGC

Page 87 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 88 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Maria B. Sanchez v. C. R. Bard, Inc. and Bard             CV-16-04490-PHX- USDC NM                            Excolo Law, PLLC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-16-04490-
PHX-DGC
Darin Zech v. C. R. Bard, Inc. and Bard Peripheral        CV-16-04491-PHX- USDC WI, Western                   Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              District                           Garrard & Ashley,
Arizona, Phoenix Division, CV-16-04491-PHX-DGC                                                                PC
Kelly Wells and Jeffrey Wells v. C. R. Bard, Inc. and CV-16-04497-PHX- USDC OH,                               Levin, Papantonio,
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  Thomas, Mitchell,
Court, District of Arizona, Phoenix Division, CV-16-                                                          Rafferty & Proctor,
04497-PHX-DGC                                                                                                 PA
Juanita Jones v. C. R. Bard, Inc., United States District CV-16-04527-PHX- USDC PA, Eastern                   Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-16- DGC                   District                           LLC
04527-PHX-DGC
Joseph Lenins v. Bard Peripheral Vascular, Inc.,          CV-16-04547-PHX- USDC TN, Eastern                   Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              District                           LLP
Phoenix Division, CV-16-04547-PHX-DGC
Sharunda Tarver v. C. R. Bard, Inc. and Bard              CV-16-04575-PHX- USDC TX,                           Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  PLLC
District of Arizona, Phoenix Division, CV-16-04575-
PHX-DGC
Mark H. Felschow and Patty Ann Felschow v. C. R.          CV-17-00001-PHX- USDC NY, Western                   Martin, Harding &
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Mazzotti, LLP
States District Court, District of Arizona, Phoenix
Division, CV-17-00001-PHX-DGC


Page 88 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 89 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Christopher Caddell v. C. R. Bard, Inc., United States      CV-17-00003-PHX- USDC GA, Middle                    Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              District                           LLC
CV-17-00003-PHX-DGC
Larenda F. Whitaker v. C. R. Bard, Inc. and Bard            CV-17-00008-PHX- USDC KY, Western See General       Bryant Law Center,
Peripheral Vascular, Inc., United States District Court,    DGC              District         Statement         PSC
District of Arizona, Phoenix Division, CV-17-00008-
PHX-DGC
Michaele A. Edmondson v. C. R. Bard, Inc. and Bard          CV-17-00009-PHX- USDC KY, Western See General       Bryant Law Center,
Peripheral Vascular, Inc., United States District Court,    DGC              District         Statement         PSC
District of Arizona, Phoenix Division, CV-17-00009-
PHX-DGC
Tiffany Ort v. C. R. Bard, Inc. and Bard Peripheral         CV-17-00048-PHX- USDC KY, Western                   Grossman & Moore,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-00048-PHX-DGC
Tony Farmer v. C. R. Bard, Inc. and Bard Peripheral         CV-17-00057-PHX- USDC MS,                           Shrader &
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Associates, LLP
Arizona, Phoenix Division, CV-17-00057-PHX-DGC
Buffy Bryant v. C. R. Bard, Inc. and Bard Peripheral        CV-17-00061-PHX- USDC GA, Middle                    Shrader &
Vascular, Inc., United States District Court, District of   DGC              District                           Associates, LLP
Arizona, Phoenix Division, CV-17-00061-PHX-DGC
Ronald Eugene Bolt and Linda Jo Bolt v. C. R. Bard,         CV-17-00063-PHX- USDC PA, Eastern                   Nations Law Firm -
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-17-00063-PHX-DGC



Page 89 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 90 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Alfredia Brown-Hay v. C. R. Bard, Inc. and Bard           CV-17-00064-PHX- USDC TN, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-00064-
PHX-DGC
Karlene Olivet-Healy v. C. R. Bard, Inc. and Bard         CV-17-00066-PHX- USDC NY,                           Ruth Law Team
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-17-00066-
PHX-DGC
Linda H. Reynolds v. C. R. Bard, Inc. and Bard            CV-17-00072-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-17-00072-
PHX-DGC
Carolyn Kennat v. C. R. Bard, Inc. and Bard Peripheral CV-17-00100-PHX- USDC OH,                              Bernstein Liebhard
Vascular, Inc., United States District Court, District of DGC              Northern District                  LLP
Arizona, Phoenix Division, CV-17-00100-PHX-DGC
Paul Rumer v. C. R. Bard, Inc. and Bard Peripheral        CV-17-00125-PHX- USDC FL, Southern                  Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00125-PHX-DGC
Lester Dale McCartney v. C. R. Bard, Inc. and Bard        CV-17-00126-PHX- USDC TN, Middle                    Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-17-00126-
PHX-DGC
Cynthia Craffey and John Craffey v. C. R. Bard, Inc. CV-17-00137-PHX- USDC WV,                                Schneider Hammers
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-17-00137-PHX-DGC

Page 90 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 91 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Agnes Roberts v. C. R. Bard, Inc. and Bard Peripheral CV-17-00138-PHX- USDC NY,                               Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Associates, PLLC -
Arizona, Phoenix Division, CV-17-00138-PHX-DGC                                                                NY
Mondier Khaira v. C. R. Bard, Inc. and Bard Peripheral CV-17-00148-PHX- USDC CA, Central                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-00148-PHX-DGC
Peter P. Michalski and Susan Michalski v. C. R. Bard, CV-17-00154-PHX- USDC NY,                               Martin, Harding &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  Mazzotti, LLP
District Court, District of Arizona, Phoenix Division,
CV-17-00154-PHX-DGC
Margaret C. Moses v. C. R. Bard, Inc. and Bard            CV-17-00161-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-17-00161-
PHX-DGC
Maxine Blankenship v. C. R. Bard, Inc. and Bard           CV-17-00180-PHX- USDC WV,                           Gary C Johnson PSC
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-17-00180-
PHX-DGC
Margaret Sprague v. C. R. Bard, Inc. and Bard             CV-17-00181-PHX- USDC KY, Eastern                   Gary C Johnson PSC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-00181-
PHX-DGC
Philip A. Deschaine, Jr. and Joyce Deschaine v. C. R. CV-17-00192-PHX- USDC ME                                Motley Rice LLC -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     South Carolina
States District Court, District of Arizona, Phoenix
Division, CV-17-00192-PHX-DGC

Page 91 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 92 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jerald Lulie as Plaintiff for the Estate of Aldona Lulie CV-17-00193-PHX- USDC MD                             Goldenberg Law,
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                                                   PLLC
United States District Court, District of Arizona,
Phoenix Division, CV-17-00193-PHX-DGC
Gerard M. Parks v. C. R. Bard, Inc. and Bard              CV-17-00199-PHX- USDC GA,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-17-00199-
PHX-DGC
Timothy L. Brengel v. C. R. Bard, Inc. and Bard           CV-17-00200-PHX- USDC OH,                           Keating Muething &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Klekamp PLLC
District of Arizona, Phoenix Division, CV-17-00200-
PHX-DGC
Sean Grace, as Administratix of the Estate of Lisa        CV-17-00201-PHX- USDC NY,                           Bottar Leone, PLLC
Jenkins v. C. R. Bard, Inc. and Bard Peripheral           DGC              Northern District
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-00201-PHX-DGC
Juanita Eloina Casares v. C. R. Bard, Inc., United        CV-17-00206-PHX- USDC CA, Eastern                   Murphy Law Firm
States District Court, District of Arizona, Phoenix       DGC              District                           LLC
Division, CV-17-00206-PHX-DGC
Alicia Johnson v. C. R. Bard, Inc., United States         CV-17-00207-PHX- USDC TN, Eastern                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-17-00207-PHX-DGC
Greg Cannon and Jane Cannon v. C. R. Bard, Inc. and CV-17-00221-PHX- USDC OH,                                 Roxell Richards Law
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Firm
Court, District of Arizona, Phoenix Division, CV-17-
00221-PHX-DGC

Page 92 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 93 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Jarett Wolff v. C. R. Bard, Inc., United States District    CV-17-00243-PHX- USDC IL, Northern                  Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17-        DGC              District                           LLC
00243-PHX-DGC
Brandon McCormick v. C. R. Bard, Inc. and Bard              CV-17-00244-PHX- USDC GA,                           Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District
District of Arizona, Phoenix Division, CV-17-00244-
PHX-DGC
Tammy Lynn Gammon v. C. R. Bard, Inc., United               CV-17-00267-PHX- USDC OK, Eastern                   Murphy Law Firm
States District Court, District of Arizona, Phoenix         DGC              District                           LLC
Division, CV-17-00267-PHX-DGC
Patricia Cortes and David Cortes v. C. R. Bard, Inc.        CV-17-00272-PHX- USDC CA,                           Gomez Trial
and Bard Peripheral Vascular, Inc., United States           DGC              Southern District                  Attorneys
District Court, District of Arizona, Phoenix Division,
CV-17-00272-PHX-DGC
Annette D. Tyler v. C. R. Bard, Inc. and Bard               CV-17-00281-PHX- USDC MS,                           Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-00281-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
Melissa Turner v. C. R. Bard, Inc. and Bard Peripheral      CV-17-00285-PHX- USDC CA, Eastern                   Wilshire Law Firm
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-17-00285-PHX-DGC
Kevin Knapp v. C. R. Bard, Inc. and Bard Peripheral         CV-17-00299-PHX- USDC WV,                           Sill Law Group
Vascular, Inc., United States District Court, District of   DGC              Southern District
Arizona, Phoenix Division, CV-17-00299-PHX-DGC



Page 93 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 94 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Courtney Jefferson v. C. R. Bard, Inc. and Bard           CV-17-00300-PHX- USDC CO                            Sill Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-17-00300-
PHX-DGC
Katelyn Rose Wills v. C. R. Bard, Inc. and Bard           CV-17-00301-PHX- USDC FL, Middle                    Sill Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-00301-
PHX-DGC
Mary Huston v. C. R. Bard, Inc. and Bard Peripheral CV-17-00302-PHX- USDC OK, Western                         Sill Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00302-PHX-DGC
Tonya Abbott and Jeff Abbott v. C. R. Bard, Inc. and CV-17-00318-PHX- USDC MO,                                Gallon, Takacs,
Bard Peripheral Vascular, Inc., United States District DGC                 Western District                   Boissoneault &
Court, District of Arizona, Phoenix Division, CV-17-                                                          Schaffer, CO, LPA
00318-PHX-DGC
Richard Owens, as Personal Representative to Billie       CV-17-00321-PHX- USDC NC, Middle                    Roxell Richards Law
Owens v. C. R. Bard, Inc. and Bard Peripheral             DGC              District                           Firm
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-00321-PHX-DGC
Karen Kidwell v. C. R. Bard, Inc. and Bard Peripheral CV-17-00324-PHX- USDC KS                                Roxell Richards Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-17-00324-PHX-DGC
Benjamin Quarmon v. C. R. Bard, Inc. and Bard             CV-17-00335-PHX- USDC VA, Eastern                   OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Levy LPA
District of Arizona, Phoenix Division, CV-17-00335-
PHX-DGC

Page 94 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 95 of 483




                                                                            Transferor Court
                                                                                                  No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                 Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                 Jurisdiction
                                                                                Complaint
Bobby Ray Barker v. C. R. Bard, Inc. and Bard             CV-17-00338-PHX- USDC KY, Eastern                     Sweeney Merrigan
Peripheral Vascular, Inc., United States District Court, DGC               District                             Law, LLP
District of Arizona, Phoenix Division, CV-17-00338-
PHX-DGC
Conni Conley Akers and Keith Akers v. C. R. Bard,         CV-17-00344-PHX- USDC KY, Eastern                     Lieff Cabraser
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                             Heimann &
District Court, District of Arizona, Phoenix Division,                                                          Bernstein, LLP -
CV-17-00344-PHX-DGC                                                                                             New York, NY
Maria Posato v. C. R. Bard, Inc. and Bard Peripheral CV-17-00345-PHX- USDC TX,                                  Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC              Southern District                    Heimann &
Arizona, Phoenix Division, CV-17-00345-PHX-DGC                                                                  Bernstein, LLP -
                                                                                                                New York, NY
Monica Oliver v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00346-PHX- USDC MO,                           Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              Western District                   - Newport Beach, CA
Arizona, Phoenix Division, CV-17-00346-PHX-DGC
Scott Christopher Diana v. C. R. Bard, Inc. and Bard        CV-17-00347-PHX- USDC NJ            NJ resident     Lieff Cabraser
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Heimann &
District of Arizona, Phoenix Division, CV-17-00347-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Nils A. Soderberg v. C. R. Bard, Inc. and Bard              CV-17-00349-PHX- USDC MA                            Sweeney Merrigan
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Law, LLP
District of Arizona, Phoenix Division, CV-17-00349-
PHX-DGC
Earlma Vincent v. C. R. Bard, Inc. and Bard Peripheral      CV-17-00351-PHX- USDC CA, Eastern                   Sweeney Merrigan
Vascular, Inc., United States District Court, District of   DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-00351-PHX-DGC

Page 95 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 96 of 483




                                                                            Transferor Court
                                                                                                  No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                 Jurisdiction
                                                                                Complaint
Michele Coren v. C. R. Bard, Inc. and Bard Peripheral CV-17-00353-PHX- USDC MA                                  Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC                                                   Law, LLP
Arizona, Phoenix Division, CV-17-00353-PHX-DGC
Salvatore John Merenda v. C. R. Bard, Inc. and Bard CV-17-00376-PHX- USDC CT                                    Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                    Heimann &
District of Arizona, Phoenix Division, CV-17-00376-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Kevin Elliot v. C. R. Bard, Inc. and Bard Peripheral      CV-17-00379-PHX- USDC VA, Western                     Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                             Thomas, Mitchell,
Arizona, Phoenix Division, CV-17-00379-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Nedra Hartfield and Terrice Hartfield v. C. R. Bard,        CV-17-00385-PHX- USDC KS                            Goldenberg Law,
Inc. and Bard Peripheral Vascular, Inc., United States      DGC                                                 PLLC
District Court, District of Arizona, Phoenix Division,
CV-17-00385-PHX-DGC
Linda Austin v. C. R. Bard, Inc. and Bard Peripheral        CV-17-00387-PHX- USDC AL, Middle                    Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-00387-PHX-DGC
Robert Gerken v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00389-PHX- USDC TX,                           Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              Southern District                  PLLC
Arizona, Phoenix Division, CV-17-00389-PHX-DGC
Carol McCormick v. C. R. Bard, Inc. and Bard                CV-17-00391-PHX- USDC IN, Southern                  Goldenberg Law,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           PLLC
District of Arizona, Phoenix Division, CV-17-00391-
PHX-DGC


Page 96 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 97 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Diane Suiter v. C. R. Bard, Inc. and Bard Peripheral      CV-17-00393-PHX- USDC VA, Eastern                   Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-00393-PHX-DGC
Essie Laughlin v. C. R. Bard, Inc. and Bard Peripheral CV-17-00425-PHX- USDC NC, Middle                       Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-00425-PHX-DGC
Stephen Beers v. C. R. Bard, Inc. and Bard Peripheral CV-17-00473-PHX- USDC KY, Eastern                       Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-17-00473-PHX-DGC
Eddie Hall v. C. R. Bard, Inc., United States District    CV-17-00489-PHX- USDC CA, Eastern                   Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                   District                           LLC
00489-PHX-DGC
Katelynne J. DiTomaso v. C. R. Bard, Inc., United         CV-17-00490-PHX- USDC NH                            Murphy Law Firm
States District Court, District of Arizona, Phoenix       DGC                                                 LLC
Division, CV-17-00490-PHX-DGC
Janie Arcos v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00491-PHX- USDC TX,                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-00491-PHX-DGC
Sharon Dion v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00492-PHX- USDC MA                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-00492-PHX-DGC
Marjorie Linville v. C. R. Bard, Inc. and Bard            CV-17-00493-PHX- USDC KY, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-00493-
PHX-DGC


Page 97 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 98 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kathryn Hull v. C. R. Bard, Inc. and Bard Peripheral CV-17-00494-PHX- USDC KS                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-00494-PHX-DGC
Wendy Urrea v C. R. Bard, Inc., United States District CV-17-00495-PHX- USDC CA, Central                      Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                   District                           LLC
00495-PHX-DGC
Judy Richard v. C. R. Bard, Inc. and Bard Peripheral CV-17-00500-PHX- USDC AR, Eastern                        Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-17-00500-PHX-DGC
Crystal Thomas and James Thomas v. C. R. Bard, Inc. CV-17-00509-PHX- USDC PA, Eastern                         Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-00509-PHX-DGC
Kendall Armagost v. C. R. Bard, Inc. and Bard             CV-17-00512-PHX- USDC WI, Western                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-00512-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Karen Crooker v. C. R. Bard, Inc. and Bard Peripheral CV-17-00521-PHX- USDC NM                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-17-00521-PHX-DGC
Antonio Smith v. C. R. Bard, Inc. and Bard Peripheral CV-17-00529-PHX- USDC GA, Middle                        McGartland Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm, PLLC
Arizona, Phoenix Division, CV-17-00529-PHX-DGC




Page 98 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 99 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Gary Glazebrook v. C. R. Bard, Inc., and Bard             CV-17-00530-PHX- USDC TN, Western                   Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Rosenbaum, PC
District of Arizona, Phoenix Division, CV-17-00530-
PHX-DGC
Josephine Clark and Nadia Miluska Clark v. C. R.          CV-17-00542-PHX- USDC CA,                           Sigmon Law, PLLC
Bard, Inc., United States District Court, District of     DGC              Southern District
Arizona, Phoenix Division, CV-17-00542-PHX-DGC
Nancy Elizabeth Kunsak v. Allegheny General               CV-17-00555-PHX- USDC PA, Western                   Allied Legal Partners
Hospital, Bard Peripheral Vascular, Inc. of C. R. Bard, DGC                District
Inc. Division, Benza M.D., Raymond L., C. R. Bard,
Inc., and Kiproff M.D., Paul M, United States District
Court, District of Arizona, Phoenix Division, CV-17-
00555-PHX-DGC
Danus Bryson Chrisley, et al, v. C. R. Bard, Inc., and CV-17-00559-PHX- USDC FL, Middle                       Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
00559-PHX-DGC
Shana Glenney v. C. R. Bard, Inc., and Bard Peripheral CV-17-00560-PHX- USDC PA, Eastern                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-00560-PHX-DGC
Joseph Brown v. C. R. Bard, Inc., and Bard Peripheral CV-17-00575-PHX- USDC WY                                Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-17-00575-PHX-DGC




Page 99 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 100 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal        Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Latrice Hatten, a/k/a Latrice Gray and Avery Hatten v. CV-17-00590-PHX- USDC FL, Middle                       Stark & Stark, P.C. -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Lawrenceville, NJ
United States District Court, District of Arizona,
Phoenix Division, CV-17-00590-PHX-DGC
Angelee Freeman v. C. R. Bard, Inc. and Bard              CV-17-00591-PHX- USDC GA,                           Stark & Stark, P.C. -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Lawrenceville, NJ
District of Arizona, Phoenix Division, CV-17-00591-
PHX-DGC
Eli Greenbaum v. C. R. Bard, Inc. and Bard Peripheral CV-17-00592-PHX- USDC TX, Western                       Daniels &
Vascular, Inc., United States District Court, District of DGC              District                           Tredennick, LLP
Arizona, Phoenix Division, CV-17-00592-PHX-DGC
Keyon Phillip Williams v. C. R. Bard, Inc. and Bard       CV-17-00606-PHX- USDC OH,                           OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Levy LPA
District of Arizona, Phoenix Division, CV-17-00606-
PHX-DGC
Arthandra Guinn v. C. R. Bard, Inc. and Bard              CV-17-00620-PHX- USDC MS,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-00620-
PHX-DGC
Lynette Leavell v. C. R. Bard, Inc. and Bard Peripheral CV-17-00625-PHX- USDC PA, Western                     Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                           Thomas, Mitchell,
Arizona, Phoenix Division, CV-17-00625-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA




Page 100 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 101 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Edward Huderski v. C. R. Bard, Inc. and Bard              CV-17-00637-PHX- USDC IA, Southern                  Blasingame, Burch,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Garrard & Ashley,
District of Arizona, Phoenix Division, CV-17-00637-                                                           PC
PHX-DGC
Tommy Lee Smith v. C. R. Bard, Inc. and Bard              CV-17-00643-PHX- USDC AL,                           Crandall & Katt
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-17-00643-
PHX-DGC
Jerry Neal Coleman and Pamela J Coleman v. C. R.          CV-17-00644-PHX- USDC KY, Eastern                   Crandall & Katt
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District
States District Court, District of Arizona, Phoenix
Division, CV-17-00644-PHX-DGC
Ronda Breeden v. C. R. Bard, Inc. and Bard Peripheral CV-17-00653-PHX- USDC KS                                Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-17-00653-PHX-DGC
Tyrone Roy Auzenne v. C. R. Bard, Inc. and Bard           CV-17-00655-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-00655-
PHX-DGC
Richard Head and Tangela Head v. C. R. Bard, Inc.         CV-17-00660-PHX- USDC KY, Western                   Stag Liuzza
and Bard Peripheral Vascular, Inc., United States         DGC              District
District Court, District of Arizona, Phoenix Division,
CV-17-00660-PHX-DGC




Page 101 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 102 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Tarek Hamandi and Ana Lizardo v. C. R. Bard, Inc.           CV-17-00661-PHX- USDC FL, Southern                  Law Offices of Sean
and Bard Peripheral Vascular, Inc., United States           DGC              District                           M Cleary, PA
District Court, District of Arizona, Phoenix Division,
CV-17-00661-PHX-DGC
William Cecil and Jacqueline Cecil v. C. R. Bard, Inc.      CV-17-00666-PHX- USDC KY, Western                   Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-17-00666-PHX-DGC
Danny McWilliams v. C. R. Bard, Inc. and Bard               CV-17-00673-PHX- USDC AL,                           Beasley, Allen,
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  Crow, Methvin,
District of Arizona, Phoenix Division, CV-17-00673-                                                             Portis & Miles, PC
PHX-DGC
Brenda Jackson as Plaintiff in the Estate of Gladys         CV-17-00677-PHX- USDC FL, Northern                  Goldenberg Law,
Trawick v. C. R. Bard, Inc. and Bard Peripheral             DGC              District                           PLLC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-00677-PHX-DGC
Jennifer Aguirre, as Personal Representative of the         CV-17-00678-PHX- USDC FL, Southern                  Goldenberg Law,
Estate of Boyd W. Brown v. C. R. Bard, Inc. and Bard        DGC              District                           PLLC
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-17-00678-
PHX-DGC
Cheryl Sinclair v. C. R. Bard, Inc. and Bard Peripheral     CV-17-00681-PHX- USDC PA, Middle                    Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-00681-PHX-DGC




Page 102 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 103 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William I. Braunstein and Farrel R. Baunstein v. C. R. CV-17-00682-PHX- USDC MN                               Goldenberg Law,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     PLLC
States District Court, District of Arizona, Phoenix
Division, CV-17-00682-PHX-DGC
David C. Thompson v. C. R. Bard, Inc. and Bard            CV-17-00697-PHX- USDC VA, Eastern                   DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-17-00697-
PHX-DGC
Laronda S. Kelley v. C. R. Bard, Inc. and Bard            CV-17-00698-PHX- USDC CA, Central                   DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-17-00698-
PHX-DGC
Loyd Lamar Tedder, Jr. and Linda Dianne Hunt              CV-17-00711-PHX- USDC AR, Eastern                   Nations Law Firm -
Tedder v. C. R. Bard, Inc. and Bard Peripheral            DGC              District                           Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-00711-PHX-DGC
Robert Howie and Amy Howie v. C. R. Bard, Inc. and CV-17-00722-PHX- USDC MS,                                  Ruth Law Team
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District
Court, District of Arizona, Phoenix Division, CV-17-
00722-PHX-DGC
Debra Diane Alexander and Larry Dean Alexander v. CV-17-00729-PHX- USDC KY, Western                           Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-00729-PHX-DGC




Page 103 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 104 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Gwendolyn Misner v. C. R. Bard, Inc. and Bard             CV-17-00732-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-00732-
PHX-DGC
Michael Reeves v. C. R. Bard, Inc. and Bard Peripheral CV-17-00744-PHX- USDC DE                               Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-00744-PHX-DGC
Ricardo Hollingsworth v. C. R. Bard, Inc. and Bard        CV-17-00746-PHX- USDC MS,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-00746-
PHX-DGC
Eugene T. Steffanus v. C. R. Bard, Inc. and Bard          CV-17-00748-PHX- USDC PA, Western                   DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-17-00748-
PHX-DGC
Heidi Gennrich v. C. R. Bard, Inc. and Bard Peripheral CV-17-00750-PHX- USDC MI, Eastern                      Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              District                           Rosenbaum, PC
Arizona, Phoenix Division, CV-17-00750-PHX-DGC
Mary Mitchell v. C. R. Bard, Inc. and Bard Peripheral CV-17-00766-PHX- USDC TX, Western                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00766-PHX-DGC
Amanda Mae Carroll v. C. R. Bard, Inc., United States CV-17-00767-PHX- USDC MN                                Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                                                    LLC
CV-17-00767-PHX-DGC



Page 104 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 105 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Patricia Calim and Aman Calim v. C. R. Bard, Inc. and CV-17-00777-PHX- USDC OH,                               Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Inc.
Court, District of Arizona, Phoenix Division, CV-17-
00777-PHX-DGC
Linda Marsella and Nicholas Marsella v. C. R. Bard, CV-17-00778-PHX- USDC RI                                  Moody Law Firm,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Inc.
District Court, District of Arizona, Phoenix Division,
CV-17-00778-PHX-DGC
Phillip Allen and Teresa Allen v. C. R. Bard, Inc. and CV-17-00779-PHX- USDC CA, Central                      Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Inc.
Court, District of Arizona, Phoenix Division, CV-17-
00779-PHX-DGC
Angenette Jacobs v. C. R. Bard, Inc., United States       CV-17-00807-PHX- USDC PA, Eastern                   Phelan Petty, PLC
District Court, District of Arizona, Phoenix Division, DGC                 District
CV-17-00807-PHX-DGC
James Salter and Patricia Salter v. C. R. Bard, Inc. and CV-17-00810-PHX- USDC WI, Western                    McSweeney
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Langevin, LLC
Court, District of Arizona, Phoenix Division, CV-17-
00810-PHX-DGC
Robert Robertson v. C. R. Bard, Inc. and Bard             CV-17-00812-PHX- USDC FL, Middle                    Blasingame, Burch,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Garrard & Ashley,
District of Arizona, Phoenix Division, CV-17-00812-                                                           PC
PHX-DGC
Donald Lewis v. C. R. Bard, Inc. and Bard Peripheral CV-17-00813-PHX- USDC AZ                                 Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-17-00813-PHX-DGC

Page 105 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 106 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Charles Newton v. C. R. Bard, Inc. and Bard               CV-17-00814-PHX- USDC KY, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-00814-
PHX-DGC
Shannon Taylor v. C. R. Bard, Inc. and Bard Peripheral CV-17-00821-PHX- USDC AZ                               Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-17-00821-PHX-DGC
Joshua Cortez v. C. R. Bard, Inc. and Bard Peripheral CV-17-00828-PHX- USDC CA,                               Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              Northern District                  Garrard & Ashley,
Arizona, Phoenix Division, CV-17-00828-PHX-DGC                                                                PC
Joshua P. Luchkiw v. C. R. Bard, Inc. and Bard            CV-17-00830-PHX- USDC PA, Western                   Dallas W Hartman
Peripheral Vascular, Inc., United States District Court, DGC               District                           PC
District of Arizona, Phoenix Division, CV-17-00830-
PHX-DGC
Tonya Carter v. C. R. Bard, Inc. and Bard Peripheral CV-17-00831-PHX- USDC KY, Eastern                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-17-00831-PHX-DGC
Sheri Reeder v. C. R. Bard, Inc. and Bard Peripheral      CV-17-00842-PHX- USDC SC                            Rosenbaum &
Vascular, Inc., United States District Court, District of DGC                                                 Rosenbaum, PC
Arizona, Phoenix Division, CV-17-00842-PHX-DGC
Roberta Williams v. C. R. Bard, Inc. and Bard             CV-17-00848-PHX- USDC FL, Northern                  Blasingame, Burch,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Garrard & Ashley,
District of Arizona, Phoenix Division, CV-17-00848-                                                           PC
PHX-DGC



Page 106 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 107 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Thomas Manning v. C. R. Bard, Inc. and Bard               CV-17-00865-PHX- USDC MD                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-17-00865-
PHX-DGC
Anthony Thomas Henson v. C. R. Bard, Inc. and Bard CV-17-00866-PHX- USDC IN, Southern                         Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-00866-
PHX-DGC
Tracie Lynn Taberski and Walter Alexander Taberski, CV-17-00867-PHX- USDC MI, Eastern                         Nations Law Firm -
Jr. v. C. R. Bard, Inc. and Bard Peripheral Vascular,     DGC              District                           Houston, TX
Inc., United States District Court, District of Arizona,
Phoenix Division, CV-17-00867-PHX-DGC
Michael Newson and Iris Newson v. C. R. Bard, Inc. CV-17-00869-PHX- USDC OH,                                  Robenalt Law Firm,
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  Inc.
District Court, District of Arizona, Phoenix Division,
CV-17-00869-PHX-DGC
Cleo Myles v. C. R. Bard, Inc. and Bard Peripheral        CV-17-00880-PHX- USDC OH,                           Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              Northern District                  Houston, TX
Arizona, Phoenix Division, CV-17-00880-PHX-DGC
Kelvin Hall v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00883-PHX- USDC GA, Middle                    Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              District                           Rosenbaum, PC
Arizona, Phoenix Division, CV-17-00883-PHX-DGC
Carl Russell Latina v. C. R. Bard, Inc. and Bard          CV-17-00894-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-17-00894-
PHX-DGC

Page 107 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 108 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Tracy Pirl v. C. R. Bard, Inc. and Bard Peripheral        CV-17-00899-PHX- USDC PA, Western                   Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-17-00899-PHX-DGC
Patricia Kelly Hall and William Kevin Hall v. C. R.       CV-17-00901-PHX- USDC FL, Middle                    Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-00901-PHX-DGC
Sheila Kay Pults v. C. R. Bard, Inc. and Bard             CV-17-00904-PHX- USDC IL, Central                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-00904-
PHX-DGC
Pamela Smith v. C. R. Bard, Inc. and Bard Peripheral CV-17-00916-PHX- USDC PA, Middle                         Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00916-PHX-DGC
Carolyn Gibson v. C. R. Bard, Inc. and Bard Peripheral CV-17-00917-PHX- USDC AL, Middle                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00917-PHX-DGC
Lezli Styndl and Brandon Styndl v. C. R. Bard, Inc.       CV-17-00920-PHX- USDC OH,                           Ruth Law Team
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District
District Court, District of Arizona, Phoenix Division,
CV-17-00920-PHX-DGC
Lenore Kirkland as Anticipated Personal                   CV-17-00946-PHX- USDC NJ                            Seeger Weiss LLP -
Representative of the Estate of Johnnie Kirkland v. C. DGC                                                    Newark, NJ
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-17-00946-PHX-DGC

Page 108 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 109 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mia Sofio v. C. R. Bard, Inc. and Bard Peripheral         CV-17-00952-PHX- USDC MN                            Meshbesher &
Vascular, Inc., United States District Court, District of DGC                                                 Spence, Ltd
Arizona, Phoenix Division, CV-17-00952-PHX-DGC
Donald Boyce and Jeri Boyce v. C. R. Bard, Inc. and CV-17-00956-PHX- USDC IA, Southern                        Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                 District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-17-
00956-PHX-DGC
Stevie Sorensen v. C. R. Bard, Inc. and Bard Peripheral CV-17-00958-PHX- USDC GA,                             Johnson Becker,
Vascular, Inc., United States District Court, District of DGC              Southern District                  PLLC
Arizona, Phoenix Division, CV-17-00958-PHX-DGC
Bonnie Spicer v. C. R. Bard, Inc. and Bard Peripheral CV-17-00967-PHX- USDC TX,                               Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              Northern District                  PLLC
Arizona, Phoenix Division, CV-17-00967-PHX-DGC
Floyd Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-17-00968-PHX- USDC PA, Eastern                   Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-00968-PHX-DGC
Joseph Wendal Desbien v. C. R. Bard, Inc. and Bard CV-17-00971-PHX- USDC NH                                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-17-00971-
PHX-DGC
Barbara Hunt v. C. R. Bard, Inc. and Bard Peripheral CV-17-00972-PHX- USDC TN, Eastern                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-00972-PHX-DGC




Page 109 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 110 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jessica Anne Humphreys v. C. R. Bard, Inc. and Bard CV-17-00974-PHX- USDC FL, Middle                         Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-17-00974-
PHX-DGC
Lisa Ann Pegram Miller v. C. R. Bard, Inc. and Bard CV-17-00980-PHX- USDC NC, Middle                         Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-17-00980-
PHX-DGC
Robert J. White and Elizabeth A. White v. C. R. Bard, CV-17-00982-PHX- USDC WV,                              Motley Rice LLC -
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                 South Carolina
District Court, District of Arizona, Phoenix Division,
CV-17-00982-PHX-DGC
Raylene Michelle Skipping and Robert Skipping v. C. CV-17-00983-PHX- USDC AZ                 AZ resident     Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC                                                Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-00983-PHX-DGC
Sam Zayat v. C. R. Bard, Inc. and Bard Peripheral         CV-17-00997-PHX- USDC NY,                          Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                 Firm
Arizona, Phoenix Division, CV-17-00997-PHX-DGC
Margo Denise Bonner v. C. R. Bard, Inc. and Bard,         CV-17-00998-PHX- USDC TX,                          Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Firm
District of Arizona, Phoenix Division, CV-17-00998-
PHX-DGC
Belva Wallace v. C. R. Bard, Inc. and Bard Peripheral CV-17-00999-PHX- USDC TX, Eastern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-17-00999-PHX-DGC

Page 110 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 111 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Andres Brendez, Jr. v. C. R. Bard, Inc. and Bard          CV-17-01001-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-17-01001-
PHX-DGC
Melinda P. Jefferson v. C. R. Bard, Inc. and Bard         CV-17-01002-PHX- USDC VT                            Martin, Harding &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Mazzotti, LLP
District of Arizona, Phoenix Division, CV-17-01002-
PHX-DGC
Zaquan J. Walley v. C. R. Bard, Inc. and Bard             CV-17-01003-PHX- USDC NY,                           Martin, Harding &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mazzotti, LLP
District of Arizona, Phoenix Division, CV-17-01003-
PHX-DGC
Richard Eugene Kozlowski v. C. R. Bard, Inc. and          CV-17-01004-PHX- USDC TX,                           Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
01004-PHX-DGC
Michael Gipson v. C. R. Bard, Inc. and Bard Peripheral CV-17-01021-PHX- USDC NJ                               Seeger Weiss LLP -
Vascular, Inc., United States District Court, District of DGC                                                 Newark, NJ
Arizona, Phoenix Division, CV-17-01021-PHX-DGC
Lois Daley v. C. R. Bard, Inc. and Bard Peripheral        CV-17-01037-PHX- USDC FL, Southern                  Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-01037-PHX-DGC
Christopher VanNatta v. C. R. Bard, Inc. and Bard         CV-17-01049-PHX- USDC KS                            Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC                                                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-01049-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA

Page 111 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 112 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jimmy Hughes v. C. R. Bard, Inc. and Bard Peripheral CV-17-01057-PHX- USDC TN, Western                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-17-01057-PHX-DGC
Theda Banks v. C. R. Bard, Inc. and Bard Peripheral CV-17-01071-PHX- USDC LA, Middle                          Carter Law Group,
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-17-01071-PHX-DGC
Hughey J. Lambert v. C. R. Bard, Inc. and Bard            CV-17-01085-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-17-01085-
PHX-DGC
Catherine L. Ratcliff v. C. R. Bard, Inc. and Bard        CV-17-01089-PHX- USDC AL, Middle                    Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-17-01089-
PHX-DGC
Collin Lambert and Kimberly Lambert v. C. R. Bard, CV-17-01096-PHX- USDC WI, Eastern                          Meshbesher &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Spence, Ltd
District Court, District of Arizona, Phoenix Division,
CV-17-01096-PHX-DGC
Patti Lynn Reynolds v. C. R. Bard, Inc. and Bard          CV-17-01106-PHX- USDC FL, Northern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01106-
PHX-DGC
Anita Darlene Warr v. C. R. Bard, Inc. and Bard           CV-17-01116-PHX- USDC FL, Northern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01116-
PHX-DGC

Page 112 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 113 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jacob Frederick Robbins v. C. R. Bard, Inc. and Bard CV-17-01122-PHX- USDC NC, Eastern                        Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01122-
PHX-DGC
Tyler M. Moore v. C. R. Bard, Inc. and Bard               CV-17-01123-PHX- USDC OH,                           Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-01123-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Sherrie L. Butler and Brenden Butler v. C. R. Bard,       CV-17-01142-PHX- USDC OH,                           OConnor, Acciani &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  Levy LPA
District Court, District of Arizona, Phoenix Division,
CV-17-01142-PHX-DGC
Christina Major v. C. R. Bard, Inc. and Bard Peripheral CV-17-01144-PHX- USDC AL,                             Stag Liuzza
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-01144-PHX-DGC
Debbie Barnhart and William Barnhart v. C. R. Bard, CV-17-01151-PHX- USDC IL, Central                         Beasley, Allen,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Crow, Methvin,
District Court, District of Arizona, Phoenix Division,                                                        Portis & Miles, PC
CV-17-01151-PHX-DGC
Jimmy Phillips v. C. R. Bard, Inc. and Bard Peripheral CV-17-01154-PHX- USDC TN, Middle                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-17-01154-PHX-DGC
Rita A. Wells v. C. R. Bard, Inc. and Bard Peripheral CV-17-01156-PHX- USDC MS,                               Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  South Carolina
Arizona, Phoenix Division, CV-17-01156-PHX-DGC


Page 113 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 114 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Erma Lee Johnson v. C. R. Bard, Inc. and Bard             CV-17-01158-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01158-
PHX-DGC
Patricia A. Hinton v. C. R. Bard, Inc., United States     CV-17-01163-PHX- USDC MS,                           Verhine & Verhine,
District Court, District of Arizona, Phoenix Division, DGC                 Southern District                  PLLC
CV-17-01163-PHX-DGC
Vera Loretta Roundtree v. C. R. Bard, Inc. and Bard       CV-17-01168-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01168-
PHX-DGC
Terry Lee Schwinn and Phyllis Ann Schwinn v. C. R. CV-17-01169-PHX- USDC OH,                                  Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-01169-PHX-DGC
Sharon Irma Kay Smith v. C. R. Bard, Inc. and Bard        CV-17-01171-PHX- USDC FL, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01171-
PHX-DGC
Misti Dawn Motter v. C. R. Bard, Inc. and Bard            CV-17-01172-PHX- USDC WI, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01172-
PHX-DGC
Cecil Evans v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01174-PHX- USDC OK,                           Gomez Trial
Vascular, Inc., United States District Court, District of DGC              Northern District                  Attorneys
Arizona, Phoenix Division, CV-17-01174-PHX-DGC

Page 114 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 115 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Deborah Wynn and Wilson Jerry Wynn v. C. R. Bard, CV-17-01176-PHX- USDC GA, Middle                            Blasingame, Burch,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Garrard & Ashley,
District Court, District of Arizona, Phoenix Division,                                                        PC
CV-17-01176-PHX-DGC
Albertha Moody Brown v. C. R. Bard, Inc. and Bard CV-17-01178-PHX- USDC GA,                                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01178-
PHX-DGC
Susan Collis and Gerald Collis v. C. R. Bard, Inc. and CV-17-01209-PHX- USDC TN, Eastern                      Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           PLLC
Court, District of Arizona, Phoenix Division, CV-17-
01209-PHX-DGC
Thomas Earl Woolsey and Manuela Woolsey v. C. R. CV-17-01210-PHX- USDC SC                                     Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-01210-PHX-DGC
Sandi Cantrell v. C. R. Bard, Inc. and Bard Peripheral CV-17-01216-PHX- USDC CA, Central                      Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              District                           Houston, TX
Arizona, Phoenix Division, CV-17-01216-PHX-DGC
David Ray Ash and Eva Ash v. C. R. Bard, Inc. and         CV-17-01218-PHX- USDC OH,                           Borgess Law, LLC
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District
Court, District of Arizona, Phoenix Division, CV-17-
01218-PHX-DGC




Page 115 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 116 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal      Plaintiff Counsel
                                                              Action      From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
Tracey Lynn Kerns and Roger Kerns, Jr. v. C. R. Bard, CV-17-01219-PHX- USDC IA, Northern                    Dutton, Braun,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                District                          Staack & Hellman,
District Court, District of Arizona, Phoenix Division,                                                      PLC
CV-17-01219-PHX-DGC
Robin Hickmond v. C. R. Bard, Inc. and Bard              CV-17-01222-PHX- USDC NJ           NJ resident     Miller Firm LLC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-17-01222-
PHX-DGC
Hubert Edward Earvin, Jr. v. C. R. Bard, Inc. and Bard CV-17-01240-PHX- USDC TN, Eastern                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                          Houston, TX
District of Arizona, Phoenix Division, CV-17-01240-
PHX-DGC
Lanny Lee Benton v. C. R. Bard, Inc. and Bard            CV-17-01241-PHX- USDC MI, Western                  Nations Law Firm -
Peripheral Vascular, Inc., United states District Court, DGC              District                          Houston, TX
District of Arizona, Phoenix Division, CV-17-01241-
PHX-DGC
Brenda Carol McDaniel v. C. R. Bard, Inc. and Bard CV-17-01242-PHX- USDC MS,                                Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                 Houston, TX
District of Arizona, Phoenix Division, CV-17-01242-
PHX-DGC
Donna Michel and John Michel v. C. R. Bard, Inc. and CV-17-01245-PHX- USDC NJ               NJ resident     Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District DGC                                                  PLLC
Court, District of Arizona, Phoenix Division, CV-17-
01245-PHX-DGC




Page 116 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 117 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Joseph Hayward v. C. R. Bard, Inc. and Bard               CV-17-01246-PHX- USDC MO,                           Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   PLLC
District of Arizona, Phoenix Division, CV-17-01246-
PHX-DGC
Anthony Ellis v. C. R. Bard, Inc. and Bard Peripheral CV-17-01247-PHX- USDC IL, Southern                      Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-01247-PHX-DGC
David Valerga v. C. R. Bard, Inc. and Bard Peripheral CV-17-01250-PHX- USDC VA, Western                       Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-01250-PHX-DGC
Lois Mendez v. C. R. Bard, Inc. and Bard Peripheral CV-17-01251-PHX- USDC TX,                                 Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              Southern District                  PLLC
Arizona, Phoenix Division, CV-17-01251-PHX-DGC
Betty L. French v. C. R. Bard, Inc. and Bard Peripheral CV-17-01267-PHX- USDC FL, Middle                      Shrader &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, LLP
Arizona, Phoenix Division, CV-17-01267-PHX-DGC
Cheryl McBean v. C. R. Bard, Inc. and Bard Peripheral CV-17-01273-PHX- USDC NY,                               Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Newport Beach, CA
Arizona, Phoenix Division, CV-17-01273-PHX-DGC
Patrick Victor Caldwell v. C. R. Bard, Inc. and Bard      CV-17-01286-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01286-
PHX-DGC




Page 117 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 118 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Scott Michael Galbraith, Jr. v. C. R. Bard, Inc. and       CV-17-01287-PHX- USDC NY,                           Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District     DGC              Southern District                  Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
01287-PHX-DGC
Reginald Usry and Judith Usry v. C. R. Bard, Inc. and      CV-17-01295-PHX- USDC SC                            Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District     DGC                                                 - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-17-
01295-PHX-DGC
Loretta Ann Pearsall v. C. R. Bard, Inc. and Bard          CV-17-01299-PHX- USDC OR                            Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC                                                 - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-01299-
PHX-DGC
Margaret McGriff v. C. R. Bard, Inc. and Bard              CV-17-01300-PHX- USDC IL, Northern                  Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-01300-
PHX-DGC
Charles Fletcher Cooper, Jr. and Betty Hunt Cooper v.      CV-17-01308-PHX- USDC NC, Eastern                   Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,       DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01308-PHX-DGC
Shaun Helton, as Personal Representative of the Estate     CV-17-01314-PHX- USDC KY, Eastern                   Nations Law Firm -
of Beulah Mae Slatten and Sherman Scott Slatten v. C.      DGC              District                           Houston, TX
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-17-01314-PHX-DGC


Page 118 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 119 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Barbara Frye and Eddie Frye v. C. R. Bard, Inc. and         CV-17-01340-PHX- USDC IN, Southern                  Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District      DGC              District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-17-
01340-PHX-DGC
Wade Monroe Bowers and Giselle Patricia Lopez v. C.         CV-17-01341-PHX- USDC MD                            Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC                                                 Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01341-PHX-DGC
Ashley Pfliger v. C. R. Bard, Inc. and Bard Peripheral      CV-17-01343-PHX- USDC WA, Eastern                   Johnson Becker,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-01343-PHX-DGC
Jamelle Moen v. C. R. Bard, Inc. and Bard Peripheral        CV-17-01344-PHX- USDC SD                            Johnson Becker,
Vascular, Inc., United States District Court, District of   DGC                                                 PLLC
Arizona, Phoenix Division, CV-17-01344-PHX-DGC
Pamela Moss Johnson-Morrison v. C. R. Bard, Inc. and        CV-17-01347-PHX- USDC MS,                           Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District      DGC              Northern District                  Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
01347-PHX-DGC
Cleran Gipson and Regina Gipson v. C. R. Bard, Inc.         CV-17-01348-PHX- USDC TX, Eastern                   Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States           DGC              District                           PLLC
District Court, District of Arizona, Phoenix Division,
CV-17-01348-PHX-DGC
Roy W. Hill and Sheryl Hill v. C. R. Bard, Inc. and         CV-17-01349-PHX- USDC WA,                           Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District      DGC              Western District                   PLLC
Court, District of Arizona, Phoenix Division, CV-17-
01349-PHX-DGC

Page 119 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 120 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Clifford Noel, Jr. v. C. R. Bard, Inc. and Bard           CV-17-01350-PHX- USDC PA, Western                  Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               District                          PLLC
District of Arizona, Phoenix Division, CV-17-01350-
PHX-DGC
William Faria v. C. R. Bard, Inc. and Bard Peripheral CV-17-01351-PHX- USDC MA                               Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC                                                PLLC
Arizona, Phoenix Division, CV-17-01351-PHX-DGC
Scott Roth v. C. R. Bard, Inc. and Bard Peripheral        CV-17-01352-PHX- USDC MI, Eastern                  Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                          PLLC
Arizona, Phoenix Division, CV-17-01352-PHX-DGC
Carrie Whitmore v. C. R. Bard, Inc., United States        CV-17-01353-PHX- USDC AZ           AZ resident     Baron & Budd PC -
District Court, District of Arizona, Phoenix Division, DGC                                                   Dallas, TX
CV-17-01353-PHX-DGC
Verna Legan v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01354-PHX- USDC TX,                          Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                 Dallas, TX
Arizona, Phoenix Division, CV-17-01354-PHX-DGC
Tyrone Cooper v. C. R. Bard, Inc. and Bard Peripheral CV-17-01355-PHX- USDC MD                               Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                Dallas, TX
Arizona, Phoenix Division, CV-17-01355-PHX-DGC
Richard Ward v. C. R. Bard, Inc. and Bard Peripheral CV-17-01356-PHX- USDC FL, Middle                        Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                          Dallas, TX
Arizona, Phoenix Division, CV-17-01356-PHX-DGC
Jack Ward v. C. R. Bard, Inc. and Bard Peripheral         CV-17-01357-PHX- USDC MD                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                Dallas, TX
Arizona, Phoenix Division, CV-17-01357-PHX-DGC


Page 120 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 121 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
RaSheedah El-Amin v. C. R. Bard, Inc. and Bard            CV-17-01358-PHX- USDC MN                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Dallas, TX
District of Arizona, Phoenix Division, CV-17-01358-
PHX-DGC
Leoma Lambert v. C. R. Bard, Inc. and Bard Peripheral CV-17-01359-PHX- USDC AR, Eastern                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-01359-PHX-DGC
Stephanie Williams v. C. R. Bard, Inc. and Bard           CV-17-01360-PHX- USDC MI, Eastern                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-17-01360-
PHX-DGC
Edward Smith v. C. R. Bard, Inc. and Bard Peripheral CV-17-01361-PHX- USDC CA,                                Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-17-01361-PHX-DGC
Pia Clea v. C. R. Bard, Inc. and Bard Peripheral          CV-17-01362-PHX- USDC SC                            Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-17-01362-PHX-DGC
William Jewels Reid v. C. R. Bard, Inc. and Bard          CV-17-01369-PHX- USDC PA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01369-
PHX-DGC
Donald Wagner and Jennifer Wagner v. C. R. Bard,          CV-17-01371-PHX- USDC PA, Middle                    Rheingold, Giuffra,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Ruffo & Plotkin LLP
District Court, District of Arizona, Phoenix Division,
CV-17-01371-PHX-DGC


Page 121 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 122 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Justin Hall v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01372-PHX- USDC WA,                           Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              Western District                   Grossman LLC
Arizona, Phoenix Division, CV-17-01372-PHX-DGC
Allan Dickey Muthler v. C. R. Bard, Inc. and Bard         CV-17-01375-PHX- USDC PA, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01375-
PHX-DGC
Sheridean Huff v. C. R. Bard, Inc. and Bard Peripheral CV-17-01380-PHX- USDC GA,                              Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              Northern District                  Houston, TX
Arizona, Phoenix Division, CV-17-01380-PHX-DGC
Carter Wayne Gordon and Laurie Elizabeth Gordon v. CV-17-01381-PHX- USDC MI, Western                          Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01381-PHX-DGC
Calvin Finnels v. C. R. Bard, Inc. and Bard Peripheral CV-17-01382-PHX- USDC TX, Eastern                      Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-01382-PHX-DGC
Donald Brown, as Anticipated Personal Representative CV-17-01383-PHX- USDC FL, Middle                         Baron & Budd PC -
of the Estate of Virginia Watson, v. C. R. Bard, Inc.     DGC              District                           Dallas, TX
and Bard Peripheral Vascular, Inc., United States
District Court, District of Arizona, Phoenix Division,
CV-17-01383-PHX-DGC
Ruth Nelson v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01384-PHX- USDC WI, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-01384-PHX-DGC


Page 122 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 123 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mark Angelo v. C. R. Bard, Inc. and Bard Peripheral CV-17-01385-PHX- USDC NM                                  Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-17-01385-PHX-DGC
Jill Ferroni v. C. R. Bard, Inc. and Bard Peripheral      CV-17-01386-PHX- USDC CA, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-01386-PHX-DGC
Freddie Flippin v. C. R. Bard, Inc. and Bard Peripheral CV-17-01387-PHX- USDC TX,                             Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Northern District                  Dallas, TX
Arizona, Phoenix Division, CV-17-01387-PHX-DGC
Elisha Wertz v. C. R. Bard, Inc. and Bard Peripheral      CV-17-01389-PHX- USDC VA, Western                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-01389-PHX-DGC
Shaphia Lambert v. C. R. Bard, Inc. and Bard              CV-17-01393-PHX- USDC MD                            Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-01393-
PHX-DGC
Trina Cottam v. C. R. Bard, Inc. and Bard Peripheral CV-17-01401-PHX- USDC TN, Western                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-01401-PHX-DGC
Linda Davis v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01402-PHX- USDC MI, Eastern                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-01402-PHX-DGC
Marie Elizabeth Drew and Alfred Leland Drew v. C. CV-17-01405-PHX- USDC NY, Western                           Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01405-PHX-DGC

Page 123 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 124 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Robert W. Dostie v. C. R. Bard, Inc., and Bard            CV-17-01406-PHX- USDC NH                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01406-
PHX-DGC
Amanda Rene Flynn and James Brandon Flynn v. C. CV-17-01407-PHX- USDC VA, Western                             Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01407-PHX-DGC
JoAnn Hubbard Johnson and James Lee Johnson v. C. CV-17-01408-PHX- USDC AL,                                   Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Northern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01408-PHX-DGC
Marsha Hopkins v. C. R. Bard, Inc. and Bard               CV-17-01436-PHX- USDC TN, Middle                    Roxell Richards Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-17-01436-
PHX-DGC
Linda Dismuke v. C. R. Bard, Inc. and Bard Peripheral CV-17-01437-PHX- USDC IL, Northern                      Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-17-01437-PHX-DGC
Susan Parmley v. C. R. Bard, Inc. and Bard Peripheral CV-17-01438-PHX- USDC GA,                               Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Smith, LLC
Arizona, Phoenix Division, CV-17-01438-PHX-DGC
Calvin Spigner v. C. R. Bard, Inc. and Bard Peripheral CV-17-01440-PHX- USDC FL, Middle                       Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-17-01440-PHX-DGC


Page 124 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 125 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Fredeswinda Reyes v. C. R. Bard, Inc. and Bard            CV-17-01441-PHX- USDC CT                            Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Smith, LLC
District of Arizona, Phoenix Division, CV-17-01441-
PHX-DGC
Corey James Risk and Cleora Uthana Risk v. C. R.          CV-17-01443-PHX- USDC CA, Eastern                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-01443-PHX-DGC
Sharon Gasparian v. C. R. Bard, Inc. and Bard             CV-17-01458-PHX- USDC FL, Northern                  Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-01458-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Rebecca Labaki v. C. R. Bard, Inc. and Bard Peripheral CV-17-01471-PHX- USDC TX, Eastern                      Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-01471-PHX-DGC
Nancy Bishop v. C. R. Bard, Inc. and Bard Peripheral CV-17-01475-PHX- USDC PA, Middle                         Stag Liuzza
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-01475-PHX-DGC
Paso Harrison v. C. R. Bard, Inc. and Bard Peripheral CV-17-01485-PHX- USDC CA, Eastern                       Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-01485-PHX-DGC
Louann Melton v. C. R. Bard, Inc. and Bard Peripheral CV-17-01507-PHX- USDC LA, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-01507-PHX-DGC



Page 125 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 126 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James Scott v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01508-PHX- USDC IA, Northern                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-01508-PHX-DGC
Elizabeth Ross v. C. R. Bard, Inc. and Bard Peripheral CV-17-01519-PHX- USDC GA,                              Shrader &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Associates, LLP
Arizona, Phoenix Division, CV-17-01519-PHX-DGC
Bonita Jean Wilde v. C. R. Bard, Inc. and Bard            CV-17-01525-PHX- USDC IA, Southern                  Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-01525-
PHX-DGC
Deborah Brooks v. C. R. Bard, Inc. and Bard               CV-17-01533-PHX- USDC TN, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-01533-
PHX-DGC
Katherine Lucas v. C. R. Bard, Inc. and Bard              CV-17-01535-PHX- USDC GA,                           Karsman, McKenzie
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  & Hart
District of Arizona, Phoenix Division, CV-17-01535-
PHX-DGC
Jeanna Thompson and Tarik Amhaouch v. C. R. Bard, CV-17-01541-PHX- USDC MD                                    Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-01541-PHX-DGC
Kimberly Franks v. C. R. Bard, Inc. and Bard              CV-17-01551-PHX- USDC GA, Middle                    Gruber & Gruber
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-01551-
PHX-DGC

Page 126 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 127 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Thomas McHenry v. C. R. Bard, Inc. and Bard              CV-17-01592-PHX- USDC CA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-17-01592-                                                          Boston, MA
PHX-DGC
Thaddeus Carter v. C. R. Bard, Inc. and Bard             CV-17-01615-PHX- USDC MD                            Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC                                                 PLLC
District of Arizona, Phoenix Division, CV-17-01615-
PHX-DGC
Drema June Ashley v. C. R. Bard, Inc. and Bard           CV-17-01619-PHX- USDC WV,                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  South Carolina
District of Arizona, Phoenix Division, CV-17-01619-
PHX-DGC
Michael D. Blankenship and Vickie Blankenship v. C. CV-17-01625-PHX- USDC VA, Western                        Crandall & Katt
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District
United States District Court, District of Arizona,
Phoenix Division, CV-17-01625-PHX-DGC
Dennis Lynn Botterbusch and Michelle Botterbusch v. CV-17-01643-PHX- USDC FL, Southern                       Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01643-PHX-DGC
Aubrey Dean Self v. C. R. Bard, Inc. and Bard            CV-17-01644-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01644-
PHX-DGC




Page 127 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 128 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Granderson Davis, Jr. and Katrina Ann Davis v. C. R. CV-17-01645-PHX- USDC FL, Middle                        Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-01645-PHX-DGC
Evelyn Irene Gillespie v. C. R. Bard, Inc. and Bard      CV-17-01646-PHX- USDC TN, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01646-
PHX-DGC
Kimberly Ann Hozlock v. C. R. Bard, Inc. and Bard        CV-17-01647-PHX- USDC PA, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01647-
PHX-DGC
John Nathan Hale v. C. R. Bard, Inc. and Bard            CV-17-01648-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01648-
PHX-DGC
Corey Lee Hawker v. C. R. Bard, Inc. and Bard            CV-17-01649-PHX- USDC NV                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-17-01649-
PHX-DGC
Veronica Faye Echols v. C. R. Bard, Inc. and Bard        CV-17-01650-PHX- USDC AR, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01650-
PHX-DGC




Page 128 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 129 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jeremy Brandon Clark v. C. R. Bard, Inc. and Bard         CV-17-01651-PHX- USDC LA, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-01651-
PHX-DGC
Jackie C. Roberts v. C. R. Bard, Inc. and Bard            CV-17-01653-PHX- USDC WV,                           Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-01653-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
William Wade v. C. R. Bard, Inc. and Bard Peripheral CV-17-01664-PHX- USDC NC, Middle                         Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-01664-PHX-DGC
Joseph Dagenhart v. C. R. Bard, Inc. and Bard             CV-17-01665-PHX- USDC NC, Eastern                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-01665-
PHX-DGC
John B. Mashburn, Guardian of Person and Estate as CV-17-01673-PHX- USDC OH,                                  OConnor, Acciani &
appointed by Franklin County Probate Court of Kathy DGC                    Southern District                  Levy LPA
Workman v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-01673-PHX-DGC
Clora Crace v. C. R. Bard, Inc., United States District CV-17-01677-PHX- USDC KY, Eastern                     Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                   District                           LLC
01677-PHX-DGC




Page 129 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 130 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Cynthia Collins-Williams, as Personal Representative CV-17-01678-PHX- USDC FL, Southern                      Murphy Law Firm
to the Estate of Melvin Collins v. C. R. Bard, Inc.,      DGC              District                          LLC
United States District Court, District of Arizona,
Phoenix Division, CV-17-01678-PHX-DGC
Martha Stoddard Harrison v. C. R. Bard, Inc. and Bard CV-17-01679-PHX- USDC VT                               Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                 Heimann &
District of Arizona, Phoenix Division, CV-17-01679-                                                          Bernstein, LLP -
PHX-DGC                                                                                                      New York, NY
David L. Ball and Ida Ball v. C. R. Bard, Inc. and Bard CV-17-01681-PHX- USDC AL,                            OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Levy LPA
District of Arizona, Phoenix Division, CV-17-01681-
PHX-DGC
Grace M. Jordan, Individually and as Representative of CV-17-01682-PHX- USDC MO,                             Nations Law Firm -
the Estate of Emma Jean Botts, v. C. R. Bard, Inc. and DGC                 Western District                  Houston, TX
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-17-
01682-PHX-DGC
RT Robinson v. C. R. Bard, Inc. and Bard Peripheral CV-17-01697-PHX- USDC AL,                                Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-01697-PHX-DGC
James Dew and Carol Dew v. C. R. Bard, Inc. and           CV-17-01698-PHX- USDC AZ           AZ resident     Gallon, Takacs,
Bard Peripheral Vascular, Inc., United States District DGC                                                   Boissoneault &
Court, District of Arizona, Phoenix Division, CV-17-                                                         Schaffer, CO, LPA
01698-PHX-DGC




Page 130 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 131 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                               Complaint
Edwin Anthony Faries v. C. R. Bard, Inc. and Bard         CV-17-01701-PHX- USDC MD                            Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                  Heimann &
District of Arizona, Phoenix Division, CV-17-01701-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Keith L. Bryant v. C. R. Bard, Inc. and Bard Peripheral CV-17-01703-PHX- USDC OH,                             OConnor, Acciani &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Levy LPA
Arizona, Phoenix Division, CV-17-01703-PHX-DGC
Carolyn S. Cuyler v. C. R. Bard, Inc. and Bard            CV-17-01704-PHX- USDC NV                            OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Levy LPA
District of Arizona, Phoenix Division, CV-17-01704-
PHX-DGC
Marc Houle v. C. R. Bard, Inc. and Bard Peripheral        CV-17-01705-PHX- USDC MA                            OConnor, Acciani &
Vascular, Inc., United States District Court, District of DGC                                                 Levy LPA
Arizona, Phoenix Division, CV-17-01705-PHX-DGC
Jessica J. Johnson v. C. R. Bard, Inc. and Bard           CV-17-01706-PHX- USDC OH,                           OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Levy LPA
District of Arizona, Phoenix Division, CV-17-01706-
PHX-DGC
Adlen J. Silas v. C. R. Bard, Inc. and Bard Peripheral CV-17-01707-PHX- USDC OH,                              OConnor, Acciani &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Levy LPA
Arizona, Phoenix Division, CV-17-01707-PHX-DGC
Roxanne G. Parson, as personal representative of the CV-17-01724-PHX- USDC MD                                 Lopez McHugh LLP
Estate of Ruth H. Johnson, deceased v. C. R. Bard, Inc. DGC                                                   - Newport Beach, CA
and Bard Peripheral Vascular, Inc., United States
District Court, District of Arizona, Phoenix Division,
CV-17-01724-PHX-DGC

Page 131 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 132 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal    Plaintiff Counsel
                                                              Action       From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
LaToya D. Pierce v. C. R. Bard, Inc. and Bard            CV-17-01728-PHX- USDC NJ           NJ resident   OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC                                              Levy LPA
District of Arizona, Phoenix Division, CV-17-01728-
PHX-DGC
Nicole A. Subryan v. C. R. Bard, Inc. and Bard           CV-17-01729-PHX- USDC DC                         OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC                                              Levy LPA
District of Arizona, Phoenix Division, CV-17-01729-
PHX-DGC
Kathryn M. Downs V. C. R. Bard, Inc. and Bard            CV-17-01730-PHX- USDC NY,                        Martin, Harding &
Peripheral Vascular, Inc., United States District Court, DGC              Northern District               Mazzotti, LLP
District of Arizona, Phoenix Division, CV-17-01730-
PHX-DGC
Tina M. Savage and Michael Savage v. C. R. Bard,         CV-17-01731-PHX- USDC OH,                        OConnor, Acciani &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                Southern District               Levy LPA
District Court, District of Arizona, Phoenix Division,
CV-17-01731-PHX-DGC
Douglas Fisher, Jr. v. C. R. Bard, Inc. and Bard         CV-17-01732-PHX- USDC SC                         Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                              Associates, LLP
District of Arizona, Phoenix Division, CV-17-01732-
PHX-DGC
Wayne Francis Melancon, Sr. v. C. R. Bard, Inc. and CV-17-01733-PHX- USDC LA, Eastern                     OConnor, Acciani &
Bard Peripheral Vascular, Inc., United States District DGC                District                        Levy LPA
Court, District of Arizona, Phoenix Division, CV-17-
01733-PHX-DGC




Page 132 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 133 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shirley Ann Howard v. C. R. Bard, Inc. and Bard           CV-17-01734-PHX- USDC AR, Western                   OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Levy LPA
District of Arizona, Phoenix Division, CV-17-01734-
PHX-DGC
Brian McDill v. C. R. Bard, Inc. and Bard Peripheral CV-17-01746-PHX- USDC MS,                                Shrader &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Associates, LLP
Arizona, Phoenix Division, CV-17-01746-PHX-DGC
Steven Craig Stevens v. C. R. Bard, Inc. and Bard         CV-17-01763-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-01763-
PHX-DGC
James Benjamin Barnes, Jr. v. C. R. Bard, Inc. and        CV-17-01764-PHX- USDC GA, Middle                    Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
01764-PHX-DGC
Marion A. Green v. C. R. Bard, Inc. and Bard              CV-17-01780-PHX- USDC MO, Eastern                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-01780-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Deborah Dees and Jerome Dees v. C. R. Bard, Inc. and CV-17-01789-PHX- USDC GA, Middle                         Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           PLLC
Court, District of Arizona, Phoenix Division, CV-17-
01789-PHX-DGC




Page 133 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 134 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
William D. Evans, III and April M. Evans v. C. R.           CV-17-01816-PHX- USDC OH,                           OConnor, Acciani &
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Southern District                  Levy LPA
States District Court, District of Arizona, Phoenix
Division, CV-17-01816-PHX-DGC
Lisa Marie Monaghan and Craig Michael Ooranger v.           CV-17-01824-PHX- USDC WI, Eastern                   Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-01824-PHX-DGC
Ron Nelson v. C. R. Bard, Inc., United States District      CV-17-01827-PHX- USDC FL, Southern                  Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17-        DGC              District                           LLC
01827-PHX-DGC
George Leonhardt and Shirley Leonhardt v. C. R.             CV-17-01832-PHX- USDC NC, Western                   DeGaris & Rogers,
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-17-01832-PHX-DGC
Chrystal Carter, as Daughter and Power of Attorney of       CV-17-01837-PHX- USDC FL, Middle                    Murphy Law Firm
the Estate of Donald Watkins, v. C. R. Bard, Inc.,          DGC              District                           LLC
United States District Court, District of Arizona,
Phoenix Division, CV-17-01837-PHX-DGC
Michael Fisher v. C. R. Bard, Inc. and Bard Peripheral      CV-17-01845-PHX- USDC IN, Northern                  Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-01845-PHX-DGC
William Grey v. C. R. Bard, Inc. and Bard Peripheral        CV-17-01846-PHX- USDC CA, Central                   Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-01846-PHX-DGC


Page 134 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 135 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                 Complaint
Leedea Frink and James Frink v. C. R. Bard, Inc. and        CV-17-01849-PHX- USDC SC                             Schneider Hammers
Bard Peripheral Vascular, Inc., United States District      DGC                                                  LLC
Court, District of Arizona, Phoenix Division, CV-17-
01849-PHX-DGC
Gary L. Barnes and Sheila M. Barnes v. C. R. Bard,          CV-17-01850-PHX- USDC MS,                            Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Southern District                   LLC
District Court, District of Arizona, Phoenix Division,
CV-17-01850-PHX-DGC
Derrick Gipson v. C. R. Bard, Inc. and Bard Peripheral      CV-17-01851-PHX- USDC TX,                            Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              Southern District                   - Newport Beach, CA
Arizona, Phoenix Division, CV-17-01851-PHX-DGC
Susanne B. Deane and Donald Deane v. C. R. Bard,            CV-17-01852-PHX- USDC FL, Northern                   Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                            LLC
District Court, District of Arizona, Phoenix Division,
CV-17-01852-PHX-DGC
Mostafa Badawi and Fahmi Badawi v. C. R. Bard, Inc.         CV-17-01853-PHX- USDC NJ             NJ resident     Schneider Hammers
and Bard Peripheral Vascular, Inc., United States           DGC                                                  LLC
District Court, District of Arizona, Phoenix Division,
CV-17-01853-PHX-DGC
Chon Anderson v. C. R. Bard, Inc. and Bard Peripheral       CV-17-01858-PHX- USDC PA, Eastern                    Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                            - Newport Beach, CA
Arizona, Phoenix Division, CV-17-01858-PHX-DGC
Francisco Lopez and Alix Y Rosario Nunez v. C. R.           CV-17-01880-PHX- USDC NY,                            Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Southern District                   - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-17-01880-PHX-DGC

Page 135 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 136 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                             Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
Charles Henry Hofbauer and Frances Mary Hofbauer CV-17-01888-PHX- USDC IL, Northern                         Lieff Cabraser
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC               District                          Heimann &
United States District Court, District of Arizona,                                                          Bernstein, LLP -
Phoenix Division, CV-17-01888-PHX-DGC                                                                       New York, NY
Howard Highfill and Jeanette Highfill v. C. R. Bard,     CV-17-01897-PHX- USDC AZ           AZ resident     Cory Watson
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                  Attorneys
District Court, District of Arizona, Phoenix Division,
CV-17-01897-PHX-DGC
Nicholas Blake Norton v. C. R. Bard, Inc. and Bard       CV-17-01900-PHX- USDC AL,                          OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                 Levy LPA
District of Arizona, Phoenix Division, CV-17-01900-
PHX-DGC
Joe Burriola v. C. R. Bard, Inc., United States District CV-17-01975-PHX- USDC IA, Southern                 Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                  District                          LLC
01975-PHX-DGC
Deon Fuller and Chrisie Fuller v. C. R. Bard, Inc. and CV-17-02029-PHX- USDC GA,                            Levin, Papantonio,
Bard Peripheral Vascular, Inc., United States District DGC                Southern District                 Thomas, Mitchell,
Court, District of Arizona, Phoenix Division, CV-17-                                                        Rafferty & Proctor,
02029-PHX-DGC                                                                                               PA
Aimee Hegh v. C. R. Bard, Inc., United States District CV-17-02046-PHX- USDC FL, Middle                     Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                  District                          LLC
02046-PHX-DGC
Michael G. Mason, III v. C. R. Bard, Inc. and Bard       CV-17-02051-PHX- USDC ME                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                Stoller, LLP -
District of Arizona, Phoenix Division, CV-17-02051-                                                         Boston, MA
PHX-DGC

Page 136 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 137 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shawn D Spratt v. C. R. Bard, Inc. and Bard Peripheral CV-17-02052-PHX- USDC ME                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-17-02052-PHX-DGC                                                                Boston, MA
Charlene Luther v. C. R. Bard, Inc. and Bard              CV-17-02054-PHX- USDC GA, Middle                    Law Offices of
Peripheral Vascular, Inc., United States District Court, DGC               District                           Jeffrey S Glassman
District of Arizona, Phoenix Division, CV-17-02054-
PHX-DGC
Tia L. LaFlesh and Scott LaFlesh v. C. R. Bard, Inc.      CV-17-02065-PHX- USDC NY,                           Hare, Wynn, Newell
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  & Newton, LLP
District Court, District of Arizona, Phoenix Division,
CV-17-02065-PHX-DGC
Barry Ford v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02066-PHX- USDC TX,                           Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              Northern District                  PLLC
Arizona, Phoenix Division, CV-17-02066-PHX-DGC
Twala Clifton v. C. R. Bard, Inc. and Bard Peripheral CV-17-02067-PHX- USDC GA,                               Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              Northern District                  PLLC
Arizona, Phoenix Division, CV-17-02067-PHX-DGC
Mary Adams v. C. R. Bard, Inc. and Bard Peripheral CV-17-02070-PHX- USDC CA, Central                          Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02070-PHX-DGC
Ronald Alexander v. C. R. Bard, Inc. and Bard             CV-17-02071-PHX- USDC VA, Eastern                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02071-
PHX-DGC



Page 137 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 138 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Christen Scott v. C. R. Bard, Inc. and Bard Peripheral CV-17-02072-PHX- USDC MI, Western                      Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02072-PHX-DGC
Anthony Floyd and Anita Floyd v. C. R. Bard, Inc. and CV-17-02079-PHX- USDC KY, Western                       Wilshire Law Firm
Bard Peripheral Vascular, Inc., United States District DGC                 District
Court, District of Arizona, Phoenix Division, CV-17-
02079-PHX-DGC
Leon Coudriet and Georgia Coudriet v. C. R. Bard,         CV-17-02101-PHX- USDC NV                            Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-02101-PHX-DGC
Kelly Marie Bryant v. C. R. Bard, Inc. and Bard           CV-17-02103-PHX- USDC VA, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-02103-
PHX-DGC
David DeLeon v. C. R. Bard, Inc. and Bard Peripheral CV-17-02104-PHX- USDC CA, Central                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-02104-PHX-DGC
Heather Davis and Robert Davis v. C. R. Bard, Inc. and CV-17-02105-PHX- USDC OK, Western                      Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                 District                           - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-17-
02105-PHX-DGC
Jerold Meier v. C. R. Bard, Inc. and Bard Peripheral      CV-17-02128-PHX- USDC WI, Western                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-02128-PHX-DGC


Page 138 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 139 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Deborah Kling and Harold R. Kling v. C. R. Bard, Inc., CV-17-02130-PHX- USDC IL, Northern                    Murphy Law Firm
United States District Court, District of Arizona,       DGC              District                           LLC
Phoenix Division, CV-17-02130-PHX-DGC
Michael Wayne Adams, Sr. v. C. R. Bard, Inc. and         CV-17-02137-PHX- USDC TX,                           Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                Northern District                  Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
02137-PHX-DGC
Christian Anthony Bryant v. C. R. Bard, Inc. and Bard CV-17-02138-PHX- USDC CA,                              Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02138-
PHX-DGC
Terrance Decarlos Mintz v. C. R. Bard, Inc. and Bard CV-17-02139-PHX- USDC GA,                               Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02139-
PHX-DGC
Darrell Kenard Brooks v. C. R. Bard, Inc. and Bard       CV-17-02140-PHX- USDC VA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-02140-
PHX-DGC
John Lewis Pecze, Sr. and Joan Pearl Pecze v. C. R.      CV-17-02142-PHX- USDC PA, Western                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02142-PHX-DGC




Page 139 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 140 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Clefton Shennell Green v. C. R. Bard, Inc. and Bard       CV-17-02148-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02148-
PHX-DGC
David Anthony Hodges v. C. R. Bard, Inc. and Bard         CV-17-02149-PHX- USDC PA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-02149-
PHX-DGC
Dana Lee Cantrell v. C. R. Bard, Inc. and Bard            CV-17-02151-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02151-
PHX-DGC
Mable E. Brown v. C. R. Bard, Inc. and Bard               CV-17-02163-PHX- USDC NJ                            Dallas W Hartman
Peripheral Vascular, Inc., United States District Court, DGC                                                  PC
District of Arizona, Phoenix Division, CV-17-02163-
PHX-DGC
Maria M. Pace v. James R. Pace v. C. R. Bard, Inc. and CV-17-02172-PHX- USDC RI                               Decof, Barry, Mega
Bard Peripheral Vascular, Inc., United States District DGC                                                    & Quinn, P.C.
Court, District of Arizona, Phoenix Division, CV-17-
02172-PHX-DGC
Lloyd Cayman v. C. R. Bard, Inc. and Bard Peripheral CV-17-02176-PHX- USDC MA                                 Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC                                                 Law, LLP
Arizona, Phoenix Division, CV-17-02176-PHX-DGC
Debbra Leach v. C. R. Bard, Inc. and Bard Peripheral CV-17-02177-PHX- USDC MS,                                Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              Northern District                  Law, LLP
Arizona, Phoenix Division, CV-17-02177-PHX-DGC

Page 140 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 141 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Javier Joslin v. C. R. Bard, Inc. and Bard Peripheral     CV-17-02178-PHX- USDC TX,                          Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              Southern District                 Law, LLP
Arizona, Phoenix Division, CV-17-02178-PHX-DGC
Patrick Ross v. C. R. Bard, Inc. and Bard Peripheral      CV-17-02183-PHX- USDC KS                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02183-PHX-DGC
Robert Adkins v. C. R. Bard, Inc. and Bard Peripheral CV-17-02184-PHX- USDC CA, Central                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02184-PHX-DGC
Paul Tillson v. C. R. Bard, Inc. and Bard Peripheral      CV-17-02185-PHX- USDC NJ           AZ resident     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02185-PHX-DGC
Darlene Mayle v. C. R. Bard, Inc. and Bard Peripheral CV-17-02186-PHX- USDC OH,                              Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-02186-PHX-DGC
Judy Faye Cross and Bruce Davis v. C. R. Bard, Inc. CV-17-02196-PHX- USDC GA,                                Nations Law Firm -
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                 Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-17-02196-PHX-DGC
Nicholina Marie Bennett Mendoza and Luis Alberto          CV-17-02197-PHX- USDC CA, Central                  Nations Law Firm -
Mendoza v. C. R. Bard, Inc. and Bard Peripheral           DGC              District                          Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-02197-PHX-DGC




Page 141 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 142 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
David Lee Emory v. C. R. Bard, Inc. and Bard             CV-17-02198-PHX- USDC GA, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-02198-
PHX-DGC
Robbie Anginetta Clark v. C. R. Bard, Inc. and Bard      CV-17-02199-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02199-
PHX-DGC
Robert Joe Utterback and Katie Mae Utterback v. C. R. CV-17-02202-PHX- USDC OK, Eastern                      Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02202-PHX-DGC
Michael James Riley v. C. R. Bard, Inc. and Bard         CV-17-02203-PHX- USDC WV,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02203-
PHX-DGC
Mary Ruth Hausler and Roy Lee Hausler v. C. R. Bard, CV-17-02206-PHX- USDC TX,                               Nations Law Firm -
Inc. and Bard Peripheral Vascular, Inc., United States DGC                Northern District                  Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-17-02206-PHX-DGC
Carlee Starks and Larry Starks v. C. R. Bard, Inc. and CV-17-02207-PHX- USDC MS,                             Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                Southern District                  Inc.
Court, District of Arizona, Phoenix Division, CV-17-
02207-PHX-DGC




Page 142 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 143 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Lee William Riegel (aka Fire Riegel) v. C. R. Bard,         CV-17-02209-PHX- USDC CA, Central                   Nations Law Firm -
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-17-02209-PHX-DGC
John Taddei, Jr. v. C. R. Bard, Inc. and Bard Peripheral    CV-17-02212-PHX- USDC CT                            Nations Law Firm -
Vascular, Inc., United States District Court, District of   DGC                                                 Houston, TX
Arizona, Phoenix Division, CV-17-02212-PHX-DGC
Rosemarie Rossano v. C. R. Bard, Inc. and Bard              CV-17-02213-PHX- USDC NY, Eastern                   Law Offices of
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Jeffrey S Glassman
District of Arizona, Phoenix Division, CV-17-02213-
PHX-DGC
Gloria Jean Rollyson v. C. R. Bard, Inc. and Bard           CV-17-02217-PHX- USDC OH,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02217-
PHX-DGC
Donna Jean Taylor v. C. R. Bard, Inc. and Bard              CV-17-02218-PHX- USDC FL, Middle                    Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-02218-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
Henry Julius Avery, Jr. and Connie Elizabeth Avery v.       CV-17-02223-PHX- USDC GA,                           Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              Southern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02223-PHX-DGC




Page 143 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 144 of 483




                                                                          Transferor Court
                                                                                              No Proper
                                                          Current Civil  or Transfer Venue
                      Case Caption                                                             Federal       Plaintiff Counsel
                                                             Action      From Short Form
                                                                                             Jurisdiction
                                                                              Complaint
Terry Gene McKeever and Pamela Claudett McKeever CV-17-02237-PHX- USDC AL,                                  Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC              Northern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02237-PHX-DGC
Anthony Randolph Scott and Karen Crossin Scott v. C. CV-17-02238-PHX- USDC MD                               Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,       DGC                                                 Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02238-PHX-DGC
Sarah Rosalie Mobley and Kenneth Mobley v. C. R.        CV-17-02239-PHX- USDC MO,                           OConnor, Acciani &
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                Western District                   Levy LPA
States District Court, District of Arizona, Phoenix
Division, CV-17-02239-PHX-DGC
Winford A. Kelly and Angela K. Kelly v. C. R. Bard, CV-17-02246-PHX- USDC FL, Northern                      DeGaris & Rogers,
Inc. and Bard Peripheral Vascular, Inc., United States DGC               District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-17-02246-PHX-DGC
Seth Baum and Laura Baum v. C. R. Bard, Inc. and        CV-17-02247-PHX- USDC FL, Southern                  DeGaris & Rogers,
Bard Peripheral Vascular, Inc., United States District DGC               District                           LLC
Court, District of Arizona, Phoenix Division, CV-17-
02247-PHX-DGC
David Pendino and Lori Pendino v. C. R. Bard, Inc.      CV-17-02248-PHX- USDC SC                            DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States       DGC                                                 LLC
District Court, District of Arizona, Phoenix Division,
CV-17-02248-PHX-DGC




Page 144 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 145 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Jean Marie Mangini and Mario Jude Mangini, Sr. v. C. CV-17-02295-PHX- USDC PA, Eastern                       Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02295-PHX-DGC
Mark Oliver Davis and Rose Ann Love-Davis v. C. R. CV-17-02299-PHX- USDC TX,                                 Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 Northern District                  Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02299-PHX-DGC
Lillian Himbrick v. C. R. Bard, Inc. and Bard            CV-17-02301-PHX- USDC MD                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-17-02301-
PHX-DGC
Michael Rodriguez v. C. R. Bard, Inc. and Bard           CV-17-02305-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-17-02305-
PHX-DGC
Tamara Shepherd v. C. R. Bard, Inc. and Bard             CV-17-02306-PHX- USDC GA,                           Shrader &
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Associates, LLP
District of Arizona, Phoenix Division, CV-17-02306-
PHX-DGC
Stephanie Joan Austain and Michael Eugene Austain v. CV-17-02319-PHX- USDC MO,                               Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              Western District                   Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02319-PHX-DGC




Page 145 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 146 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mary Lindner v. C. R. Bard, Inc. and Bard Peripheral CV-17-02320-PHX- USDC PA, Middle                         Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-02320-PHX-DGC
Keye Porter v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02336-PHX- USDC NC, Middle                    Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-02336-PHX-DGC
Robert Secrest v. C. R. Bard, Inc. and Bard Peripheral CV-17-02350-PHX- USDC CO                               Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Kansas City, KS
Arizona, Phoenix Division, CV-17-02350-PHX-DGC
Bruce Reynolds and Dovey McWhorter v. C. R. Bard, CV-17-02354-PHX- USDC AL,                                   Wilshire Law Firm
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District
District Court, District of Arizona, Phoenix Division,
CV-17-02354-PHX-DGC
Derrick Horn v. C. R. Bard, Inc. and Bard Peripheral CV-17-02358-PHX- USDC SC                                 Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC                                                 Brown
Arizona, Phoenix Division, CV-17-02358-PHX-DGC
John W. Etters v. C. R. Bard, Inc. and Bard Peripheral CV-17-02359-PHX- USDC SC                               Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC                                                 Brown
Arizona, Phoenix Division, CV-17-02359-PHX-DGC
Cathy L. Davis and Jay W. Davis, Sr. v. C. R. Bard,       CV-17-02366-PHX- USDC GA,                           Motley Rice LLC -
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  South Carolina
District Court, District of Arizona, Phoenix Division,
CV-17-02366-PHX-DGC




Page 146 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 147 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
La Vel Elaine Young v. C. R. Bard, Inc. and Bard          CV-17-02367-PHX- USDC GA,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-02367-
PHX-DGC
Michelle Wilson v. C. R. Bard, Inc., United States        CV-17-02368-PHX- USDC TX, Western                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-17-02368-PHX-DGC
James Heitzman v. C. R. Bard, Inc. and Bard               CV-17-02377-PHX- USDC AR, Eastern                   Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               District                           Brown
District of Arizona, Phoenix Division, CV-17-02377-
PHX-DGC
Kyle Douglas Bell and Heather Michelle Bell v. C. R. CV-17-02406-PHX- USDC KY, Eastern                        Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02406-PHX-DGC
Colleen Curtis v. C. R. Bard, Inc. and Bard Peripheral CV-17-02408-PHX- USDC MN                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02408-PHX-DGC
Debra Ann Skinner v. C. R. Bard, Inc. and Bard            CV-17-02409-PHX- USDC DC                            OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Levy LPA
District of Arizona, Phoenix Division, CV-17-02409-
PHX-DGC
Bonnie Herring v. C. R. Bard, Inc. and Bard Peripheral CV-17-02410-PHX- USDC TX,                              Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-02410-PHX-DGC


Page 147 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 148 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Larry Honaker v. C. R. Bard, Inc. and Bard Peripheral CV-17-02411-PHX- USDC VA, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02411-PHX-DGC
Pamla Howell v. C. R. Bard, Inc. and Bard Peripheral CV-17-02413-PHX- USDC GA, Middle                         Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02413-PHX-DGC
Suzat Mitchell v. C. R. Bard, Inc. and Bard Peripheral CV-17-02414-PHX- USDC AL, Middle                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02414-PHX-DGC
Theresa Melvin Mounsey v. C. R. Bard, Inc. and Bard CV-17-02415-PHX- USDC FL, Southern                        OConnor, Acciani &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Levy LPA
District of Arizona, Phoenix Division, CV-17-02415-
PHX-DGC
Chad Ashley v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02416-PHX- USDC AR, Western                   Cory Watson
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-17-02416-PHX-DGC
Karen Hayes and Stephen Hayes v. C. R. Bard, Inc.         CV-17-02417-PHX- USDC CA, Eastern                   Cory Watson
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Attorneys
District Court, District of Arizona, Phoenix Division,
CV-17-02417-PHX-DGC
Garland Laws and Kim Laws v. C. R. Bard, Inc. and CV-17-02418-PHX- USDC NC, Western                           Cory Watson
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Attorneys
Court, District of Arizona, Phoenix Division, CV-17-
02418-PHX-DGC



Page 148 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 149 of 483




                                                                              Transferor Court
                                                                                                     No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                     Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                    Jurisdiction
                                                                                 Complaint
Abigail Morgan, as Executor of the Estate of Harris         CV-17-02419-PHX- USDC AL,                              Cory Watson
Schlesinger v. C. R. Bard, Inc. and Bard Peripheral         DGC              Northern District                     Attorneys
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-02419-PHX-DGC
Homer Lavern Birdine and Linda Gail Birdine v. C. R.        CV-17-02438-PHX- USDC TX,                              Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Northern District                     Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02438-PHX-DGC
Terry L. West v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02440-PHX- USDC KY, Western                      Grossman & Moore,
Vascular, Inc., United States District Court, District of   DGC              District                              PLLC
Arizona, Phoenix Division, CV-17-02440-PHX-DGC
Richard Smith and Georgia Smith v. C. R. Bard, Inc.         CV-17-02442-PHX- USDC MI, Western                      Goldenberg Law,
and Bard Peripheral Vascular, Inc., United States           DGC              District                              PLLC
District Court, District of Arizona, Phoenix Division,
CV-17-02442-PHX-DGC
Marenda McCall and Edward McCall v. C. R. Bard,             CV-17-02446-PHX- USDC NC, Western                      Goldenberg Law,
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                              PLLC
District Court, District of Arizona, Phoenix Division,
CV-17-02446-PHX-DGC
Richard St. John Barela v. C. R. Bard, Inc. and Bard        CV-17-02466-PHX- Not identified in     AZ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              Plaintiff's complaint                 Firm
District of Arizona, Phoenix Division, CV-17-02466-
PHX-DGC




Page 149 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 150 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                                 Jurisdiction
                                                                               Complaint
Allison Tomasi v. C. R. Bard, Inc. and Bard Peripheral CV-17-02467-PHX- USDC MI, Western                        Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC             District                              Thomas, Mitchell,
Arizona, Phoenix Division, CV-17-02467-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Terry Evans v. C. R. Bard, Inc. and Bard Peripheral         CV-17-02479-PHX- USDC CA, Central                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of   DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-02479-PHX-DGC
Gregg Walter Alexander and Pamela Alexander v. C.           CV-17-02495-PHX- USDC TX,                           Motley Rice LLC -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              Southern District                  South Carolina
United States District Court, District of Arizona,
Phoenix Division, CV-17-02495-PHX-DGC
David MacEachern v. C. R. Bard, Inc. and Bard               CV-17-02497-PHX- USDC FL, Northern See General      Law Office Of
Peripheral Vascular, Inc., United States District Court,    DGC              District          Statement        Christopher K
District of Arizona, Phoenix Division, CV-17-02497-                                                             Johnston LLC
PHX-DGC
Brigitte Carter v. C. R. Bard, Inc. and Bard Peripheral     CV-17-02513-PHX- USDC OH,                           Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              Southern District
Arizona, Phoenix Division, CV-17-02513-PHX-DGC
Barbara Lagerman v. C. R. Bard, Inc. and Bard               CV-17-02520-PHX- USDC FL, Middle                    Rosenbaum &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Rosenbaum, PC
District of Arizona, Phoenix Division, CV-17-02520-
PHX-DGC
Marius Antoine Sessomes and Carol Ann Moseley-              CV-17-02529-PHX- USDC MD                            Lopez McHugh LLP
Sessomes v. C. R. Bard, Inc. and Bard Peripheral            DGC                                                 - Newport Beach, CA
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-02529-PHX-DGC

Page 150 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 151 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Hendra Scott v. C. R. Bard, Inc. and Bard Peripheral CV-17-02533-PHX- USDC LA, Eastern                            DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              District                               LLC
Arizona, Phoenix Division, CV-17-02533-PHX-DGC
Shireka Dembo v. C. R. Bard, Inc. and Bard Peripheral CV-17-02538-PHX- USDC VA, Eastern                           Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02538-PHX-DGC
Crystal Gaitan v. C. R. Bard, Inc. and Bard Peripheral CV-17-02544-PHX- Not identified in                         Brenes Law Group
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  PC
Arizona, Phoenix Division, CV-17-02544-PHX-DGC
Juanita F. Watkins v. C. R. Bard, Inc. and Bard           CV-17-02549-PHX- USDC TN, Western                       Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District                               LLC
District of Arizona, Phoenix Division, CV-17-02549-
PHX-DGC
OD Landrum and Julia J. Landrum v. C. R. Bard, Inc., CV-17-02551-PHX- USDC MS,                                    Murphy Law Firm
United States District Court, District of Arizona,        DGC              Southern District                      LLC
Phoenix Division, CV-17-02551-PHX-DGC
Lillie Elizabeth Wilburn and Marshall Wilburn v. C. R. CV-17-02555-PHX- USDC OH,                                  OConnor, Acciani &
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Southern District                      Levy LPA
States District Court, District of Arizona, Phoenix
Division, CV-17-02555-PHX-DGC
Corrie Gita v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02556-PHX- USDC NV                                Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02556-PHX-DGC
Earlene Smith v. C. R. Bard, Inc. and Bard Peripheral CV-17-02557-PHX- USDC KS                                    Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02557-PHX-DGC

Page 151 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 152 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                 Complaint
Linda Sue Caudill and Roger Dale Caudill v. C. R.           CV-17-02577-PHX- USDC OH,                            Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Northern District                   Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-02577-PHX-DGC
Jordan Lynch v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02586-PHX- USDC NV                             Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC
Arizona, Phoenix Division, CV-17-02586-PHX-DGC
Glenn Carrington v. C. R. Bard, Inc. and Bard               CV-17-02587-PHX- USDC OH,                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District
District of Arizona, Phoenix Division, CV-17-02587-
PHX-DGC
Kenneth Beaulieu v. C. R. Bard, Inc. and Bard               CV-17-02589-PHX- USDC NJ             NJ resident     Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-17-02589-
PHX-DGC
Erik Evans v. C. R. Bard, Inc. and Bard Peripheral          CV-17-02591-PHX- USDC CA, Central                    Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-17-02591-PHX-DGC
Mary Blouch v. C. R. Bard, Inc. and Bard Peripheral         CV-17-02592-PHX- USDC PA, Middle                     Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-17-02592-PHX-DGC
Michael Pediman v. C. R. Bard, Inc. and Bard                CV-17-02593-PHX- USDC TX,                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District
District of Arizona, Phoenix Division, CV-17-02593-
PHX-DGC


Page 152 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 153 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Sandra Wilson v. C. R. Bard, Inc. and Bard Peripheral CV-17-02594-PHX- USDC CA, Eastern                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02594-PHX-DGC
Lisa Piper v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02595-PHX- USDC PA, Middle                    Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02595-PHX-DGC
Gary Allen v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02601-PHX- USDC NV                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02601-PHX-DGC
Ellen Chandler v. C. R. Bard, Inc. and Bard Peripheral CV-17-02602-PHX- USDC IL, Central                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02602-PHX-DGC
Donna Hess v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02603-PHX- USDC ID                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02603-PHX-DGC
Scott Jarred v. C. R. Bard, Inc. and Bard Peripheral      CV-17-02604-PHX- USDC LA, Eastern                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02604-PHX-DGC
George Jimenez v. C. R. Bard, Inc. and Bard               CV-17-02605-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02605-
PHX-DGC
Mandy Kornegay v. C. R. Bard, Inc. and Bard               CV-17-02606-PHX- USDC AL, Middle                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02606-
PHX-DGC

Page 153 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 154 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James Owens v. C. R. Bard, Inc. and Bard Peripheral CV-17-02607-PHX- USDC GA, Middle                          Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02607-PHX-DGC
Clifford Reed v. C. R. Bard, Inc. and Bard Peripheral CV-17-02608-PHX- USDC IA, Northern                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02608-PHX-DGC
Casey Walter v. C. R. Bard, Inc. and Bard Peripheral CV-17-02609-PHX- USDC IN, Northern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02609-PHX-DGC
Mack Washington v. C. R. Bard, Inc. and Bard              CV-17-02610-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02610-
PHX-DGC
Lori Stanko v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02615-PHX- USDC IL, Northern                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-17-02615-PHX-DGC
George Price and Velvet Price v. C. R. Bard, Inc. and CV-17-02629-PHX- USDC KY, Eastern                       McSweeney
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Langevin, LLC
Court, District of Arizona, Phoenix Division, CV-17-
02629-PHX-DGC
Andrew Knight v. C. R. Bard, Inc. and Bard Peripheral CV-17-02630-PHX- USDC CA,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-17-02630-PHX-DGC
Irene Edlebeck v. C. R. Bard, Inc. and Bard Peripheral CV-17-02631-PHX- USDC WI, Eastern                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-17-02631-PHX-DGC

Page 154 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 155 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ana Arellano v. C. R. Bard, Inc. and Bard Peripheral CV-17-02632-PHX- USDC TX,                                McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-17-02632-PHX-DGC
Martha Bess England Harp and Thomas Bess England CV-17-02633-PHX- USDC CA,                                    McSweeney
Harp v. C. R. Bard, Inc. and Bard Peripheral Vascular, DGC                 Northern District                  Langevin, LLC
Inc., United States District Court, District of Arizona,
Phoenix Division, CV-17-02633-PHX-DGC
Jenny Lopez and Jose Lopez v. C. R. Bard, Inc. and        CV-17-02639-PHX- USDC CA,                           McSweeney
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Langevin, LLC
Court, District of Arizona, Phoenix Division, CV-17-
02639-PHX-DGC
Frances Welch v. C. R. Bard, Inc. and Bard Peripheral CV-17-02641-PHX- USDC OH,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-17-02641-PHX-DGC
Linda Crutchfield v. C. R. Bard, Inc. and Bard            CV-17-02642-PHX- USDC MD                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-17-02642-
PHX-DGC
Chad Gerkin v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02643-PHX- USDC MI, Western                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-17-02643-PHX-DGC
Gary Brooks and Mary Lillian Brooks v. C. R. Bard, CV-17-02651-PHX- USDC VA, Eastern                          Hare, Wynn, Newell
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           & Newton, LLP
District Court, District of Arizona, Phoenix Division,
CV-17-02651-PHX-DGC


Page 155 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 156 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Isa Mota v. C. R. Bard, Inc. and Bard Peripheral          CV-17-02657-PHX- USDC PA, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-17-02657-PHX-DGC
Patrick A. Arnold v. C. R. Bard, Inc. and Bard            CV-17-02658-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-17-02658-
PHX-DGC
Loraine Brown and Talton Brown v. C. R. Bard, Inc. CV-17-02659-PHX- USDC VA, Eastern                          McSweeney
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Langevin, LLC
District Court, District of Arizona, Phoenix Division,
CV-17-02659-PHX-DGC
Christopher Jones v. C. R. Bard, Inc. and Bard            CV-17-02660-PHX- USDC NC, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-17-02660-
PHX-DGC
Christy Hicks and Ryan Hicks v. C. R. Bard, Inc. and CV-17-02661-PHX- USDC FL, Middle                         McSweeney
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Langevin, LLC
Court, District of Arizona, Phoenix Division, CV-17-
02661-PHX-DGC
Davey Lee and Deone Lee v. C. R. Bard, Inc. and Bard CV-17-02678-PHX- USDC AR, Eastern                        McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-17-02678-
PHX-DGC
Laura Cook v. C. R. Bard, Inc. and Bard Peripheral        CV-17-02680-PHX- USDC NY,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-17-02680-PHX-DGC

Page 156 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 157 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                   Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Carol Sadler v. C. R. Bard, Inc. and Bard Peripheral      CV-17-02681-PHX- USDC MO,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                       Langevin, LLC
Arizona, Phoenix Division, CV-17-02681-PHX-DGC
Brian L. Stout and Christie Stout v. C. R. Bard, Inc.     CV-17-02707-PHX- USDC NC, Western                       DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States         DGC              District                               LLC
District Court, District of Arizona, Phoenix Division,
CV-17-02707-PHX-DGC
Tiffany McRae v. C. R. Bard, Inc. and Bard Peripheral CV-17-02708-PHX- Not identified in                          Paglialunga & Harris,
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  PS
Arizona, Phoenix Division, CV-17-02708-PHX-DGC
Ronald Pacella, as Successor in Interest of the Estate of CV-17-02715-PHX- USDC VA, Eastern                       McGlynn, Glisson &
Eileen Pacella v. C. R. Bard, Inc. and Bard Peripheral DGC                 District                               Mouton
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-02715-PHX-DGC
Dorothy Barrow v. C. R. Bard, Inc. and Bard               CV-17-02720-PHX- USDC NY, Eastern                       Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               District                               Brown
District of Arizona, Phoenix Division, CV-17-02720-
PHX-DGC
Susan Weems, as Power of Attorney of the Estate of        CV-17-02735-PHX- USDC TN, Middle                        McGlynn, Glisson &
Doswell P. Brown, III v. C. R. Bard, Inc. and Bard        DGC              District                               Mouton
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-17-02735-
PHX-DGC




Page 157 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 158 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Lyle Muszynski v. C. R. Bard, Inc. and Bard               CV-17-02736-PHX- USDC WI, Western                  Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               District                          Brown
District of Arizona, Phoenix Division, CV-17-02736-
PHX-DGC
Corey Earl v. C. R. Bard, Inc., United States District CV-17-02745-PHX- USDC OH,                             Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                   Northern District                 LLC
02745-PHX-DGC
Nichole Boggans v. C. R. Bard, Inc. and Bard              CV-17-02764-PHX- USDC NJ           NJ resident     Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-17-02764-
PHX-DGC
Deborah Boyd v. C. R. Bard, Inc. and Bard Peripheral CV-17-02769-PHX- USDC OR                                Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02769-PHX-DGC
Rickey C. Thurman and Sharon Thurman v. C. R.             CV-17-02774-PHX- USDC TN, Eastern                  Murphy Law Firm
Bard, Inc., United States District Court, District of     DGC              District                          LLC
Arizona, Phoenix Division, CV-17-02774-PHX-DGC
Charles Fagan v. C. R. Bard, Inc. and Bard Peripheral CV-17-02779-PHX- USDC GA,                              Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-02779-PHX-DGC
Tyrea M. Perry v. C. R. Bard, Inc., United States         CV-17-02796-PHX- USDC AL, Middle                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                          LLC
CV-17-02796-PHX-DGC




Page 158 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 159 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Adam Fisher and Tracey Fisher v. C. R. Bard, Inc. and CV-17-02805-PHX- USDC IN, Southern                      OConnor, Acciani &
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Levy LPA
Court, District of Arizona, Phoenix Division, CV-17-
02805-PHX-DGC
Steven Lemus v. C. R. Bard, Inc. and Bard Peripheral CV-17-02806-PHX- USDC FL, Southern                       Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              District                           Garrard & Ashley,
Arizona, Phoenix Division, CV-17-02806-PHX-DGC                                                                PC
Misti Lynn Lane v. C. R. Bard, Inc., United States        CV-17-02821-PHX- USDC TX, Western                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                 District                           LLC
CV-17-02821-PHX-DGC
Brenda LaGasse v. C. R. Bard, Inc. and Bard               CV-17-02828-PHX- USDC CT                            Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-17-02828-
PHX-DGC
William B. Yeary and Sharon Yeary v. C. R. Bard, Inc. CV-17-02841-PHX- USDC VA, Eastern                       Motley Rice LLC -
and Bard Peripheral Vascular, Inc., United States         DGC              District                           South Carolina
District Court, District of Arizona, Phoenix Division,
CV-17-02841-PHX-DGC
Shirley Fennell as Executor of the Estate of Gertie       CV-17-02843-PHX- USDC GA,                           Stag Liuzza
Fennell v. C. R. Bard, Inc. and Bard Peripheral           DGC              Southern District
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-02843-PHX-DGC
Linda Ritts v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02853-PHX- USDC PA, Middle                    Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02853-PHX-DGC


Page 159 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 160 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Annette Holton Dickson and Aaron Daniel Dickson v. CV-17-02859-PHX- USDC FL, Northern                         Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-02859-PHX-DGC
Nancy Atkinson as Personal Representative of the          CV-17-02862-PHX- USDC PA, Eastern                   McSweeney
Estate of Gary Atkinson v. C. R. Bard, Inc. and Bard DGC                   District                           Langevin, LLC
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-17-02862-
PHX-DGC
William Barron v. C. R. Bard, Inc. and Bard Peripheral CV-17-02863-PHX- USDC FL, Middle                       Gomez Trial
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-17-02863-PHX-DGC
Porfirio Lopez v. C. R. Bard, Inc. and Bard Peripheral CV-17-02869-PHX- USDC TX,                              Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-17-02869-PHX-DGC
Christopher Roy v. C. R. Bard, Inc. and Bard              CV-17-02870-PHX- USDC AR, Western                   Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02870-
PHX-DGC
Pamela Lemon v. C. R. Bard, Inc. and Bard Peripheral CV-17-02889-PHX- USDC WV,                                Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-17-02889-PHX-DGC
Marilyn E. Hall v. C. R. Bard, Inc. and Bard Peripheral CV-17-02890-PHX- USDC IL, Northern                    Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02890-PHX-DGC


Page 160 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 161 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Claudia G Murdoch v. C. R. Bard, Inc. and Bard            CV-17-02891-PHX- USDC TX,                          Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-17-02891-
PHX-DGC
Robert Cottrell v. C. R. Bard, Inc. and Bard Peripheral CV-17-02898-PHX- USDC WV,                            Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-17-02898-PHX-DGC
Harry Gallagher v. C. R. Bard, Inc. and Bard              CV-17-02899-PHX- USDC NY,                          Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 - Kansas City, KS
District of Arizona, Phoenix Division, CV-17-02899-
PHX-DGC
Christine Gober v. C. R. Bard, Inc. and Bard Peripheral CV-17-02900-PHX- USDC NJ             NJ resident     Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-02900-PHX-DGC
Steven Zuspann v. C. R. Bard, Inc. and Bard Peripheral CV-17-02919-PHX- USDC GA,                             McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                 Mouton
Arizona, Phoenix Division, CV-17-02919-PHX-DGC
Tionna Highsmith v. C. R. Bard, Inc. and Bard             CV-17-02922-PHX- USDC PA, Western                  Sweeney Merrigan
Peripheral Vascular, Inc., United States District Court, DGC               District                          Law, LLP
District of Arizona, Phoenix Division, CV-17-02922-
PHX-DGC
Randolph Alcorn v. C. R. Bard, Inc. and Bard              CV-17-02929-PHX- USDC LA, Eastern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                          Mouton
District of Arizona, Phoenix Division, CV-17-02929-
PHX-DGC


Page 161 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 162 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Lyndol Aumiller and Janene L. Aumiller v. C. R. Bard, CV-17-02932-PHX- USDC CO                                Brenes Law Group
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    PC
District Court, District of Arizona, Phoenix Division,
CV-17-02932-PHX-DGC
Jimmy Sullivan v. C. R. Bard, Inc. and Bard Peripheral CV-17-02949-PHX- USDC TX,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-17-02949-PHX-DGC
Linda Wright v. C. R. Bard, Inc. and Bard Peripheral CV-17-02951-PHX- USDC GA,                                Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-02951-PHX-DGC
Richard Heyes v. C. R. Bard, Inc. and Bard Peripheral CV-17-02952-PHX- USDC MA                                Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC                                                 Brown
Arizona, Phoenix Division, CV-17-02952-PHX-DGC
Anna Main v. C. R. Bard, Inc. and Bard Peripheral         CV-17-02953-PHX- USDC PA, Western                   Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-17-02953-PHX-DGC
Carolyn Jones v. C. R. Bard, Inc. and Bard Peripheral CV-17-02965-PHX- USDC TN, Western                       Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC              District                           Brown
Arizona, Phoenix Division, CV-17-02965-PHX-DGC
Rebecca Sample v. C. R. Bard, Inc. and Bard               CV-17-02976-PHX- USDC PA, Western                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-02976-
PHX-DGC




Page 162 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 163 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Janet McLeod Jones v. C. R. Bard, Inc. and Bard           CV-17-02977-PHX- USDC NV                           Drakulich Firm,
Peripheral Vascular, Inc., United States District Court, DGC                                                 APLC
District of Arizona, Phoenix Division, CV-17-02977-
PHX-DGC
David Mockridge v. C. R. Bard, Inc. and Bard              CV-17-02978-PHX- USDC IL, Central                  Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02978-
PHX-DGC
Sidney McCain v. C. R. Bard, Inc. and Bard Peripheral CV-17-02979-PHX- USDC GA, Middle                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02979-PHX-DGC
Sabrina Chitty v. C. R. Bard, Inc. and Bard Peripheral CV-17-02980-PHX- USDC GA, Middle                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02980-PHX-DGC
Matthew Brown v. C. R. Bard, Inc. and Bard                CV-17-02981-PHX- USDC NJ           AZ resident     Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-17-02981-
PHX-DGC
John Grzeca v. C. R. Bard, Inc. and Bard Peripheral       CV-17-02983-PHX- USDC WI, Eastern                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02983-PHX-DGC
Alford Carroll, Sr. v. C. R. Bard, Inc. and Bard          CV-17-02984-PHX- USDC GA, Middle                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02984-
PHX-DGC


Page 163 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 164 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Kathleen Henson v. C. R. Bard, Inc. and Bard              CV-17-02985-PHX- USDC TX, Eastern                  Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-02985-
PHX-DGC
Jimmy Green v. C. R. Bard, Inc. and Bard Peripheral CV-17-02986-PHX- USDC VA, Eastern                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-02986-PHX-DGC
Patricia H. Johnson v. C. R. Bard, Inc. and Bard          CV-17-02999-PHX- USDC TX, Western                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-17-02999-                                                          Boston, MA
PHX-DGC
William E. Rudy, Jr. v. C. R. Bard, Inc. and Bard         CV-17-03000-PHX- USDC PA, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-17-03000-                                                          Boston, MA
PHX-DGC
Norman Walter Richard Hitt v. C. R. Bard, Inc. and        CV-17-03001-PHX- USDC FL, Middle                   Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                          Houston, TX
Court, District of Arizona, Phoenix Division, CV-17-
03001-PHX-DGC
Dorothy Schmidling and George Schmidling v. C. R. CV-17-03022-PHX- USDC NJ                   NJ resident     Lomurro Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC
States District Court, District of Arizona, Phoenix
Division, CV-17-03022-PHX-DGC
April Scott v. C. R. Bard, Inc. and Bard Peripheral       CV-17-03023-PHX- USDC WI, Eastern                  Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC              District                          Appelbaum
Arizona, Phoenix Division, CV-17-03023-PHX-DGC

Page 164 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 165 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Teresa Carroll v. C. R. Bard, Inc. and Bard Peripheral CV-17-03026-PHX- USDC MS,                              Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Appelbaum
Arizona, Phoenix Division, CV-17-03026-PHX-DGC
Teresa Drake v. C. R. Bard, Inc. and Bard Peripheral CV-17-03027-PHX- USDC MD                                 Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC                                                 Appelbaum
Arizona, Phoenix Division, CV-17-03027-PHX-DGC
Cindy Reiber v. C. R. Bard, Inc. and Bard Peripheral CV-17-03033-PHX- USDC NE                                 Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC                                                 Appelbaum
Arizona, Phoenix Division, CV-17-03033-PHX-DGC
Angela Amerson v. C. R. Bard, Inc. and Bard               CV-17-03036-PHX- USDC MO, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-17-03036-
PHX-DGC
Ryan Stowe v. C. R. Bard, Inc. and Bard Peripheral        CV-17-03057-PHX- USDC CA, Central                   Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-03057-PHX-DGC
Joseph Edward Grandinetti and Roberta Kay                 CV-17-03058-PHX- USDC PA, Eastern                   Nations Law Firm -
Grandinetti v. C. R. Bard, Inc. and Bard Peripheral       DGC              District                           Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-03058-PHX-DGC
Carol Linda Baldwin and Clinton Eugene Baldwin v. CV-17-03059-PHX- USDC NY,                                   Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              Northern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-03059-PHX-DGC



Page 165 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 166 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Daniel Clay Randle and Cheryl Ann Flores v. C. R.           CV-17-03060-PHX- USDC CA, Eastern                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-03060-PHX-DGC
Terry McCutcheon v. C. R. Bard, Inc. and Bard               CV-17-03094-PHX- USDC KY, Eastern                   Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Appelbaum
District of Arizona, Phoenix Division, CV-17-03094-
PHX-DGC
Sabrina Collier v. C. R. Bard, Inc. and Bard Peripheral     CV-17-03102-PHX- USDC GA,                           Wilshire Law Firm
Vascular, Inc., United States District Court, District of   DGC              Southern District
Arizona, Phoenix Division, CV-17-03102-PHX-DGC
Henry Bingell and Brenda Bingell v. C. R. Bard, Inc.        CV-17-03103-PHX- USDC NY,                           Martin, Harding &
and Bard Peripheral Vascular, Inc., United States           DGC              Northern District                  Mazzotti, LLP
District Court, District of Arizona, Phoenix Division,
CV-17-03103-PHX-DGC
Jo Ann Scott v. C. R. Bard, Inc. and Bard Peripheral        CV-17-03114-PHX- USDC IA, Northern                  Westervelt, Johnson,
Vascular, Inc., United States District Court, District of   DGC              District                           Nicoll & Keller, LLC
Arizona, Phoenix Division, CV-17-03114-PHX-DGC
Arturo Rodriguez and Karen Rodriguez v. C. R. Bard,         CV-17-03119-PHX- USDC NY,                           Brenes Law Group
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Southern District                  PC
District Court, District of Arizona, Phoenix Division,
CV-17-03119-PHX-DGC
Michael Ryan Davis and Ida Marie Davis v. C. R.             CV-17-03123-PHX- USDC MO,                           Lieff Cabraser
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              Western District                   Heimann &
States District Court, District of Arizona, Phoenix                                                             Bernstein, LLP -
Division, CV-17-03123-PHX-DGC                                                                                   New York, NY

Page 166 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 167 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Nicholas Lawrence Pepe and Patricia Joyce Pepe v. C. CV-17-03140-PHX- USDC NY, Eastern                        Lieff Cabraser
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Heimann &
United States District Court, District of Arizona,                                                            Bernstein, LLP -
Phoenix Division, CV-17-03140-PHX-DGC                                                                         New York, NY
Brenda L. Rand v. C. R. Bard, Inc. and Bard Peripheral CV-17-03141-PHX- USDC OK, Western                      Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-17-03141-PHX-DGC
Neri Prichard v. C. R. Bard, Inc. and Bard Peripheral CV-17-03142-PHX- USDC MO, Eastern                       Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-17-03142-PHX-DGC
Randall McCown v. C. R. Bard, Inc. and Bard               CV-17-03143-PHX- USDC NV                            Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC                                                  Brown
District of Arizona, Phoenix Division, CV-17-03143-
PHX-DGC
Amy Banks v. C. R. Bard, Inc. and Bard Peripheral         CV-17-03144-PHX- USDC GA,                           Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Smith, LLC
Arizona, Phoenix Division, CV-17-03144-PHX-DGC
Patricia McCracken v. C. R. Bard, Inc. and Bard           CV-17-03145-PHX- USDC SC                            Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Smith, LLC
District of Arizona, Phoenix Division, CV-17-03145-
PHX-DGC
Linda Faye Bennett v. C. R. Bard, Inc. and Bard           CV-17-03147-PHX- USDC GA,                           Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Smith, LLC
District of Arizona, Phoenix Division, CV-17-03147-
PHX-DGC


Page 167 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 168 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Walter Hunter v. C. R. Bard, Inc. and Bard Peripheral CV-17-03174-PHX- USDC FL, Middle                        Gomez Trial
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-17-03174-PHX-DGC
Phillip Jackman v. C. R. Bard, Inc. and Bard Peripheral CV-17-03176-PHX- USDC NY, Eastern                     Gomez Trial
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-17-03176-PHX-DGC
Tata Applewhite, as Power of Attorney of the Estate of CV-17-03182-PHX- USDC DC                               Levin, Papantonio,
Margaret Hart v. C. R. Bard, Inc. and Bard Peripheral DGC                                                     Thomas, Mitchell,
Vascular, Inc., United States District Court, District of                                                     Rafferty & Proctor,
Arizona, Phoenix Division, CV-17-03182-PHX-DGC                                                                PA
Roberta Lowe v. C. R. Bard, Inc. and Bard Peripheral CV-17-03218-PHX- USDC AR, Eastern                        Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC              District                           Brown
Arizona, Phoenix Division, CV-17-03218-PHX-DGC
Vernon A. Gresham v. C. R. Bard, Inc. and Bard            CV-17-03219-PHX- USDC CA, Central                   Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               District                           Brown
District of Arizona, Phoenix Division, CV-17-03219-
PHX-DGC
Melissa Kinney v. C. R. Bard, Inc. and Bard Peripheral CV-17-03243-PHX- USDC OH,                              Meshbesher &
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              Southern District                  Spence, Ltd
Division, CV-17-03243-PHX-DGC
Steven Stifflemire and Mary Stifflemire v. C. R. Bard, CV-17-03251-PHX- USDC TX, Western                      Lieff Cabraser
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Heimann &
District Court, District of Arizona, Phoenix Division,                                                        Bernstein, LLP -
CV-17-03251-PHX-DGC                                                                                           New York, NY



Page 168 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 169 of 483




                                                                        Transferor Court
                                                                                                 No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                   Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                Jurisdiction
                                                                            Complaint
Shevonne Carter and James Carter v. C. R. Bard, Inc.  CV-17-03261-PHX- USDC NC, Eastern                        Blasingame, Burch,
and Bard Peripheral Vascular, Inc., United States     DGC              District                                Garrard & Ashley,
District Court, District of Arizona, Phoenix Division,                                                         PC
CV-17-03261-PHX-DGC
Jody Marie Snyder and William John Snyder v. C. R. CV-17-03272-PHX-          USDC WI, Western                  OConnor, Acciani &
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                    District                          Levy LPA
States District Court, District of Arizona, Phoenix
Division, CV-17-03272-PHX-DGC
Betty Houser, as Spouse and Successor in Interest of CV-17-03274-PHX-        USDC IL, Central                  McGlynn, Glisson &
the Estate of Wayne Houser v. C. R. Bard, Inc. and        DGC                District                          Mouton
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-17-
03274-PHX-DGC
Suellen Highers v. C. R. Bard, Inc. and Bard Peripheral CV-17-03283-PHX-     USDC TN, Middle                   Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC                District                          Brown
Arizona, Phoenix Division, CV-17-03283-PHX-DGC
Alan Meaux v. C. R. Bard, Inc. and Bard Peripheral        CV-17-03284-PHX-   USDC WA,                          Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC                Western District                  Brown
Arizona, Phoenix Division, CV-17-03284-PHX-DGC
Carolyn Warren v. C. R. Bard, Inc. and Bard               CV-17-03285-PHX-   USDC OR                           Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC                                                   Brown
District of Arizona, Pheonix Division, CV-17-03285-
PHX-DGC




Page 169 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 170 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Melissa Blackwood v. C. R. Bard, Inc. and Bard            CV-17-03292-PHX- USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-17-03292-
PHX-DGC
Neal Keller and Barbara Keller v. C. R. Bard, Inc. and CV-17-03300-PHX- USDC FL, Middle                       Cory Watson
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Attorneys
Court, District of Arizona, Phoenix Division, CV-17-
03300-PHX-DGC
Shirley Crawford and George Crawford, Jr. v. C. R.        CV-17-03305-PHX- USDC OH,                           Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Southern District                  Firm
States District Court, District of Arizona, Phoenix
Division, CV-17-03305-PHX-DGC
Melvin S. Daniel v. C. R. Bard, Inc. and Bard             CV-17-03306-PHX- USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-17-03306-
PHX-DGC
Eddie Riggs, as Personal Representative and Spouse of CV-17-03325-PHX- USDC OK, Western                       Baron & Budd PC -
the Estate of Waynetta Riggs v. C. R. Bard, Inc. and      DGC              District                           Dallas, TX
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-17-
03325-PHX-DGC
Janet Cushman v. C. R. Bard, Inc. and Bard Peripheral CV-17-03337-PHX- USDC FL, Northern                      Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                           Thomas, Mitchell,
Arizona, Phoenix Division, CV-17-03337-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA


Page 170 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 171 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Issac Desmond Adams v. C. R. Bard, Inc. and Bard          CV-17-03352-PHX- USDC CA, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-17-03352-
PHX-DGC
Timothy R. Dean v. C. R. Bard, Inc. and Bard              CV-17-03353-PHX- USDC FL, Northern                  Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-03353-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Kristen Stokely v. C. R. Bard, Inc. and Bard Peripheral CV-17-03385-PHX- USDC MI, Eastern                     Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-17-03385-PHX-DGC
Richard Phillips v. C. R. Bard, Inc. and Bard             CV-17-03386-PHX- USDC MO,                           Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Brown
District of Arizona, Phoenix Division, CV-17-03386-
PHX-DGC
Ann M. Hernandez v. C. R. Bard, Inc. and Bard             CV-17-03387-PHX- USDC TX, Western                   Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               District                           Brown
District of Arizona, Phoenix Division, CV-17-03387-
PHX-DGC
Douglas Holland v. C. R. Bard, Inc. and Bard              CV-17-03388-PHX- USDC AL,                           Law Offices of Baird
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Brown
District of Arizona, Phoenix Division, CV-17-03388-
PHX-DGC




Page 171 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 172 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Wanda Chambers v. C. R. Bard, Inc. and Bard               CV-17-03533-PHX- USDC MS,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-17-03533-
PHX-DGC
Guadalupe Alejandro v. C. R. Bard, Inc. and Bard          CV-17-03562-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03562-
PHX-DGC
John Buis v. C. R. Bard, Inc. and Bard Peripheral         CV-17-03563-PHX- USDC IL, Central                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-03563-PHX-DGC
Dora Carrillo v. C. R. Bard, Inc. and Bard Peripheral CV-17-03564-PHX- USDC CA, Central                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-03564-PHX-DGC
Kathleen Casci v. C. R. Bard, Inc. and Bard Peripheral CV-17-03565-PHX- USDC CA, Central                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-03565-PHX-DGC
Barbara Conley v. C. R. Bard, Inc. and Bard Peripheral CV-17-03566-PHX- USDC GA, Middle                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-03566-PHX-DGC
Tim Dean v. C. R. Bard, Inc. and Bard Peripheral          CV-17-03567-PHX- USDC CO                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-17-03567-PHX-DGC




Page 172 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 173 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William Fitzpatrick v. C. R. Bard, Inc. and Bard          CV-17-03568-PHX- USDC PA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03568-
PHX-DGC
David Hostettler v. C. R. Bard, Inc. and Bard             CV-17-03570-PHX- USDC OH,                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-17-03570-
PHX-DGC
Charles Jackson v. C. R. Bard, Inc. and Bard              CV-17-03571-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03571-
PHX-DGC
Virginia Plott v. C. R. Bard, Inc. and Bard Peripheral CV-17-03572-PHX- USDC AL, Middle Dismissal filed       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District          7/23/2019
Arizona, Phoenix Division, CV-17-03572-PHX-DGC
Frank Quesenberry v. C. R. Bard, Inc. and Bard            CV-17-03573-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03573-
PHX-DGC
Linda Rubio v. C. R. Bard, Inc. and Bard Peripheral       CV-17-03574-PHX- USDC TX, Eastern                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-03574-PHX-DGC
Charles Eungard v. C. R. Bard, Inc. and Bard              CV-17-03580-PHX- USDC OH,                           Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Rosenbaum, PC
District of Arizona, Phoenix Division, CV-17-03580-
PHX-DGC

Page 173 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 174 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
John Morris v. C. R. Bard, Inc. and Bard Peripheral       CV-17-03608-PHX- USDC OH,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-17-03608-PHX-DGC
Richard Masters v. C. R. Bard, Inc. and Bard              CV-17-03611-PHX- USDC TN, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03611-
PHX-DGC
Paula Jordan v. C. R. Bard, Inc. and Bard Peripheral      CV-17-03683-PHX- USDC WA, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-17-03683-PHX-DGC
Charles Schmitt and Donna Schmitt v. C. R. Bard, Inc. CV-17-03712-PHX- USDC CT                                Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States         DGC                                                 Inc.
District Court, District of Arizona, Phoenix Division,
CV-17-03712-PHX-DGC
Mary Grace Rosenberger and Peter Rosenberger v. C. CV-17-03739-PHX- USDC TN, Middle                           Chaffin Luhana LLP
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District
United States District Court, District of Arizona,
Phoenix Division, CV-17-03739-PHX-DGC
Lauren Louise Schebor and Robert Earl Schebor, Jr. v. CV-17-03780-PHX- USDC WA, Eastern                       Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Houston, TX
USDC, District of Arizona, Phoenix Division, CV-17-
03780-PHX-DGC
Barbara Gunter v. C. R. Bard, Inc. and Bard Peripheral CV-17-03798-PHX- USDC GA,                              Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC              Southern District                  Brown
Arizona, Phoenix Division, CV-17-03798-PHX-DGC


Page 174 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 175 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                                 Jurisdiction
                                                                               Complaint
Sarah Simpson and Eric James Simpson v. C. R. Bard, CV-17-03802-PHX- USDC IL, Northern                          Murphy Law Firm
Inc., United States District Court, District of Arizona, DGC              District                              LLC
Phoenix Division, CV-17-03802-PHX-DGC
Bobby Guyton v. C. R. Bard, Inc. and Bard Peripheral CV-17-03822-PHX- USDC AL,                                  Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC             Northern District                     Heimann &
Arizona, Phoenix Division, CV-17-03822-PHX-DGC                                                                  Bernstein, LLP -
                                                                                                                New York, NY
Alicia L. Kuwik v. C. R. Bard, Inc. and Bard                CV-17-03831-PHX- USDC OH,                           Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District
District of Arizona, Phoenix Division, CV-17-03831-
PHX-DGC
James A. Dier v. C. R. Bard, Inc. and Bard Peripheral       CV-17-03857-PHX- USDC NY, Western                   Heygood, Orr &
Vascular, Inc., United States District Court, District of   DGC              District                           Pearson
Arizona, Phoenix Division, CV-17-03857-PHX-DGC
Paula Jones v. C. R. Bard, Inc. and Bard Peripheral         CV-17-03881-PHX- USDC AZ                            Shrader &
Vascular, Inc., United States District Court, District of   DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-17-03881-PHX-DGC
Laurie McMillan v. C. R. Bard, Inc. and Bard                CV-17-03888-PHX- USDC MO, Eastern                   Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           PS
District of Arizona, Phoenix Division, CV-17-03888-
PHX-DGC
Johnnie G. Brock v. C. R. Bard, Inc. and Bard               CV-17-03900-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-17-03900-
PHX-DGC


Page 175 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 176 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Bonnie J. Thacker v. C. R. Bard, Inc. and Bard           CV-17-03903-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-17-03903-
PHX-DGC
Levanda Denise Grogan v. C. R. Bard, Inc. and Bard CV-17-03916-PHX- USDC VA, Western                         Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-03916-
PHX-DGC
Jeremy Todd Lafountaine v. C. R. Bard, Inc. and Bard CV-17-03924-PHX- USDC MO,                               Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Western District                   Houston, TX
District of Arizona, Phoenix Division, CV-17-03924-
PHX-DGC
Latisha Stapleton v. C. R. Bard, Inc., United States     CV-17-03925-PHX- USDC MO,                           Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                Western District                   LLC
CV-17-03925-PHX-DGC
Angela Denise Thompson v. C. R. Bard, Inc. and Bard CV-17-03927-PHX- USDC VA, Eastern                        Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-17-03927-
PHX-DGC
Walter Bernard Newton v. C. R. Bard, Inc. and Bard CV-17-03931-PHX- USDC GA,                                 Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-03931-
PHX-DGC




Page 176 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 177 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
John L. Sullivan, III v. C. R. Bard, Inc. and Bard        CV-17-03949-PHX- USDC MO,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Houston, TX
District of Arizona, Phoenix Division, CV-17-03949-
PHX-DGC
Nancy Yeary v. C. R. Bard, Inc. and Bard Peripheral CV-17-03958-PHX- USDC TX,                                 Wilshire Law Firm
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-17-03958-PHX-DGC
Georgia Sarivalas v. C. R. Bard, Inc. and Bard            CV-17-03959-PHX- USDC IN, Southern                  Wilshire Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-03959-
PHX-DGC
John Olim v. C. R. Bard, Inc. and Bard Peripheral         CV-17-03960-PHX- USDC CA, Central                   Wilshire Law Firm
Vascular, Inc., United States District court, District of DGC              District
Arizona, Phoenix Division, CV-17-03960-PHX-DGC
Randolph Allen Grimes and Melinda Jean Grimes v. C. CV-17-03961-PHX- USDC KY, Eastern                         Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-03961-PHX-DGC
Timothy Brian Armstrong v. C. R. Bard, Inc. and Bard CV-17-03968-PHX- USDC CO                                 Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-17-03968-
PHX-DGC
Catherine Leaver and Robert Leaver v. C. R. Bard, Inc. CV-17-03976-PHX- USDC UT                               Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC                                                 - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-03976-PHX-DGC

Page 177 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 178 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Janet Baird v. C. R. Bard, Inc. and Bard Peripheral       CV-17-03978-PHX- USDC KY, Western See General       Law Office Of
Vascular, Inc., United States District Court, District of DGC              District          Statement        Christopher K
Arizona, Phoenix Division, CV-17-03978-PHX-DGC                                                                Johnston LLC
Andrew Pilch v. C. R. Bard, Inc. and Bard Peripheral CV-17-03980-PHX- USDC FL, Middle                         Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-17-03980-PHX-DGC
Delores Watson v. C. R. Bard, Inc. and Bard Peripheral CV-17-03990-PHX- USDC IN, Southern                     Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, PLLC -
Arizona, Phoenix Division, CV-17-03990-PHX-DGC                                                                NY
Troy Boone and Katrina Peoples-Boone v. C. R. Bard, CV-17-03992-PHX- USDC GA, Middle                          Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-03992-PHX-DGC
Henry Altschuh v. C. R. Bard, Inc. and Bard Peripheral CV-17-03999-PHX- USDC NY,                              Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Appelbaum
Arizona, Phoenix Division, CV-17-03999-PHX-DGC
Stacy McGillivary v. C. R. Bard, Inc. and Bard            CV-17-04000-PHX- USDC CA,                           Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Appelbaum
District of Arizona, Phoenix Division, CV-17-04000-
PHX-DGC
Darrick Mitchell v. C. R. Bard, Inc. and Bard             CV-17-04001-PHX- USDC IL, Northern                  Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Appelbaum
District of Arizona, Phoenix Division, CV-17-04001-
PHX-DGC



Page 178 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 179 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Charlene Jackson v. C. R. Bard, Inc. and Bard             CV-17-04011-PHX- USDC TX,                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Inc.
District of Arizona, Phoenix Division, CV-17-04011-
PHX-DGC
Jennifer Hans v. C. R. Bard, Inc. and Bard Peripheral CV-17-04013-PHX- USDC AZ                                Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-17-04013-PHX-DGC
Randall Cruthis v. C. R. Bard, Inc. and Bard Peripheral CV-17-04021-PHX- USDC NC, Middle                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-17-04021-PHX-DGC
Kristi G. Bailey v. C. R. Bard, Inc. and Bard Peripheral CV-17-04029-PHX- USDC KY, Eastern                    Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, PLLC -
Arizona, Phoenix Division, CV-17-04029-PHX-DGC                                                                NY
Ross A. Grey v. C. R. Bard, Inc. and Bard Peripheral CV-17-04030-PHX- USDC FL, Middle                         Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, PLLC -
Arizona, Phoenix Division, CV-17-04030-PHX-DGC                                                                NY
Toni Ensey v. C. R. Bard, Inc., United States District CV-17-04039-PHX- USDC IL, Central                      Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                   District                           LLC
04039-PHX-DGC
Bunnie Benita Finley v. C. R. Bard, Inc. and Bard         CV-17-04051-PHX- USDC CA,                           Blasingame, Burch,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Garrard & Ashley,
District of Arizona, Phoenix Division, CV-17-04051-                                                           PC
PHX-DGC
Wade Wilemon v. C. R. Bard, Inc. and Bard Peripheral CV-17-04070-PHX- USDC TX, Eastern                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04070-PHX-DGC

Page 179 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 180 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Gina Tressler v. C. R. Bard, Inc. and Bard Peripheral CV-17-04071-PHX- USDC PA, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04071-PHX-DGC
DeirDrea Fuentes-Parrish v. C. R. Bard, Inc. and Bard CV-17-04072-PHX- USDC OH,                               Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-17-04072-
PHX-DGC
Christey DiPatri-LoFaro v. C. R. Bard, Inc. and Bard CV-17-04073-PHX- USDC CA, Central                        Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-04073-
PHX-DGC
Cheryl Demuth-Kresser v. C. R. Bard, Inc. and Bard CV-17-04074-PHX- USDC IA, Northern                         Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-04074-
PHX-DGC
Abbie Rowe v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04075-PHX- USDC AL, Middle                    Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04075-PHX-DGC
Jonathan Hamm v. C. R. Bard, Inc. and Bard                CV-17-04076-PHX- USDC AL, Middle                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-04076-
PHX-DGC
Ron Bryant v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04077-PHX- USDC CA, Central                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04077-PHX-DGC


Page 180 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 181 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Steven Rogers v. C. R. Bard, Inc. and Bard Peripheral CV-17-04083-PHX- USDC GA,                               Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Associates, PLLC -
Arizona, Phoenix Division, CV-17-04083-PHX-DGC                                                                NY
Mary Lazenby v. C. R. Bard, Inc. and Bard Peripheral CV-17-04087-PHX- USDC UT                                 Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-17-04087-PHX-DGC
Thomas Orest and Margaret Louis Orest v. C. R. Bard, CV-17-04095-PHX- USDC MN                                 Napoli Shkolnik &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Associates, PLLC -
District Court, District of Arizona, Phoenix Division,                                                        NY
CV-17-04095-PHX-DGC
Jay Porton v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04103-PHX- USDC FL, Middle                    Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-17-04103-PHX-DGC
Joy Denton v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04111-PHX- USDC IA, Southern                  Nelson Bumgardner
Vascular, Inc., United States District Court, District of DGC              District                           Albritton, PC
Arizona, Phoenix Division, CV-17-04111-PHX-DGC
Steven R. McKenzie v. C. R. Bard, Inc. and Bard           CV-17-04117-PHX- USDC MS,          See General      Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC               Southern District Statement        Christopher K
District of Arizona, Phoenix Division, CV-17-04117-                                                           Johnston LLC
PHX-DGC
Clifton James Polk, Sr. v. C. R. Bard, Inc. and Bard      CV-17-04131-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-17-04131-
PHX-DGC



Page 181 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 182 of 483




                                                                            Transferor Court
                                                                                                 No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Charles Leroy Walker, Sr. and Patty Sue Walker v. C. CV-17-04133-PHX- USDC WV,                                 Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Northern District                   Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-04133-PHX-DGC
Alysia Kinner v. C. R. Bard, Inc. and Bard Peripheral CV-17-04134-PHX- USDC GA,                See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              Southern District   Statement       Christopher K
Arizona, Phoenix Division, CV-17-04134-PHX-DGC                                                                 Johnston LLC
Kenneth Bird v. C. R. Bard, Inc. and Bard Peripheral CV-17-04153-PHX- USDC NY,                 See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              Northern District   Statement       Christopher K
Arizona, Phoenix Division, CV-17-04153-PHX-DGC                                                                 Johnston LLC
Donald Wayne Medley v. C. R. Bard, Inc. and Bard          CV-17-04183-PHX- USDC MO,                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Western District                    Houston, TX
District of Arizona, Phoenix Division, CV-17-04183-
PHX-DGC
Thomas Calicchio v. C. R. Bard, Inc. and Bard             CV-17-04184-PHX- USDC CA, Central                    Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District                            LLC
District of Arizona, Phoenix Division, CV-17-04184-
PHX-DGC
Cheryl Booth v. C. R. Bard, Inc. and Bard Peripheral CV-17-04220-PHX- USDC IL, Northern                        Wilshire Law Firm
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04220-PHX-DGC
Barbara Ann Graham and James William Graham, Jr. CV-17-04234-PHX- USDC FL, Middle                              Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                            Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-04234-PHX-DGC


Page 182 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 183 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Daniel Barker, as Personal Representative of the Estate CV-17-04243-PHX- USDC TX, Eastern                     Lopez McHugh LLP
of Sherri Hughes v. C. R. Bard, Inc. and Bard             DGC              District                           - Newport Beach, CA
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-17-04243-
PHX-DGC
Dixie Ruiz v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04245-PHX- USDC TX,                           VB Attorneys
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-17-04245-PHX-DGC
Stacy Sanders v. C. R. Bard, Inc. and Bard Peripheral CV-17-04252-PHX- USDC MD                                Levy, Baldante,
Vascular, Inc., United States District Court, District of DGC                                                 Finney &
Arizona, Phoenix Division, CV-17-04252-PHX-DGC                                                                Rubenstein, PC
Gennifer R. Sapp v. C. R. Bard, Inc. and Bard             CV-17-04260-PHX- USDC GA,                           Karsman, McKenzie
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  & Hart
District of Arizona, Phoenix Division, CV-17-04260-
PHX-DGC
Everett Knop and Roberta Knop v. C. R. Bard, Inc. and CV-17-04271-PHX- USDC IL, Central                       Moody Law Firm,
Bard Peripheral Vascular, Inc., United states District DGC                 District                           Inc.
Court, District of Arizona, Phoenix Division, CV-17-
04271-PHX-DGC
James Fuller and Barbara Fuller v. C. R. Bard, Inc. and CV-17-04289-PHX- USDC NC, Middle                      DeGaris & Rogers,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           LLC
Court, District of Arizona, Phoenix Division, CV-17-
04289-PHX-DGC




Page 183 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 184 of 483




                                                                           Transferor Court
                                                                                                   No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                                  Jurisdiction
                                                                               Complaint
Betty L. Byrne v. C. R. Bard, Inc. and Bard Peripheral CV-17-04321-PHX- USDC NY, Eastern                         Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC             District                               Thomas, Mitchell,
Arizona, Phoenix Division, CV-17-04321-PHX-DGC                                                                   Rafferty & Proctor,
                                                                                                                 PA
Johnnie Hogan v. C. R. Bard, Inc. and Bard Peripheral       CV-17-04349-PHX- USDC FL, Middle                     McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              District                            Mouton
Arizona, Phoenix Division, CV-17-04349-PHX-DGC
Jovanna Sagastume v. C. R. Bard, Inc. and Bard              CV-17-04435-PHX- USDC NJ             NJ resident     Curtis Law Group
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-17-04435-
PHX-DGC
Jesse Yarbro and Madona Yarbro v. C. R. Bard, Inc.          CV-17-04454-PHX- USDC AR, Eastern                    Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                            - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-17-04454-PHX-DGC
Allen Harrison and Karen Debra Harrison v. C. R.            CV-17-04455-PHX- USDC CA, Eastern                    Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                            - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-17-04455-PHX-DGC
John R. Lowe, Jr. v. C. R. Bard, Inc., United States        CV-17-04466-PHX- USDC CA,                            Murphy Law Firm
District Court, District of Arizona, Phoenix Division,      DGC              Southern District                   LLC
CV-17-04466-PHX-DGC
Lois Ann Stricklin v. C. R. Bard, Inc. and Bard             CV-17-04516-PHX- USDC TN, Eastern                    McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC              District                            Mouton
District of Arizona, Phoenix Division, CV-17-04516-
PHX-DGC

Page 184 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 185 of 483




                                                                            Transferor Court
                                                                                                 No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
John Wilson v. C. R. Bard, Inc. and Bard Peripheral       CV-17-04517-PHX- USDC TN, Eastern                    McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                            Mouton
Arizona, Phoenix Division, CV-17-04517-PHX-DGC
Sherry A. Scofield and Charles Scofield v. C. R. Bard, CV-17-04522-PHX- USDC KS                                Beasley, Allen,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                     Crow, Methvin,
District Court, District of Arizona, Phoenix Division,                                                         Portis & Miles, PC
CV-17-04522-PHX-DGC
Fonda Bethke v. C. R. Bard, Inc. and Bard Peripheral CV-17-04530-PHX- USDC CA, Central                         Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-17-04530-PHX-DGC
Michelle Richardson v. C. R. Bard, Inc. and Bard          CV-17-04531-PHX- USDC TX, Eastern                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-04531-
PHX-DGC
Teddy Wilson v. C. R. Bard, Inc. and Bard Peripheral CV-17-04532-PHX- USDC AL, Middle          Dismissal filed Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District            7/23/2019
Arizona, Phoenix Division, CV-17-04532-PHX-DGC
Kathy J. Douglas v. C. R. Bard, Inc. and Bard             CV-17-04536-PHX- USDC OH,            See General     Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC               Southern District   Statement       Christopher K
District of Arizona, Phoenix Division, CV-17-04536-                                                            Johnston LLC
PHX-DGC
Kathleen O'Connor, as Personal Representative of the CV-17-04538-PHX- USDC FL, Middle                          Lopez McHugh LLP
Estate of Patricia O'Connor v. C. R. Bard, Inc. and       DGC              District                            - Newport Beach, CA
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-17-
04538-PHX-DGC

Page 185 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 186 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Phillip D. Simmons v. C. R. Bard, Inc. and Bard          CV-17-04549-PHX- USDC NC, Western                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC              District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-04549-                                                          Rafferty & Proctor,
PHX-DGC                                                                                                      PA
Malcolm Freeney v. C. R. Bard, Inc. and Bard             CV-17-04595-PHX- USDC MD                            Law Offices of
Peripheral Vascular, Inc., United States District Court, DGC                                                 Jeffrey S Glassman
District of Arizona, Phoenix Division, CV-17-04595-
PHX-DGC
Teresa Osborne and John Osborne v. C. R. Bard, Inc. CV-17-04599-PHX- USDC OH,                                Paglialunga & Harris,
and Bard Peripheral Vascular, Inc., United States        DGC              Northern District                  PS
District Court, District of Arizona, Phoenix Division,
CV-17-04599-PHX-DGC
Aleta Floyd v. C. R. Bard, Inc., United States District CV-17-04600-PHX- USDC MD                             Murphy Law Firm
Court, District of Arizona, Phoenix Division, CV-17- DGC                                                     LLC
04600-PHX-DGC
Lawrence Vincent Schmidt and Jodi Ann Schmidt v. CV-17-04616-PHX- USDC OH,                                   Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              Northern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-04616-PHX-DGC
Louis Harold Hadley, Jr. and Lorena Martin Hadley v. CV-17-04617-PHX- USDC TX, Western                       Nations Law Firm -
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-17-04617-PHX-DGC




Page 186 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 187 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Patsy Ann Crow and James Dwight Crow v. C. R.               CV-17-04618-PHX- USDC MI, Eastern                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-17-04618-PHX-DGC
Thelma Mae Ward v. C. R. Bard, Inc. and Bard                CV-17-04619-PHX- USDC KS                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-17-04619-
PHX-DGC
James Tucker v. C. R. Bard, Inc. and Bard Peripheral        CV-17-04620-PHX- USDC FL, Northern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC              District                           Group, PA
Arizona, Phoenix Division, CV-17-04620-PHX-DGC
Ryan Grimes v. C. R. Bard, Inc. and Bard Peripheral         CV-17-04621-PHX- USDC TN, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              District                           Mouton
Arizona, Phoenix Division, CV-17-04621-PHX-DGC
Charles T. Bawcom v. C. R. Bard, Inc. and Bard              CV-17-04631-PHX- USDC FL, Northern                  DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           LLC
District of Arizona, Phoenix Division, CV-17-04631-
PHX-DGC
John D. Gonzales and Diana Gonzales v. C. R. Bard,          CV-17-04632-PHX- USDC TX,                           DeGaris & Rogers,
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Southern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-17-04632-PHX-DGC
Lindi Duran and Tommy Duran v. C. R. Bard, Inc. and         CV-17-04634-PHX- USDC NV                            Paglialunga & Harris,
Bard Peripheral Vascular, Inc., United States District      DGC                                                 PS
Court, District of Arizona, Phoenix Division, CV-17-
04634-PHX-DGC

Page 187 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 188 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Fletcher Lee Davis, III and Regina Anne Davis v. C. R. CV-17-04643-PHX- USDC NC, Western                      Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-17-04643-PHX-DGC
Rockie A. Hobbs v. C. R. Bard, Inc. and Bard              CV-17-04644-PHX- USDC OH,                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  South Carolina
District of Arizona, Phoenix Division, CV-17-04644-
PHX-DGC
Karen L. Whaley v. C. R. Bard, Inc. and Bard              CV-17-04651-PHX- USDC FL, Middle                    Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-17-04651-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Josie Barlow v. C. R. Bard, Inc. and Bard Peripheral      CV-17-04654-PHX- USDC LA, Eastern                   Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-17-04654-PHX-DGC
Joseph Rubino v. C. R. Bard, Inc. and Bard Peripheral CV-17-04656-PHX- USDC PA, Middle                        Brenes Law Group
Vascular, Inc., United States District Court, District of DGC              District                           PC
Arizona, Phoenix Division, CV-17-04656-PHX-DGC
Eleza Michaels, as Administrator of the Estate of Holly CV-17-04657-PHX- USDC NV                              Moody Law Firm,
Brand v. C. R. Bard, Inc. and Bard Peripheral             DGC                                                 Inc.
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-17-04657-PHX-DGC
Chad McConnell v. C. R. Bard, Inc. and Bard               CV-17-04658-PHX- USDC TX, Eastern                   Paglialunga & Harris,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PS
District of Arizona, Phoenix Division, CV-17-04658-
PHX-DGC

Page 188 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 189 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Larry Higgins v. C. R. Bard, Inc. and Bard Peripheral CV-17-04659-PHX- USDC MO, Eastern                       Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              District                           Rosenbaum, PC
Arizona, Phoenix Division, CV-17-04659-PHX-DGC
David Adams v. C. R. Bard, Inc. and Bard Peripheral CV-17-04717-PHX- USDC FL, Middle                          Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-17-04717-PHX-DGC
Tommy Fairchild v. C. R. Bard, Inc. and Bard              CV-17-04718-PHX- USDC FL, Middle                    Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Inc.
District of Arizona, Phoenix Division, CV-17-04718-
PHX-DGC
Daniel Gutierrez v. C. R. Bard, Inc. and Bard             CV-17-04726-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-17-04726-
PHX-DGC
Josotania Jeffries v. C. R. Bard, Inc. and Bard           CV-17-04739-PHX- USDC WI, Eastern                   Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC
District of Arizona, Phoenix Division, CV-17-04739-
PHX-DGC
Regina Anderson v. C. R. Bard, Inc. and Bard              CV-17-04740-PHX- USDC MO, Eastern                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-17-04740-
PHX-DGC
James Barber v. C. R. Bard, Inc. and Bard Peripheral CV-17-04753-PHX- USDC MS,                                Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Newport Beach, CA
Arizona, Phoenix Division, CV-17-04753-PHX-DGC


Page 189 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 190 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Justin Groves v. C. R. Bard, Inc. and Bard Peripheral CV-17-04789-PHX- USDC MO,                               Johnson Becker,
Vascular, Inc., United States District Court, District of DGC              Western District                   PLLC
Arizona, Phoenix Division, CV-17-04789-PHX-DGC
Stephen C. McMahon v. C. R. Bard, Inc. and Bard           CV-17-04798-PHX- USDC CA, Central                   Sweeney Merrigan
Peripheral Vascular, Inc., United States District Court, DGC               District                           Law, LLP
District of Arizona, Phoenix Division, CV-17-04798-
PHX-DGC
Larry Gene Tatom v. C. R. Bard, Inc. and Bard             CV-17-04801-PHX- USDC TX, Eastern                   Martin Baughman,
Peripehral Vascular, Inc., United States District Court, DGC               District                           PLLC
District of Arizona, Phoenix Division, CV-17-04801-
PHX-DGC
Lynn Brown v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00018-PHX- USDC VA, Eastern                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00018-PHX-DGC
Eric Chuculate v. C. R. Bard, Inc. and Bard Peripheral CV-18-00019-PHX- USDC OK, Eastern                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00019-PHX-DGC
Dale Duffala v. C. R. Bard, Inc. and Bard Peripheral      CV-18-00020-PHX- USDC CA, Central                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00020-PHX-DGC
Jaime Romero v. C. R. Bard, Inc. and Bard Peripheral CV-18-00021-PHX- USDC CA, Central                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00021-PHX-DGC
John Hinchman v. C. R. Bard, Inc. and Bard Peripheral CV-18-00025-PHX- USDC CA, Eastern                       Paglialunga & Harris,
Vascular, Inc., United States District Court, District of DGC              District                           PS
Arizona, Phoenix Division, CV-18-00025-PHX-DGC

Page 190 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 191 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Joseph E. Sobeck and Mary J. Sobeck v. C. R. Bard,          CV-18-00030-PHX- USDC PA, Middle                    Lieff Cabraser
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           Heimann &
District Court, District of Arizona, Phoenix Division,                                                          Bernstein, LLP -
CV-18-00030-PHX-DGC                                                                                             New York, NY
Diana Moss v. C. R. Bard, Inc. and Bard Peripheral          CV-18-00032-PHX- USDC NY,                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-00032-PHX-DGC
Joyce Staton and Danny Staton v. C. R. Bard, Inc. and       CV-18-00039-PHX- USDC KY, Eastern                   Grossman & Moore,
Bard Peripheral Vascular, Inc., United States District      DGC              District                           PLLC
Court, District of Arizona, Phoenix Division, CV-18-
00039-PHX-DGC
James Whitmore and Kristin Whitmore v. C. R. Bard,          CV-18-00042-PHX- USDC NJ                            Seeger Weiss LLP -
Inc. and Bard Peripheral Vascular, Inc., United States      DGC                                                 Ridgefield Park, NJ
District Court, District of Arizona, Phoenix Division,
CV-18-00042-PHX-DGC
Katherine Tarleton v. C. R. Bard, Inc. and Bard             CV-18-00045-PHX- USDC MD                            Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-18-00045-                                                             Rafferty & Proctor,
PHX-DGC                                                                                                         PA
Robin Carter v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00047-PHX- USDC GA,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-18-00047-PHX-DGC
Kristy Hepfer and Alan Hepfer v. C. R. Bard, Inc. and       CV-18-00048-PHX- USDC MD                            Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District      DGC                                                 - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-18-
00048-PHX-DGC

Page 191 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 192 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Christine Wells v. C. R. Bard, Inc. and Bard Peripheral CV-18-00050-PHX- USDC CA, Central                     Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-18-00050-PHX-DGC
Racquel Charlemagne and Anthony Charlemange v. C. CV-18-00057-PHX- USDC NY,                                   Paglialunga & Harris,
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Southern District                  PS
United States District Court, District of Arizona,
Phoenix Division, CV-18-00057-PHX-DGC
Tanessa T. McKnight v. C. R. Bard, Inc. and Bard          CV-18-00070-PHX- USDC WI, Western See General       Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC               District          Statement        Christopher K
District of Arizona, Phoenix Division, CV-18-00070-                                                           Johnston LLC
PHX-DGC
Robert F. Mahek and Susan M. Mahek v. C. R. Bard, CV-18-00086-PHX- USDC OH,                                   Saunders & Walker,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  PA
District Court, District of Arizona, Phoenix Division,
CV-18-00086-PHX-DGC
Thomas Dechello v. C. R. Bard, Inc. and Bard              CV-18-00092-PHX- USDC CT                            Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC                                                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-18-00092-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Filomeno Salina, as Parent and Successor-in-Interest to CV-18-00110-PHX- USDC CA, Eastern                     McGlynn, Glisson &
the Estate of Filomeno Salina v. C. R. Bard, Inc. and DGC                  District                           Mouton
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-18-
00110-PHX-DGC




Page 192 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 193 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kristy Harris v. C. R. Bard, Inc. and Bard Peripheral CV-18-00123-PHX- USDC AL, Middle                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00123-PHX-DGC
John Fitch v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00124-PHX- USDC CA, Central                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00124-PHX-DGC
Tammy King v. C. R. Bard, Inc. and Bard Peripheral CV-18-00125-PHX- USDC OK, Eastern                          Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00125-PHX-DGC
Catherine Strother v. C. R. Bard, Inc. and Bard           CV-18-00126-PHX- USDC AL, Middle                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-00126-
PHX-DGC
Christopher Stephenson v. C. R. Bard, Inc. and Bard CV-18-00127-PHX- USDC MS,                                 Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-18-00127-
PHX-DGC
Carrie Waller v. C. R. Bard, Inc. and Bard Peripheral CV-18-00128-PHX- USDC MO, Eastern                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00128-PHX-DGC
Paula Chapla v. C. R. Bard, Inc. and Bard Peripheral CV-18-00140-PHX- USDC CT                                 Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-18-00140-PHX-DGC
Elzia Bolt v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00141-PHX- USDC AR, Eastern                   Hollis, Wright, Clay
Vascular, Inc., United States District Court, District of DGC              District                           & Vail, PC
Arizona, Phoenix Division, CV-18-00141-PHX-DGC

Page 193 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 194 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rodrick Harris v. C. R. Bard, Inc. and Bard Peripheral CV-18-00145-PHX- USDC IL, Southern                     Cory Watson
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-18-00145-PHX-DGC
Alethia Jones v. C. R. Bard, Inc. and Bard Peripheral CV-18-00165-PHX- USDC TX,                               Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              Northern District                  Inc.
Arizona, Phoenix Division, CV-18-00165-PHX-DGC
Brenda Waldner v. C. R. Bard, Inc. and Bard               CV-18-00170-PHX- USDC CT                            Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC                                                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-18-00170-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Dwight Hobbs and Antionette Love v. C. R. Bard, Inc. CV-18-00176-PHX- USDC MI, Eastern                        Wilshire Law Firm
and Bard Peripheral Vascular, Inc., United States         DGC              District
District Court, District of Arizona, Phoenix Division,
CV-18-00176-PHX-DGC
Linda Minetti v. C. R. Bard, Inc. and Bard Peripheral CV-18-00179-PHX- USDC NY,                               Chaffin Luhana LLP
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-18-00179-PHX-DGC
Paul Ulrich and Jenny Ulrich v. C. R. Bard, Inc. and      CV-18-00180-PHX- USDC MN                            Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District DGC                                                    PLLC
Court, District of Arizona, Phoenix Division, CV-18-
00180-PHX-DGC
Patricia Malone v. C. R. Bard, Inc. and Bard Peripheral CV-18-00184-PHX- USDC NC, Middle                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-18-00184-PHX-DGC



Page 194 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 195 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Samuel A. Williams v. C. R. Bard, Inc. and Bard           CV-18-00185-PHX- USDC KS                            Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC                                                  South Carolina
District of Arizona, Phoenix Division, CV-18-00185-
PHX-DGC
Shawn D. Jones v. C. R. Bard, Inc. and Bard Peripheral CV-18-00189-PHX- USDC PA, Western                      Van Wey Law, PLLC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00189-PHX-DGC
Reginald Franklin v. C. R. Bard, Inc. and Bard            CV-18-00195-PHX- USDC CA, Central                   Shrader &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Associates, LLP
District of Arizona, Phoenix Division, CV-18-00195-
PHX-DGC
Dorothy Jones v. C. R. Bard, Inc. and Bard Peripheral CV-18-00196-PHX- USDC AZ                                Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-18-00196-PHX-DGC
Clevester Akins, Sr., as Successor-in-Interest for the    CV-18-00203-PHX- USDC AR, Eastern                   Law Offices of Baird
Estate of Willie Mae Akins v. C. R. Bard, Inc. and        DGC              District                           Brown
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-18-
00203-PHX-DGC
Fellini Smith v. C. R. Bard, Inc. and Bard Peripheral CV-18-00204-PHX- USDC GA, Middle                        DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-18-00204-PHX-DGC
Cindy Murr v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00220-PHX- USDC GA,                           Heygood, Orr &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Pearson
Arizona, Phoenix Division, CV-18-00220-PHX-DGC


Page 195 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 196 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Lisa Marie Smith v. C. R. Bard, Inc. and Bard             CV-18-00222-PHX- USDC WA,                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Inc.
District of Arizona, Phoenix Division, CV-18-00222-
PHX-DGC
Amber Ward and Eric Ward v. C. R. Bard, Inc. and          CV-18-00246-PHX- USDC CA, Eastern                   Law Offices of
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Lawrence S. Paikoff
Court, District of Arizona, Phoenix Division, CV-18-
00246-PHX-DGC
Tricia Rees and Garrett Rees v. C. R. Bard, Inc. and      CV-18-00252-PHX- USDC WI, Eastern                   Levin, Papantonio,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Thomas, Mitchell,
Court, District of Arizona, Phoenix Division, CV-18-                                                          Rafferty & Proctor,
00252-PHX-DGC                                                                                                 PA
John C. Vanbiber v. C. R. Bard, Inc. and Bard             CV-18-00259-PHX- USDC NV                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-00259-                                                           Boston, MA
PHX-DGC
Taylor R. Greene v. C. R. Bard, Inc. and Bard             CV-18-00260-PHX- USDC NV                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-00260-                                                           Boston, MA
PHX-DGC
Dexter T. Law v. C. R. Bard, Inc. and Bard Peripheral CV-18-00272-PHX- USDC AL,                               Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              Southern District                  Thomas, Mitchell,
Arizona, Phoenix Division, CV-18-00272-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA




Page 196 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 197 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mark R. Atkins v. C. R. Bard, Inc. and Bard Peripheral CV-18-00279-PHX- USDC TX, Western                      DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-18-00279-PHX-DGC
Steven Kessman v. C. R. Bard, Inc. and Bard               CV-18-00282-PHX- USDC CA, Central                   Heaviside Reed Zaic
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Laguna Beach
District of Arizona, Phoenix Division, CV-18-00282-
PHX-DGC
Lavette Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-18-00288-PHX- USDC CA, Eastern                     Law Offices of
Vascular, Inc., United States District Court, District of DGC              District                           Lawrence S. Paikoff
Arizona, Phoenix Division, CV-18-00288-PHX-DGC
Mark D. Conley and Catherine Conley v. C. R. Bard, CV-18-00312-PHX- USDC PA, Eastern                          Murphy Law Firm
Inc., United States District Court, District of Arizona, DGC               District                           LLC
Phoenix Division, CV-18-00312-PHX-DGC
Julie Barham v. C. R. Bard, Inc. and Bard Peripheral CV-18-00343-PHX- USDC CA, Eastern                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-18-00343-PHX-DGC
Danna Walker v. C. R. Bard, Inc. and Bard Peripheral CV-18-00365-PHX- USDC AR, Eastern                        Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00365-PHX-DGC
Michael Lewis and Anna Lewis v. C. R. Bard, Inc. and CV-18-00366-PHX- USDC GA,                                Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-18-
00366-PHX-DGC
Rebecca Shaver v. C. R. Bard, Inc. and Bard Peripheral CV-18-00380-PHX- USDC WV,                              Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Rosenbaum, PC
Arizona, Phoenix Division, CV-18-00380-PHX-DGC

Page 197 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 198 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Michael Early v. C. R. Bard, Inc. and Bard Peripheral CV-18-00387-PHX- USDC IN, Northern                     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00387-PHX-DGC
Frederick Adam Hunter v. C. R. Bard, Inc. and Bard        CV-18-00390-PHX- USDC FL, Middle                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-18-00390-
PHX-DGC
Frances L. Burton and Ronald G. Burton, Sr. v. C. R. CV-18-00392-PHX- USDC FL, Northern                      Levin, Papantonio,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                          Thomas, Mitchell,
States District Court, District of Arizona, Phoenix                                                          Rafferty & Proctor,
Division, CV-18-00392-PHX-DGC                                                                                PA
Terry Peters v. C. R. Bard, Inc. and Bard Peripheral      CV-18-00396-PHX- USDC KY, Western                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-18-00396-PHX-DGC
Richard M. Hand and Barbara Hand v. C. R. Bard, Inc. CV-18-00401-PHX- USDC NJ                NJ resident     Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC                                                Firm
District Court, District of Arizona, Phoenix Division,
CV-18-00401-PHX-DGC
John Patrick Simmons and Beatrice Simmons v. C. R. CV-18-00404-PHX- USDC TX,                                 Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                 Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-00404-PHX-DGC
Tara Baker v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00405-PHX- USDC CA, Eastern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-18-00405-PHX-DGC


Page 198 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 199 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                                Action      From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Sherry Lynn Black-Goodrow v. C. R. Bard, Inc. and          CV-18-00406-PHX- USDC FL, Middle                    Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District     DGC              District                           Firm
Court, District of Arizona, Phoenix Division, CV-18-
00406-PHX-DGC
Kristin Babcock and Chad Babcock v. C. R. Bard, Inc.       CV-18-00407-PHX- USDC TX,                           Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States          DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-18-00407-PHX-DGC
Raymond Andrew Howard and Karen Olivia Howard              CV-18-00408-PHX- USDC TX, Western                   Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,    DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-00408-PHX-DGC
Shawn Darnell Jones and Tara Denise Lane v. C. R.          CV-18-00409-PHX- USDC PA, Western                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-00409-PHX-DGC
Trudy Willett McCallum v. C. R. Bard, Inc. and Bard        CV-18-00410-PHX- USDC CA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,   DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00410-
PHX-DGC
Rufus Maurice Green v. C. R. Bard, Inc. and Bard           CV-18-00417-PHX- USDC VA, Eastern                   Blasingame, Burch,
Peripheral Vascular, Inc., United States District Court,   DGC              District                           Garrard & Ashley,
District of Arizona, Phoenix Division, CV-18-00417-                                                            PC
PHX-DGC




Page 199 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 200 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Joyce Ann Brown v. C. R. Bard, Inc. and Bard              CV-18-00441-PHX- USDC PA, Western                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00441-
PHX-DGC
Rachel Bowie and Vincent Bowie v. C. R. Bard, Inc. CV-18-00442-PHX- USDC TX, Eastern                          Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Inc.
District Court, District of Arizona, Phoenix Division,
CV-18-00442-PHX-DGC
Daniel Morrison v. C. R. Bard, Inc. and Bard              CV-18-00444-PHX- USDC TX, Western                   Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-18-00444-
PHX-DGC
James Weinsheimer v. C. R. Bard, Inc. and Bard            CV-18-00446-PHX- USDC PA, Middle                    Wilshire Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-00446-
PHX-DGC
Erica Crawford v. C. R. Bard, Inc. and Bard Peripheral CV-18-00454-PHX- USDC IN, Western                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00454-PHX-DGC
Lynda Britton v. C. R. Bard, Inc. and Bard Peripheral CV-18-00455-PHX- USDC IN, Western                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00455-PHX-DGC
Matthew Petty v. C. R. Bard, Inc. and Bard Peripheral CV-18-00456-PHX- USDC IN, Western                       Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00456-PHX-DGC


Page 200 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 201 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Laura Angiolillo v. C. R. Bard, Inc. and Bard             CV-18-00457-PHX- USDC IN, Western                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-00457-
PHX-DGC
Kimberly Sligh v. C. R. Bard, Inc. and Bard Peripheral CV-18-00459-PHX- USDC IN, Western                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00459-PHX-DGC
Cargin Madison, III v. C. R. Bard, Inc. and Bard          CV-18-00460-PHX- USDC IN, Western                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-00460-
PHX-DGC
Bruce Ramsbottom v. C. R. Bard, Inc. and Bard             CV-18-00464-PHX- USDC FL, Middle                    Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-18-00464-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Richard Delgiorno v. C. R. Bard, Inc. and Bard            CV-18-00466-PHX- USDC PA, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-00466-
PHX-DGC
Flossie Mae Kimble v. C. R. Bard, Inc. and Bard           CV-18-00468-PHX- USDC MO, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00468-
PHX-DGC




Page 201 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 202 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
Holly Marie Dewick and Michael Allen Dewick v. C.           CV-18-00469-PHX- USDC WI, Eastern                    Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              District                            Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-00469-PHX-DGC
Rosa Llaguno v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00474-PHX- USDC FL, Southern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              District                            Mouton
Arizona, Phoenix Division, CV-18-00474-PHX-DGC
Doris Ann Williamson and Andrew Jackson                     CV-18-00482-PHX- USDC KY, Eastern                    Nations Law Firm -
Williamson v. C. R. Bard, Inc. and Bard Peripheral          DGC              District                            Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-18-00482-PHX-DGC
Gloria Arino v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00529-PHX- USDC AZ             AZ resident     Cory Watson
Vascular, Inc., United States District Court, District of   DGC                                                  Attorneys
Arizona, Phoenix Division, CV-18-00529-PHX-DGC
Kevin Lumpkin v. C. R. Bard, Inc. and Bard Peripheral       CV-18-00530-PHX- USDC TX, Eastern                    Cory Watson
Vascular, Inc., United States District Court, District of   DGC              District                            Attorneys
Arizona, Phoenix Division, CV-18-00530-PHX-DGC
Justina Francis v. C. R. Bard, Inc. and Bard Peripheral     CV-18-00531-PHX- USDC LA, Western                    Cory Watson
Vascular, Inc., United States District Court, District of   DGC              District                            Attorneys
Arizona, Phoenix Division, CV-18-00531-PHX-DGC
Jessica Marie Moreno v. C. R. Bard, Inc. and Bard           CV-18-00552-PHX- USDC MS,                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                   Houston, TX
District of Arizona, Phoenix Division, CV-18-00552-
PHX-DGC



Page 202 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 203 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                                Action      From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Douglas Klebs and Jill Klebs v. C. R. Bard, Inc. and       CV-18-00553-PHX- USDC KY, Eastern                   Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District     DGC              District                           Inc.
Court, District of Arizona, Phoenix Division, CV-18-
00553-PHX-DGC
Nitasha Sherman v. C. R. Bard, Inc. and Bard               CV-18-00585-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court,   DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-18-00585-
PHX-DGC
Tonia Michalski v. C. R. Bard, Inc. and Bard               CV-18-00600-PHX- USDC IN, Northern See General      Law Office Of
Peripheral Vascular, Inc., United States District Court,   DGC              District          Statement        Christopher K
District of Arizona, Phoenix Division, CV-18-00600-                                                            Johnston LLC
PHX-DGC
Shonda Evette Haywood v. C. R. Bard, Inc. and Bard         CV-18-00603-PHX- USDC TX, Eastern See General       Law Office Of
Peripheral Vascular, Inc., United States District Court,   DGC              District         Statement         Christopher K
District of Arizona, Phoenix Division, CV-18-00603-                                                            Johnston LLC
PHX-DGC
Darrell Wayne Foley v. C. R. Bard, Inc. and Bard           CV-18-00619-PHX- USDC MO,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,   DGC              Western District                   Houston, TX
District of Arizona, Phoenix Division, CV-18-00619-
PHX-DGC
Lester Ray Collins and Gladdis Marie Davis v. C. R.        CV-18-00624-PHX- USDC TX, Western                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-00624-PHX-DGC




Page 203 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 204 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Nellie Graham v. C. R. Bard, Inc. and Bard Peripheral CV-18-00650-PHX- USDC NC, Eastern                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Divison, CV-18-00650-PHX-DGC
Donald Edwards v. C. R. Bard, Inc. and Bard               CV-18-00651-PHX- USDC OH,                           Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Rosenbaum, PC
District of Arizona, Phoenix Division, CV-18-00651-
PHX-DGC
Paul A. Anderson, as Personal Representative of the       CV-18-00668-PHX- USDC WI, Western                   Motley Rice LLC -
Estate of Juliann Patricia Rook v. C. R. Bard, Inc. and DGC                District                           South Carolina
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-18-
00668-PHX-DGC
Lakeya Humphrey v. C. R. Bard, Inc. and Bard              CV-18-00675-PHX- USDC MS,                           Shrader &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Associates, LLP
District of Arizona, Phoenix Division, CV-18-00675-
PHX-DGC
Karen F. Nails-Porter v. C. R. Bard, Inc. and Bard        CV-18-00676-PHX- USDC FL, Middle                    Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-18-00676-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Deborah Hoyopatubbi v. C. R. Bard, Inc. and Bard          CV-18-00687-PHX- USDC CA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-00687-
PHX-DGC




Page 204 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 205 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William Cunion v. C. R. Bard, Inc. and Bard               CV-18-00701-PHX- USDC OH,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mouton
District of Arizona, Phoenix Division, CV-18-00701-
PHX-DGC
Barbara Keller, as Daughter and Power of Attorney of CV-18-00702-PHX- USDC LA, Eastern                        McGlynn, Glisson &
the Estate of Gufielle Keller v. C. R. Bard, Inc. and     DGC              District                           Mouton
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-18-
00702-PHX-DGC
Paul Pospisil v. C. R. Bard, Inc. and Bard Peripheral     CV-18-00703-PHX- USDC IA, Northern                  McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-00703-PHX-DGC
Rachel Lund v. C. R. Bard, Inc. and Bard Peripheral       CV-18-00707-PHX- USDC CA, Central                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-00707-PHX-DGC
Christina Beth Sutherland and William Sutherland v. CV-18-00717-PHX- USDC PA, Eastern                         Curran Firm, PC
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District
United States District Court, District of Arizona,
Phoenix Division, CV-18-00717-PHX-DGC
Darnell Brown v. C. R. Bard, Inc. and Bard Peripheral CV-18-00728-PHX- USDC NY, Eastern                       Cory Watson
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-18-00728-PHX-DGC
Roger Houchens and Mildred Houchens v. C. R. Bard, CV-18-00729-PHX- USDC VA, Western                          Cory Watson
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Attorneys
District Court, District of Arizona, Phoenix Division,
CV-18-00729-PHX-DGC

Page 205 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 206 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Janet Kae StClair v. C. R. Bard, Inc. and Bard           CV-18-00731-PHX- USDC NV                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-18-00731-
PHX-DGC
Deeonn Marie McDonald and Orville Glen McDonald CV-18-00736-PHX- USDC NE                                     Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                                                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-00736-PHX-DGC
Jessica Ann Linser v. C. R. Bard, Inc., United States    CV-18-00750-PHX- USDC OH,                           Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                Northern District                  LLC
CV-18-00750-PHX-DGC
Lorene Brown Parsley and Harold Everett Parsley v. C. CV-18-00751-PHX- USDC OH,                              Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC              Southern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-00751-PHX-DGC
Mona Denise Madrid v. C. R. Bard, Inc. and Bard          CV-18-00756-PHX- USDC CA, Central                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00756-
PHX-DGC
Monique Williams v. C. R. Bard, Inc. and Bard            CV-18-00757-PHX- USDC IA, Northern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC              District                           Mouton
District of Arizona, Phoenix Division, CV-18-00757-
PHX-DGC




Page 206 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 207 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Michael Gilliam v. C. R. Bard, Inc. and Bard             CV-18-00763-PHX- USDC AL,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Mouton
District of Arizona, Phoenix Division, CV-18-00763-
PHX-DGC
Glenda Kay Bartlett v. C. R. Bard, Inc. and Bard         CV-18-00764-PHX- USDC NC, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00764-
PHX-DGC
Abdel Hameed Shehadeh v. C. R. Bard, Inc. and Bard CV-18-00768-PHX- USDC OH,                See General      Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC              Northern District Statement        Christopher K
District of Arizona, Phoenix Division, CV-18-00768-                                                          Johnston LLC
PHX-DGC
Michelle Stokes-Harris v. C. R. Bard, Inc. and Bard      CV-18-00777-PHX- USDC IL, Central                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-18-00777-
PHX-DGC
Doris Thompson v. C. R. Bard, Inc. and Bard              CV-18-00778-PHX- USDC VA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-18-00778-
PHX-DGC
Melinda Donohoe v. C. R. Bard, Inc. and Bard             CV-18-00779-PHX- USDC IL, Central                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-18-00779-
PHX-DGC




Page 207 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 208 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Vantroy Little v. C. R. Bard, Inc. and Bard Peripheral CV-18-00780-PHX- USDC PA, Eastern                      Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00780-PHX-DGC
Carla Jacobs v. C. R. Bard, Inc. and Bard Peripheral      CV-18-00781-PHX- USDC GA, Middle                    Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00781-PHX-DGC
Wanda Crump v. C. R. Bard, Inc. and Bard Peripheral CV-18-00785-PHX- USDC VA, Eastern                         Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-00785-PHX-DGC
Sandra Raye Blunck and Darrel Leroy Blunck v. C. R. CV-18-00826-PHX- USDC KS                                  Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-00826-PHX-DGC
Thompson Conrade v. C. R. Bard, Inc. and Bard             CV-18-00831-PHX- USDC GA,                           Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Smith, LLC
District of Arizona, Phoenix Division, CV-18-00831-
PHX-DGC
Virginia Carr v. C. R. Bard, Inc. and Bard Peripheral CV-18-00833-PHX- USDC IL, Northern                      Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC              District                           Heimann &
Arizona, Phoenix Division, CV-18-00833-PHX-DGC                                                                Bernstein, LLP -
                                                                                                              New York, NY
Lavern Vogt and Scott Vogt v. C. R. Bard, Inc. and       CV-18-00845-PHX- USDC KY, Eastern                    Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District   DGC              District                            - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-18-
00845-PHX-DGC


Page 208 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 209 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Sam Clark and Sophia Clark v. C. R. Bard, Inc. and          CV-18-00850-PHX- USDC MS,                           Goldenberg Law,
Bard Peripheral Vascular, Inc., United States District      DGC              Southern District                  PLLC
Court, District of Arizona, Phoenix Division, CV-18-
00850-PHX-DGC
Frederica Willis-Shiyyab v. C. R. Bard, Inc. and Bard       CV-18-00852-PHX- USDC NY, Eastern                   Goldenberg Law,
Peripheral Vascular, Inc., United States District Court,    DGC              District                           PLLC
District of Arizona, Phoenix Division, CV-18-00852-
PHX-DGC
Bonnie Krieger v. C. R. Bard, Inc. and Bard Peripheral      CV-18-00870-PHX- USDC CA, Eastern                   Levin, Papantonio,
Vascular, Inc., United States District Court, District of   DGC              District                           Thomas, Mitchell,
Arizona, Phoenix Division, CV-18-00870-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Jerry Porter, Jr. v. C. R. Bard, Inc. and Bard Peripheral   CV-18-00873-PHX- USDC MS,                           Goldenberg Law,
Vascular, Inc., United States District Court, District of   DGC              Northern District                  PLLC
Arizona, Phoenix Division, CV-18-00873-PHX-DGC
Heather Dale v. C. R. Bard, Inc. and Bard Peripheral        CV-18-00894-PHX- USDC CO                            Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC                                                 Firm
Arizona, Phoenix Division, CV-18-00894-PHX-DGC
Lisa Riley v. C. R. Bard, Inc. and Bard Peripheral          CV-18-00896-PHX- USDC NV                            McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC                                                 Mouton
Arizona, Phoenix Division, CV-18-00896-PHX-DGC
Katie R. Snell and Gerald D. Snell v. C. R. Bard, Inc.      CV-18-00902-PHX- USDC AL,                           Schneider Hammers
and Bard Peripheral Vascular, Inc., United States           DGC              Southern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-18-00902-PHX-DGC


Page 209 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 210 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Nancy Nickerson v. C. R. Bard, Inc. and Bard             CV-18-00912-PHX- USDC OH,                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC              Northern District
District of Arizona, Phoenix Division, CV-18-00912-
PHX-DGC
Raymone Kuykendall v. C. R. Bard, Inc. and Bard          CV-18-00930-PHX- USDC IL, Northern                  Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC              District                           Inc.
District of Arizona, Phoenix Division, CV-18-00930-
PHX-DGC
Antion Armstrong v. C. R. Bard, Inc. and Bard            CV-18-00968-PHX- USDC FL, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-00968-
PHX-DGC
Charles Andrews v. C. R. Bard, Inc. and Bard             CV-18-00972-PHX- USDC VA, Eastern                   Brenes Law Group
Peripheral Vascular, Inc., United States District Court, DGC              District                           PC
District of Arizona, Phoenix Division, CV-18-00972-
PHX-DGC
Kirk Wayne Salmon v. C. R. Bard, Inc. and Bard           CV-18-00978-PHX- USDC FL, Southern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00978-
PHX-DGC
Mickey Jahiel Dixon v. C. R. Bard, Inc. and Bard         CV-18-00985-PHX- USDC IA, Southern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-00985-
PHX-DGC




Page 210 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 211 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                    Case Caption                                                                  Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Madelene Hemphill Riggins v. C. R. Bard, Inc. and          CV-18-00986-PHX- USDC TX,                           Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District     DGC              Southern District                  Houston, TX
Court, District of Arizona, Phoenix Division, CV-18-
00986-PHX-DGC
Karen Elizabeth McGrath and Daniel Edward McGrath          CV-18-00987-PHX- USDC NY, Eastern                   Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,    DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-00987-PHX-DGC
Michael L. Chaney and Jennifer Chaney v. C. R. Bard,       CV-18-00995-PHX- USDC GA,                           Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States     DGC              Northern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-18-00995-PHX-DGC
Michael Milholland and Sherry Milholland v. C. R.          CV-18-01002-PHX- USDC TN, Middle                    Paglialunga & Harris,
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              District                           PS
States District Court, District of Arizona, Phoenix
Division, CV-18-01002-PHX-DGC
Clyde Davidson v. C. R. Bard, Inc. and Bard                CV-18-01003-PHX- USDC OH,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC              Southern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-01003-
PHX-DGC
Eugenia Trevethan v. C. R. Bard, Inc. and Bard             CV-18-01018-PHX- USDC FL, Middle                    Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-01018-
PHX-DGC




Page 211 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 212 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Matthew Orefice v. C. R. Bard, Inc. and Bard              CV-18-01033-PHX- USDC FL, Middle                    Reardon Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01033-
PHX-DGC
Henry Howard, Jr. v. C. R. Bard, Inc. and Bard            CV-18-01041-PHX- USDC GA, Middle                    Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01041-
PHX-DGC
Amanda L. Williams v. C. R. Bard, Inc. and Bard           CV-18-01046-PHX- USDC FL, Middle                    Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-01046-
PHX-DGC
Wanda Quarles and Ronald Quarles v. C. R. Bard, Inc. CV-18-01054-PHX- USDC GA,                                Paglialunga & Harris,
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  PS
District Court, District of Arizona, Phoenix Division,
CV-18-01054-PHX-DGC
Larry Espenshade and Suzanne Espenshade v. C. R.          CV-18-01069-PHX- USDC PA, Middle                    Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-18-01069-PHX-DGC
Waylan Turner v. C. R. Bard, Inc. and Bard Peripheral CV-18-01096-PHX- USDC OK,                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-18-01096-PHX-DGC




Page 212 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 213 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Amy Marie Decker-Edens v. C. R. Bard, Inc. and Bard CV-18-01098-PHX- USDC FL, Middle                          Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-01098-
PHX-DGC
James Michael Ogden and Cynthia Lee Ogden v. C. R. CV-18-01107-PHX- USDC MO, Eastern                          Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-01107-PHX-DGC
Mary Beth Orr v. C. R. Bard, Inc. and Bard Peripheral CV-18-01109-PHX- USDC PA, Eastern                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-01109-PHX-DGC
Mary Lou Lee v. C. R. Bard, Inc. and Bard Peripheral CV-18-01110-PHX- USDC IL, Central                        Fitzgerald Law
Vascular, Inc., United States District Court, District of DGC              District                           Group
Arizona, Phoenix Division, CV-18-01110-PHX-DGC
Columus Mullins and Christine Mullins v. C. R. Bard, CV-18-01120-PHX- USDC NJ                                 Motley Rice LLC -
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    South Carolina
District Court, District of Arizona, Phoenix Division,
CV-18-01120-PHX-DGC
Sharon Hill v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01133-PHX- USDC NY, Eastern                   Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              District                           Rosenbaum, PC
Arizona, Phoenix Division, CV-18-01133-PHX-DGC
Larry Tatom v. C. R. Bard, Inc. and Bard Peripehral       CV-18-01139-PHX- USDC TX, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-01139-PHX-DGC



Page 213 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 214 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ashley R. Daily v. C. R. Bard, Inc. and Bard              CV-18-01141-PHX- USDC ID                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-18-01141-
PHX-DGC
Linda Ann England and Johnny Randall England v. C. CV-18-01142-PHX- USDC FL, Middle                           Fears Nachawati Law
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Firm
United States District Court, District of Arizona,
Phoenix Division, CV-18-01142-PHX-DGC
Daniel William Lutz and Kathy Lee Lutz v. C. R.           CV-18-01143-PHX- USDC OH,                           Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-01143-PHX-DGC
LaVaunn McCright v. C. R. Bard, Inc. and Bard             CV-18-01144-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-01144-
PHX-DGC
Jeffrey Robert Osborne v. C. R. Bard, Inc. and Bard       CV-18-01145-PHX- USDC FL, Southern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-01145-
PHX-DGC
Ruth Wade v. C. R. Bard, Inc. and Bard Peripheral         CV-18-01147-PHX- USDC IL, Northern                  Costello, McMahon,
Vascular, Inc., United States District Court, District of DGC              District                           Burke & Murphy,
Arizona, Phoenix Division, CV-18-01147-PHX-DGC                                                                Ltd




Page 214 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 215 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jill Riley and Terry Riley v. C. R. Bard, Inc. and Bard CV-18-01148-PHX- USDC AL, Middle                      Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-01148-
PHX-DGC
Hayley Katherine Adamson and Aaron Kent Adamson CV-18-01156-PHX- USDC UT                                      Lopez McHugh LLP
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                                                   - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-18-01156-PHX-DGC
Reney Tooks v. C. R. Bard, Inc. and Bard Peripheral CV-18-01158-PHX- USDC MI, Eastern                         Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-18-01158-PHX-DGC
Sandy Mendoza v. C. R. Bard, Inc. and Bard                CV-18-01191-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-18-01191-
PHX-DGC
Jereme Jones v. C. R. Bard, Inc. and Bard Peripheral CV-18-01195-PHX- USDC AL, Middle                         Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-01195-PHX-DGC
Derrick Lemmons v. C. R. Bard, Inc. and Bard              CV-18-01196-PHX- USDC TX, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01196-
PHX-DGC
Elizabeth Harpster v. C. R. Bard, Inc. and Bard           CV-18-01197-PHX- USDC PA, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01197-
PHX-DGC

Page 215 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 216 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Barbara Anita Moore v. C. R. Bard, Inc. and Bard         CV-18-01217-PHX- USDC GA,                           Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  LLC
District of Arizona, Phoenix Division, CV-18-01217-
PHX-DGC
Scott Owens, as Personal Representative of the Estate CV-18-01219-PHX- USDC FL, Middle                       Moody Law Firm,
of Marjorie Owens v. C. R. Bard, Inc. and Bard           DGC              District                           Inc.
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-18-01219-
PHX-DGC
Paige Michelle Edwards and James Andrew Edwards CV-18-01224-PHX- USDC TX,                                    Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC               Northern District                  Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-01224-PHX-DGC
John Robert Cupp v. C. R. Bard, Inc. and Bard            CV-18-01228-PHX- USDC WV,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-18-01228-
PHX-DGC
Kenneth Wilson v. C. R. Bard, Inc. and Bard              CV-18-01229-PHX- USDC IL, Northern                  Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC              District                           Rosenbaum, PC
District of Arizona, Phoenix Division, CV-18-01229-
PHX-DGC
Ben M. Webster v. C. R. Bard, Inc., United States        CV-18-01246-PHX- USDC CA, Central                   Murphy Law Firm
District Court, District of Arizona, Phoenix Division, DGC                District                           LLC
CV-18-01246-PHX-DGC




Page 216 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 217 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Melvin Branch v. C. R. Bard, Inc. and Bard Peripheral CV-18-01253-PHX- USDC PA, Western                       Chaffin Luhana LLP
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-01253-PHX-DGC
Maria Rizo v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01256-PHX- USDC CA, Central                   Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC              District                           Brown
Arizona, Phoenix Division, CV-18-01256-PHX-DGC
Mark Fagotti v. C. R. Bard, Inc. and Bard Peripheral CV-18-01257-PHX- USDC PA, Middle                         Law Offices of Baird
Vascular, Inc., United States District Court, District of DGC              District                           Brown
Arizona, Phoenix Division, CV-18-01257-PHX-DGC
Terrence Lee Kutz v. C. R. Bard, Inc. and Bard            CV-18-01268-PHX- USDC MN                            Meshbesher &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Spence, Ltd
District of Arizona, Phoenix Division, CV-18-01268-
PHX-DGC
Lou Anne Ott, as Spouse and Successor in Interest for CV-18-01289-PHX- USDC TX,                               McGlynn, Glisson &
the Estate of Kenneth Ott v. C. R. Bard, Inc. and Bard DGC                 Southern District                  Mouton
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-18-01289-
PHX-DGC
James Barkley v. C. R. Bard, Inc. and Bard Peripheral CV-18-01291-PHX- USDC OH,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-18-01291-PHX-DGC
Lorie Adams and Wayne Adams v. C. R. Bard, Inc.           CV-18-01298-PHX- USDC FL, Middle                    Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-01298-PHX-DGC


Page 217 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 218 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
John Dean and Mary Dean v. C. R. Bard, Inc. and Bard CV-18-01299-PHX- USDC GA,                                Stag Liuzza
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-18-01299-
PHX-DGC
Luis Roman v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01303-PHX- USDC CT                            Bernstein Liebhard
Vascular, Inc., United States District Court, District of DGC                                                 LLP
Arizona, Phoenix Division, CV-18-01303-PHX-DGC
Ralph Randall Powell and Wavelyn Powell v. C. R.          CV-18-01338-PHX- USDC KY, Eastern                   Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-01338-PHX-DGC
Philip John Campisi v. C. R. Bard, Inc. and Bard          CV-18-01340-PHX- USDC NY, Eastern                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                           Heimann &
District of Arizona, Phoenix Division, CV-18-01340-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Don Stilwell v. C. R. Bard, Inc. and Bard Peripheral      CV-18-01357-PHX- USDC AR, Western                   Shrader &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, LLP
Arizona, Phoenix Division, CV-18-01357-PHX-DGC
Angel Ybanez v. C. R. Bard, Inc. and Bard Peripheral CV-18-01363-PHX- USDC TX, Eastern                        Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-01363-PHX-DGC
Tommy Marshal McKean v. C. R. Bard, Inc. and Bard CV-18-01364-PHX- USDC TX, Eastern                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-01364-
PHX-DGC


Page 218 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 219 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Dale Allen v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01376-PHX- USDC KY, Western                  Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                          Inc.
Arizona, Phoenix Division, CV-18-01376-PHX-DGC
Loretta McPherson v. C. R. Bard, Inc. and Bard            CV-18-01378-PHX- USDC CT                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC                                                 Inc.
District of Arizona, Phoenix Division, CV-18-01378-
PHX-DGC
John Osborn v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01380-PHX- USDC AZ           AZ resident     Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC                                                Inc.
Arizona, Phoenix Division, CV-18-01380-PHX-DGC
Charlie Hall, Jr. v. C. R. Bard, Inc. and Bard Peripheral CV-18-01389-PHX- USDC FL, Southern                 Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                          Inc.
Arizona, Phoenix Division, CV-18-01389-PHX-DGC
Robert Randolph v. C. R. Bard, Inc. and Bard              CV-18-01390-PHX- USDC AR, Eastern                  Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                          Inc.
District of Arizona, Phoenix Division, CV-18-01390-
PHX-DGC
Delora Maxson and James Maxson v. C. R. Bard, Inc. CV-18-01391-PHX- USDC MI, Eastern                         Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States         DGC              District                          Inc.
District Court, District of Arizona, Phoenix Division,
CV-18-01391-PHX-DGC
Donna Gillaspie v. C. R. Bard, Inc. and Bard              CV-18-01415-PHX- USDC NM                           Wilshire Law Firm
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-01415-
PHX-DGC


Page 219 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 220 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Pamela Jo Collins and Kenneth Wayne Collins v. C. R. CV-18-01420-PHX- USDC VA, Western                       Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-01420-PHX-DGC
Deborah Lee Adams v. C. R. Bard, Inc. and Bard           CV-18-01421-PHX- USDC SC                            Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                 Houston, TX
District of Arizona, Phoenix Division, CV-18-01421-
PHX-DGC
Linda Coleman v. Bard Peripheral Vascular, Inc.,         CV-18-01427-PHX- USDC KY, Eastern                   Kirkendall Dwyer
United States District Court, District of Arizona,       DGC              District                           LLP
Phoenix Division, CV-18-01427-PHX-DGC
Linda J Szablewski v. C. R. Bard, Inc. and Bard          CV-18-01440-PHX- USDC WA, Eastern                   Guajardo & Marks,
Peripheral Vascular, Inc., United States District Court, DGC              District                           LLP
District of Arizona, Phoenix Division, CV-18-01440-
PHX-DGC
Kimberly Gail Murphree v. C. R. Bard, Inc. and Bard CV-18-01446-PHX- USDC MS,                                Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-18-01446-
PHX-DGC
Linda Smothermon v. C. R. Bard, Inc. and Bard            CV-18-01451-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-18-01451-
PHX-DGC




Page 220 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 221 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Lester White, Jr. v. C. R. Bard, Inc. and Bard            CV-18-01465-PHX- USDC LA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-01465-                                                           Boston, MA
PHX-DGC
Brookie Mears v. C. R. Bard, Inc. and Bard Peripheral CV-18-01466-PHX- USDC TX,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-18-01466-PHX-DGC
Darrell McMurtry v. C. R. Bard, Inc. and Bard             CV-18-01494-PHX- USDC KY, Western                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                           Heimann &
District of Arizona, Phoenix Division, CV-18-01494-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Patricia Condojani v. C. R. Bard, Inc. and Bard           CV-18-01509-PHX- USDC CO                            McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Mouton
District of Arizona, Phoenix Division, CV-18-01509-
PHX-DGC
Neil R. Faint v. C. R. Bard, Inc. and Bard Peripheral     CV-18-01520-PHX- USDC FL, Middle                    Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-18-01520-PHX-DGC
David Fausett v. C. R. Bard, Inc. and Bard Peripheral CV-18-01521-PHX- USDC AR, Western                       Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-18-01521-PHX-DGC
Jacque Thornburg v. C. R. Bard, Inc. and Bard             CV-18-01522-PHX- USDC OH,                           Childers, Schlueter &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Smith, LLC
District of Arizona, Phoenix Division, CV-18-01522-
PHX-DGC


Page 221 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 222 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bobby Ragazzini v. C. R. Bard, Inc. and Bard              CV-18-01533-PHX- USDC PA, Middle                    Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Inc.
District of Arizona, Phoenix Division, CV-18-01533-
PHX-DGC
Harriett Boutte and Gary Bess v. C. R. Bard, Inc. and CV-18-01534-PHX- USDC TX,                               Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Inc.
Court, District of Arizona, Phoenix Division, CV-18-
01534-PHX-DGC
Laura Coyne v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01565-PHX- USDC CA,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-18-01565-PHX-DGC
Jennifer Spane v. C. R. Bard, Inc. and Bard Peripheral CV-18-01581-PHX- USDC MS,                              Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-01581-PHX-DGC
Melissa Sepeda v. C. R. Bard, Inc. and Bard Peripheral CV-18-01585-PHX- USDC TX,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-18-01585-PHX-DGC
Rick Shaw v. C. R. Bard, Inc. and Bard Peripheral         CV-18-01593-PHX- USDC NV                            Snyder & Wenner,
Vascular, Inc., United States District Court, District of DGC                                                 PC
Arizona, Phoenix Division, CV-18-01593-PHX-DGC
James Davyd Hall as Personal Representative of the        CV-18-01612-PHX- USDC FL, Middle                    Banker Lopez
Estate of Amy Lazelda Roberts-Hall v. C. R. Bard, Inc. DGC                 District                           Gassler PA
and Bard Peripheral Vascular, Inc., United States
District Court, District of Arizona, Phoenix Division,
CV-18-01612-PHX-DGC


Page 222 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 223 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
Tina Crow-Jordan v. Bard Peripheral Vascular, Inc.,         CV-18-01642-PHX- USDC TN, Western                    Kirkendall Dwyer
United States District Court, District of Arizona,          DGC              District                            LLP
Phoenix Division, CV-18-01642-PHX-DGC
Glenn Malloff and Patricia Malloff v. C. R. Bard, Inc.      CV-18-01651-PHX- USDC AZ             AZ resident     Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States           DGC                                                  Inc.
District Court, District of Arizona, Phoenix Division,
CV-18-01651-PHX-DGC
Sarah Burke v. C. R. Bard, Inc. and Bard Peripheral         CV-18-01652-PHX- USDC PA, Eastern                    Moody Law Firm,
Vascular, Inc., United States District Court, District of   DGC              District                            Inc.
Arizona, Phoenix Division, CV-18-01652-PHX-DGC
Frederick Hinkley v. C. R. Bard, Inc. and Bard              CV-18-01656-PHX- USDC WA,                            Moody Law Firm,
Peripheral Vascular, Inc., United States District Court,    DGC              Western District                    Inc.
District of Arizona, Phoenix Division, CV-18-01656-
PHX-DGC
Christopher Thomas and Staci Thomas v. C. R. Bard,          CV-18-01657-PHX- USDC KS                             Moody Law Firm,
Inc. and Bard Peripheral Vascular, Inc., United States      DGC                                                  Inc.
District Court, District of Arizona, Phoenix Division,
CV-18-01657-PHX-DGC
Harry Dahlman v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01680-PHX- USDC CT                             Bernstein Liebhard
Vascular, Inc., United States District Court, District of   DGC                                                  LLP
Arizona, Phoenix Division, CV-18-01680-PHX-DGC
Wendi Williams v. C. R. Bard, Inc. and Bard                 CV-18-01713-PHX- USDC AZ                             Shrader &
Peripheral Vascular, Inc., United States District Court,    DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-18-01713-
PHX-DGC


Page 223 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 224 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James Ronnie Webb v. C. R. Bard, Inc. and Bard            CV-18-01723-PHX- USDC GA,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Group, PA
District of Arizona, Phoenix Division, CV-18-01723-
PHX-DGC
Ashley Parks-Wolf v. C. R. Bard, Inc. and Bard            CV-18-01729-PHX- USDC TX, Western                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-18-01729-
PHX-DGC
Hannah Dire v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01732-PHX- USDC GA, Middle                    Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-18-01732-PHX-DGC
Layla Abdullah v. C. R. Bard, Inc. and Bard Peripheral CV-18-01734-PHX- USDC PA, Middle                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-18-01734-PHX-DGC
Chattman Walters and Ruth Walters v. C. R. Bard, Inc. CV-18-01735-PHX- USDC AL, Middle                        Thornton Law Firm
and Bard Peripheral Vascular, Inc., United States         DGC              District                           LLP
District Court, District of Arizona, Phoenix Division,
CV-18-01735-PHX-DGC
Nicholas McKean v. C. R. Bard, Inc. and Bard              CV-18-01741-PHX- USDC CA,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Group, PA
district of Arizona, Phoenix Division, CV-18-01741-
PHX-DGC
Scott Hood v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01742-PHX- USDC NC, Western                   Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-18-01742-PHX-DGC


Page 224 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 225 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Billy Howard Connock and Patricia Joyce Connock v. CV-18-01759-PHX- USDC FL, Middle                           Lopez McHugh LLP
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           - Newport Beach, CA
United States District Court, District of Arizona,
Phoenix Division, CV-18-01759-PHX-DGC
Silvia Reardon and Thomas Reardon v. C. R. Bard,          CV-18-01790-PHX- USDC CA, Central                   Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-01790-PHX-DGC
Anila Komosa and Adam Komosa v. C. R. Bard, Inc. CV-18-01793-PHX- USDC CA, Central                            Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-01793-PHX-DGC
Karen Rocourt v. C. R. Bard, Inc. and Bard Peripheral CV-18-01796-PHX- transferred from                       Law Office Of Barry
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              USDC MD                            R Glazer, PC
Division, CV-18-01796-PHX-DGC
Jeanne R. Anberg v. C. R. Bard, Inc. and Bard             CV-18-01799-PHX- USDC CA,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-18-01799-
PHX-DGC
Aaron Peavy and Barbara Peavy v. C. R. Bard, Inc. and CV-18-01800-PHX- USDC MS,                               Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Firm
Court, District of Arizona, Phoenix Division, CV-18-
01800-PHX-DGC
Noble J. Knarr v. C. R. Bard, Inc. and Bard Peripheral CV-18-01802-PHX- USDC PA, Middle                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-18-01802-PHX-DGC

Page 225 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 226 of 483




                                                                             Transferor Court
                                                                                                  No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                Action      From Short Form
                                                                                                 Jurisdiction
                                                                                Complaint
Amy L. Eggers and Mark Eggers v. C. R. Bard, Inc.          CV-18-01803-PHX- USDC MN                             Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States          DGC                                                  Firm
District Court, District of Arizona, Phoenix Division,
CV-18-01803-PHX-DGC
Miles N. Adkins v. C. R. Bard, Inc. and Bard               CV-18-01804-PHX- USDC TN, Eastern                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,   DGC              District                            Firm
District of Arizona, Phoenix Division, CV-18-01804-
PHX-DGC
Ronald Kolito and Ann Kolito v. C. R. Bard, Inc. and       CV-18-01805-PHX- USDC MI, Eastern                    Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District     DGC              District                            Firm
Court, District of Arizona, Phoenix Division, CV-18-
01805-PHX-DGC
Maria M. Garcia and Angel Garcia v. C. R. Bard, Inc.       CV-18-01806-PHX- USDC NJ             NJ resident     Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States          DGC                                                  Firm
District Court, District of Arizona, Phoenix Division,
CV-18-01806-PHX-DGC
Kenya Roldan and Amando Roldan v. C. R. Bard, Inc.         CV-18-01807-PHX- USDC NY,                            Martin, Harding &
and Bard Peripheral Vascular, Inc., United States          DGC              Northern District                   Mazzotti, LLP
District Court, District of Arizona, Phoenix Division,
CV-18-01807-PHX-DGC
Mariette DuFrenne v. C. R. Bard, Inc. and Bard             CV-18-01808-PHX- USDC MO, Eastern                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,   DGC              District                            Firm
District of Arizona, Phoenix Division, CV-18-01808-
PHX-DGC




Page 226 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 227 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Michelle Solties v. C. R. Bard, Inc. and Bard             CV-18-01809-PHX- USDC CA, Central                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-18-01809-
PHX-DGC
Verlin Lee v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01811-PHX- USDC OK, Eastern                  McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-18-01811-PHX-DGC
Tim Larue v. C. R. Bard, Inc. and Bard Peripheral         CV-18-01818-PHX- USDC TX, Eastern                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-01818-PHX-DGC
Steve Abla v. C. R. Bard, Inc. and Bard Peripheral        CV-18-01819-PHX- USDC NM                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-01819-PHX-DGC
Barbara Funderburk v. C. R. Bard, Inc. and Bard           CV-18-01820-PHX- USDC GA, Middle                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01820-
PHX-DGC
Frances Hubler v. C. R. Bard, Inc. and Bard Peripheral CV-18-01821-PHX- USDC NJ              NJ resident     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-01821-PHX-DGC
Dorothy Durden v. C. R. Bard, Inc. and Bard               CV-18-01826-PHX- USDC AL,                          McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-01826-
PHX-DGC



Page 227 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 228 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
George Schmitt v. C. R. Bard, Inc. and Bard Peripheral CV-18-01857-PHX- USDC MA                               Bernstein Liebhard
Vascular, Inc., United states District Court, District of DGC                                                 LLP
Arizona, Phoenix Division, CV-18-01857-PHX-DGC
Clifford Washhington v. C. R. Bard, Inc., and Bard        CV-18-01867-PHX- USDC GA,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Mouton
District of Arizona, Phoenix Division, CV-18-01867-
PHX-DGC
Brenda Augustus v. C. R. Bard, Inc. and Bard              CV-18-01871-PHX- USDC TX,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-18-01871-
PHX-DGC
Tammy Whitaker v. C. R. Bard, Inc. and Bard               CV-18-01897-PHX- USDC WI, Eastern                   Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-01897-
PHX-DGC
Randle Luna, II v. C. R. Bard, Inc. and Bard Peripheral CV-18-01898-PHX- USDC MS,                             Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-18-01898-PHX-DGC
Gregory Whitley v. C. R. Bard, Inc. and Bard              CV-18-01899-PHX- USDC MD                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-01899-
PHX-DGC
Joyce Lynn Linsalata and Joseph John Linsalata v. C. CV-18-01901-PHX- USDC NY, Eastern                        Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-01901-PHX-DGC

Page 228 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 229 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Toni M. Jansen v. C. R. Bard, Inc. and Bard Peripheral CV-18-01902-PHX- USDC PA, Eastern                      Levy, Baldante,
Vascular, Inc., United States District Court, District of DGC              District                           Finney &
Arizona, Phoenix Division, CV-18-01902-PHX-DGC                                                                Rubenstein, PC
Barbara Gail Lee v. C. R. Bard, Inc. and Bard             CV-18-01916-PHX- USDC MS,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-18-01916-
PHX-DGC
Annie Kay McElroy v. C. R. Bard, Inc. and Bard            CV-18-01918-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-18-01918-
PHX-DGC
Johnnie Eusibio Jaramillo v. C. R. Bard, Inc. and Bard CV-18-01943-PHX- USDC NM                               Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-18-01943-
PHX-DGC
Clarence Charles Rowe, Jr. and Glynda Michelle Rowe CV-18-01946-PHX- USDC TX, Eastern                         Nations Law Firm -
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                           Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-01946-PHX-DGC
Maria Baker v. C. R. Bard, Inc. and Bard Peripheral       CV-18-01952-PHX- USDC MT                            Florin Roebig, PA
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-01952-PHX-DGC
Cynthia A. Roshong v. C. R. Bard, Inc. and Bard           CV-18-01994-PHX- USDC OH,                           Gallon, Takacs,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Boissoneault &
District of Arizona, Phoenix Division, CV-18-01994-                                                           Schaffer, CO, LPA
PHX-DGC

Page 229 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 230 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kevin Greenleaf v. C. R. Bard, Inc. and Bard              CV-18-02002-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02002-
PHX-DGC
Tonya M. Tyler-Neal v. C.R. Bard, Inc., and Bard          CV-18-02036-PHX- USDC KY, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-02036-                                                           Boston, MA
PHX-DGC
Leonard R. Rice v. C.R. Bard, Inc. and Bard Peripheral CV-18-02037-PHX- USDC TN, Western                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-02037-PHX-DGC                                                                Boston, MA
Jerry Carrington v. C.R. Bard, Inc., and Bard             CV-18-02040-PHX- USDC AZ                            Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, LLP
District of Arizona, Phoenix Division, CV-18-02040-
PHX-DGC
Tommie Hugh Still v. C.R. Bard, Inc., and Bard            CV-18-02041-PHX- USDC KY, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-02041-                                                           Boston, MA
PHX-DGC
John Lester Filson v. C.R. Bard, Inc., and Bard           CV-18-02043-PHX- USDC TN, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-02043-                                                           Boston, MA
PHX-DGC
Elsie Murren v. C. R. Bard, Inc. and Bard Peripheral CV-18-02064-PHX- USDC TN, Western                        Kasdan LippSmith
Vascular, Inc., United States District Court, District of DGC              District                           Weber Turner, LLP
Arizona, Phoenix Division, CV-18-02064-PHX-DGC

Page 230 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 231 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Deborah Levesque and Mark Levesque v. C. R. Bard,           CV-18-02067-PHX- USDC FL, Middle                    Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-02067-PHX-DGC
John Maxwell v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02082-PHX- USDC IA, Southern                  Childers, Schlueter &
Vascular, Inc., United States District Court, District of   DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-18-02082-PHX-DGC
Prudence Peterson v. C. R. Bard, Inc. and Bard              CV-18-02090-PHX- USDC FL, Southern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Mouton
District of Arizona, Phoenix Division, CV-18-02090-
PHX-DGC
Calvin John Solar, Sr. v. C. R. Bard, Inc. and Bard         CV-18-02096-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-18-02096-
PHX-DGC
Cynthia Allison Engelhardt v. C. R. Bard, Inc. and          CV-18-02097-PHX- USDC KY, Western                   Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District      DGC              District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-18-
02097-PHX-DGC
Remie Smith v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02130-PHX- USDC NY,                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-02130-PHX-DGC
Deon Brauer v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02131-PHX- USDC PA, Middle                    McSweeney
Vascular, Inc., United States District Court, District of   DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02131-PHX-DGC


Page 231 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 232 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Justine Jakubowski v. C. R. Bard, Inc. and Bard           CV-18-02138-PHX- USDC NY,                           Martin, Harding &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mazzotti, LLP
District of Arizona, Phoenix Division, CV-18-02138-
PHX-DGC
Randa Gail Walker v. C. R. Bard, Inc. and Bard            CV-18-02153-PHX- USDC NC, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-18-02153-
PHX-DGC
Cindy Lou Titus and Alan Eugene Titus v. C. R. Bard, CV-18-02161-PHX- USDC MI, Western                        Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-02161-PHX-DGC
Jennifer LaRoche and Joseph LaRoche v. C. R. Bard, CV-18-02168-PHX- USDC WI, Eastern                          Levin, Papantonio,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Thomas, Mitchell,
District Court, District of Arizona, Phoenix Division,                                                        Rafferty & Proctor,
CV-18-02168-PHX-DGC                                                                                           PA
Mary Louise Hayes-Johnson v. C. R. Bard, Inc. and         CV-18-02174-PHX- USDC MD                            Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                                                    Houston, TX
Court, District of Arizona, Phoenix Division, CV-18-
02174-PHX-DGC
Johnnie Maye v. C. R. Bard, Inc. and Bard Peripheral CV-18-02180-PHX- USDC MI, Eastern                        Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-18-02180-PHX-DGC
Mary Kendrick v. C. R. Bard, Inc. and Bard Peripheral CV-18-02198-PHX- USDC FL, Middle                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-02198-PHX-DGC

Page 232 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 233 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shirley Pierce v. C. R. Bard, Inc. and Bard Peripheral CV-18-02214-PHX- USDC TX, Eastern                      DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-18-02214-PHX-DGC
Lucy A. Himel v. C. R. Bard, Inc. and Bard Peripheral CV-18-02222-PHX- USDC LA, Eastern                       Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              District                           Law, LLP
Arizona, Phoenix Division, CV-18-02222-PHX-DGC
Rose Jordan v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02223-PHX- USDC NY,                           Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              Southern District                  Law, LLP
Arizona, Phoenix Division, CV-18-02223-PHX-DGC
John Ferguson v. C. R. Bard, Inc. and Bard Peripheral CV-18-02224-PHX- USDC OH,                               Sweeney Merrigan
Vascular, Inc., United States District Court, District of DGC              Southern District                  Law, LLP
Arizona, Phoenix Division, CV-18-02224-PHX-DGC
William C. Harvel v. C. R. Bard, Inc. and Bard            CV-18-02227-PHX- USDC KY, Eastern                   Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-18-02227-
PHX-DGC
Michael Lyndell Green v. C. R. Bard, Inc. and Bard        CV-18-02231-PHX- USDC NY, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-02231-
PHX-DGC
Richard Fredrick Frey v. C. R. Bard, Inc. and Bard        CV-18-02232-PHX- USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-02232-
PHX-DGC



Page 233 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 234 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
James P. Mahon v. C. R. Bard, Inc. and Bard              CV-18-02254-PHX- USDC CA, Central                   Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC              District                           South Carolina
District of Arizona, Phoenix Division, CV-18-02254-
PHX-DGC
Kelly J. Underwood v. C. R. Bard, Inc. and Bard          CV-18-02262-PHX- USDC WY                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-18-02262-
PHX-DGC
Alejandro G. Santana and Maria Santana v. C. R. Bard, CV-18-02264-PHX- USDC TX,                              Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                Southern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-18-02264-PHX-DGC
Ronald Jean Blevins v. C. R. Bard, Inc. and Bard         CV-18-02265-PHX- USDC VA, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-02265-
PHX-DGC
Ashlee Marie Jones and Matthew Richard Jones v. C. CV-18-02266-PHX- USDC UT                                  Fears Nachawati Law
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,        DGC                                                 Firm
United States District Court, District of Arizona,
Phoenix Division, CV-18-02266-PHX-DGC
Nanette Evans and William Evans v. C. R. Bard, Inc. CV-18-02267-PHX- USDC MD                                 Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States        DGC                                                 Firm
District Court, District of Arizona, Phoenix Division,
CV-18-02267-PHX-DGC




Page 234 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 235 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Desiree Thompson v. C. R. Bard, Inc. and Bard             CV-18-02279-PHX- USDC KY, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-02279-
PHX-DGC
Joeszette Mullins v. C.R. Bard, Inc. and Bard             CV-18-02293-PHX- USDC GA,                           Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-02293-
PHX-DGC
Carlos Paniagua v. C.R. Bard, Inc., and Bard              CV-18-02298-PHX- USDC NM                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02298-
PHX-DGC
Lisa Tabron v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02299-PHX- USDC MD                            McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-02299-PHX-DGC
Margaret C. Frecka v. C. R. Bard, Inc. and Bard           CV-18-02305-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-18-02305-
PHX-DGC
Vivian Esther George v. C. R. Bard, Inc. and Bard         CV-18-02306-PHX- USDC MO,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Firm
District of Arizona, Phoenix Division, CV-18-02306-
PHX-DGC




Page 235 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 236 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Armand Sylvester and Cynthia Sylvester v. C. R. Bard, CV-18-02309-PHX- USDC MA                                Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Firm
District Court, District of Arizona, Phoenix Division,
CV-18-02309-PHX-DGC
Donette Darrow v. C. R. Bard, Inc. and Bard               CV-18-02318-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-18-02318-
PHX-DGC
Dawn Boyd v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02319-PHX- USDC AZ                            Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-18-02319-PHX-DGC
Keith Dingman and Susan Dingman v. C. R. Bard, Inc. CV-18-02321-PHX- USDC FL, Middle                          Ruth Law Team
and Bard Peripheral Vascular, Inc., United States         DGC              District
District Court, District of Arizona, Phoenix Division,
CV-18-02321-PHX-DGC
Caroline Elizabeth Beckett v. C. R. Bard, Inc. and Bard CV-18-02349-PHX- USDC WI, Western                     Axley Brynelson,
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLP
District of Arizona, Phoenix Division, CV-18-02349-
PHX-DGC
Desirre McClurg v. C. R. Bard, Inc. and Bard              CV-18-02352-PHX- USDC TX,                           Hausfeld LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-18-02352-
PHX-DGC




Page 236 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 237 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Brian J. Teeter and Brenda L. Teeter v. C. R. Bard, Inc. CV-18-02362-PHX- USDC NY, Western                    Cellino & Barnes PC
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Buffalo, NY
District Court, District of Arizona, Phoenix Division,
CV-18-02362-PHX-DGC
Constance C. DeClemente and Salvatore DeClemente CV-18-02363-PHX- USDC NY, Eastern                            Cellino & Barnes PC
v. C. R. Bard, Inc. and Bard Peripheral Vascular,         DGC              District                           - Buffalo, NY
United States District Court, District of Arizona,
Phoenix Division, CV-18-02363-PHX-DGC
Brooke Seda v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02368-PHX- USDC NY,                           Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-18-02368-PHX-DGC
Antonio Lonesome v. C. R. Bard, Inc. and Bard             CV-18-02369-PHX- USDC MD                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02369-
PHX-DGC
Jeromna Press v. C. R. Bard, Inc. and Bard Peripheral CV-18-02370-PHX- USDC SC                                DeGaris & Rogers,
Vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-18-02370-PHX-DGC
Roberta Eller v. C. R. Bard, Inc. and Bard Peripheral CV-18-02379-PHX- USDC MI, Western                       Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-02379-PHX-DGC
James W. McLeod, Jr. v. C. R. Bard, Inc. and Bard         CV-18-02386-PHX- USDC MD                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02386-
PHX-DGC


Page 237 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 238 of 483




                                                                            Transferor Court
                                                                                                 No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Jim Gingras v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02387-PHX- USDC MA                             Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02387-PHX-DGC
Luz Reyes v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02396-PHX- USDC IL, Northern   See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              District            Statement       Christopher K
Arizona, Phoenix Division, CV-18-02396-PHX-DGC                                                                 Johnston LLC
Joseph Bell v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02411-PHX- USDC MO, Eastern    See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              District            Statement       Christopher K
Arizona, Phoenix Division, CV-18-02411-PHX-DGC                                                                 Johnston LLC
Rafael Severino v. C. R. Bard, Inc. and Bard Peripheral CV-18-02412-PHX- USDC FL, Southern     See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              District            Statement       Christopher K
Arizona, Phoenix Division, CV-18-02412-PHX-DGC                                                                 Johnston LLC
Beverly Rae Allen-Brown v. C. R. Bard, Inc. and Bard CV-18-02415-PHX- USDC FL, Middle          See General     Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC               District            Statement       Christopher K
District of Arizona, Phoenix Division, CV-18-02415-                                                            Johnston LLC
PHX-DGC
Timothy L. Morrison v. C. R. Bard, Inc. and Bard          CV-18-02419-PHX- USDC FL, Middle     See General     Law Office Of
Peripheral Vascular, Inc., United States District Court, DGC               District            Statement       Christopher K
District of Arizona, Phoenix Division, CV-18-02419-                                                            Johnston LLC
PHX-DGC
Barbara Gee v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02424-PHX- USDC FL, Middle     See General     Law Office Of
Vascular, Inc., United States District Court, District of DGC              District            Statement       Christopher K
Arizona, Phoenix Division, CV-18-02424-PHX-DGC                                                                 Johnston LLC
Mary Fisher v. Bard Peripheral Vascular, Inc., United CV-18-02453-PHX- USDC CA, Central                        Kirkendall Dwyer
States District Court, District of Arizona, Phoenix       DGC              District                            LLP
Division, CV-18-02453-PHX-DGC

Page 238 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 239 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Linda Zirbel v. C. R. Bard, Inc. and Bard Peripheral      CV-18-02454-PHX- USDC NJ                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02454-PHX-DGC
Margaret Jimenez v. C. R. Bard, Inc. and Bard             CV-18-02455-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02455-
PHX-DGC
Bridget Paffel v. C. R. Bard, Inc. and Bard Peripheral CV-18-02456-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02456-PHX-DGC
Christine Yacubacci v. Bard Peripheral Vascular, Inc., CV-18-02459-PHX- USDC MA                               Kirkendall Dwyer
United States District Court, District of Arizona,        DGC                                                 LLP
Phoenix Division, CV-18-02459-PHX-DGC
Susan Porath v. C. R. Bard, Inc. and Bard Peripheral CV-18-02480-PHX- USDC IL, Central                        Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC
Arizona, Phoenix Division, CV-18-02480-PHX-DGC
William Schroeder v. C. R. Bard, Inc. and Bard            CV-18-02484-PHX- USDC CA, Central                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-02484-
PHX-DGC
William Ruff and Amy Ruff v. C. R. Bard, Inc. and         CV-18-02510-PHX- USDC NC, Western                   Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Inc.
Court, District of Arizona, Phoenix Division, CV-18-
02510-PHX-DGC



Page 239 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 240 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
Daniel Sayre and Vicki Sayre v. C. R. Bard, Inc. and        CV-18-02511-PHX- USDC AR, Eastern                    Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District      DGC              District                            Inc.
Court, District of Arizona, Phoenix Division, CV-18-
02511-PHX-DGC
Daniel Leonard v. C. R. Bard, Inc. and Bard Peripheral      CV-18-02512-PHX- USDC TN, Eastern                    Moody Law Firm,
Vascular, Inc., United States District Court, District of   DGC              District                            Inc.
Arizona, Phoenix Division, CV-18-02512-PHX-DGC
Stephen Alaimo and Maria Alaimo v. C. R. Bard, Inc.         CV-18-02519-PHX- USDC NJ             NJ resident     Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States           DGC                                                  Inc.
District Court, District of Arizona, Phoenix Division,
CV-18-02519-PHX-DGC
Mitchell Faust v. C. R. Bard, Inc. and Bard Peripheral      CV-18-02525-PHX- USDC PA, Eastern                    Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of   DGC              District                            - Kansas City, KS
Arizona, Phoenix Division, CV-18-02525-PHX-DGC
Robert Mashburn and Rachel Mashburn v. C. R. Bard,          CV-18-02541-PHX- USDC MI, Eastern                    Jones Ward PLC
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District
District Court, District of Arizona, Phoenix Division,
CV-18-02541-PHX-DGC
Shaquavia Harris v. C. R. Bard, Inc. and Bard               CV-18-02559-PHX- USDC WI, Eastern                    Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-18-02559-
PHX-DGC
Rhonda Lange v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02560-PHX- USDC NJ                             McSweeney
Vascular, Inc., United States District Court, District of   DGC                                                  Langevin, LLC
Arizona, Phoenix Division, CV-18-02560-PHX-DGC


Page 240 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 241 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Tammy Michelle Alford v. C. R. Bard, Inc. and Bard CV-18-02561-PHX- USDC NJ                                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02561-
PHX-DGC
Mary Self v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02562-PHX- USDC LA, Eastern                  Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-02562-PHX-DGC
Sharon Kay Thacker v. C. R. Bard, Inc. and Bard           CV-18-02563-PHX- USDC NJ                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02563-
PHX-DGC
Benny Patterson v. C. R. Bard, Inc. and Bard              CV-18-02591-PHX- USDC NJ                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02591-
PHX-DGC
Clifton Atkins v. C. R. Bard, Inc. and Bard Peripheral CV-18-02592-PHX- USDC NJ              AZ resident     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02592-PHX-DGC
Annmarie Frank v. C. R. Bard, Inc. and Bard               CV-18-02605-PHX- USDC WI, Eastern                  Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                          Heimann &
District of Arizona, Phoenix Division, CV-18-02605-                                                          Bernstein, LLP -
PHX-DGC                                                                                                      New York, NY
Monda Morris v. C. R. Bard, Inc. and Bard Peripheral CV-18-02617-PHX- USDC KY, Eastern                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-02617-PHX-DGC


Page 241 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 242 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kurt Stagmaier v. C. R. Bard, Inc. and Bard Peripheral CV-18-02619-PHX- USDC TN, Eastern                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02619-PHX-DGC
Cindy Lynn Oliphant and Roy E Oliphant, III v. C. R. CV-18-02629-PHX- USDC GA,                                Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-18-02629-PHX-DGC
Teddy Sims v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02630-PHX- USDC TN, Middle                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02630-PHX-DGC
Robert Eddy v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02634-PHX- USDC WI, Eastern                   Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-02634-PHX-DGC
Maryse Rameau v. C. R. Bard, Inc. and Bard                CV-18-02642-PHX- USDC FL, Southern                  Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-18-02642-
PHX-DGC
Roseann M. Noble and Herman Noble v. C. R. Bard, CV-18-02676-PHX- USDC OH,                                    Saunders & Walker,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Southern District                  PA
District Court, District of Arizona, Phoenix Division,
CV-18-02676-PHX-DGC
Charles Upton v. C. R. Bard, Inc. and Bard Peripheral CV-18-02681-PHX- USDC AL,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-18-02681-PHX-DGC



Page 242 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 243 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Linda Lenart v. C. R. Bard, Inc. and Bard Peripheral      CV-18-02696-PHX- USDC OH,                          Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                 Firm
Arizona, Phoenix Division, CV-18-02696-PHX-DGC
Glenn Felty v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02697-PHX- USDC KY, Eastern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-18-02697-PHX-DGC
Steven Hartwell v. C. R. Bard, Inc. and Bard              CV-18-02698-PHX- USDC MA                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-18-02698-
PHX-DGC
Maurice Walker v. C. R. Bard, Inc. and Bard               CV-18-02699-PHX- USDC NY, Western                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-18-02699-
PHX-DGC
Robert J. Whalen v. C. R. Bard, Inc. and Bard             CV-18-02700-PHX- USDC TX,                          Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Firm
District of Arizona, Phoenix Division, CV-18-02700-
PHX-DGC
Margaret A. Dowling v. C. R. Bard, Inc. and Bard          CV-18-02701-PHX- USDC PA, Middle                   Florin Roebig, PA
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-02701-
PHX-DGC
Shakina C. Rainey v. C. R. Bard, Inc. and Bard            CV-18-02702-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-18-02702-
PHX-DGC

Page 243 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 244 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Frank Gillum v. C. R. Bard, Inc. and Bard Peripheral CV-18-02714-PHX- USDC KY, Eastern                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02714-PHX-DGC
Craig Allen Kettell v. C. R. Bard, Inc. and Bard          CV-18-02719-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-02719-                                                           Boston, MA
PHX-DGC
Mary Denson v. C. R. Bard, Inc. and Bard Peripheral CV-18-02723-PHX- USDC KY, Eastern                         Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-18-02723-PHX-DGC
Lee Moore v. C. R. Bard, Inc. and Bard Peripheral         CV-18-02724-PHX- USDC NC, Eastern                   Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-18-02724-PHX-DGC
Larry Mace v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02731-PHX- USDC MO,                           Florin Roebig, PA
Vascular, Inc., United States District Court, District of DGC              Western District
Arizona, Phoenix Division, CV-18-02731-PHX-DGC
Teresa Evans v. C. R. Bard, Inc. and Bard Peripheral CV-18-02743-PHX- USDC TN, Middle                         McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02743-PHX-DGC
Russell Wonsey v. C. R. Bard, Inc. and Bard               CV-18-02744-PHX- USDC MI, Western                   Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-02744-
PHX-DGC
Joann Copeland v. C. R. Bard, Inc. and Bard Peripheral CV-18-02747-PHX- USDC CA, Eastern                      Stueve Siegel Hanson
Vascular, Inc., United States District Court, District of DGC              District                           LLP
Arizona, Phoenix Division, CV-18-02747-PHX-DGC

Page 244 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 245 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Virginia Gunter v. C. R. Bard, Inc. and Bard Peripheral CV-18-02754-PHX- USDC AR, Eastern                     Florin Roebig, PA
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-02754-PHX-DGC
Donald Hill v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02755-PHX- USDC NC, Eastern                   Bernstein Liebhard
Vascular, Inc., United States District Court, District of DGC              District                           LLP
Arizona, Phoenix Division, CV-18-02755-PHX-DGC
William Melanson v. C. R. Bard, Inc. and Bard             CV-18-02757-PHX- USDC MA                            Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02757-
PHX-DGC
Kerry Currenti v. C. R. Bard, Inc. and Bard Peripheral CV-18-02761-PHX- USDC NY, Eastern                      Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-02761-PHX-DGC
Ella Price v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02762-PHX- USDC NJ                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02762-PHX-DGC
Gerald Davies v. C. R. Bard, Inc. and Bard Peripheral CV-18-02768-PHX- USDC PA, Middle                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-18-02768-PHX-DGC
Victoria C. Atilla and Tarik Atilla v. C. R. Bard, Inc. CV-18-02789-PHX- USDC NY, Western                     Cellino & Barnes PC
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Buffalo, NY
District Court, District of Arizona, Phoenix Division,
CV-18-02789-PHX-DGC




Page 245 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 246 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Donald Butterbaugh v. C. R. Bard, Inc. and Bard           CV-18-02790-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-18-02790-
PHX-DGC
Tina Serio v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02792-PHX- USDC NY, Western                   Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-18-02792-PHX-DGC
John J. Motta, Jr. and Michelle Acevedo-Motta v. C. R. CV-18-02798-PHX- USDC NY, Eastern                      Chaffin Luhana LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District
States District Court, District of Arizona, Phoenix
Division, CV-18-02798-PHX-DGC
Perla Hernandez v. C. R. Bard, Inc. and Bard              CV-18-02801-PHX- USDC TX,                           Dr Shezad Malik
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Law Office PC
District of Arizona, Phoenix Division, CV-18-02801-
PHX-DGC
Roy Walker v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02820-PHX- USDC GA,                           Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLP
Arizona, Phoenix Division, CV-18-02820-PHX-DGC
Paul Brown v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02823-PHX- USDC MA                            Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, PLLC -
Arizona, Phoenix Division, CV-18-02823-PHX-DGC                                                                NY
Maria Fritz v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02824-PHX- USDC WI, Eastern                   Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, PLLC -
Arizona, Phoenix Division, CV-18-02824-PHX-DGC                                                                NY



Page 246 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 247 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Christine Lagano v. C. R. Bard, Inc. and Bard             CV-18-02825-PHX- USDC NY, Eastern                   Napoli Shkolnik &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Associates, PLLC -
District of Arizona, Phoenix Division, CV-18-02825-                                                           NY
PHX-DGC
Mandy Oyugi v. C. R. Bard, Inc. and Bard Peripheral CV-18-02827-PHX- USDC TX,                                 Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Associates, PLLC -
Arizona, Phoenix Division, CV-18-02827-PHX-DGC                                                                NY
Kimberly Roberts v. C. R. Bard, Inc. and Bard             CV-18-02828-PHX- USDC OH,                           Napoli Shkolnik &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Associates, PLLC -
District of Arizona, Phoenix Division, CV-18-02828-                                                           NY
PHX-DGC
Frank Tolerico v. C. R. Bard, Inc. and Bard Peripheral CV-18-02829-PHX- USDC CA, Central                      Napoli Shkolnik &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, PLLC -
Arizona, Phoenix Division, CV-18-02829-PHX-DGC                                                                NY
Herbert Bays as Administrator of the Estate of Joan       CV-18-02830-PHX- USDC TN, Western                   Napoli Shkolnik &
Bays v. C. R. Bard, Inc. and Bard Peripheral Vascular, DGC                 District                           Associates, PLLC -
Inc., United States District Court, District of Arizona,                                                      NY
Phoenix Division, CV-18-02830-PHX-DGC
Russell S. Perry v. C. R. Bard, Inc. and Bard Peripheral CV-18-02831-PHX- USDC MS,                            Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-18-02831-PHX-DGC
Eric Barnhill and Victoria Howard v. C. R. Bard, Inc. CV-18-02832-PHX- USDC FL, Middle                        Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-02832-PHX-DGC


Page 247 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 248 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Miseal Nieto v. C. R. Bard, Inc. and Bard Peripheral      CV-18-02837-PHX- USDC MD                            Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-18-02837-PHX-DGC
Brenda Anarde v. C. R. Bard, Inc. and Bard Peripheral CV-18-02871-PHX- USDC WA,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Western District                   Mouton
Arizona, Phoenix Division, CV-18-02871-PHX-DGC
Jonathan Butler v. C. R. Bard, Inc. and Bard Peripheral CV-18-02872-PHX- USDC VA, Eastern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-02872-PHX-DGC
Shannon Anderson v. C. R. Bard, Inc. and Bard             CV-18-02873-PHX- USDC AR, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-02873-
PHX-DGC
Ella Williams v. C. R. Bard, Inc. and Bard Peripheral CV-18-02874-PHX- USDC MS,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-02874-PHX-DGC
Christopher Andrejko v. C. R. Bard, Inc. and Bard         CV-18-02876-PHX- USDC PA, Middle                    McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-02876-
PHX-DGC
William Fennell v. C. R. Bard, Inc. and Bard              CV-18-02877-PHX- USDC MS,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02877-
PHX-DGC



Page 248 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 249 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal     Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Joseph Caputo v. C. R. Bard, Inc. and Bard Peripheral CV-18-02878-PHX- USDC AZ               AZ resident   McSweeney
Vascular, Inc., United States District Court, District of DGC                                              Langevin, LLC
Arizona, Phoenix Division, CV-18-02878-PHX-DGC
Sheila Kimmons v. C. R. Bard, Inc. and Bard               CV-18-02879-PHX- USDC SC                         McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                               Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02879-
PHX-DGC
Scott Bain v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02881-PHX- USDC KS                         McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                              Mouton
Arizona, Phoenix Division, CV-18-02881-PHX-DGC
Dennis Bevington v. C. R. Bard, Inc. and Bard             CV-18-02884-PHX- USDC OH,                        McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District               Mouton
District of Arizona, Phoenix Division, CV-18-02884-
PHX-DGC
Catherine Guinn v. C. R. Bard, Inc. and Bard              CV-18-02889-PHX- USDC TN, Eastern                McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                        Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02889-
PHX-DGC
Sequoya Blacque v. C. R. Bard, Inc. and Bard              CV-18-02902-PHX- USDC TX, Western                McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                        Mouton
District of Arizona, Phoenix Division, CV-18-02902-
PHX-DGC
Dexter Blindbury v. C. R. Bard, Inc. and Bard             CV-18-02904-PHX- USDC CA, Eastern                McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                        Mouton
District of Arizona, Phoenix Division, CV-18-02904-
PHX-DGC

Page 249 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 250 of 483




                                                                            Transferor Court
                                                                                              No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                             Jurisdiction
                                                                                Complaint
Melissa Boldry v. C. R. Bard, Inc. and Bard Peripheral CV-18-02906-PHX- USDC NC, Middle                     McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                         Mouton
Arizona, Phoenix Division, CV-18-02906-PHX-DGC
James Brunner v. C. R. Bard, Inc. and Bard Peripheral CV-18-02907-PHX- USDC NE                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                               Mouton
Arizona, Phoenix Division, CV-18-02907-PHX-DGC
David Bunsick v. C. R. Bard, Inc. and Bard Peripheral CV-18-02908-PHX- USDC PA, Eastern NJ resident         McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                         Mouton
Arizona, Phoenix Division, CV-18-02908-PHX-DGC
Kenneth A. Earl v. C. R. Bard, Inc. and Bard              CV-18-02911-PHX- USDC IL, Central                 Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                         Firm
District of Arizona, Phoenix Division, CV-18-02911-
PHX-DGC
Lorenzo Reyes v. C. R. Bard, Inc. and Bard Peripheral CV-18-02913-PHX- USDC TX,                             McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                Mouton
Arizona, Phoenix Division, CV-18-02913-PHX-DGC
Gloria Mercer v. C. R. Bard, Inc. and Bard Peripheral CV-18-02934-PHX- USDC GA,                             Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              Southern District                Garrard & Ashley,
Arizona, Phoenix Division, CV-18-02934-PHX-DGC                                                              PC
Coty Pennington v. C. R. Bard, Inc. and Bard              CV-18-02935-PHX- USDC TN, Eastern                 McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                         Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02935-
PHX-DGC




Page 250 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 251 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Charmaine Miller v. C. R. Bard, Inc. and Bard             CV-18-02952-PHX- USDC AZ                           Shrader &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Associates, LLP
District of Arizona, Phoenix Division, CV-18-02952-
PHX-DGC
Joseph Cornellier v. C. R. Bard, Inc. and Bard            CV-18-02953-PHX- USDC NJ           NJ resident     Lomurro Law
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02953-
PHX-DGC
Melissa McCollum v. C. R. Bard, Inc. and Bard             CV-18-02974-PHX- USDC AR, Western                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-18-02974-
PHX-DGC
Mary Brown v. C. R. Bard, Inc. and Bard Peripheral        CV-18-02982-PHX- USDC NY, Western                  Cellino & Barnes PC
Vascular, Inc., United States District Court, District of DGC              District                          - Buffalo, NY
Arizona, Phoenix Division, CV-18-02982-PHX-DGC
David E. Groomes, Jr. and Elizabeth Venable-Groomes CV-18-02983-PHX- USDC NY, Western                        Cellino & Barnes PC
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                          - Buffalo, NY
United States District Court, District of Arizona,
Phoenix Division, CV-18-02983-PHX-DGC
Ruben Marchese v. C. R. Bard, Inc. and Bard               CV-18-02984-PHX- USDC NY, Western                  Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                          - Buffalo, NY
District of Arizona, Phoenix Division, CV-18-02984-
PHX-DGC




Page 251 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 252 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Janette M. Bialecki, Executrix of the Estate of Florence CV-18-02985-PHX- USDC NY, Western                    Cellino & Barnes PC
J. Dulski, deceased v. C. R. Bard, Inc. and Bard          DGC              District                           - Buffalo, NY
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-18-02985-
PHX-DGC
Tiffiney Faulkner v. C. R. Bard, Inc. and Bard            CV-18-02992-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02992-
PHX-DGC
Dennis Douglas, Jr. v. C. R. Bard, Inc. and Bard          CV-18-02993-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-02993-
PHX-DGC
Harry Lazaros v. C. R. Bard, Inc. and Bard Peripheral CV-18-02994-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02994-PHX-DGC
Gloria Manning v. C. R. Bard, Inc. and Bard Peripheral CV-18-02995-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02995-PHX-DGC
Marla Reels v. C. R. Bard, Inc. and Bard Peripheral       CV-18-02996-PHX- USDC NJ                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-02996-PHX-DGC
Catherine Bachman v. C. R. Bard, Inc. and Bard            CV-18-02998-PHX- USDC PA, Eastern                   Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Inc.
District of Arizona, Phoenix Division, CV-18-02998-
PHX-DGC

Page 252 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 253 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Anthony Karnas v. C. R. Bard, Inc. and Bard               CV-18-02999-PHX- USDC OH,                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Inc.
District of Arizona, Phoenix Division, CV-18-02999-
PHX-DGC
Darcy Christianson v. C. R. Bard, Inc. and Bard           CV-18-03013-PHX- USDC ND                            Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC                                                  Inc.
District of Arizona, Phoenix Division, CV-18-03013-
PHX-DGC
Jennifer McCrory v. C. R. Bard, Inc. and Bard             CV-18-03024-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-03024-
PHX-DGC
Randy Snyder v. C. R. Bard, Inc. and Bard Peripheral CV-18-03025-PHX- USDC CA, Central                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-03025-PHX-DGC
Wayne Sundmacher v. C. R. Bard, Inc. and Bard             CV-18-03030-PHX- USDC PA, Western                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-03030-
PHX-DGC
Terry Haney v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03032-PHX- USDC KY, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-03032-PHX-DGC
Brinda Holloway Slaughter v. C. R. Bard, Inc. and         CV-18-03034-PHX- USDC IL, Central                   Law Offices of
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Jeffrey S Glassman
Court, District of Arizona, Phoenix Division, CV-18-
03034-PHX-DGC

Page 253 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 254 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Zunilda Cruz v. C. R. Bard, Inc. and Bard Peripheral CV-18-03060-PHX- USDC FL, Southern                      Bernstein Liebhard
Vascular, Inc., United States District Court, District of DGC              District                          LLP
Arizona, Phoenix Division, CV-18-03060-PHX-DGC
Patricia Vallee v. C. R. Bard, Inc. and Bard Peripheral CV-18-03061-PHX- USDC MA                             Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC                                                South Carolina
Arizona, Phoenix Division, CV-18-03061-PHX-DGC
Corrine Kelly v. C. R. Bard, Inc. and Bard Peripheral CV-18-03066-PHX- USDC MD                               Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC                                                Inc.
Arizona, Phoenix Division, CV-18-03066-PHX-DGC
Brenda Orcutt and Robert Orcutt v. C. R. Bard, Inc.       CV-18-03072-PHX- USDC MS,                          Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                 - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-03072-PHX-DGC
Paul Beasley v. C. R. Bard, Inc. and Bard Peripheral      CV-18-03079-PHX- USDC KS                           Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                Dallas, TX
Arizona, Phoenix Division, CV-18-03079-PHX-DGC
Arthur Lee Collins, Sr. v. C. R. Bard, Inc. and Bard      CV-18-03081-PHX- USDC TX, Western                  Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Dallas, TX
District of Arizona, Phoenix Division, CV-18-03081-
PHX-DGC
Catriona Mhairi Duncanson v. C. R. Bard, Inc. and         CV-18-03082-PHX- USDC NJ           NJ resident     Baron & Budd PC -
Bard Peripheral Vascular, Inc., United States District DGC                                                   Dallas, TX
Court, District of Arizona, Phoenix Division, CV-18-
03082-PHX-DGC



Page 254 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 255 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Carrie Garner v. C. R. Bard, Inc. and Bard Peripheral CV-18-03085-PHX- USDC OK, Eastern                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03085-PHX-DGC
Donna Hoffler v. C. R. Bard, Inc. and Bard Peripheral CV-18-03087-PHX- USDC NY,                               Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-03087-PHX-DGC
Mandie Martz v. C. R. Bard, Inc. and Bard Peripheral CV-18-03089-PHX- USDC PA, Eastern                        Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03089-PHX-DGC
Samuel McCorkle v. C. R. Bard, Inc. and Bard              CV-18-03090-PHX- USDC OH,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-18-03090-
PHX-DGC
Erin Nason v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03091-PHX- USDC VA, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03091-PHX-DGC
Brian Ross v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03092-PHX- USDC NC, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03092-PHX-DGC
Mario Richard v. C. R. Bard, Inc. and Bard Peripheral CV-18-03093-PHX- USDC LA, Eastern                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03093-PHX-DGC
Margaret Sweet v. C. R. Bard, Inc. and Bard Peripheral CV-18-03095-PHX- USDC OH,                              Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Northern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-03095-PHX-DGC


Page 255 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 256 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Alice Wilson v. C. R. Bard, Inc. and Bard Peripheral CV-18-03097-PHX- USDC FL, Southern                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03097-PHX-DGC
Maria M. Barraza v. C. R. Bard, Inc. and Bard             CV-18-03098-PHX- USDC FL, Middle                    Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-03098-
PHX-DGC
Irvin Cady v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03099-PHX- USDC MI, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03099-PHX-DGC
Sandra Carter v. C. R. Bard, Inc. and Bard Peripheral CV-18-03100-PHX- USDC TN, Western                       Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03100-PHX-DGC
Amy Elizabeth Dahl v. C. R. Bard, Inc. and Bard           CV-18-03101-PHX- USDC NE                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Dallas, TX
District of Arizona, Phoenix Division, CV-18-03101-
PHX-DGC
Nicko Freeman v. C. R. Bard, Inc. and Bard Peripheral CV-18-03102-PHX- USDC FL, Middle                        Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03102-PHX-DGC
James Graham v. C. R. Bard, Inc. and Bard Peripheral CV-18-03103-PHX- USDC NC, Middle                         Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03103-PHX-DGC
William Krause v. C. R. Bard, Inc. and Bard Peripheral CV-18-03104-PHX- USDC PA, Eastern                      Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03104-PHX-DGC

Page 256 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 257 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ben Levine v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03105-PHX- USDC PA, Western                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03105-PHX-DGC
Patricia Patterson v. C. R. Bard, Inc. and Bard           CV-18-03106-PHX- USDC MS,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-18-03106-
PHX-DGC
Felicia Redding v. C. R. Bard, Inc. and Bard Peripheral CV-18-03107-PHX- USDC GA, Middle                      Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03107-PHX-DGC
Shannon Remache v. C. R. Bard, Inc. and Bard              CV-18-03109-PHX- USDC FL, Middle                    Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-03109-
PHX-DGC
Shirley Showalter v. C. R. Bard, Inc. and Bard            CV-18-03112-PHX- USDC PA, Western                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-03112-
PHX-DGC
Jason Waser v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03113-PHX- USDC FL, Northern                  Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-03113-PHX-DGC
Melinda Wheeler v. C. R. Bard, Inc. and Bard              CV-18-03114-PHX- USDC MI, Western                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-03114-
PHX-DGC


Page 257 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 258 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Nelson Evans v. C. R. Bard, Inc. and Bard Peripheral CV-18-03126-PHX- USDC CA, Central                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-03126-PHX-DGC
Rosemaria Garcia v. C. R. Bard, Inc. and Bard             CV-18-03138-PHX- USDC CA, Central                   Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-18-03138-
PHX-DGC
Sharon Weems v. C. R. Bard, Inc. and Bard Peripheral CV-18-03139-PHX- USDC MS,                                Wilshire Law Firm
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-18-03139-PHX-DGC
Lesette Weaver v. Bard Peripheral Vascular, Inc.,         CV-18-03140-PHX- USDC FL, Middle                    Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              District                           LLP
Phoenix Division, CV-18-03140-PHX-DGC
Timothy Kiley, Sr. v. C. R. Bard, Inc. and Bard           CV-18-03166-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-03166-
PHX-DGC
Terrance Crocker v. C. R. Bard, Inc. and Bard             CV-18-03167-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-03167-
PHX-DGC
Lester Gordon v. C. R. Bard, Inc. and Bard Peripheral CV-18-03168-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03168-PHX-DGC



Page 258 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 259 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Stephanie Britt v. C. R. Bard, Inc. and Bard Peripheral CV-18-03170-PHX- USDC NJ                              Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03170-PHX-DGC
Clayton Sweeney v. C. R. Bard, Inc. and Bard              CV-18-03171-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-03171-
PHX-DGC
Heather Yoho v. C. R. Bard, Inc. and Bard Peripheral CV-18-03172-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03172-PHX-DGC
Henry Young v. C. R. Bard, Inc. and Bard Peripheral CV-18-03173-PHX- USDC MD                                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03173-PHX-DGC
Alwyn Throckmorton v. C. R. Bard, Inc. and Bard           CV-18-03181-PHX- USDC CO                            Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-03181-
PHX-DGC
Craig Beisiegel and Joyce Harding Beisiegel v. C. R. CV-18-03189-PHX- USDC WI, Eastern                        Lopez McHugh LLP
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           - Newport Beach, CA
States District Court, District of Arizona, Phoenix
Division, CV-18-03189-PHX-DGC
Cheryl Miller v. C. R. Bard, Inc. and Bard Peripheral CV-18-03192-PHX- USDC UT                                Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC                                                 Thomas, Mitchell,
Arizona, Phoenix Division, CV-18-03192-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA


Page 259 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 260 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Tysha Canley v. C. R. Bard, Inc. and Bard Peripheral CV-18-03193-PHX- USDC AR, Western                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-18-03193-PHX-DGC
Wesley Songer v. C. R. Bard, Inc. and Bard Peripheral CV-18-03194-PHX- USDC TN, Eastern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-18-03194-PHX-DGC
Sharlene Williams v. C. R. Bard, Inc. and Bard            CV-18-03196-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-18-03196-
PHX-DGC
James Winkelmann v. C. R. Bard, Inc. and Bard             CV-18-03198-PHX- USDC MO, Eastern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-18-03198-
PHX-DGC
James D. Prince v. C. R. Bard, Inc. and Bard              CV-18-03199-PHX- USDC MS,                          Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Firm
District of Arizona, Phoenix Division, CV-18-03199-
PHX-DGC
Jerry Buchan v. C. R. Bard, Inc. and Bard Peripheral CV-18-03214-PHX- USDC KS                                McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-03214-PHX-DGC
George Custer v. C. R. Bard, Inc. and Bard Peripheral CV-18-03215-PHX- USDC NV                               McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-03215-PHX-DGC



Page 260 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 261 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bruce O. Foots v. C. R. Bard, Inc. and Bard Peripheral CV-18-03222-PHX- USDC VA, Eastern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-18-03222-PHX-DGC
Doris Marie Thompson v. C. R. Bard, Inc. and Bard         CV-18-03230-PHX- USDC MO, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-03230-
PHX-DGC
Christopher John Piotrowski and Connie Piotrowski v. CV-18-03231-PHX- USDC TX,                                Fears Nachawati Law
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              Northern District                  Firm
United States District Court, District of Arizona,
Phoenix Division, CV-18-03231-PHX-DGC
Debra A. Gorski v. C. R. Bard, Inc. and Bard              CV-18-03238-PHX- USDC OH,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mouton
District of Arizona, Phoenix Division, CV-18-03238-
PHX-DGC
Kenneth Zelenak v. C. R. Bard, Inc. and Bard              CV-18-03247-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-03247-
PHX-DGC
Vyrl Alcorn v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03248-PHX- USDC UT                            McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-03248-PHX-DGC
Bianca J. Blue-Thomas v. C. R. Bard, Inc. and Bard        CV-18-03249-PHX- USDC MI, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-03249-
PHX-DGC

Page 261 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 262 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Carol Baker v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03266-PHX- USDC WA,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-18-03266-PHX-DGC
Debbie Nunn v. Bard Peripheral Vascular, Inc., United CV-18-03279-PHX- USDC KY, Western                       Kirkendall Dwyer
States District Court, District of Arizona, Phoenix       DGC              District                           LLP
Division, CV-18-03279-PHX-DGC
Deborah Seay v. C. R. Bard, Inc. and Bard Peripheral CV-18-03284-PHX- USDC AR, Eastern                        Cory Watson
Vascular, Inc., United States District Court, District of DGC              District                           Attorneys
Arizona, Phoenix Division, CV-18-03284-PHX-DGC
Nancy Mosher v. C. R. Bard, Inc. and Bard Peripheral CV-18-03286-PHX- USDC OH,                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-18-03286-PHX-DGC
Emory Edward Miner and Glenda Hudson v. C. R.             CV-18-03288-PHX- USDC TN, Middle                    Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-03288-PHX-DGC
Gary Lee Evans v. C. R. Bard, Inc. and Bard Peripheral CV-18-03292-PHX- USDC FL, Middle                       Waters & Kraus, LLP
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-03292-PHX-DGC
Rodolfo Trevino v. C. R. Bard, Inc. and Bard              CV-18-03309-PHX- USDC TX,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-18-03309-
PHX-DGC




Page 262 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 263 of 483




                                                                              Transferor Court
                                                                                                      No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                      Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                     Jurisdiction
                                                                                  Complaint
Hiram Hagins and Melanie Swanson v. C. R. Bard,             CV-18-03342-PHX- USDC FL, Middle                        Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                               - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-03342-PHX-DGC
Toni Pierce v. C. R. Bard, Inc. and Bard Peripheral         CV-18-03378-PHX- USDC MO,                               Brenes Law Group
Vascular, Inc., United States District Court, District of   DGC              Western District                       PC
Arizona, Phoenix Division, CV-18-03378-PHX-DGC
James Bradburn, Sr. v. C. R. Bard, Inc. and Bard            CV-18-03394-PHX- Not identified in                      Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court,    DGC              Plaintiff's complaint                  Appelbaum
District of Arizona, Phoenix Division, CV-18-03394-
PHX-DGC
Donald Fine and Michelle Fine v. C. R. Bard, Inc. and       CV-18-03395-PHX- Not identified in                      Padberg, Corrigan &
Bard Peripheral Vascular, Inc., United States District      DGC              Plaintiff's complaint                  Appelbaum
Court, District of Arizona, Phoenix Division, CV-18-
03395-PHX-DGC
Patricia Lynn Smith v. C. R. Bard, Inc. and Bard            CV-18-03407-PHX- USDC AK                                Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC                                                     Firm
District of Arizona, Phoenix Division, CV-18-03407-
PHX-DGC
Christopher Grasso v. C. R. Bard, Inc. and Bard             CV-18-03411-PHX- USDC CT                                RisCassi & Davis,
Peripheral Vascular, Inc., United States District Court,    DGC                                                     PC
District of Arizona, Phoenix Division, CV-18-03411-
PHX-DGC
Marvin Boggs v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03415-PHX- USDC TX, Western                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                               Firm
Arizona, Phoenix Division, CV-18-03415-PHX-DGC

Page 263 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 264 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Bryan D. Thompson and Michele G. Thompson v. C.             CV-18-03426-PHX- USDC CA, Central                   Schneider Hammers
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              District                           LLC
United States District Court, District of Arizona,
Phoenix Division, CV-18-03426-PHX-DGC
Aaron Newton v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03547-PHX- USDC CO                            McSweeney
Vascular, Inc., United States District Court, District of   DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-03547-PHX-DGC
Kathy Roos v. C. R. Bard, Inc. and Bard Peripheral          CV-18-03549-PHX- USDC MO,                           McSweeney
Vascular, Inc., United States District Court, District of   DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-18-03549-PHX-DGC
Allen A. McMillan and Rosa McMillan v. C. R. Bard,          CV-18-03572-PHX- USDC GA,                           Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-18-03572-PHX-DGC
Janice P. Lee v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03573-PHX- USDC FL, Middle                    Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-18-03573-PHX-DGC
Thomas Palhegyi v. C. R. Bard, Inc. and Bard                CV-18-03582-PHX- USDC IL, Northern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-03582-
PHX-DGC
Morris D. Zigler v. C. R. Bard, Inc. and Bard               CV-18-03591-PHX- USDC IN, Southern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-03591-
PHX-DGC


Page 264 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 265 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Mary Vaughan v. C. R. Bard, Inc. and Bard Peripheral CV-18-03598-PHX- USDC TN, Middle                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-18-03598-PHX-DGC
Shirley Warren v. C. R. Bard, Inc. and Bard Peripheral CV-18-03599-PHX- USDC TX,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-18-03599-PHX-DGC
Marie McCullough v. C. R. Bard, Inc. and Bard             CV-18-03602-PHX- USDC VA, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-03602-
PHX-DGC
Preston Little v. C. R. Bard, Inc. and Bard Peripheral CV-18-03604-PHX- USDC TX,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-18-03604-PHX-DGC
Frank Tovar and Donna Tovar v. C. R. Bard, Inc. and CV-18-03606-PHX- USDC FL, Middle                          Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Firm
Court, District of Arizona, Phoenix Division, CV-18-
03606-PHX-DGC
Valerie McKeiver v. C. R. Bard, Inc. and Bard             CV-18-03607-PHX- USDC MD                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-18-03607-
PHX-DGC
Michael Beckey v. C. R. Bard, Inc. and Bard               CV-18-03609-PHX- USDC MN                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-18-03609-
PHX-DGC


Page 265 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 266 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Gary L. Barnes v. C. R. Bard, Inc. and Bard Peripheral CV-18-03627-PHX- USDC MS,                             Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                 - Kansas City, KS
Arizona, Phoenix Division, CV-18-03627-PHX-DGC
Kenneth Wantland v. C. R. Bard, Inc. and Bard             CV-18-03673-PHX- USDC AZ           AZ resident     McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Mouton
District of Arizona, Phoenix Division, CV-18-03673-
PHX-DGC
Donna Martin v. C. R. Bard, Inc. and Bard Peripheral CV-18-03674-PHX- USDC VA, Western                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-18-03674-PHX-DGC
Edmund Lucarelli, Jr. v. C. R. Bard, Inc. and Bard        CV-18-03675-PHX- USDC FL, Southern                 McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                          Mouton
District of Arizona, Phoenix Division, CV-18-03675-
PHX-DGC
Kristofer Cory Vaughn v. C. R. Bard, Inc. and Bard        CV-18-03676-PHX- USDC UT                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC                                                 South Carolina
District of Arizona, Phoenix Division, CV-18-03676-
PHX-DGC
Brooke Carpenter Ciurej v. C. R. Bard, Inc. and Bard CV-18-03689-PHX- USDC NE                                Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                 - Newport Beach, CA
District of Arizona, Phoenix Division, CV-18-03689-
PHX-DGC
Myrtis Marie Croft and Benjamin L. Croft v. C. R.         CV-18-03743-PHX- USDC FL, Middle                   Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                          Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-03743-PHX-DGC

Page 266 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 267 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Jerald Edward Olson v. C. R. Bard, Inc. and Bard         CV-18-03745-PHX- USDC WI, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-03745-
PHX-DGC
Michael Shane Miller v. C. R. Bard, Inc. and Bard        CV-18-03746-PHX- USDC VA, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-03746-
PHX-DGC
John Richard Nolte v. C. R. Bard, Inc. and Bard          CV-18-03749-PHX- USDC FL, Southern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-03749-
PHX-DGC
Tony Jerome Hamm v. C. R. Bard, Inc. and Bard            CV-18-03782-PHX- USDC GA,                           Wilshire Law Firm
Peripheral Vascular, Inc., United States District Court, DGC              Southern District
District of Arizona, Phoenix Division, CV-18-03782-
PHX-DGC
Howard Cheney v. C. R. Bard, Inc. and Bard               CV-18-03831-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-03831-
PHX-DGC
Edward Jackson, Jr. v. C. R. Bard, Inc. and Bard         CV-18-03832-PHX- USDC MD                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-03832-
PHX-DGC




Page 267 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 268 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ryan Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-18-03833-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03833-PHX-DGC
Terry Pitman v. C. R. Bard, Inc. and Bard Peripheral CV-18-03834-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03834-PHX-DGC
Thomas Staples v. C. R. Bard, Inc. and Bard Peripheral CV-18-03835-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-03835-PHX-DGC
Timothy Denson v. C. R. Bard, Inc. and Bard               CV-18-03839-PHX- USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-03839-
PHX-DGC
Paris R. Anderson v. C. R. Bard, Inc. and Bard            CV-18-03840-PHX- USDC KY, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-03840-
PHX-DGC
Nolan Balthrop and Kimberly Balthrop v. C. R. Bard, CV-18-03842-PHX- USDC TN, Middle                          Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-03842-PHX-DGC
Kathy Ervin and William Ervin v. C. R. Bard, Inc. and CV-18-03848-PHX- USDC OH,                               Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  Inc.
Court, District of Arizona, Phoenix Division, CV-18-
03848-PHX-DGC


Page 268 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 269 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Angie Ryan v. C. R. Bard, Inc. and Bard Peripheral        CV-18-03853-PHX- USDC KY, Eastern                   Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-18-03853-PHX-DGC
Beverly Kay Hensley and Steven J. Hensley v. C. R. CV-18-03855-PHX- USDC TN, Western                          Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-03855-PHX-DGC
Dewayne Allred and Melinda G. Allred v. C. R. Bard, CV-18-03856-PHX- USDC AR, Eastern                         Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-03856-PHX-DGC
David Terry v. C. R. Bard, Inc. and Bard Peripheral       CV-18-03900-PHX- USDC MS,                           Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLP
Arizona, Phoenix Division, CV-18-03900-PHX-DGC
Teresa Gilmore v. C. R. Bard, Inc. and Bard Peripheral CV-18-03909-PHX- USDC GA,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-18-03909-PHX-DGC
Keith Allen Burgess v. C. R. Bard, Inc. and Bard          CV-18-03911-PHX- USDC TX, Eastern                   Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-18-03911-
PHX-DGC
Darryl Berry v. C. R. Bard, Inc. and Bard Peripheral      CV-18-03918-PHX- USDC IL, Northern                  Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-18-03918-PHX-DGC



Page 269 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 270 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Cheryl Till, as Power of Attorney of the Estate of        CV-18-03922-PHX- USDC TX, Eastern                   Fears Nachawati Law
Dorothy Terry v. C. R. Bard, Inc. and Bard Peripheral DGC                  District                           Firm
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-18-03922-PHX-DGC
Linda Jenkins v. C. R. Bard, Inc. and Bard Peripheral CV-18-03935-PHX- USDC IA, Northern                      McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-03935-PHX-DGC
Carol Wittig v. C. R. Bard, Inc. and Bard Peripheral      CV-18-03936-PHX- USDC OH,                           Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Group, PA
Arizona, Phoenix Division, CV-18-03936-PHX-DGC
Bessie Washington v. C. R. Bard, Inc. and Bard            CV-18-03974-PHX- USDC SC                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-18-03974-
PHX-DGC
Marion Maurer and Melvin Maurer as Parents and            CV-18-03983-PHX- USDC CO                            Hart McLaughlin &
Successors in Interest and Steve Maurer as Sibling and DGC                                                    Eldridge, LLC
Successor in Interest for the Estate of David Maurer v.
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-18-03983-PHX-DGC
Esther Chavez v. C. R. Bard, Inc. and Bard Peripheral CV-18-03984-PHX- USDC KS                                Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC                                                 Thomas, Mitchell,
Arizona, Phoenix Division, CV-18-03984-PHX-DGC                                                                Rafferty & Proctor,
                                                                                                              PA




Page 270 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 271 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Claudia Payne v. C. R. Bard, Inc. and Bard Peripheral CV-18-04037-PHX- USDC KS                                Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC                                                 Appelbaum
Arizona, Phoenix Division, CV-18-04037-PHX-DGC
Vincent Moore v. C. R. Bard, Inc. and Bard Peripheral CV-18-04038-PHX- USDC FL, Southern                      Shrader &
Vascular, Inc., United States District Court, District of DGC              District                           Associates, LLP
Arizona, Phoenix Division, CV-18-04038-PHX-DGC
William C. Kelman and Paula A. Kelman v. C. R.            CV-18-04044-PHX- USDC NY, Western                   Cellino & Barnes PC
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           - Buffalo, NY
States District Court, District of Arizona, Phoenix
Division, CV-18-04044-PHX-DGC
Pamela Williams v. C. R. Bard, Inc. and Bard              CV-18-04055-PHX- USDC AL, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-18-04055-
PHX-DGC
John Newkirk v. C. R. Bard, Inc. and Bard Peripheral CV-18-04059-PHX- USDC MN                                 Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC                                                 PLLC
Arizona, Phoenix Division, CV-18-04059-PHX-DGC
Marilyn Sanders v. C. R. Bard, Inc. and Bard              CV-18-04061-PHX- USDC MO,                           Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   PLLC
District of Arizona, Phoenix Division, CV-18-04061-
PHX-DGC
Sheila Hopkins v. C. R. Bard, Inc. and Bard Peripheral CV-18-04065-PHX- USDC SC                               Moody Law Firm,
Vascular, Inc., USDC, District of Arizona, CV-18-         DGC                                                 Inc.
04065-PHX-DGC



Page 271 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 272 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Christina Aleman and Marcial E. Aleman v. C. R.             CV-18-04066-PHX- USDC CA, Central                   Brenes Law Group
Bard, Inc. and Bard Peripheral Vascular, Inc., USDC,        DGC              District                           PC
District of Arizona, CV-18-04066-PHX-DGC
Jamaal Barnett v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04069-PHX- USDC FL, Middle                    Padberg, Corrigan &
Vascular, Inc., USDC, District of Arizona, CV-18-           DGC              District                           Appelbaum
04069-PHX-DGC
Penny Graboyes v. C. R. Bard, Inc. and Bard                 CV-18-04079-PHX- USDC NV                            Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Appelbaum
District of Arizona, Phoenix Division, CV-18-04079-
PHX-DGC
Clifton Evans v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04083-PHX- USDC SC                            McSweeney
Vascular, Inc., United States District Court, District of   DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04083-PHX-DGC
Karen L. Drea v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04084-PHX- USDC NY,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-18-04084-PHX-DGC
Randall Francis Cullen v. C. R. Bard, Inc. and Bard         CV-18-04093-PHX- USDC LA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04093-                                                             Boston, MA
PHX-DGC
Darrell Eugene Fogarty v. C. R. Bard, Inc. and Bard         CV-18-04094-PHX- USDC VA, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-18-04094-
PHX-DGC



Page 272 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 273 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William Sullenger v. C. R. Bard, Inc. and Bard            CV-18-04104-PHX- USDC TX,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mouton
District of Arizona, Phoenix Division, CV-18-04104-
PHX-DGC
Barbara Decker v. C. R. Bard, Inc. and Bard Peripheral CV-18-04119-PHX- USDC MO,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Western District                   Firm
Arizona, Phoenix Division, CV-18-04119-PHX-DGC
Billy Shaw v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04120-PHX- USDC AZ                            Shrader &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLP
Arizona, Phoenix Division, CV-18-04120-PHX-DGC
Lauren Alice Burt and Kenneth Burt v. C. R. Bard, Inc. CV-18-04121-PHX- USDC FL, Middle                       Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-04121-PHX-DGC
Kathryn Merchant v. C. R. Bard, Inc. and Bard             CV-18-04125-PHX- USDC FL, Middle                    Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC
District of Arizona, Phoenix Division, CV-18-04125-
PHX-DGC
Lorraine Fox v. C. R. Bard, Inc. and Bard Peripheral CV-18-04134-PHX- USDC FL, Middle                         Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              District                           Smith, LLC
Arizona, Phoenix Division, CV-18-04134-PHX-DGC
Robert Burger v. C. R. Bard, Inc. and Bard Peripheral CV-18-04135-PHX- USDC OK,                               Childers, Schlueter &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Smith, LLC
Arizona, Phoenix Division, CV-18-04135-PHX-DGC



Page 273 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 274 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Betty Jean Millen v. C. R. Bard, Inc. and Bard            CV-18-04137-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-04137-
PHX-DGC
Cecilia Burkhardt v. C. R. Bard, Inc. and Bard            CV-18-04138-PHX- USDC FL, Southern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-04138-
PHX-DGC
John Alan Carbutt v. C. R. Bard, Inc. and Bard            CV-18-04140-PHX- USDC FL, Southern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-04140-
PHX-DGC
Yvette Carr v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04141-PHX- USDC NY,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-18-04141-PHX-DGC
Ronald Hayes v. C. R. Bard, Inc. and Bard Peripheral CV-18-04142-PHX- USDC GA, Middle                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-18-04142-PHX-DGC
Thomas R. Patton, Jr. and Tammy W. Patton v. C. R. CV-18-04144-PHX- USDC FL, Middle                           Saunders & Walker,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           PA
States District Court, District of Arizona, Phoenix
Division, CV-18-04144-PHX-DGC
Lisa Cerny v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04148-PHX- USDC MD                            McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                 Mouton
Arizona, Phoenix Division, CV-18-04148-PHX-DGC


Page 274 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 275 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Richard Chazel v. C. R. Bard, Inc. and Bard Peripheral CV-18-04150-PHX- USDC AR, Western                      McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-04150-PHX-DGC
Larry Darnell Chapman v. C. R. Bard, Inc. and Bard        CV-18-04151-PHX- USDC KY, Eastern                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-04151-
PHX-DGC
Robert Dostie v. C. R. Bard, Inc., and Bard Peripheral CV-18-04152-PHX- USDC NH                               Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-18-04152-PHX-DGC
James Gauntt v. C. R. Bard, Inc. and Bard Peripheral CV-18-04155-PHX- USDC CA,                                Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              Southern District                  Dallas, TX
Arizona, Phoenix Division, CV-18-04155-PHX-DGC
Cherie Himes-Fox v. C. R. Bard, Inc. and Bard             CV-18-04158-PHX- USDC PA, Middle                    Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-04158-
PHX-DGC
Kevin Conley v. C. R. Bard, Inc. and Bard Peripheral CV-18-04159-PHX- USDC WV,                                McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-18-04159-PHX-DGC
Philip Horowitz v. C. R. Bard, Inc. and Bard Peripheral CV-18-04161-PHX- USDC SC                              Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-18-04161-PHX-DGC




Page 275 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 276 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Alisha Darae Martin v. C. R. Bard, Inc. and Bard          CV-18-04162-PHX- USDC KY, Eastern                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-04162-
PHX-DGC
Ancel Cornejo v. C. R. Bard, Inc. and Bard Peripheral CV-18-04163-PHX- USDC IL, Southern                      McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-04163-PHX-DGC
Marie Ryan v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04169-PHX- USDC PA, Middle                    McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-04169-PHX-DGC
Ervin J. Grigsby v. C. R. Bard, Inc. and Bard             CV-18-04170-PHX- USDC TN, Eastern                   Saunders & Walker,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PA
District of Arizona, Phoenix Division, CV-18-04170-
PHX-DGC
Jannetta Harper and Eddie Harper, Sr. v. C. R. Bard, CV-18-04171-PHX- USDC FL, Middle                         Goldenberg Law,
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           PLLC
District Court, District of Arizona, Phoenix Division,
CV-18-04171-PHX-DGC
Xavier Block v. C. R. Bard, Inc. and Bard Peripheral CV-18-04173-PHX- USDC MO,                                Goldenberg Law,
Vascular, Inc., United States District Court, District of DGC              Western District                   PLLC
Arizona, Phoenix Division, CV-18-04173-PHX-DGC
Kevin Louis Hillstock and Stephanie Hillstock v. C. R. CV-18-04177-PHX- USDC CA, Central                      Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-04177-PHX-DGC


Page 276 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 277 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Vanessa Davis, as Personal Representative of the            CV-18-04199-PHX- USDC MI, Western                   Baron & Budd PC -
Estate of Katina Bethea v. C. R. Bard, Inc. and Bard        DGC              District                           Dallas, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-18-04199-
PHX-DGC
Tammie Siegfried v. C. R. Bard, Inc. and Bard               CV-18-04201-PHX- USDC MA                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Dallas, TX
District of Arizona, Phoenix Division, CV-18-04201-
PHX-DGC
Dariel Tuck v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04202-PHX- USDC NC, Eastern                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of   DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-18-04202-PHX-DGC
Winston Walton v. C. R. Bard, Inc. and Bard                 CV-18-04203-PHX- USDC MA                            Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Dallas, TX
District of Arizona, Phoenix Division, CV-18-04203-
PHX-DGC
Peggy White v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04204-PHX- USDC SC                            Baron & Budd PC -
Vascular, Inc., United States District Court, District of   DGC                                                 Dallas, TX
Arizona, Phoenix Division, CV-18-04204-PHX-DGC
Michael S. Williams v. C. R. Bard, Inc. and Bard            CV-18-04205-PHX- USDC GA,                           Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  Dallas, TX
District of Arizona, Phoenix Division, CV-18-04205-
PHX-DGC
Dabid Beck v. C. R. Bard, Inc. and Bard Peripheral          CV-18-04228-PHX- USDC MN                            Meshbesher &
Vascular, Inc., United States District Court, District of   DGC                                                 Spence, Ltd
Arizona, Phoenix Division, CV-18-04228-PHX-DGC

Page 277 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 278 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Amy Eggers and Mark Eggers v. C. R. Bard, Inc. and          CV-18-04231-PHX- USDC MN                            Meshbesher &
Bard Peripheral Vascular, Inc., United States District      DGC                                                 Spence, Ltd
Court, District of Arizona, Phoenix Division, CV-18-
04231-PHX-DGC
Mark Easterle and Vickie Blair v. C. R. Bard, Inc. and      CV-18-04256-PHX- USDC TN, Eastern                   Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District      DGC              District                           Firm
Court, District of Arizona, Phoenix Division, CV-18-
04256-PHX-DGC
Leah VanNorman v. C. R. Bard, Inc. and Bard                 CV-18-04258-PHX- USDC MS,                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Inc.
District of Arizona, Phoenix Division, CV-18-04258-
PHX-DGC
Brandon Bartilet v. C. R. Bard, Inc. and Bard               CV-18-04259-PHX- USDC CA, Central                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04259-                                                             Boston, MA
PHX-DGC
Ruth Chavarri v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04260-PHX- USDC VA, Eastern                   Phelan Petty, PLC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-18-04260-PHX-DGC
Betty A. Bass v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04261-PHX- USDC AR, Eastern                   Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04261-PHX-DGC                                                                  Boston, MA
Ruth Seeger and Scott A. Seeger v. C. R. Bard, Inc.         CV-18-04262-PHX- USDC PA, Middle                    Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-04262-PHX-DGC

Page 278 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 279 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jerry L. Bingham, III v. C. R. Bard, Inc. and Bard        CV-18-04263-PHX- USDC NC, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04263-                                                           Boston, MA
PHX-DGC
Joy Ann Brown v. C. R. Bard, Inc. and Bard Peripheral CV-18-04264-PHX- USDC FL, Middle                        Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04264-PHX-DGC                                                                Boston, MA
Charles G. Campbell v. C. R. Bard, Inc. and Bard          CV-18-04268-PHX- USDC KY, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04268-                                                           Boston, MA
PHX-DGC
Ronnie D. Carr v. C. R. Bard, Inc. and Bard Peripheral CV-18-04269-PHX- USDC TX,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-18-04269-PHX-DGC                                                                Boston, MA
Stefanie D. Castleberry v. C. R. Bard, Inc. and Bard      CV-18-04270-PHX- USDC AR, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04270-                                                           Boston, MA
PHX-DGC
Melissa Sue (Walker) Churchwell v. C. R. Bard, Inc. CV-18-04271-PHX- USDC GA,                                 Dalimonte Rueb
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  Stoller, LLP -
District Court, District of Arizona, Phoenix Division,                                                        Boston, MA
CV-18-04271-PHX-DGC
Henry J. Clay v. C. R. Bard, Inc. and Bard Peripheral CV-18-04272-PHX- USDC IL, Northern                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04272-PHX-DGC                                                                Boston, MA


Page 279 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 280 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jane Cole v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04273-PHX- USDC IL, Northern                  Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04273-PHX-DGC                                                                Boston, MA
Lynn L. Cole v. C. R. Bard, Inc. and Bard Peripheral CV-18-04274-PHX- USDC SC                                 Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-18-04274-PHX-DGC                                                                Boston, MA
Stanley L. Crane v. C. R. Bard, Inc. and Bard             CV-18-04275-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04275-                                                           Boston, MA
PHX-DGC
Joey James Davis v. C. R. Bard, Inc. and Bard             CV-18-04277-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04277-                                                           Boston, MA
PHX-DGC
Dennis Denson, Jr. v. C. R. Bard, Inc. and Bard           CV-18-04278-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04278-                                                           Boston, MA
PHX-DGC
Vicki Lynn Dercher v. C. R. Bard, Inc. and Bard           CV-18-04280-PHX- USDC KS                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04280-                                                           Boston, MA
PHX-DGC
Tara Michele Greaver v. C. R. Bard, Inc. and Bard         CV-18-04281-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04281-                                                           Boston, MA
PHX-DGC

Page 280 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 281 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Daniel P. Hardin v. C. R. Bard, Inc. and Bard             CV-18-04282-PHX- USDC FL, Northern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04282-                                                           Boston, MA
PHX-DGC
Floria J. Harrison v. C. R. Bard, Inc. and Bard           CV-18-04283-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04283-                                                           Boston, MA
PHX-DGC
Kenneth Jenkins and Loretta Jenkins v. C. R. Bard,        CV-18-04287-PHX- USDC IL, Northern                  Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-04287-PHX-DGC
Tammy M. Heape v. C. R. Bard, Inc. and Bard               CV-18-04288-PHX- USDC OK,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04288-                                                           Boston, MA
PHX-DGC
Gregory Herron v. C. R. Bard, Inc. and Bard Peripheral CV-18-04289-PHX- USDC FL, Southern                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04289-PHX-DGC                                                                Boston, MA
Charles Hodgson v. C. R. Bard, Inc. and Bard              CV-18-04290-PHX- USDC TX, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04290-                                                           Boston, MA
PHX-DGC




Page 281 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 282 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal      Plaintiff Counsel
                                                              Action      From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
Michael Jenkins, Jr. v. C. R. Bard, Inc. and Bard        CV-18-04291-PHX- USDC MD                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04291-                                                         Boston, MA
PHX-DGC
Donald Leon Keyes v. C. R. Bard, Inc. and Bard           CV-18-04292-PHX- USDC MI, Eastern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04292-                                                         Boston, MA
PHX-DGC
Dianna L. Kubik v. C. R. Bard, Inc. and Bard             CV-18-04293-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04293-                                                         Boston, MA
PHX-DGC
Richard J. LeBlanc v. C. R. Bard, Inc. and Bard          CV-18-04294-PHX- USDC VT                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04294-                                                         Boston, MA
PHX-DGC
John Charles Lloyd v. C. R. Bard, Inc. and Bard          CV-18-04295-PHX- USDC FL, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04295-                                                         Boston, MA
PHX-DGC
Michael Christian Lumley v. C. R. Bard, Inc. and Bard CV-18-04296-PHX- USDC FL, Southern                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04296-                                                         Boston, MA
PHX-DGC




Page 282 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 283 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Bruce MacMillan v. C. R. Bard, Inc. and Bard             CV-18-04297-PHX- USDC NY,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04297-                                                          Boston, MA
PHX-DGC
Rodger B. Martin v. C. R. Bard, Inc. and Bard            CV-18-04298-PHX- USDC VA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04298-                                                          Boston, MA
PHX-DGC
Mary A. Massey v. C. R. Bard, Inc. and Bard              CV-18-04299-PHX- USDC NC, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04299-                                                          Boston, MA
PHX-DGC
Michael Eugene Moore v. C. R. Bard, Inc. and Bard        CV-18-04300-PHX- USDC IN, Northern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04300-                                                          Boston, MA
PHX-DGC
Esteban Ortiz, III v. C. R. Bard, Inc. and Bard          CV-18-04301-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04301-                                                          Boston, MA
PHX-DGC
Christopher Brian Patrick v. C. R. Bard, Inc. and Bard CV-18-04302-PHX- USDC OH,                             Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04302-                                                          Boston, MA
PHX-DGC




Page 283 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 284 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Sarah Y. Rainey v. C. R. Bard, Inc. and Bard              CV-18-04303-PHX- USDC NY, Eastern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04303-                                                          Boston, MA
PHX-DGC
Daniel Vaughn Redding v. C. R. Bard, Inc. and Bard CV-18-04304-PHX- USDC TX,                                 Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04304-                                                          Boston, MA
PHX-DGC
Wanda C. Rhodes v. C. R. Bard, Inc. and Bard              CV-18-04305-PHX- USDC SC                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04305-                                                          Boston, MA
PHX-DGC
Susan L. Rice v. C. R. Bard, Inc. and Bard Peripheral CV-18-04306-PHX- USDC PA, Middle                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-18-04306-PHX-DGC                                                               Boston, MA
Barbara S. Rossell v. C. R. Bard, Inc. and Bard           CV-18-04307-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04307-                                                          Boston, MA
PHX-DGC
Martin Rutten v. C. R. Bard, Inc. and Bard Peripheral CV-18-04308-PHX- USDC FL, Middle                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-18-04308-PHX-DGC                                                               Boston, MA
Gary Shaw, Sr. v. C. R. Bard, Inc. and Bard Peripheral CV-18-04309-PHX- USDC PA, Eastern                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-18-04309-PHX-DGC                                                               Boston, MA


Page 284 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 285 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Dennis H. Sheetz v. C. R. Bard, Inc. and Bard            CV-18-04310-PHX- USDC MN                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04310-                                                          Boston, MA
PHX-DGC
Vickie Elaine Johnson, as Power of Attorney of the       CV-18-04311-PHX- USDC OK, Western                   Dalimonte Rueb
Estate of Mose Garlin Starrett v. C. R. Bard, Inc. and DGC                District                           Stoller, LLP -
Bard Peripheral Vascular, Inc., United States District                                                       Boston, MA
Court, District of Arizona, Phoenix Division, CV-18-
04311-PHX-DGC
Donna Marie Sweetland v. C. R. Bard, Inc. and Bard CV-18-04312-PHX- USDC NH                                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04312-                                                          Boston, MA
PHX-DGC
Shannon N. Thomas v. C. R. Bard, Inc. and Bard           CV-18-04313-PHX- USDC AR, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04313-                                                          Boston, MA
PHX-DGC
Garnell Lee Toomer v. C. R. Bard, Inc. and Bard          CV-18-04314-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04314-                                                          Boston, MA
PHX-DGC
Thomas Umphreys v. C. R. Bard, Inc. and Bard             CV-18-04315-PHX- USDC CA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04315-                                                          Boston, MA
PHX-DGC


Page 285 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 286 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
John Thomas Venosh v. C. R. Bard, Inc. and Bard          CV-18-04316-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04316-                                                          Boston, MA
PHX-DGC
Chere M. Weaver v. C. R. Bard, Inc. and Bard             CV-18-04317-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04317-                                                          Boston, MA
PHX-DGC
Phillip H. Webb v. C. R. Bard, Inc. and Bard             CV-18-04318-PHX- USDC TN, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04318-                                                          Boston, MA
PHX-DGC
Stephen Wetowitz, Jr. v. C. R. Bard, Inc. and Bard       CV-18-04319-PHX- USDC CT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04319-                                                          Boston, MA
PHX-DGC
Edward Richardson Williams v. C. R. Bard, Inc. and CV-18-04320-PHX- USDC TX, Eastern                         Dalimonte Rueb
Bard Peripheral Vascular, Inc., United States District DGC                District                           Stoller, LLP -
Court, District of Arizona, Phoenix Division, CV-18-                                                         Boston, MA
04320-PHX-DGC
Danny Ray Wooten v. C. R. Bard, Inc. and Bard            CV-18-04321-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04321-                                                          Boston, MA
PHX-DGC




Page 286 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 287 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Youdoran Young v. C. R. Bard, Inc. and Bard               CV-18-04322-PHX- USDC MO,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04322-                                                           Boston, MA
PHX-DGC
Mario Delarosa v. C. R. Bard, Inc. and Bard Peripheral CV-18-04327-PHX- USDC OH,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-18-04327-PHX-DGC
Juanita Hamilton v. C. R. Bard, Inc. and Bard             CV-18-04328-PHX- USDC TX, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-18-04328-
PHX-DGC
Shari Waggoner v. C. R. Bard, Inc. and Bard               CV-18-04329-PHX- USDC TX, Eastern                   Baron & Budd PC -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Dallas, TX
District of Arizona, Phoenix Division, CV-18-04329-
PHX-DGC
Jodie Bohrer v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04330-PHX- USDC CA, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-04330-PHX-DGC
Harry Osborn v. C. R. Bard, Inc. and Bard Peripheral CV-18-04331-PHX- USDC FL, Middle                         McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-18-04331-PHX-DGC
Diane Garner and Edward Garner v. C. R. Bard, Inc. CV-18-04333-PHX- USDC FL, Middle                           Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-18-04333-PHX-DGC


Page 287 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 288 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Boyd Blackburn v. C. R. Bard, Inc. and Bard               CV-18-04365-PHX- USDC KY, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04365-                                                           Boston, MA
PHX-DGC
Montez Dozier v. C. R. Bard, Inc. and Bard Peripheral CV-18-04366-PHX- USDC SC                                Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Newport Beach, CA
Arizona, Phoenix Division, CV-18-04366-PHX-DGC
Daphne D. Thomas v. C. R. Bard, Inc. and Bard             CV-18-04368-PHX- USDC FL, Middle                    Searcy Denney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Scarola Barnhart &
District of Arizona, Phoenix Division, CV-18-04368-                                                           Shipley, PA
PHX-DGC
Nancy Williams v. C. R. Bard, Inc. and Bard               CV-18-04402-PHX- USDC KS                            McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Mouton
District of Arizona, Phoenix Division, CV-18-04402-
PHX-DGC
Shiray Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-18-04404-PHX- USDC GA,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-18-04404-PHX-DGC
Richard D. Barr v. C. R. Bard, Inc. and Bard Peripheral CV-18-04516-PHX- USDC VA, Western                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-18-04516-PHX-DGC                                                                Boston, MA
Kenneth F. Gowash and Tammy L. Gowash v. C. R.            CV-18-04518-PHX- USDC CT                            Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-04518-PHX-DGC


Page 288 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 289 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Stephen Lloyd Bates v. C. R. Bard, Inc. and Bard          CV-18-04519-PHX- USDC CA, Central                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04519-                                                          Boston, MA
PHX-DGC
George T. Bennett, Jr. v. C. R. Bard, Inc. and Bard       CV-18-04520-PHX- USDC PA, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04520-                                                          Boston, MA
PHX-DGC
James Chambers v. C. R. Bard, Inc. and Bard               CV-18-04521-PHX- USDC AZ           AZ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04521-                                                          Boston, MA
PHX-DGC
Beverly Nicole Coker v. C. R. Bard, Inc. and Bard         CV-18-04524-PHX- USDC TX, Western                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04524-                                                          Boston, MA
PHX-DGC
Dan Dillon and Stanley Dillon, on Behalf of the Estate CV-18-04525-PHX- USDC TX,                             Dalimonte Rueb
of Gregg Dillon v. C. R. Bard, Inc. and Bard Peripheral DGC                Southern District                 Stoller, LLP -
Vascular, Inc., United States District Court, District of                                                    Boston, MA
Arizona, Phoenix Division, CV-18-04525-PHX-DGC
Williams Barnard Harris v. C. R. Bard, Inc. and Bard CV-18-04526-PHX- USDC MO,                               Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Western District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04526-                                                          Boston, MA
PHX-DGC




Page 289 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 290 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shawn M. Latorra-Lutz v. C. R. Bard, Inc. and Bard        CV-18-04527-PHX- USDC CO                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04527-                                                           Boston, MA
PHX-DGC
Wellington J. Morse v. C. R. Bard, Inc. and Bard          CV-18-04528-PHX- USDC LA, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04528-                                                           Boston, MA
PHX-DGC
Michael Orlando v. C. R. Bard, Inc. and Bard              CV-18-04529-PHX- USDC NY, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04529-                                                           Boston, MA
PHX-DGC
Virginia Plott v. C. R. Bard, Inc. and Bard Peripheral CV-18-04530-PHX- USDC AL,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-18-04530-PHX-DGC                                                                Boston, MA
Marvin G. Schaffer, Sr. v. C. R. Bard, Inc. and Bard      CV-18-04531-PHX- USDC LA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04531-                                                           Boston, MA
PHX-DGC
Leo W. Spradling v. C. R. Bard, Inc. and Bard             CV-18-04532-PHX- USDC WV,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04532-                                                           Boston, MA
PHX-DGC




Page 290 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 291 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
David S. Sweeney v. C. R. Bard, Inc. and Bard             CV-18-04533-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04533-                                                           Boston, MA
PHX-DGC
Joseph H. Szumowski v. C. R. Bard, Inc. and Bard          CV-18-04534-PHX- USDC CT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04534-                                                           Boston, MA
PHX-DGC
Angela Wall v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04535-PHX- USDC TX,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-18-04535-PHX-DGC                                                                Boston, MA
David Ryals and Joelene Ryals v. C. R. Bard, Inc. and CV-18-04553-PHX- USDC TN, Eastern                       Gallon, Takacs,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Boissoneault &
Court, District of Arizona, Phoenix Division, CV-18-                                                          Schaffer, CO, LPA
04553-PHX-DGC
Floyd Jacobs v. C. R. Bard, Inc. and Bard Peripheral CV-18-04557-PHX- USDC NC, Eastern                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-18-04557-PHX-DGC
Roxanne Duncan and Yvonne Wijs v. C. R. Bard, Inc. CV-18-04562-PHX- USDC FL, Middle                           Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-18-04562-PHX-DGC
Zachary N. McFadden v. C. R. Bard, Inc. and Bard          CV-18-04563-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04563-                                                           Boston, MA
PHX-DGC

Page 291 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 292 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Judy Louise Freeland, as Personal Representative of       CV-18-04601-PHX- USDC OH,                           Nations Law Firm -
the Estate of Clara Louise Freeland v. C. R. Bard, Inc. DGC                Southern District                  Houston, TX
and Bard Peripheral Vascular, Inc., United States
District Court, District of Arizona, Phoenix Division,
CV-18-04601-PHX-DGC
Jon Patrick Dottle and Victoria Ann Dottle v. C. R.       CV-18-04602-PHX- USDC FL, Middle                    Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-18-04602-PHX-DGC
Darlene Dianne Morgan v. C. R. Bard, Inc. and Bard CV-18-04614-PHX- USDC TX,                                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04614-
PHX-DGC
Roman Alvarez v. C. R. Bard, Inc. and Bard Peripheral CV-18-04615-PHX- USDC TX,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04615-PHX-DGC
William Alfonso v. C. R. Bard, Inc. and Bard              CV-18-04616-PHX- USDC FL, Southern                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04616-
PHX-DGC
Zackery Turner v. C. R. Bard, Inc. and Bard Peripheral CV-18-04636-PHX- USDC SC                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-18-04636-PHX-DGC




Page 292 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 293 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Randy J. Frederick v. C. R. Bard, Inc. and Bard           CV-18-04637-PHX- USDC KS                                Guajardo & Marks,
Peripheral Vascular, Inc., United States District Court, DGC                                                      LLP
District of Arizona, Phoenix Division, CV-18-04637-
PHX-DGC
Lakeisha Tara Jackson v. C. R. Bard, Inc. and Bard        CV-18-04640-PHX- USDC GA, Middle                        Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                               Houston, TX
District of Arizona, Phoenix Division, CV-18-04640-
PHX-DGC
Domingo Rodriguez and Norma Linda Rodriguez v. C. CV-18-04647-PHX- USDC TX,                                       Nations Law Firm -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Southern District                      Houston, TX
United States District Court, District of Arizona,
Phoenix Division, CV-18-04647-PHX-DGC
Nekesha Kashay Lowery v. C. R. Bard, Inc., United         CV-18-04650-PHX- USDC KY, Western                       Nations Law Firm -
States District Court, District of Arizona, Phoenix       DGC              District                               Houston, TX
Division, CV-18-04650-PHX-DGC
Regina Yarborough v. C. R. Bard, Inc. and Bard            CV-18-04651-PHX- USDC MS,                               Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                      Appelbaum
District of Arizona, Phoenix Division, CV-18-04651-
PHX-DGC
James Riner, Jr. v. C. R. Bard, Inc. and Bard Peripheral CV-18-04652-PHX- USDC FL, Middle                         Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              District                               LLP
Arizona, Phoenix Division, CV-18-04652-PHX-DGC
Ronnie Beachum v. C. R. Bard, Inc. and Bard               CV-18-04653-PHX- Not identified in                      Padberg, Corrigan &
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  Appelbaum
District of Arizona, Phoenix Division, CV-18-04653-
PHX-DGC

Page 293 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 294 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Richard Dabbs v. C. R. Bard, Inc. and Bard Peripheral CV-18-04654-PHX- Not identified in                          Padberg, Corrigan &
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Appelbaum
Arizona, Phoenix Division, CV-18-04654-PHX-DGC
Pearlie Hughes v. C. R. Bard, Inc. and Bard Peripheral CV-18-04655-PHX- USDC NJ                                   Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-04655-PHX-DGC
Margaret Wagner v. C. R. Bard, Inc. and Bard              CV-18-04656-PHX- USDC NJ                                Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-04656-
PHX-DGC
Tenika Powell-Bey v. C. R. Bard, Inc. and Bard            CV-18-04657-PHX- USDC NJ                                Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-04657-
PHX-DGC
Brenda Scallions v. C. R. Bard, Inc. and Bard             CV-18-04658-PHX- USDC NJ                                Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-18-04658-
PHX-DGC
Donald Davis v. C. R. Bard, Inc. and Bard Peripheral CV-18-04659-PHX- USDC NJ                                     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-04659-PHX-DGC
Susan Barcomb v. C. R. Bard, Inc. and Bard Peripheral CV-18-04660-PHX- USDC NJ                                    Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-18-04660-PHX-DGC



Page 294 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 295 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Karlie Armstrong v. C. R. Bard, Inc. and Bard             CV-18-04678-PHX- USDC AL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04678-
PHX-DGC
Patti Ann Clark v. C. R. Bard, Inc. and Bard Peripheral CV-18-04679-PHX- USDC IN, Southern                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04679-PHX-DGC
Jeffrey S. Polson v. C. R. Bard, Inc. and Bard            CV-18-04699-PHX- USDC TN, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-18-04699-
PHX-DGC
Yade Diaz v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04709-PHX- USDC FL, Middle                    Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                           Grossman LLC
Arizona, Phoenix Division, CV-18-04709-PHX-DGC
Gary D. Stukins v. C. R. Bard, Inc. and Bard              CV-18-04719-PHX- USDC IL, Central                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-18-04719-                                                           Boston, MA
PHX-DGC
Christopher Zagorski v. C. R. Bard, Inc. and Bard         CV-18-04721-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04721-
PHX-DGC
John Masiello, Jr. v. C. R. Bard, Inc. and Bard           CV-18-04722-PHX- USDC VA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04722-
PHX-DGC

Page 295 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 296 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Marshell Jones v. C. R. Bard, Inc. and Bard Peripheral CV-18-04723-PHX- USDC MS,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04723-PHX-DGC
Kathleen Difulvio v. C. R. Bard, Inc. and Bard            CV-18-04724-PHX- USDC FL, Middle                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04724-
PHX-DGC
John Dedon v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04729-PHX- USDC FL, Middle                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04729-PHX-DGC
Bibi Arasteh v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04730-PHX- USDC VA, Eastern                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04730-PHX-DGC
Sheila Finch v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04731-PHX- USDC GA,                          McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04731-PHX-DGC
Erin Sechrest v. C. R. Bard, Inc. and Bard Peripheral CV-18-04732-PHX- USDC FL, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04732-PHX-DGC
Debra Rose v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04733-PHX- USDC NJ           NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04733-PHX-DGC
Francis Ford v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04734-PHX- USDC NC, Western                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04734-PHX-DGC


Page 296 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 297 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Denise Brewer v. C. R. Bard, Inc. and Bard Peripheral CV-18-04735-PHX- USDC TX,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04735-PHX-DGC
Joseph Janosov v. C. R. Bard, Inc. and Bard Peripheral CV-18-04736-PHX- USDC PA, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04736-PHX-DGC
Donna Kritchen v. C. R. Bard, Inc. and Bard Peripheral CV-18-04737-PHX- USDC FL, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04737-PHX-DGC
Rex Mahlman v. C. R. Bard, Inc. and Bard Peripheral CV-18-04738-PHX- USDC OH,                                 McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04738-PHX-DGC
Raymond Andrews v. C. R. Bard, Inc. and Bard              CV-18-04740-PHX- USDC TX,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04740-
PHX-DGC
Mose Arrington v. C. R. Bard, Inc. and Bard Peripheral CV-18-04746-PHX- USDC MS,                              McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04746-PHX-DGC
Elizabeth Petersen v. C. R. Bard, Inc. and Bard           CV-18-04747-PHX- USDC UT                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04747-
PHX-DGC




Page 297 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 298 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Terrence Dunnaway v. C. R. Bard, Inc. and Bard            CV-18-04749-PHX- USDC LA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04749-
PHX-DGC
Jennifer Harrelson v. C. R. Bard, Inc. and Bard           CV-18-04750-PHX- USDC AL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04750-
PHX-DGC
Cynthia Lewis v. C. R. Bard, Inc. and Bard Peripheral CV-18-04751-PHX- USDC VA, Eastern                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04751-PHX-DGC
Brenda Gray v. Bard Peripheral Vascular, Inc., United CV-18-04753-PHX- USDC MS,                               Kirkendall Dwyer
States District Court, District of Arizona, Phoenix       DGC              Southern District                  LLP
Division, CV-18-04753-PHX-DGC
Herbert Waldon v. Bard Peripheral Vascular, Inc.,         CV-18-04754-PHX- USDC TN, Western                   Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              District                           LLP
Phoenix Division, CV-18-04754-PHX-DGC
Martina Kelly v. C. R. Bard, Inc. and Bard Peripheral CV-18-04758-PHX- USDC IL, Northern                      Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC              District                           South Carolina
Arizona, Phoenix Division, CV-18-04758-PHX-DGC
Nicholas Mullins v. C. R. Bard, Inc. and Bard             CV-18-04761-PHX- USDC MA                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04761-
PHX-DGC



Page 298 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 299 of 483




                                                                            Transferor Court
                                                                                                   No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                  Jurisdiction
                                                                                Complaint
Brent Miller v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04762-PHX- USDC IN, Northern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                              Langevin, LLC
Arizona, Phoenix Division, CV-18-04762-PHX-DGC
Sonya Risner v. C. R. Bard, Inc. and Bard Peripheral CV-18-04767-PHX- USDC KY, Eastern                           McSweeney
Vascular, Inc., United States District Court, District of DGC              District                              Langevin, LLC
Arizona, Phoenix Division, CV-18-04767-PHX-DGC
Mark Gain v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04769-PHX- USDC NJ               NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                    Langevin, LLC
Arizona, Phoenix Division, CV-18-04769-PHX-DGC
Korondia Goodman v. C. R. Bard, Inc. and Bard             CV-18-04771-PHX- USDC MS,                              McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                     Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04771-
PHX-DGC
Matthew Rimmer v. C. R. Bard, Inc. and Bard               CV-18-04772-PHX- USDC NC, Middle                       McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                              Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04772-
PHX-DGC
Robin Morgan v. C. R. Bard, Inc. and Bard Peripheral CV-18-04774-PHX- Not identified in          NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04774-PHX-DGC
Jimmie Ortiz v. C. R. Bard, Inc. and Bard Peripheral CV-18-04775-PHX- USDC FL, Middle                            McSweeney
Vascular, Inc., United States District Court, District of DGC              District                              Langevin, LLC
Arizona, Phoenix Division, CV-18-04775-PHX-DGC
Randy Orso v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04779-PHX- USDC PA, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                              Langevin, LLC
Arizona, Phoenix Division, CV-18-04779-PHX-DGC

Page 299 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 300 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Sharleatha Morgan v. C. R. Bard, Inc. and Bard            CV-18-04780-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04780-
PHX-DGC
Corrine Stevenson v. C. R. Bard, Inc. and Bard            CV-18-04781-PHX- USDC MD                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-4781-
PHX-DGC
Melinda Ruth v. C. R. Bard, Inc. and Bard Peripheral CV-18-04782-PHX- USDC AR, Eastern                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04782-PHX-DGC
Jody Wiedenbeck v. C. R. Bard, Inc. and Bard              CV-18-04783-PHX- USDC NY,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04783-
PHX-DGC
Jennifer Watson v. C. R. Bard, Inc. and Bard              CV-18-04784-PHX- USDC MI, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04784-
PHX-DGC
Robert Perez v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04785-PHX- USDC FL, Middle                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04785-PHX-DGC
Christine Post v. C. R. Bard, Inc. and Bard Peripheral CV-18-04786-PHX- USDC NY,                              Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLP
Arizona, Phoenix Division, CV-18-04786-PHX-DGC


Page 300 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 301 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jennifer Dilgard v. C. R. Bard, Inc. and Bard             CV-18-04788-PHX- USDC OH,                          McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04788-
PHX-DGC
Debra Andrews v. C. R. Bard, Inc. and Bard Peripheral CV-18-04789-PHX- USDC IL, Central                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04789-PHX-DGC
Tammy Cianferano v. C. R. Bard, Inc. and Bard             CV-18-04790-PHX- USDC MD                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04790-
PHX-DGC
Michael Butler v. C. R. Bard, Inc. and Bard Peripheral CV-18-04791-PHX- USDC CA, Eastern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04791-PHX-DGC
William Ford v. C. R. Bard, Inc. and Bard Peripheral CV-18-04792-PHX- USDC CT                NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04792-PHX-DGC
Lynn Gissen v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04793-PHX- USDC CT                           McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04793-PHX-DGC
Saul Medina v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04794-PHX- USDC FL, Middle                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-18-04794-PHX-DGC
Ingrid Robbins v. C. R. Bard, Inc. and Bard Peripheral CV-18-04795-PHX- USDC SC                              McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04795-PHX-DGC

Page 301 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 302 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Pamela Lara v. Bard Peripheral Vascular, Inc., United CV-18-04796-PHX- USDC IA, Southern                     Kirkendall Dwyer
States District Court, District of Arizona, Phoenix       DGC              District                          LLP
Division, CV-18-04796-PHX-DGC
Michael Parr v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04797-PHX- USDC AZ           AZ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04797-PHX-DGC
Vicki Reazer-Kremitzki v. C. R. Bard, Inc. and Bard CV-18-04798-PHX- USDC IL, Central                        McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04798-
PHX-DGC
Brian L. OBrien v. C. R. Bard, Inc. and Bard              CV-18-04799-PHX- USDC FL, Middle                   DeGaris & Rogers,
Peripheral Vascular, Inc., United States District Court, DGC               District                          LLC
District of Arizona, Phoenix Division, CV-18-04799-
PHX-DGC
Janice Masiejczyk v. Bard Peripheral Vascular, Inc.,      CV-18-04800-PHX- USDC NJ           NJ resident     Kirkendall Dwyer
United States District Court, District of Arizona,        DGC                                                LLP
Phoenix Division, CV-18-04800-PHX-DGC
Dennis Mata v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04802-PHX- USDC CA,                          McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04802-PHX-DGC
Tracy Moore v. C. R. Bard, Inc. and Bard Peripheral CV-18-04803-PHX- USDC NC, Middle                         McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04803-PHX-DGC




Page 302 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 303 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Jacqueline Trabal v. C. R. Bard, Inc. and Bard            CV-18-04804-PHX- USDC FL, Northern                      McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                               Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04804-
PHX-DGC
Wendell Williams v. C. R. Bard, Inc. and Bard             CV-18-04805-PHX- USDC TX, Eastern                       McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                               Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04805-
PHX-DGC
Clifton Powell v. C. R. Bard, Inc. and Bard Peripheral CV-18-04808-PHX- Not identified in                         McSweeney
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04808-PHX-DGC
Colleen Moore v. Bard Peripheral Vascular, Inc.,          CV-18-04809-PHX- USDC TX,                               Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              Southern District                      LLP
Phoenix Division, CV-18-04809-PHX-DGC
Dennis Walter v. C. R. Bard, Inc. and Bard Peripheral CV-18-04812-PHX- USDC TX, Eastern                           McSweeney
Vascular, Inc., United States District Court, District of DGC              District                               Langevin, LLC
Arizona, Phoenix Division, CV-18-04812-PHX-DGC
Jacky Gross v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04813-PHX- USDC MO,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                       Langevin, LLC
Arizona, Phoenix Division, CV-18-04813-PHX-DGC
Mary Elizabeth Conley v. C. R. Bard, Inc. and Bard        CV-18-04814-PHX- USDC WV,                               Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                      Firm
District of Arizona, Phoenix Division, CV-18-04814-
PHX-DGC



Page 303 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 304 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Gailyn Hall v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04816-PHX- USDC NV                           McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04816-PHX-DGC
William Snyder v. C. R. Bard, Inc. and Bard Peripheral CV-18-04817-PHX- USDC TX, Western                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04817-PHX-DGC
Daniel S. Eagen v. C. R. Bard, Inc. and Bard              CV-18-04818-PHX- USDC GA,                          Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 LLC
District of Arizona, Phoenix Division, CV-18-04818-
PHX-DGC
Carla Roshell Evans v. C. R. Bard, Inc. and Bard          CV-18-04825-PHX- USDC WI, Eastern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-18-04825-
PHX-DGC
Rodney Lyons v. Bard Peripheral Vascular, Inc.,           CV-18-04830-PHX- USDC NJ           NJ resident     Kirkendall Dwyer
United States District Court, District of Arizona,        DGC                                                LLP
Phoenix Division, CV-18-04830-PHX-DGC
Carolena DeMille v. C. R. Bard, Inc. and Bard             CV-18-04831-PHX- USDC GA,                          McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04831-
PHX-DGC
Charles Phariss v. C. R. Bard, Inc. and Bard Peripheral CV-18-04832-PHX- USDC TX,                            McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04832-PHX-DGC



Page 304 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 305 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rebecca Towery v. C. R. Bard, Inc. and Bard               CV-18-04833-PHX- USDC TX, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04833-
PHX-DGC
Billy Stillwell v. C. R. Bard, Inc. and Bard Peripheral CV-18-04834-PHX- USDC MD                              McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04834-PHX-DGC
Raymond Kurzer v. C. R. Bard, Inc. and Bard               CV-18-04836-PHX- USDC MI, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04836-
PHX-DGC
Thomas Jimmerson v. C. R. Bard, Inc. and Bard             CV-18-04837-PHX- USDC AL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04837-
PHX-DGC
Gregory Mason v. C. R. Bard, Inc. and Bard Peripheral CV-18-04839-PHX- USDC TN, Middle                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04839-PHX-DGC
Francine Harrington v. Bard Peripheral Vascular, Inc., CV-18-04840-PHX- USDC MO,                              Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              Western District                   LLP
Phoenix Division, CV-18-04840-PHX-DGC
Averil Carnegie v. C. R. Bard, Inc. and Bard Peripheral CV-18-04841-PHX- USDC TX,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04841-PHX-DGC



Page 305 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 306 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ronald Anderson v. C. R. Bard, Inc. and Bard              CV-18-04843-PHX- USDC MO,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04843-
PHX-DGC
Nancy Hollender v. C. R. Bard, Inc. and Bard              CV-18-04844-PHX- USDC WA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04844-
PHX-DGC
Denise Swint v. C. R. Bard, Inc. and Bard Peripheral CV-18-04845-PHX- USDC OK, Western                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04845-PHX-DGC
Sherry Smith v. C. R. Bard, Inc. and Bard Peripheral CV-18-04846-PHX- USDC SC                                 McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04846-PHX-DGC
Jeffrey Donnelly v. Bard Peripheral Vascular, Inc.,       CV-18-04847-PHX- USDC NY,                           Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              Southern District                  LLP
Phoenix Division, CV-18-04847-PHX-DGC
William Neely, IV v. C. R. Bard, Inc. and Bard            CV-18-04848-PHX- USDC MS,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04848-
PHX-DGC
Christopher Waring v. C. R. Bard, Inc. and Bard           CV-18-04849-PHX- USDC MO,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04849-
PHX-DGC


Page 306 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 307 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jerome Trailer v. C. R. Bard, Inc. and Bard Peripheral CV-18-04850-PHX- USDC AL, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04850-PHX-DGC
Alexander Jankowski v. C. R. Bard, Inc. and Bard          CV-18-04853-PHX- USDC MI, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04853-
PHX-DGC
Elizabeth Buccini v. C. R. Bard, Inc. and Bard            CV-18-04854-PHX- USDC IL, Central                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04854-
PHX-DGC
Donald Lamore v. C. R. Bard, Inc. and Bard Peripheral CV-18-04855-PHX- USDC MO,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-18-04855-PHX-DGC
Lisa Berstler v. C. R. Bard, Inc. and Bard Peripheral     CV-18-04856-PHX- USDC PA, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04856-PHX-DGC
Kimberly Matthews v. C. R. Bard, Inc. and Bard            CV-18-04862-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04862-
PHX-DGC
James Marok v. C. R. Bard, Inc. and Bard Peripheral CV-18-04863-PHX- USDC OH,                                 McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04863-PHX-DGC



Page 307 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 308 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Steven Lair v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04865-PHX- USDC MS,                          McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04865-PHX-DGC
Brenda Haffa v. C. R. Bard, Inc. and Bard Peripheral CV-18-04868-PHX- USDC GA,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                 Mouton
Arizona, Phoenix Division, CV-18-04868-PHX-DGC
Lynda Jordan v. C. R. Bard, Inc. and Bard Peripheral CV-18-04869-PHX- USDC IL, Northern                      McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-18-04869-PHX-DGC
Kathy Phelps v. C. R. Bard, Inc. and Bard Peripheral CV-18-04870-PHX- USDC FL, Middle                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-18-04870-PHX-DGC
Deborah Lynn Moffitt v. C. R. Bard, Inc. and Bard         CV-18-04873-PHX- USDC PA, Eastern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-18-04873-
PHX-DGC
Dennis Trocciola v. C. R. Bard, Inc. and Bard             CV-18-04874-PHX- USDC NJ           NJ resident     McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Mouton
District of Arizona, Phoenix Division, CV-18-04874-
PHX-DGC
Debra Jaramillo-Toriz v. C. R. Bard, Inc. and Bard        CV-18-04877-PHX- USDC FL, Middle                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-18-04877-
PHX-DGC



Page 308 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 309 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Regina Baker v. C. R. Bard, Inc. and Bard Peripheral CV-18-04878-PHX- USDC NY, Eastern                       Brown LLC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-18-04878-PHX-DGC
Sharon Rose Davis v. C. R. Bard, Inc. and Bard            CV-18-04889-PHX- USDC NC, Eastern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-18-04889-
PHX-DGC
Darold Thomas v. C. R. Bard, Inc. and Bard Peripheral CV-18-04893-PHX- USDC OH,                              Nations Law Firm -
Vascular, Inc., United States District Court, District of DGC              Northern District                 Houston, TX
Arizona, Phoenix Division, CV-18-04893-PHX-DGC
Laura Lynne White v. C. R. Bard, Inc. and Bard            CV-18-04894-PHX- USDC TX, Eastern                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Houston, TX
District of Arizona, Phoenix Division, CV-18-04894-
PHX-DGC
Sheila Creglow v. C. R. Bard, Inc. and Bard Peripheral CV-18-04905-PHX- USDC NJ              NJ resident     Rosenbaum &
Vascular, Inc., United States District Court, District of DGC                                                Rosenbaum, PC
Arizona, Phoenix Division, CV-18-04905-PHX-DGC
Edgar Barbot v. C. R. Bard, Inc. and Bard Peripheral CV-18-04906-PHX- USDC NJ                NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04906-PHX-DGC
Terry Davis v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04907-PHX- USDC SC                           McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04907-PHX-DGC
Lisa Jones v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04908-PHX- USDC TX,                          McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                 Langevin, LLC
Arizona, Phoenix Division, CV-18-04908-PHX-DGC

Page 309 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 310 of 483




                                                                            Transferor Court
                                                                                                  No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                 Jurisdiction
                                                                                Complaint
Glenn Paige v. C. R. Bard, Inc. and Bard Peripheral       CV-18-04909-PHX- USDC NC, Middle                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                             Langevin, LLC
Arizona, Phoenix Division, CV-18-04909-PHX-DGC
Brenda Sottler v. C. R. Bard, Inc. and Bard Peripheral CV-18-04910-PHX- USDC MO,                                McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                     Langevin, LLC
Arizona, Phoenix Division, CV-18-04910-PHX-DGC
Dominic S. Colucci and Jennifer M. Colucci v. C. R. CV-18-04924-PHX- USDC NV                                    Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                       Firm
States District Court, District of Arizona, Phoenix
Division, CV-18-04924-PHX-DGC
Jessica Calhoun v. C. R. Bard, Inc. and Bard Peripheral CV-18-04925-PHX- USDC GA,                               Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              Northern District                    Rosenbaum, PC
Arizona, Phoenix Division, CV-18-04925-PHX-DGC
Shelly L. Burns v. C. R. Bard, Inc. and Bard Peripheral CV-18-04927-PHX- USDC WI, Eastern                       Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC              District                             Thomas, Mitchell,
Arizona, Phoenix Division, CV-18-04927-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Herbert Dean v. C. R. Bard, Inc. and Bard Peripheral        CV-18-04928-PHX- USDC GA,                           McSweeney
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04928-PHX-DGC
Mary Inman v. C. R. Bard, Inc. and Bard Peripheral          CV-18-04929-PHX- USDC OK, Western                   McSweeney
Vascular, Inc., United States District Court, District of   DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-18-04929-PHX-DGC
Lloyd Lewis v. C. R. Bard, Inc. and Bard Peripheral         CV-18-04930-PHX- USDC CA,                           McSweeney
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-18-04930-PHX-DGC

Page 310 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 311 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Virginia Lorey v. C. R. Bard, Inc. and Bard Peripheral CV-18-04931-PHX- USDC SC                              McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04931-PHX-DGC
Raymond Smith v. C. R. Bard, Inc. and Bard                CV-18-04932-PHX- USDC MO,                          McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Western District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04932-
PHX-DGC
Anita Martin v. C. R. Bard, Inc. and Bard Peripheral      CV-18-04934-PHX- USDC OK, Western                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04934-PHX-DGC
Cynthia Shults v. C. R. Bard, Inc. and Bard Peripheral CV-18-04935-PHX- USDC MI, Eastern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04935-PHX-DGC
Deana Cheek v. C. R. Bard, Inc. and Bard Peripheral CV-18-04936-PHX- USDC NJ                 NJ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-18-04936-PHX-DGC
John Rinaldo v. C. R. Bard, Inc. and Bard Peripheral CV-18-04937-PHX- USDC IL, Northern                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-18-04937-PHX-DGC
Christopher Draper v. C. R. Bard, Inc. and Bard           CV-18-04938-PHX- USDC NC, Western                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-18-04938-
PHX-DGC
Isaura Vazquez v. C. R. Bard, Inc. and Bard Peripheral CV-19-00003-PHX- USDC NY,                             Rosenbaum &
Vascular, Inc., United States District Court, District of DGC              Southern District                 Rosenbaum, PC
Arizona, Phoenix Division, CV-19-00003-PHX-DGC

Page 311 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 312 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Laura Ray v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00008-PHX- USDC FL, Middle                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-19-00008-PHX-DGC
Theresa Shannon v. C. R. Bard, Inc. and Bard              CV-19-00009-PHX- USDC MI, Eastern                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00009-
PHX-DGC
Lori Martin v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00010-PHX- USDC KS                           McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-19-00010-PHX-DGC
Jeanne Hunt v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00011-PHX- USDC AZ           AZ resident     McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-19-00011-PHX-DGC
Andrius Drazdys v. C. R. Bard, Inc. and Bard              CV-19-00012-PHX- USDC MD                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00012-
PHX-DGC
Beverly Crosby v. C. R. Bard, Inc. and Bard Peripheral CV-19-00013-PHX- USDC TX,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-19-00013-PHX-DGC
Ian Seidler v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00021-PHX- USDC TX, Western                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-19-21-PHX-DGC




Page 312 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 313 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shane Broussard v. C. R. Bard, Inc. and Bard              CV-19-00022-PHX- USDC TX,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00022-
PHX-DGC
Johnny Reeves v. C. R. Bard, Inc. and Bard Peripheral CV-19-00023-PHX- USDC AR, Western                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00023-PHX-DGC
Timothy Walker v. C. R. Bard, Inc. and Bard               CV-19-00024-PHX- USDC FL, Northern                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00024-
PHX-DGC
Jennifer Millison v. C. R. Bard, Inc. and Bard            CV-19-00027-PHX- USDC OH,                           Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  LLC
District of Arizona, Phoenix Division, CV-19-00027-
PHX-DGC
Christopher Smith v. C. R. Bard, Inc. and Bard            CV-19-00028-PHX- USDC MA                            Hausfeld LLP
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-00028-
PHX-DGC
Fredrick Chambers v. C. R. Bard, Inc. and Bard            CV-19-00030-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00030-
PHX-DGC




Page 313 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 314 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Michael Johnson v. C. R. Bard, Inc. and Bard              CV-19-00031-PHX- USDC MO,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00031-
PHX-DGC
Bennie Craft v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00032-PHX- USDC MS,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00032-PHX-DGC
Azile Rogers v. C. R. Bard, Inc. and Bard Peripheral CV-19-00033-PHX- USDC AL, Middle                         McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00033-PHX-DGC
Thomas Bellamy v. C. R. Bard, Inc. and Bard               CV-19-00034-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00034-
PHX-DGC
Yvonne Miller v. C. R. Bard, Inc. and Bard Peripheral CV-19-00035-PHX- USDC WV,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00035-PHX-DGC
Lynda Kendrick v. C. R. Bard, Inc. and Bard               CV-19-00036-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00036-
PHX-DGC
Lisa Delatte and Cass Delatte v. C. R. Bard, Inc. and CV-19-00040-PHX- USDC LA, Eastern                       Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Inc.
Court, District of Arizona, Phoenix Division, CV-19-
00040-PHX-DGC


Page 314 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 315 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                 Complaint
Tyler Hands, as Personal Representative of the Estate       CV-19-00045-PHX- USDC MD                             Baron & Budd PC -
of Raymond Gardner v. C. R. Bard, Inc. and Bard             DGC                                                  Dallas, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-00045-
PHX-DGC
Marian Davis v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00046-PHX- USDC MS,                            McSweeney
Vascular, Inc., United States District Court, District of   DGC              Southern District                   Langevin, LLC
Arizona, Phoenix Division, CV-19-00046-PHX-DGC
Mercedes Robinson v. C. R. Bard, Inc. and Bard              CV-19-00047-PHX- USDC AL,                            McSweeney
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00047-
PHX-DGC
Michael Martinez v. C. R. Bard, Inc. and Bard               CV-19-00048-PHX- USDC MO,                            McSweeney
Peripheral Vascular, Inc., United States District Court,    DGC              Western District                    Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00048-
PHX-DGC
Daniel Walk v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00049-PHX- USDC PA, Western                    McSweeney
Vascular, Inc., United States District Court, District of   DGC              District                            Langevin, LLC
Arizona, Phoenix Division, CV-19-00049-PHX-DGC
Lisa Bartlow v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00050-PHX- USDC PA, Middle                     McSweeney
Vascular, Inc., United States District Court, District of   DGC              District                            Langevin, LLC
Arizona, Phoenix Division, CV-19-00050-PHX-DGC
Donald Wright v. C. R. Bard, Inc., United States            CV-19-00051-PHX- USDC AZ             AZ resident     McSweeney
District Court, District of Arizona, Phoenix Division,      DGC                                                  Langevin, LLC
CV-19-00051-PHX-DGC


Page 315 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 316 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James Watkins v. C. R. Bard, Inc. and Bard Peripheral CV-19-00053-PHX- USDC DE                                McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-00053-PHX-DGC
Alice Gomes v. C. R. Bard, Inc. and Bard Peripheral CV-19-00054-PHX- USDC FL, Southern                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00054-PHX-DGC
Judas Riley Martinez v. C. R. Bard, Inc. and Bard         CV-19-00059-PHX- USDC FL, Middle                    Canan Law
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-00059-
PHX-DGC
Janet Wilcox and Ron Wilcox v. C. R. Bard, Inc. and CV-19-00067-PHX- USDC CA,                                 Gomez Trial
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Attorneys
Court, District of Arizona, Phoenix Division, CV-19-
00067-PHX-DGC
Jerry Patchman v. C. R. Bard, Inc. and Bard Peripheral CV-19-00072-PHX- USDC NV                               McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-00072-PHX-DGC
Martin DeJesus v. C. R. Bard, Inc. and Bard Peripheral CV-19-00073-PHX- USDC GA, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00073-PHX-DGC
David Philmore v. C. R. Bard, Inc. and Bard Peripheral CV-19-00074-PHX- USDC FL, Southern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00074-PHX-DGC
William King v. C. R. Bard, Inc. and Bard Peripheral CV-19-00075-PHX- USDC AL, Middle                         McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00075-PHX-DGC

Page 316 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 317 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Richard Armand Bois v. C. R. Bard, Inc. and Bard          CV-19-00077-PHX- USDC WI, Western                   Law Offices of
Peripheral Vascular, Inc., United States District Court, DGC               District                           Charles H Johnson,
District of Arizona, Phoenix Division, CV-19-00077-                                                           PA
PHX-DGC
Wanda Taylor v. C. R. Bard, Inc. and Bard Peripheral CV-19-00078-PHX- USDC TN, Western                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00078-PHX-DGC
Glenn Fries v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00080-PHX- USDC VA, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00080-PHX-DGC
John Lawson, Sr. v. C. R. Bard, Inc. and Bard             CV-19-00081-PHX- USDC KY, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00081-
PHX-DGC
Roy Parrish, Jr. v. C. R. Bard, Inc. and Bard Peripheral CV-19-00082-PHX- USDC TX,                            McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00082-PHX-DGC
Darlene McMillian v. C. R. Bard, Inc. and Bard            CV-19-00083-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00083-
PHX-DGC
Sherrill Calloway v. C. R. Bard, Inc. and Bard            CV-19-00084-PHX- USDC MD                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00084-
PHX-DGC


Page 317 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 318 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Deborah J. Verba-Boda v. C. R. Bard, Inc. and Bard        CV-19-00095-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-00095-
PHX-DGC
Stanley E. Hayes v. C. R. Bard, Inc. and Bard             CV-19-00096-PHX- USDC TX,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-19-00096-
PHX-DGC
Martin C. Colman v. C. R. Bard, Inc. and Bard             CV-19-00097-PHX- USDC CA, Central                   Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-19-00097-
PHX-DGC
Virpi Kinnunen v. C. R. Bard, Inc. and Bard Peripheral CV-19-00098-PHX- USDC FL, Southern                     Murphy Law Firm
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-00098-PHX-DGC
Mattie Schoultz v. C. R. Bard, Inc. and Bard Peripheral CV-19-00103-PHX- USDC SC                              McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-00103-PHX-DGC
Elizabeth Mello v. C. R. Bard, Inc. and Bard Peripheral CV-19-00104-PHX- USDC TX, Western                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00104-PHX-DGC
Loretta Alaway v. C. R. Bard, Inc. and Bard Peripheral CV-19-00105-PHX- USDC TX,                              McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00105-PHX-DGC



Page 318 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 319 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Frank Fuller v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00106-PHX- USDC NC, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00106-PHX-DGC
Kevin Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00107-PHX- USDC GA,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00107-PHX-DGC
Douglas Goodwin v. C. R. Bard, Inc. and Bard              CV-19-00108-PHX- USDC SC                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00108-
PHX-DGC
Sandra Jends v. C. R. Bard, Inc. and Bard Peripheral CV-19-00115-PHX- USDC WI, Eastern                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00115-PHX-DGC
James Markley v. C. R. Bard, Inc. and Bard Peripheral CV-19-00117-PHX- USDC MD                                McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-00117-PHX-DGC
James McMillian v. C. R. Bard, Inc. and Bard              CV-19-00118-PHX- USDC SC                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00118-
PHX-DGC
Maryjane Kudelin v. C. R. Bard, Inc. and Bard             CV-19-00119-PHX- USDC PA, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00119-
PHX-DGC



Page 319 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 320 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Virgil Wright and Christine Wright v. C. R. Bard, Inc. CV-19-00126-PHX- USDC FL, Southern                     Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-00126-PHX-DGC
Brenda Little v. C. R. Bard, Inc. and Bard Peripheral CV-19-00127-PHX- USDC MI, Eastern                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-00127-PHX-DGC
Delorise Johnson v. C. R. Bard, Inc. and Bard             CV-19-00162-PHX- USDC FL, Southern                  McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00162-
PHX-DGC
Kristoffer G. Larsen v. C. R. Bard, Inc. and Bard         CV-19-00174-PHX- USDC MN                            Goldenberg Law,
Peripheral Vascular, Inc., United States District Court, DGC                                                  PLLC
District of Arizona, Phoenix Division, CV-19-00174-
PHX-DGC
Pamela M. McKee v. C. R. Bard, Inc. and Bard              CV-19-00175-PHX- USDC RI                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-00175-
PHX-DGC
Antwin Hepburn, Sr. v. C. R. Bard, Inc. and Bard          CV-19-00176-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00176-                                                           Boston, MA
PHX-DGC




Page 320 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 321 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bridgette Jenkins v. C. R. Bard, Inc. and Bard            CV-19-00177-PHX- USDC GA, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-00177-
PHX-DGC
Belva L. Menicucci v. C. R. Bard, Inc. and Bard           CV-19-00179-PHX- USDC MT                            Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLC
District of Arizona, Phoenix Division, CV-19-00179-
PHX-DGC
Billy Parks and Kathleen G. Parks v. C. R. Bard, Inc. CV-19-00181-PHX- USDC GA,                               Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-00181-PHX-DGC
Judy A. Britt v. C. R. Bard, Inc. and Bard Peripheral     CV-19-00187-PHX- USDC CA,                           Cellino & Barnes PC
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              Southern District                  - Buffalo, NY
Division, CV-19-00187-PHX-DGC
Denita E. Alexander-Hamm v. C. R. Bard, Inc. and          CV-19-00192-PHX- USDC GA,                           Dalimonte Rueb
Bard Peripheral Vascular, Inc., United States District DGC                 Southern District                  Stoller, LLP -
Court, District of Arizona, Phoenix Division, CV-19-                                                          Boston, MA
00192-PHX-DGC
Bonnie Bayait v. C. R. Bard, Inc. and Bard Peripheral CV-19-00193-PHX- USDC NY,                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-00193-PHX-DGC                                                                Boston, MA
David E. Crump v. C. R. Bard, Inc. and Bard               CV-19-00195-PHX- USDC AL,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00195-                                                           Boston, MA
PHX-DGC

Page 321 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 322 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Grace M. Fairhurst v. C. R. Bard, Inc. and Bard           CV-19-00196-PHX- USDC MT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00196-                                                           Boston, MA
PHX-DGC
David Allen Fiset (a/k/a David A. Furman) v. C. R.        CV-19-00198-PHX- USDC OK,                           Dalimonte Rueb
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  Stoller, LLP -
States District Court, District of Arizona, Phoenix                                                           Boston, MA
Division, CV-19-00198-PHX-DGC
Christopher M. Fuller v. C. R. Bard, Inc. and Bard        CV-19-00199-PHX- USDC AL,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00199-                                                           Boston, MA
PHX-DGC
Dale Flynn v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00200-PHX- USDC MI, Western                   Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                           Grossman LLC
Arizona, Phoenix Division, CV-19-00200-PHX-DGC
RuthAnn Johnston v. C. R. Bard, Inc. and Bard             CV-19-00202-PHX- USDC NV                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00202-                                                           Boston, MA
PHX-DGC
Mark Kapp v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00203-PHX- USDC OH,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-00203-PHX-DGC                                                                Boston, MA
Brian Kirkpatrick v. C. R. Bard, Inc. and Bard            CV-19-00204-PHX- USDC MA                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00204-                                                           Boston, MA
PHX-DGC

Page 322 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 323 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Debbie Lucero v. C. R. Bard, Inc. and Bard Peripheral CV-19-00205-PHX- USDC CO                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-00205-PHX-DGC                                                                Boston, MA
Rhonda Lynn Lusk v. C. R. Bard, Inc. and Bard             CV-19-00206-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00206-                                                           Boston, MA
PHX-DGC
Tammy Montgomery v. C. R. Bard, Inc. and Bard             CV-19-00207-PHX- USDC MI, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00207-                                                           Boston, MA
PHX-DGC
John E. Moore v. C. R. Bard, Inc. and Bard Peripheral CV-19-00208-PHX- USDC TX, Western                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-00208-PHX-DGC                                                                Boston, MA
John Fitzgerald Norwood (a/k/a Jasper D. Whitehead) CV-19-00214-PHX- USDC LA, Middle                          Dalimonte Rueb
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                           Stoller, LLP -
United States District Court, District of Arizona,                                                            Boston, MA
Phoenix Division, CV-19-00214-PHX-DGC
Nancy G. Platt v. C. R. Bard, Inc. and Bard Peripheral CV-19-00215-PHX- USDC KY, Eastern                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-00215-PHX-DGC                                                                Boston, MA
Michael Turner v. C. R. Bard, Inc. and Bard Peripheral CV-19-00216-PHX- USDC TX,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-00216-PHX-DGC                                                                Boston, MA



Page 323 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 324 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rodney B. Anderson v. C. R. Bard, Inc. and Bard           CV-19-00217-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-00217-
PHX-DGC
Cheryl Ann Butler v. C. R. Bard, Inc. and Bard            CV-19-00218-PHX- USDC LA, Middle                    Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-19-00218-
PHX-DGC
Marvin Thomas v. C. R. Bard, Inc. and Bard Peripheral CV-19-00219-PHX- USDC FL, Southern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-00219-PHX-DGC
Michael Ben Rethman and Patricia A. Rethman v. C. CV-19-00220-PHX- USDC OK, Eastern                           Fears Nachawati Law
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           Firm
United States District Court, District of Arizona,
Phoenix Division, CV-19-00220-PHX-DGC
James Harper v. C. R. Bard, Inc. and Bard Peripheral CV-19-00221-PHX- USDC KY, Western                        Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-00221-PHX-DGC
Barbara A. Bedard v. C. R. Bard, Inc. and Bard            CV-19-00232-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           - Buffalo, NY
Phoenix Division, CV-19-00232-PHX-DGC
Robert J. Bandura v. C. R. Bard, Inc. and Bard            CV-19-00233-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           - Buffalo, NY
Phoenix Division, CV-19-00233-PHX-DGC



Page 324 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 325 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
David G. Sestokas and Mary E. Sestokas v. C. R. Bard, CV-19-00234-PHX- USDC NY, Western                       Cellino & Barnes PC
Inc. and Bard Peripheral Vascular, Inc., USDC,            DGC              District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-00234-
PHX-DGC
Regan Stefanik v. C. R. Bard, Inc. and Bard Peripheral CV-19-00235-PHX- USDC NY, Western                      Cellino & Barnes PC
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           - Buffalo, NY
Division, CV-19-00235-PHX-DGC
Arlean Sanders v. C. R. Bard, Inc. and Bard Peripheral CV-19-00240-PHX- USDC MI, Eastern                      Motley Rice LLC -
Vascular, Inc., United States District Court, District of DGC              District                           South Carolina
Arizona, Phoenix Division, CV-19-00240-PHX-DGC
Arnold Greggs v. C. R. Bard, Inc. and Bard Peripheral CV-19-00242-PHX- USDC FL, Southern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-00242-PHX-DGC
Ashley Warheit and Ryan Warheit v. C. R. Bard, Inc. CV-19-00245-PHX- USDC PA, Western                         Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-00245-PHX-DGC
Eric Giwerowski v. C. R. Bard, Inc. and Bard              CV-19-00252-PHX- USDC PA, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-00252-
PHX-DGC
Rachel Ferraris v. C. R. Bard, Inc. and Bard Peripheral CV-19-00261-PHX- USDC GA, Middle                      Sanders Phillips
Vascular, Inc., United States District Court, District of DGC              District                           Grossman LLC
Arizona, Phoenix Division, CV-19-00261-PHX-DGC



Page 325 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 326 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Karen Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00262-PHX- USDC TX,                           Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-00262-PHX-DGC
Steven Houle v. C. R. Bard, Inc. and Bard Peripheral CV-19-00263-PHX- USDC OK, Western                        Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00263-PHX-DGC
Todd Ferguson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00266-PHX- USDC NC, Western                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00266-PHX-DGC
Arnold Siefker v. C. R. Bard, Inc. and Bard Peripheral CV-19-00267-PHX- USDC MO,                              McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-19-00267-PHX-DGC
Emily Bagley v. C. R. Bard, Inc. and Bard Peripheral CV-19-00268-PHX- USDC FL, Southern                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00268-PHX-DGC
Clarence Urbin v. C. R. Bard, Inc. and Bard Peripheral CV-19-00269-PHX- USDC OK, Western                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00269-PHX-DGC
Robert Wagner, on Behalf of the Estate of Joan            CV-19-00270-PHX- USDC PA, Middle                    McSweeney
Wagner v. C. R. Bard, Inc. and Bard Peripheral            DGC              District                           Langevin, LLC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-00270-PHX-DGC
China Cook v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00271-PHX- USDC CA, Central                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00271-PHX-DGC


Page 326 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 327 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Megeline Edwards v. C. R. Bard, Inc. and Bard             CV-19-00278-PHX- USDC GA,                           Sanders Phillips
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Grossman LLC
District of Arizona, Phoenix Division, CV-19-00278-
PHX-DGC
Alexis S. Westerfield v. C. R. Bard, Inc. and Bard        CV-19-00281-PHX- USDC NC, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00281-                                                           Boston, MA
PHX-DGC
Colette Taylor v. C. R. Bard, Inc. and Bard Peripheral CV-19-00282-PHX- USDC NC, Eastern                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-00282-PHX-DGC                                                                Boston, MA
Helen Gaye Swords v. C. R. Bard, Inc. and Bard            CV-19-00283-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00283-                                                           Boston, MA
PHX-DGC
Kelly Mooney v. C. R. Bard, Inc. and Bard Peripheral CV-19-00285-PHX- USDC TX,                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-00285-PHX-DGC                                                                Boston, MA
Carolyn Ann Whitfield-Grannison v. C. R. Bard, Inc. CV-19-00293-PHX- USDC PA, Western                         Nations Law Firm -
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Houston, TX
District Court, District of Arizona, Phoenix Division,
CV-19-00293-PHX-DGC
Stephanie Ann Reckart v. C. R. Bard, Inc. and Bard        CV-19-00296-PHX- USDC GA,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-00296-
PHX-DGC

Page 327 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 328 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Charles David Greenwood v. C. R. Bard, Inc. and Bard CV-19-00298-PHX- USDC MO,                                Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-00298-
PHX-DGC
Steve Ronald Brian Raphael v. C. R. Bard, Inc. and        CV-19-00305-PHX- USDC MD                            Motley Rice LLC -
Bard Peripheral Vascular, Inc., United States District DGC                                                    South Carolina
Court, District of Arizona, Phoenix Division, CV-19-
00305-PHX-DGC
Nellie R. Johnson and Joe Johnson v. C. R. Bard, Inc. CV-19-00306-PHX- USDC FL, Northern                      Motley Rice LLC -
and Bard Peripheral Vascular, Inc., United States         DGC              District                           South Carolina
District Court, District of Arizona, Phoenix Division,
CV-19-00306-PHX-DGC
Terrence Trader v. C. R. Bard, Inc. and Bard              CV-19-00311-PHX- USDC MD                            Hart McLaughlin &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Eldridge, LLC
District of Arizona, Phoenix Division, CV-19-00311-
PHX-DGC
Stephen Figard v. C. R. Bard, Inc. and Bard Peripheral CV-19-00312-PHX- USDC PA, Western                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00312-PHX-DGC
Gary Vandenberg v. C. R. Bard, Inc. and Bard              CV-19-00321-PHX- USDC PA, Eastern                   Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Rosenbaum, PC
District of Arizona, Phoenix Division, CV-19-00321-
PHX-DGC




Page 328 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 329 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
George Lozinak v. C. R. Bard, Inc. and Bard               CV-19-00326-PHX- USDC PA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00326-
PHX-DGC
Jane Doszpoly v. C. R. Bard, Inc. and Bard Peripheral CV-19-00342-PHX- USDC PA, Eastern                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-00342-PHX-DGC
Sandra DeMasi v. C. R. Bard, Inc. and Bard Peripheral CV-19-00343-PHX- USDC NY,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-00343-PHX-DGC
David M. Blum v. C. R. Bard, Inc. and Bard Peripheral CV-19-00344-PHX- USDC IA, Southern                      Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-00344-PHX-DGC
Dion Ratliff v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00354-PHX- USDC MO,                           Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              Western District                   - Kansas City, KS
Arizona, Phoenix Division, CV-19-00354-PHX-DGC
Rodney Hall v. Bard Peripheral Vascular, Inc., United CV-19-00355-PHX- USDC OH,                               Kirkendall Dwyer
States District Court, District of Arizona, Phoenix       DGC              Northern District                  LLP
Division, CV-19-00355-PHX-DGC
Michael Thomas v. C. R. Bard, Inc. and Bard               CV-19-00358-PHX- USDC TX,                           Wilshire Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               Southern District
District of Arizona, Phoenix Division, CV-19-00358-
PHX-DGC




Page 329 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 330 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Connie Gunnels v. C. R. Bard, Inc. and Bard               CV-19-00361-PHX- USDC GA, Middle                    McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-00361-
PHX-DGC
Michael Ferguson v. C. R. Bard, Inc. and Bard             CV-19-00362-PHX- USDC NC, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00362-
PHX-DGC
Roger Boutwell v. C. R. Bard, Inc. and Bard Peripheral CV-19-00365-PHX- USDC LA, Middle                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-00365-PHX-DGC
David Cox v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00367-PHX- USDC WV,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-19-00367-PHX-DGC
Patricia Davis v. C. R. Bard, Inc. and Bard Peripheral CV-19-00368-PHX- USDC FL, Middle                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-00368-PHX-DGC
Khalid Booth v. C. R. Bard, Inc. and Bard Peripheral CV-19-00399-PHX- USDC NC, Eastern                        Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-19-00399-PHX-DGC
Alicia McGilloway v. C. R. Bard, Inc. and Bard            CV-19-00413-PHX- USDC PA, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00413-
PHX-DGC



Page 330 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 331 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Christine Minor v. C. R. Bard, Inc. and Bard Peripheral CV-19-00414-PHX- USDC FL, Middle                      Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00414-PHX-DGC
David Huff v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00415-PHX- USDC OK, Western                   Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00415-PHX-DGC
Gregory Zlatoff-Mirsky v. C. R. Bard, Inc. and Bard CV-19-00416-PHX- USDC FL, Southern                        Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00416-
PHX-DGC
Jake Riggle v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00418-PHX- USDC CO                            Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-00418-PHX-DGC
Jim Paxton v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00419-PHX- USDC NC, Western                   Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00419-PHX-DGC
Maggie Walden, on Behalf of Heirs of Robert Walden CV-19-00420-PHX- USDC IL, Central                          McSweeney
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                           Langevin, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-00420-PHX-DGC
John Harrison v. C. R. Bard, Inc. and Bard Peripheral CV-19-00426-PHX- USDC FL, Northern                      Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00426-PHX-DGC
Kathi Stanley v. C. R. Bard, Inc. and Bard Peripheral CV-19-00427-PHX- USDC NC, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00427-PHX-DGC

Page 331 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 332 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Valarie Markle v. C. R. Bard, Inc. and Bard Peripheral CV-19-00428-PHX- USDC NM                               Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-00428-PHX-DGC
Taneesha Brown v. C. R. Bard, Inc. and Bard               CV-19-00429-PHX- USDC FL, Southern                  Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00429-
PHX-DGC
Donna Shaw v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00536-PHX- USDC FL, Middle                    Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00536-PHX-DGC
Robert Hooks v. C. R. Bard, Inc. and Bard Peripheral CV-19-00554-PHX- USDC KS                                 Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-00554-PHX-DGC
Adam Baker v. C. R. Bard, Inc. and Bard Peripheral        CV-19-00556-PHX- USDC FL, Southern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00556-PHX-DGC
Harry A. Culbertson v. C. R. Bard, Inc. and Bard          CV-19-00570-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00570-                                                           Boston, MA
PHX-DGC
Charlie Thompson v. C. R. Bard, Inc. and Bard             CV-19-00606-PHX- USDC FL, Middle                    Rosenbaum &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Rosenbaum, PC
District of Arizona, Phoenix Division, CV-19-00606-
PHX-DGC



Page 332 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 333 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Wayne Rix v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00670-PHX- USDC NH                            Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-00670-PHX-DGC
Dennis Stallings v. C. R. Bard, Inc. and Bard             CV-19-00672-PHX- USDC MO, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00672-
PHX-DGC
Alice Whitley v. C. R. Bard, Inc. and Bard Peripheral CV-19-00674-PHX- USDC TX, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00674-PHX-DGC
John Zingale v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00676-PHX- USDC NJ                            Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-00676-PHX-DGC
Jeffrey Ellis v. C. R. Bard, Inc. and Bard Peripheral     CV-19-00681-PHX- USDC TN, Middle                    McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-00681-PHX-DGC
Luckky Fergison v. C. R. Bard, Inc. and Bard              CV-19-00682-PHX- USDC CA,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Mouton
District of Arizona, Phoenix Division, CV-19-00682-
PHX-DGC
Demetruis Gregory v. C. R. Bard, Inc. and Bard            CV-19-00685-PHX- USDC TX,                           Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Inc.
District of Arizona, Phoenix Division, CV-19-00685-
PHX-DGC



Page 333 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 334 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Michelle Pereira and Jorge Pereira v. C. R. Bard, Inc.      CV-19-00689-PHX- USDC FL, Northern                  Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States           DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-00689-PHX-DGC
Margarita Ford v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00690-PHX- USDC IL, Northern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00690-PHX-DGC
Walter Grimmett v. C. R. Bard, Inc. and Bard                CV-19-00691-PHX- USDC WV,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Group, PA
District of Arizona, Phoenix Division, CV-19-00691-
PHX-DGC
Christopher Vickman v. C. R. Bard, Inc. and Bard            CV-19-00692-PHX- USDC OK, Western                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00692-
PHX-DGC
Scott Falks v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00693-PHX- USDC AL, Middle                    Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00693-PHX-DGC
Sonya Legg v. C. R. Bard, Inc. and Bard Peripheral          CV-19-00694-PHX- USDC IN, Northern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00694-PHX-DGC
Debra McComb v. C. R. Bard, Inc. and Bard                   CV-19-00695-PHX- USDC PA, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00695-
PHX-DGC


Page 334 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 335 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Dianne Shirley v. C. R. Bard, Inc. and Bard Peripheral CV-19-00698-PHX- USDC OH,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-00698-PHX-DGC
Melissa S. Johnson v. C. R. Bard, Inc. and Bard           CV-19-00702-PHX- USDC AR, Eastern                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-19-00702-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Jean Anderson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00703-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-00703-PHX-DGC
Barbara Mashburn v. C. R. Bard, Inc. and Bard             CV-19-00704-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-00704-
PHX-DGC
Artrick Collins v. C. R. Bard, Inc. and Bard Peripheral CV-19-00705-PHX- USDC NJ                              Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-00705-PHX-DGC
Orval Patterson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00706-PHX- USDC NJ                              Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-00706-PHX-DGC
Kevin Erickson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00707-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-00707-PHX-DGC
James George v. C. R. Bard, Inc. and Bard Peripheral CV-19-00708-PHX- USDC TX,                                Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Northern District                  LLP
Arizona, Phoenix Division, CV-19-00708-PHX-DGC

Page 335 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 336 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kathleen Gerard v. C. R. Bard, Inc. and Bard              CV-19-00711-PHX- USDC MD                            McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Mouton
District of Arizona, Phoenix Division, CV-19-00711-
PHX-DGC
Kimberly Gibson v. C. R. Bard, Inc. and Bard              CV-19-00712-PHX- USDC WA,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Mouton
District of Arizona, Phoenix Division, CV-19-00712-
PHX-DGC
Sheila Green v. C. R. Bard, Inc. and Bard Peripheral      CV-19-00713-PHX- USDC FL, Middle                    McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-00713-PHX-DGC
Cheryl Stubbs v. C. R. Bard, Inc. and Bard Peripheral CV-19-00719-PHX- USDC GA,                               Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLP
Arizona, Phoenix Division, CV-19-00719-PHX-DGC
Lamond Griffith v. C. R. Bard, Inc. and Bard              CV-19-00720-PHX- USDC TX, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-00720-
PHX-DGC
Nancy Harmon v. C. R. Bard, Inc. and Bard Peripheral CV-19-00721-PHX- USDC GA,                                McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-00721-PHX-DGC
Luke Cook v. C. R. Bard, Inc. and Bard Peripheral         CV-19-00722-PHX- USDC MS,                           Kirkendall Dwyer
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLP
Arizona, Phoenix Division, CV-19-00722-PHX-DGC



Page 336 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 337 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal          Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Johnnie Maye v. C. R. Bard, Inc. and Bard Peripheral CV-19-00731-PHX- USDC MI, Eastern Dismissal                 Hare, Wynn, Newell
Vascular, Inc., United States District Court, District of DGC              District          stipulation filed   & Newton, LLP
Arizona, Phoenix Division, CV-19-00731-PHX-DGC                                               7/25/2019
Vickie Miller v. C. R. Bard, Inc. and Bard Peripheral CV-19-00737-PHX- USDC NE                                   McSweeney
Vascular, Inc., United States District Court, District of DGC                                                    Langevin, LLC
Arizona, Phoenix Division, CV-19-00737-PHX-DGC
Barbara Stephens v. C. R. Bard, Inc. and Bard             CV-19-00738-PHX- USDC TX,                              McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                     Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00738-
PHX-DGC
Jeffrey Jorgensen v. C. R. Bard, Inc. and Bard            CV-19-00739-PHX- USDC WI, Eastern                      McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                              Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00739-
PHX-DGC
John Hager, Jr. v. C. R. Bard, Inc., United States        CV-19-00740-PHX- USDC AZ           AZ resident         McSweeney
District Court, District of Arizona, Phoenix Division, DGC                                                       Langevin, LLC
CV-19-00740-PHX-DGC
Travis McKeefry v. C. R. Bard, Inc. and Bard              CV-19-00741-PHX- USDC WI, Eastern                      McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                              Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00741-
PHX-DGC
Maria Mercado and Ulises Cortez v. C. R. Bard, Inc. CV-19-00765-PHX- USDC CA, Eastern                            Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                              - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-00765-PHX-DGC


Page 337 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 338 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Keisha Daniels, as Representative of the Estate of          CV-19-00792-PHX- USDC CA, Eastern                   Nations Law Firm -
Laverne Mahoney v. C. R. Bard, Inc. and Bard                DGC              District                           Houston, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-00792-
PHX-DGC
Imogene Feckner, as Personal Representative of the          CV-19-00795-PHX- USDC OH,                           Nations Law Firm -
Estate of Birda Jane Spratt v. C. R. Bard, Inc. and Bard    DGC              Northern District                  Houston, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-00795-
PHX-DGC
Catherine Morris v. C. R. Bard, Inc. and Bard               CV-19-00802-PHX- USDC GA,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court,    DGC              Southern District                  Group, PA
District of Arizona, Phoenix Division, CV-19-00802-
PHX-DGC
Patricia Ann Dempsey and Jack C. Dempsey v. C. R.           CV-19-00808-PHX- USDC MI, Eastern                   Saunders & Walker,
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           PA
States District Court, District of Arizona, Phoenix
Division, CV-19-00808-PHX-DGC
Coleene Kwiatkowski v. C. R. Bard, Inc. and Bard            CV-19-00811-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00811-
PHX-DGC
Carlton Holloway, Jr. on Behalf of Heirs of Carlton         CV-19-00813-PHX- USDC MD                            McSweeney
Holloway, Sr. v. C. R. Bard, Inc. and Bard Peripheral       DGC                                                 Langevin, LLC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-00813-PHX-DGC

Page 338 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 339 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Connie Whitecotton on Behalf of the Heirs of Michael CV-19-00814-PHX- USDC IN, Southern                       McSweeney
Whitecotton v. C. R. Bard, Inc. and Bard Peripheral       DGC              District                           Langevin, LLC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-00814-PHX-DGC
Martha Hawkins v. C. R. Bard, Inc. and Bard               CV-19-00815-PHX- USDC CA, Central                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00815-
PHX-DGC
Lazaundra Kellam v. C. R. Bard, Inc. and Bard             CV-19-00816-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-00816-
PHX-DGC
Andrew Scott Watts v. C. R. Bard, Inc. and Bard           CV-19-00826-PHX- USDC NY,                           Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Heimann &
District of Arizona, Phoenix Division, CV-19-00826-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
Stephen Dequaine v. C. R. Bard, Inc. and Bard             CV-19-00829-PHX- USDC VA, Eastern                   Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC               District                           Heimann &
District of Arizona, Phoenix Division, CV-19-00829-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY
William Thomas v. C. R. Bard, Inc. and Bard               CV-19-00830-PHX- USDC MD                            Lieff Cabraser
Peripheral Vascular, Inc., United States District Court, DGC                                                  Heimann &
District of Arizona, Phoenix Division, CV-19-00830-                                                           Bernstein, LLP -
PHX-DGC                                                                                                       New York, NY




Page 339 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 340 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal     Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Sandra J. Farley v. C. R. Bard, Inc. and Bard             CV-19-00844-PHX- USDC NJ           NJ resident   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-00844-                                                        Boston, MA
PHX-DGC
Helen L. Headley v. C. R. Bard, Inc. and Bard             CV-19-00854-PHX- USDC NY, Western                Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                        - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-00854-
PHX-DGC
Thomas L. Hunter and Kathy Hunter v. C. R. Bard,          CV-19-00855-PHX- USDC NY, Western                Cellino & Barnes PC
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                        - Buffalo, NY
District Court, District of Arizona, Phoenix Division,
CV-19-00855-PHX-DGC
Michael Loucks v. C. R. Bard, Inc. and Bard               CV-19-00856-PHX- USDC NY, Western                Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                        - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-00856-
PHX-DGC
Christopher Russell v. C. R. Bard, Inc. and Bard          CV-19-00857-PHX- USDC NY, Western                Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                        - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-00857-
PHX-DGC
Dawn Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00874-PHX- USDC OH,                             Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              Southern District               Penny, PC
Arizona, Phoenix Division, CV-19-00874-PHX-DGC
Debra Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00921-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-00921-PHX-DGC

Page 340 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 341 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Michael Adams v. C. R. Bard, Inc. and Bard Peripheral CV-19-00927-PHX- USDC CA, Eastern                       Cellino & Barnes PC
Vascular, Inc., United States District Court, District of DGC              District                           - Buffalo, NY
Arizona, Phoenix Division, CV-19-00927-PHX-DGC
Gwendolyn Kennedy and Brian Hall v. C. R. Bard, Inc. CV-19-00937-PHX- USDC TX, Eastern                        Wilshire Law Firm
and Bard Peripheral Vascular, Inc., United States         DGC              District
District Court, District of Arizona, Phoenix Division,
CV-19-00937-PHX-DGC
Nick Ussery v. C. R. Bard, Inc. and Bard Peripheral       CV-19-00939-PHX- USDC AL, Middle                    Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00939-PHX-DGC
Krushay Darden v. C. R. Bard, Inc. and Bard               CV-19-00943-PHX- USDC IL, Southern                  Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00943-
PHX-DGC
Evelyn Hanson v. C. R. Bard, Inc. and Bard Peripheral CV-19-00945-PHX- USDC WI, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-00945-PHX-DGC
Lynda Kendrick v. C. R. Bard, Inc. and Bard               CV-19-00995-PHX- USDC FL, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00995-
PHX-DGC
Margaret Geiger v. C. R. Bard, Inc. and Bard              CV-19-00997-PHX- USDC WI, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-00997-
PHX-DGC


Page 341 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 342 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Michael Hooper v. C. R. Bard, Inc. and Bard               CV-19-00999-PHX- USDC MS,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Group, PA
District of Arizona, Phoenix Division, CV-19-00999-
PHX-DGC
Nanette Fink v. C. R. Bard, Inc. and Bard Peripheral      CV-19-01000-PHX- USDC IL, Northern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01000-PHX-DGC
Patsy Roach v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01001-PHX- USDC FL, Southern                  Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01001-PHX-DGC
Robert Brown v. C. R. Bard, Inc. and Bard Peripheral CV-19-01002-PHX- USDC AL, Middle                         Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01002-PHX-DGC
Sandra Erickson v. C. R. Bard, Inc. and Bard              CV-19-01003-PHX- USDC MI, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-01003-
PHX-DGC
Thomas Friedhoff v. C. R. Bard, Inc. and Bard             CV-19-01004-PHX- USDC MD                            Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Group, PA
District of Arizona, Phoenix Division, CV-19-01004-
PHX-DGC
William Short v. C. R. Bard, Inc. and Bard Peripheral CV-19-01006-PHX- USDC GA, Middle                        Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01006-PHX-DGC



Page 342 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 343 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Windy Ivy v. C. R. Bard, Inc. and Bard Peripheral         CV-19-01007-PHX- USDC MS,                           Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-01007-PHX-DGC
Robert Hall v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01021-PHX- USDC AR, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-01021-PHX-DGC
Margaret Berry-Boles v. C. R. Bard, Inc. and Bard         CV-19-01022-PHX- USDC MA                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01022-
PHX-DGC
Charles Cates v. C. R. Bard, Inc. and Bard Peripheral CV-19-01023-PHX- USDC OK,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-01023-PHX-DGC
Kelly Shedd v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01024-PHX- USDC FL, Middle                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-01024-PHX-DGC
Miranda Whitaker v. C. R. Bard, Inc. and Bard             CV-19-01025-PHX- USDC FL, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-01025-
PHX-DGC
Corwyn Fabian v. C. R. Bard, Inc. and Bard Peripheral CV-19-01029-PHX- USDC CT                                Murphy Law Firm
Vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-19-01029-PHX-DGC




Page 343 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 344 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jacqueline D. Davy v. C. R. Bard, Inc. and Bard           CV-19-01030-PHX- USDC FL, Middle                   Guajardo & Marks,
Peripheral Vascular, Inc., United States District Court, DGC               District                          LLP
District of Arizona, Phoenix Division, CV-19-01030-
PHX-DGC
Charles Carruth v. C. R. Bard, Inc. and Bard Peripheral CV-19-01039-PHX- USDC NJ             NJ resident     Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                Group, PA
Arizona, Phoenix Division, CV-19-01039-PHX-DGC
Denise Molina v. C. R. Bard, Inc. and Bard Peripheral CV-19-01040-PHX- USDC TX,                              Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                 Group, PA
Arizona, Phoenix Division, CV-19-01040-PHX-DGC
James Headley v. C. R. Bard, Inc. and Bard Peripheral CV-19-01042-PHX- USDC TX, Western                      Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-01042-PHX-DGC
James Iaderose v. C. R. Bard, Inc. and Bard Peripheral CV-19-01043-PHX- USDC FL, Southern                    Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-01043-PHX-DGC
Jeremiah Hawkins v. C. R. Bard, Inc. and Bard             CV-19-01044-PHX- USDC CA,                          Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Group, PA
District of Arizona, Phoenix Division, CV-19-01044-
PHX-DGC
Lisa Rampley v. C. R. Bard, Inc. and Bard Peripheral CV-19-01045-PHX- USDC TX, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-01045-PHX-DGC
Lori Haye v. C. R. Bard, Inc. and Bard Peripheral         CV-19-01046-PHX- USDC OH,                          Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Northern District                 Group, PA
Arizona, Phoenix Division, CV-19-01046-PHX-DGC

Page 344 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 345 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Robert Deason v. C. R. Bard, Inc. and Bard Peripheral CV-19-01047-PHX- USDC AL,                               Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Group, PA
Arizona, Phoenix Division, CV-19-01047-PHX-DGC
Sarah Burns v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01048-PHX- USDC NV                            Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-01048-PHX-DGC
Dolores Mitchell v. C. R. Bard, Inc. and Bard             CV-19-01059-PHX- USDC TX,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Group, PA
District of Arizona, Phoenix Division, CV-19-01059-
PHX-DGC
Judith McKie v. C. R. Bard, Inc. and Bard Peripheral CV-19-01060-PHX- USDC NY,                                Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Group, PA
Arizona, Phoenix Division, CV-19-01060-PHX-DGC
Leddie Gaines v. C. R. Bard, Inc. and Bard Peripheral CV-19-01061-PHX- USDC LA, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01061-PHX-DGC
Lisa Harris v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01062-PHX- USDC MS,                           Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-01062-PHX-DGC
Michelle Holloway v. C. R. Bard, Inc. and Bard            CV-19-01063-PHX- USDC MO,                           Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Group, PA
District of Arizona, Phoenix Division, CV-19-01063-
PHX-DGC
Victoria Ikard v. C. R. Bard, Inc. and Bard Peripheral CV-19-01064-PHX- USDC GA, Middle                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01064-PHX-DGC

Page 345 of 483
                          Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 346 of 483




                                                                            Transferor Court
                                                                                                    No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                    Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                                   Jurisdiction
                                                                                Complaint
Steven Ray Hemphill v. C. R. Bard, Inc. and Bard          CV-19-01106-PHX- USDC AR, Eastern                       Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01106-                                                               Boston, MA
PHX-DGC
Roshunda Thomas v. C. R. Bard, Inc. and Bard              CV-19-01107-PHX- Not identified in                      Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01107-                                                               Boston, MA
PHX-DGC
Judith Muschaweck v. C. R. Bard, Inc. and Bard            CV-19-01108-PHX- USDC FL, Middle                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01108-                                                               Boston, MA
PHX-DGC
Janet L. Thompson v. C. R. Bard, Inc. and Bard            CV-19-01109-PHX- Not identified in                      Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Plaintiff's complaint                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01109-                                                               Boston, MA
PHX-DGC
Johnny Williams, Jr. v. C. R. Bard, Inc. and Bard         CV-19-01113-PHX- USDC IL, Northern                      Moody Law Firm,
Peripheral Vascular, Inc., United States District Court, DGC               District                               Inc.
District of Arizona, Phoenix Division, CV-19-01113-
PHX-DGC
Kristine Kidder v. C. R. Bard, Inc. and Bard Peripheral CV-19-01114-PHX- Not identified in                        Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Plaintiff's complaint                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01114-PHX-DGC                                                                    Boston, MA




Page 346 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 347 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Amy Sue Poplawski v. C. R. Bard, Inc. and Bard            CV-19-01115-PHX- USDC PA, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01115-                                                           Boston, MA
PHX-DGC
Janice Stanley v. C. R. Bard, Inc. and Bard Peripheral CV-19-01116-PHX- USDC TX,                              Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              Southern District                  Inc.
Arizona, Phoenix Division, CV-19-01116-PHX-DGC
Amanda Hight v. C. R. Bard, Inc. and Bard Peripheral CV-19-01117-PHX- USDC UT                                 Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-01117-PHX-DGC                                                                Boston, MA
James Welmer Esposito v. C. R. Bard, Inc. and Bard CV-19-01141-PHX- USDC MS,                                  Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-19-01141-
PHX-DGC
William Pugh v. C. R. Bard, Inc. and Bard Peripheral CV-19-01146-PHX- USDC AL,                                Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-01146-PHX-DGC
Kathleen Dolan v. C. R. Bard, Inc. and Bard Peripheral CV-19-01147-PHX- USDC IA, Southern                     Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-01147-PHX-DGC
Michael Vigliotti v. C. R. Bard, Inc. and Bard            CV-19-01149-PHX- USDC FL, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-01149-
PHX-DGC



Page 347 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 348 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William Conrad v. C. R. Bard, Inc. and Bard               CV-19-01180-PHX- USDC OR                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01180-                                                           Boston, MA
PHX-DGC
Cherlyn Stegall v. C. R. Bard, Inc. and Bard Peripheral CV-19-01182-PHX- USDC GA,                             Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01182-PHX-DGC                                                                Boston, MA
Brenda Joyce Johnson v. C. R. Bard, Inc. and Bard         CV-19-01183-PHX- USDC KS                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01183-                                                           Boston, MA
PHX-DGC
Sandra D. Dawson v. C. R. Bard, Inc. and Bard             CV-19-01184-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01184-                                                           Boston, MA
PHX-DGC
Judith Clouser v. C. R. Bard, Inc. and Bard Peripheral CV-19-01199-PHX- USDC MI, Western                      Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-01199-PHX-DGC
Danielle Brown-Pickens v. C. R. Bard, Inc. and Bard CV-19-01200-PHX- USDC IL, Northern                        Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-01200-
PHX-DGC
Willis Bowick v. C. R. Bard, Inc. and Bard Peripheral CV-19-01208-PHX- USDC FL, Middle                        Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-01208-PHX-DGC                                                                Boston, MA


Page 348 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 349 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Crystal H. Tysinger v. C. R. Bard, Inc. and Bard          CV-19-01209-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01209-                                                           Boston, MA
PHX-DGC
Brian Sizemore v. C. R. Bard, Inc. and Bard Peripheral CV-19-01210-PHX- USDC WV,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01210-PHX-DGC                                                                Boston, MA
Beatrice Hernandez v. C. R. Bard, Inc. and Bard           CV-19-01211-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01211-                                                           Boston, MA
PHX-DGC
Sylvester Tate, as Personal Representative of the Estate CV-19-01212-PHX- USDC FL, Middle                     Lopez McHugh LLP
of Tarsha Tate v. C. R. Bard, Inc. and Bard Peripheral DGC                 District                           - Newport Beach, CA
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-01212-PHX-DGC
Susan Steer and Robert Turner v. C. R. Bard, Inc. and CV-19-01213-PHX- USDC NV                                Lopez McHugh LLP
Bard Peripheral Vascular, Inc., United States District DGC                                                    - Newport Beach, CA
Court, District of Arizona, Phoenix Division, CV-19-
01213-PHX-DGC
James Lewis v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01216-PHX- USDC TX,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-01216-PHX-DGC
Kenneth I. Holbrook v. C. R. Bard, Inc. and Bard          CV-19-01234-PHX- USDC FL, Middle                    Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01234-
PHX-DGC

Page 349 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 350 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bruce R. Cunningham v. C. R. Bard, Inc. and Bard          CV-19-01236-PHX- USDC TX, Eastern                   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01236-
PHX-DGC
Nicolas R. Garon v. C. R. Bard, Inc. and Bard             CV-19-01238-PHX- USDC NH                            Napoli Shkolnik &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Associates, PLLC -
District of Arizona, Phoenix Division, CV-19-01238-                                                           NY
PHX-DGC
Scottie C. Wolford v. C. R. Bard, Inc. and Bard           CV-19-01250-PHX- USDC AR, Western                   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01250-
PHX-DGC
Zachary Leamon v. C. R. Bard, Inc. and Bard               CV-19-01251-PHX- USDC TN, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01251-
PHX-DGC
Emily Small v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01256-PHX- USDC NY,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-01256-PHX-DGC
Christopher Starnes v. C. R. Bard, Inc. and Bard          CV-19-01257-PHX- USDC VA, Western                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01257-
PHX-DGC
Karen Black v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01258-PHX- USDC CA, Central                   Baron & Budd PC -
Vascular, Inc., United States District Court, District of DGC              District                           Dallas, TX
Arizona, Phoenix Division, CV-19-01258-PHX-DGC

Page 350 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 351 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal    Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Cheryl Ann Washington v. C. R. Bard, Inc. and Bard CV-19-01274-PHX- USDC NJ                  NJ resident   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC                                               PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01274-
PHX-DGC
Frank J. Tolerico v. C. R. Bard, Inc. and Bard            CV-19-01297-PHX- USDC CA, Central                Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                        PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01297-
PHX-DGC
Sidney A. McFerren v. C. R. Bard, Inc. and Bard           CV-19-01306-PHX- USDC MO, Eastern                Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court, DGC               District                        South Carolina
District of Arizona, Phoenix Division, CV-19-01306-
PHX-DGC
Donald Torelli v. C. R. Bard, Inc. and Bard Peripheral CV-19-01308-PHX- USDC IN, Southern                  McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                        Mouton
Arizona, Phoenix Division, CV-19-01308-PHX-DGC
Karen Bryant-Harris v. C. R. Bard, Inc. and Bard          CV-19-01375-PHX- USDC NY, Eastern                McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                        Mouton
District of Arizona, Phoenix Division, CV-19-01375-
PHX-DGC
Komlavi Koumado v. C. R. Bard, Inc. and Bard              CV-19-01384-PHX- USDC TX,                        McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District               Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01384-
PHX-DGC
Robin Williams v. C. R. Bard, Inc. and Bard Peripheral CV-19-01385-PHX- USDC GA,                           McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District               Langevin, LLC
Arizona, Phoenix Division, CV-19-01385-PHX-DGC

Page 351 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 352 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Joseph Bartlett, on Behalf of the Heirs of Adele            CV-19-01398-PHX- USDC CA, Central                   McSweeney
Bartlett v. C. R. Bard, Inc. and Bard Peripheral            DGC              District                           Langevin, LLC
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-01398-PHX-DGC
Wayne Mills, on Behalf of the Heirs of Betty Duncan         CV-19-01399-PHX- USDC FL, Middle                    McSweeney
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC              District                           Langevin, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-01399-PHX-DGC
Donnie Varney and Roberta Varney v. C. R. Bard, Inc.        CV-19-01407-PHX- USDC WV,                           Hare, Wynn, Newell
and Bard Peripheral Vascular, Inc., United States           DGC              Southern District                  & Newton, LLP
District Court, District of Arizona, Phoenix Division,
CV-19-01407-PHX-DGC
Donald E. Rowe, Sr. v. C. R. Bard, Inc. and Bard            CV-19-01445-PHX- USDC TN, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01445-                                                             Boston, MA
PHX-DGC
Davin Tisdale v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01446-PHX- USDC TX,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01446-PHX-DGC                                                                  Boston, MA
Ronald W. Cook v. C. R. Bard, Inc. and Bard                 CV-19-01447-PHX- USDC KS                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01447-                                                             Boston, MA
PHX-DGC
Jo C. Lutness v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01448-PHX- USDC DE                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-01448-PHX-DGC                                                                  Boston, MA

Page 352 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 353 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Deborah S. Hamby v. C. R. Bard, Inc. and Bard             CV-19-01449-PHX- USDC NY, Western                   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01449-
PHX-DGC
Daniel John Dembinski and Marilyn G. Dembinski v. CV-19-01456-PHX- USDC LA, Eastern                           Fears Nachawati Law
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Firm
United States District Court, District of Arizona,
Phoenix Division, CV-19-01456-PHX-DGC
Reba Carter v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01457-PHX- USDC KY, Western                   Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01457-PHX-DGC
James Litchfield v. C. R. Bard, Inc. and Bard             CV-19-01460-PHX- USDC TX,                           Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01460-
PHX-DGC
Patrick Simard v. C. R. Bard, Inc. and Bard Peripheral CV-19-01462-PHX- USDC CT                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                 Mouton
Arizona, Phoenix Division, CV-19-01462-PHX-DGC
Christopher Beasock v. C. R. Bard, Inc. and Bard          CV-19-01465-PHX- USDC NY,                           Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01465-
PHX-DGC
Clyde Solomon v. C. R. Bard, Inc. and Bard Peripheral CV-19-01466-PHX- USDC NY, Eastern                       Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01466-PHX-DGC


Page 353 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 354 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Anthony Jackson v. C. R. Bard, Inc. and Bard              CV-19-01467-PHX- USDC GA,                           Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01467-
PHX-DGC
Angela Asberry v. C. R. Bard, Inc. and Bard Peripheral CV-19-01468-PHX- USDC IA, Southern                     Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01468-PHX-DGC
Annette Crisp v. C. R. Bard, Inc. and Bard Peripheral CV-19-01470-PHX- USDC GA, Middle                        Blasingame, Burch,
Vascular, Inc., United States District Court, District of DGC              District                           Garrard & Ashley,
Arizona, Phoenix Division, CV-19-01470-PHX-DGC                                                                PC
Brittany Hughes v. C. R. Bard, Inc. and Bard              CV-19-01471-PHX- USDC AL,                           Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01471-
PHX-DGC
Karen Woodson v. C. R. Bard, Inc. and Bard                CV-19-01480-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01480-                                                           Boston, MA
PHX-DGC
Danielle E. Womack v. C. R. Bard, Inc. and Bard           CV-19-01481-PHX- USDC NV                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01481-                                                           Boston, MA
PHX-DGC
Wanda Harvey v. C. R. Bard, Inc. and Bard Peripheral CV-19-01482-PHX- USDC NC, Eastern                        Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-19-01482-PHX-DGC


Page 354 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 355 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Caroline McKenzie v. C. R. Bard, Inc. and Bard            CV-19-01483-PHX- USDC CT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01483-                                                           Boston, MA
PHX-DGC
Patrice Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-01484-PHX- USDC GA,                             Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01484-PHX-DGC                                                                Boston, MA
Jason E. Lavimodiere v. C. R. Bard, Inc. and Bard         CV-19-01485-PHX- USDC RI                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01485-                                                           Boston, MA
PHX-DGC
Karen Leah Gordon v. C. R. Bard, Inc. and Bard            CV-19-01486-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01486-                                                           Boston, MA
PHX-DGC
Janet R. Bonner v. C. R. Bard, Inc. and Bard Peripheral CV-19-01487-PHX- USDC GA,                             Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01487-PHX-DGC                                                                Boston, MA
Judy Lawson v. C. R. Bard, Inc. and Bard Peripheral CV-19-01488-PHX- USDC MI, Eastern                         Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-01488-PHX-DGC                                                                Boston, MA
Ryan Patrick Miller v. C. R. Bard, Inc. and Bard          CV-19-01489-PHX- USDC OK, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01489-                                                           Boston, MA
PHX-DGC


Page 355 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 356 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rudy Headley v. C. R. Bard, Inc. and Bard Peripheral CV-19-01497-PHX- USDC OK, Western                        Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01497-PHX-DGC
Jeremy Gates v. C. R. Bard, Inc. and Bard Peripheral CV-19-01498-PHX- USDC NC, Western                        Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01498-PHX-DGC
Sonya Legg v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01507-PHX- USDC IN, Northern                  Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01507-PHX-DGC
Jeanette McFarland v. C. R. Bard, Inc. and Bard           CV-19-01511-PHX- USDC PA, Western                   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01511-
PHX-DGC
Mark Dills v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01512-PHX- USDC GA,                           Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              Northern District                  PLLC - Melville
Arizona, Phoenix Division, CV-19-01512-PHX-DGC
Erin S. Mahoney v. C. R. Bard, Inc. and Bard              CV-19-01513-PHX- USDC PA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01513-                                                           Boston, MA
PHX-DGC
Margaret Laurie v. C. R. Bard, Inc. and Bard              CV-19-01520-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01520-                                                           Boston, MA
PHX-DGC



Page 356 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 357 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Denise Jones v. C. R. Bard, Inc. and Bard Peripheral CV-19-01521-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-01521-PHX-DGC
Carla J. Young v. C. R. Bard, Inc. and Bard Peripheral CV-19-01523-PHX- USDC OH,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01523-PHX-DGC                                                                Boston, MA
Robert R. McDonald v. C. R. Bard, Inc. and Bard           CV-19-01524-PHX- USDC TN, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01524-                                                           Boston, MA
PHX-DGC
Kandy Carpenter v. C. R. Bard, Inc. and Bard              CV-19-01525-PHX- USDC MI, Eastern                   Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01525-
PHX-DGC
Joanie Hansford, as Administrator of the Estate of        CV-19-01526-PHX- USDC KS                            Napoli Shkolnik,
Michele Hansford v. C. R. Bard, Inc. and Bard             DGC                                                 PLLC - Melville
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-01526-
PHX-DGC
David Watkins, III v. C. R. Bard, Inc. and Bard           CV-19-01528-PHX- USDC PA, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01528-
PHX-DGC




Page 357 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 358 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Denise Strickland v. C. R. Bard, Inc. and Bard            CV-19-01529-PHX- USDC PA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01529-
PHX-DGC
Charles Finch v. C. R. Bard, Inc. and Bard Peripheral CV-19-01533-PHX- USDC SC                                Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC                                                 PLLC - Melville
Arizona, Phoenix Division, CV-19-01533-PHX-DGC
David Breeden v. C. R. Bard, Inc. and Bard Peripheral CV-19-01535-PHX- USDC VA, Eastern                       Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                           PLLC - Melville
Arizona, Phoenix Division, CV-19-01535-PHX-DGC
Kerrie Taylor v. C. R. Bard, Inc. and Bard Peripheral CV-19-01536-PHX- USDC FL, Southern                      Heygood, Orr &
Vascular, Inc., United States District Court, District of DGC              District                           Pearson
Arizona, Phoenix Division, CV-19-01536-PHX-DGC
Michael Pinkett v. C. R. Bard, Inc. and Bard Peripheral CV-19-01537-PHX- USDC MD                              Guajardo & Marks,
Vascular, Inc., United States District Court, District of DGC                                                 LLP
Arizona, Phoenix Division, CV-19-01537-PHX-DGC
Iarzella Dennard v. C. R. Bard, Inc. and Bard             CV-19-01539-PHX- USDC FL, Middle                    Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               District                           PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01539-
PHX-DGC
Lenward Bentley v. C. R. Bard, Inc. and Bard              CV-19-01540-PHX- USDC GA,                           Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  PLLC - Melville
District of Arizona, Phoenix Division, CV-19-01540-
PHX-DGC



Page 358 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 359 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Eddie Fleming v. C. R. Bard, Inc. and Bard Peripheral CV-19-01541-PHX- USDC FL, Middle                       Napoli Shkolnik,
Vascular, Inc., United States District Court, District of DGC              District                          PLLC - Melville
Arizona, Phoenix Division, CV-19-01541-PHX-DGC
Billy G. Robinson v. C. R. Bard, Inc. and Bard            CV-19-01555-PHX- USDC MO, Eastern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01555-                                                          Boston, MA
PHX-DGC
Carroll V. Wondimagegnehu v. C. R. Bard, Inc. and         CV-19-01558-PHX- USDC GA,                          Dalimonte Rueb
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                 Stoller, LLP -
Court, District of Arizona, Phoenix Division, CV-19-                                                         Boston, MA
01558-PHX-DGC
William H. Jackson, IV v. C. R. Bard, Inc. and Bard       CV-19-01559-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01559-                                                          Boston, MA
PHX-DGC
Irris Robertson v. C. R. Bard, Inc. and Bard Peripheral CV-19-01560-PHX- USDC IL, Northern                   Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-19-01560-PHX-DGC                                                               Boston, MA
Michael Campobasso v. C. R. Bard, Inc. and Bard           CV-19-01575-PHX- USDC NV                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Mouton
District of Arizona, Phoenix Division, CV-19-01575-
PHX-DGC
Edna Taylor v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01584-PHX- USDC IL, Northern                 Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-19-01584-PHX-DGC


Page 359 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 360 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jeremy Oakes v. C. R. Bard, Inc. and Bard Peripheral CV-19-01597-PHX- USDC OH,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-19-01597-PHX-DGC
Edward Lee Smith v. C. R. Bard, Inc. and Bard             CV-19-01630-PHX- USDC TX, Western                  Martin Baughman,
Peripheral Vascular, Inc., United States District Court, DGC               District                          PLLC
District of Arizona, Phoenix Division, CV-19-01630-
PHX-DGC
Philip Merten v. C. R. Bard, Inc. and Bard Peripheral CV-19-01637-PHX- USDC NJ               NJ resident     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                Stoller, LLP -
Arizona, Phoenix Division, CV-19-01637-PHX-DGC                                                               Boston, MA
Brittany N. Hughes v. C. R. Bard, Inc. and Bard           CV-19-01638-PHX- USDC AL,                          Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01638-                                                          Boston, MA
PHX-DGC
Eileen OBrien v. C. R. Bard, Inc. and Bard Peripheral CV-19-01639-PHX- USDC NJ               NJ resident     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                Stoller, LLP -
Arizona, Phoenix Division, CV-19-01639-PHX-DGC                                                               Boston, MA
Teddy Wilson v. C. R. Bard, Inc. and Bard Peripheral CV-19-01643-PHX- USDC AL, Middle                        Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-19-01643-PHX-DGC                                                               Boston, MA
Elena Ruiz v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01645-PHX- USDC AZ           AZ resident     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                Stoller, LLP -
Arizona, Phoenix Division, CV-19-01645-PHX-DGC                                                               Boston, MA




Page 360 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 361 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Marschette Williams v. C. R. Bard, Inc. and Bard          CV-19-01649-PHX- USDC GA,                          Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01649-                                                          Boston, MA
PHX-DGC
Jimmy Howard Brown v. C. R. Bard, Inc. and Bard           CV-19-01651-PHX- USDC AR, Eastern                  Hare, Wynn, Newell
Peripheral Vascular, Inc., United States District Court, DGC               District                          & Newton, LLP
District of Arizona, Phoenix Division, CV-19-01651-
PHX-DGC
Robert Webber v. C. R. Bard, Inc. and Bard Peripheral CV-19-01652-PHX- USDC TN, Western                      Cowper Law LLP -
Vascular, Inc., United States District Court, District of DGC              District                          Los Angeles
Arizona, Phoenix Division, CV-19-01652-PHX-DGC
William Gosnell v. C. R. Bard, Inc. and Bard              CV-19-01657-PHX- USDC NC, Western                  Cowper Law LLP -
Peripheral Vascular, Inc., United States District Court, DGC               District                          Los Angeles
District of Arizona, Phoenix Division, CV-19-01657-
PHX-DGC
William Stephens v. C. R. Bard, Inc. and Bard             CV-19-01658-PHX- USDC GA,                          Cowper Law LLP -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Los Angeles
District of Arizona, Phoenix Division, CV-19-01658-
PHX-DGC
Hugh Fraser and Eleanor Fraser v. C. R. Bard, Inc. and CV-19-01670-PHX- USDC AZ              AZ resident     Cowper Law LLP -
Bard Peripheral Vascular, Inc., United States District DGC                                                   Los Angeles
Court, District of Arizona, Phoenix Division, CV-19-
01670-PHX-DGC




Page 361 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 362 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Eilene A. Anttila v. C. R. Bard, Inc. and Bard            CV-19-01675-PHX- USDC MI, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01675-                                                           Boston, MA
PHX-DGC
Corey Edward Schrader v. C. R. Bard, Inc. and Bard CV-19-01679-PHX- USDC TX,                                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01679-                                                           Boston, MA
PHX-DGC
Lynn Marie Hrnciar v. C. R. Bard, Inc. and Bard           CV-19-01680-PHX- USDC NV                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01680-                                                           Boston, MA
PHX-DGC
David Garrison v. C. R. Bard, Inc. and Bard Peripheral CV-19-01694-PHX- USDC IL, Northern                     Dalimonte Rueb
Vascular, Inc., United states District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-01694-PHX-DGC                                                                Boston, MA
Danyalle Peterson-Chappell and Donnell Chappell v. CV-19-01695-PHX- USDC MI, Eastern                          Cory Watson
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Attorneys
United States District Court, District of Arizona,
Phoenix Division, CV-19-01695-PHX-DGC
William Jones v. C. R. Bard, Inc. and Bard Peripheral CV-19-01696-PHX- USDC DE                                McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-01696-PHX-DGC
Khalilah Muhammad v. C. R. Bard, Inc. and Bard            CV-19-01697-PHX- USDC WI, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01697-
PHX-DGC

Page 362 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 363 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Verna Richardson v. C. R. Bard, Inc. and Bard             CV-19-01698-PHX- USDC OH,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-19-01698-
PHX-DGC
Rickey Paul v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01702-PHX- USDC LA, Middle                    Nelson Bumgardner
Vascular, Inc., United States District Court, District of DGC              District                           Albritton, PC
Arizona, Phoenix Division, CV-19-01702-PHX-DGC
Donna Hammond and Dale Richard Hammond v. C. R. CV-19-01703-PHX- USDC NY,                                     Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-01703-PHX-DGC
Dorcas Campos v. C. R. Bard, Inc. and Bard Peripheral CV-19-01707-PHX- USDC TX, Eastern                       Moody Law Firm,
Vascular, Inc., United States District Court, District of DGC              District                           Inc.
Arizona, Phoenix Division, CV-19-01707-PHX-DGC
Sandy Mattern, as Daughter and Power of Attorney of CV-19-01708-PHX- USDC TX,                                 McGlynn, Glisson &
the Estate of Kathleen Mattern v. C. R. Bard, Inc. and DGC                 Southern District                  Mouton
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-19-
01708-PHX-DGC
Sherry Voit-Smith v. C. R. Bard, Inc. and Bard            CV-19-01709-PHX- USDC VA, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-01709-
PHX-DGC




Page 363 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 364 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kenneth Landry v. C. R. Bard, Inc. and Bard               CV-19-01752-PHX- USDC LA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01752-                                                           Boston, MA
PHX-DGC
Kristy A. Harris v. C. R. Bard, Inc. and Bard             CV-19-01754-PHX- USDC AL, Middle                    Hollis, Wright, Clay
Peripheral Vascular, Inc., United States District Court, DGC               District                           & Vail, PC
District of Arizona, Phoenix Division, CV-19-01754-
PHX-DGC
Evelyn G. Cramer, as Power of Attorney of the Estate CV-19-01758-PHX- USDC KY, Eastern                        Dalimonte Rueb
of Marie R. Cramer v. C. R. Bard, Inc. and Bard           DGC              District                           Stoller, LLP -
Peripheral Vascular, Inc., United States District Court,                                                      Boston, MA
District of Arizona, Phoenix Division, CV-19-01758-
PHX-DGC
Margaret S. Golden v. C. R. Bard, Inc. and Bard           CV-19-01773-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-01773-
PHX-DGC
Jeramey Kohar v. C. R. Bard, Inc. and Bard Peripheral CV-19-01780-PHX- USDC OH,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-01780-PHX-DGC
Sharon High v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01790-PHX- USDC TX,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01790-PHX-DGC                                                                Boston, MA




Page 364 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 365 of 483




                                                                            Transferor Court
                                                                                              No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                             Jurisdiction
                                                                                Complaint
Christine McKinney, as Surviving Spouse of the Estate CV-19-01797-PHX- USDC CA, Eastern AZ resident         McGlynn, Glisson &
of Randall McKinney, III v. C. R. Bard, Inc. and Bard DGC                  District                         Mouton
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-01797-
PHX-DGC
Caldwell Pinckney v. C. R. Bard, Inc. and Bard            CV-19-01799-PHX- USDC SC                          McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                Mouton
District of Arizona, Phoenix Division, CV-19-01799-
PHX-DGC
Kathleen White v. C. R. Bard, Inc. and Bard Peripheral CV-19-01810-PHX- USDC FL, Southern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                         Mouton
Arizona, Phoenix Division, CV-19-01810-PHX-DGC
Maria Martinez v. C. R. Bard, Inc. and Bard Peripheral CV-19-01820-PHX- USDC CA, Central                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                         Langevin, LLC
Arizona, Phoenix Division, CV-19-01820-PHX-DGC
Melody Balogh v. C. R. Bard, Inc. and Bard Peripheral CV-19-01821-PHX- USDC OH,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                Langevin, LLC
Arizona, Phoenix Division, CV-19-01821-PHX-DGC
Ron Peerson v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01822-PHX- USDC AR, Western                 McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                         Mouton
Arizona, Phoenix Division, CV-19-01822-PHX-DGC
Theresa Dunn and Earl Dunn v. C. R. Bard, Inc. and        CV-19-01842-PHX- USDC MI, Eastern                 Moody Law Firm,
Bard Peripheral Vascular, Inc., United States District DGC                 District                         Inc.
Court, District of Arizona, Phoenix Division, CV-19-
01842-PHX-DGC


Page 365 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 366 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Donald Shultz, Jr. v. C. R. Bard, Inc. and Bard           CV-19-01843-PHX- USDC PA, Middle                    Phelan Petty, PLC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-01843-
PHX-DGC
Kenneth Peccatiello v. C. R. Bard, Inc. and Bard          CV-19-01852-PHX- USDC NM                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01852-                                                           Boston, MA
PHX-DGC
Ruby Morey-Howard v. C. R. Bard, Inc. and Bard            CV-19-01853-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01853-                                                           Boston, MA
PHX-DGC
Joyce Toliver v. C. R. Bard, Inc. and Bard Peripheral CV-19-01871-PHX- USDC TX,                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01871-PHX-DGC                                                                Boston, MA
Melanie Lockwood v. C. R. Bard, Inc. and Bard             CV-19-01872-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01872-                                                           Boston, MA
PHX-DGC
Larry J. Hurley v. C. R. Bard, Inc. and Bard Peripheral CV-19-01874-PHX- USDC NC, Eastern                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-01874-PHX-DGC                                                                Boston, MA
James E. Cook v. C. R. Bard, Inc. and Bard Peripheral CV-19-01879-PHX- USDC CA, Eastern                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-01879-PHX-DGC                                                                Boston, MA


Page 366 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 367 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Debra Long v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01880-PHX- USDC GA,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01880-PHX-DGC                                                                Boston, MA
Nicholas R. Miraglia and Ann Miraglia v. C. R. Bard, CV-19-01886-PHX- USDC NY, Western                        Cellino & Barnes PC
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           - Buffalo, NY
District Court, District of Arizona, CV-19-01886-
PHX-DGC
Lisamarie Rykowski and Theodore J. Rykowski v. C. CV-19-01887-PHX- USDC NY, Eastern                           Cellino & Barnes PC
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              District                           - Buffalo, NY
United States District Court, District of Arizona, CV-
19-01887-PHX-DGC
Danielle Solis v. C. R. Bard, Inc. and Bard Peripheral CV-19-01893-PHX- USDC CA, Central                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-01893-PHX-DGC
Rodney Smith v. C. R. Bard, Inc. and Bard Peripheral CV-19-01894-PHX- USDC FL, Middle                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-01894-PHX-DGC
Sandra Thompson v. C. R. Bard, Inc. and Bard              CV-19-01899-PHX- USDC TX,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01899-
PHX-DGC
Marsha Gainey and Keith N. Gainey v. C. R. Bard, Inc. CV-19-01907-PHX- USDC FL, Southern                      Lopez McHugh LLP
and Bard Peripheral Vascular, Inc., United States         DGC              District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-01907-PHX-DGC


Page 367 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 368 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Robert Hines v. C. R. Bard, Inc. and Bard Peripheral CV-19-01934-PHX- USDC MS,                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01934-PHX-DGC                                                                Boston, MA
Felicia Lynch v. C. R. Bard, Inc. and Bard Peripheral CV-19-01935-PHX- USDC NC, Eastern                       Dalimonte Rueb
Vascular, Inc. and Bard Peripheral Vascular, Inc.,        DGC              District                           Stoller, LLP -
United States District Court, District of Arizona,                                                            Boston, MA
Phoenix Division, CV-19-01935-PHX-DGC
Michael Kar v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01936-PHX- USDC NY,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-01936-PHX-DGC                                                                Boston, MA
Patricia M. Bestor v. C. R. Bard, Inc. and Bard           CV-19-01953-PHX- USDC NY, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01953-                                                           Boston, MA
PHX-DGC
James Bankston v. C. R. Bard, Inc. and Bard               CV-19-01954-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01954-                                                           Boston, MA
PHX-DGC
Richard S. Edwards v. C. R. Bard, Inc. and Bard           CV-19-01955-PHX- USDC MD                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-01955-                                                           Boston, MA
PHX-DGC
Donna Harris v. C. R. Bard, Inc. and Bard Peripheral CV-19-01956-PHX- USDC TX,                                McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-01956-PHX-DGC


Page 368 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 369 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Kimberly Wiesen v. Bard Peripheral Vascular, Inc.,          CV-19-01967-PHX- USDC MO,                           Kirkendall Dwyer
United States District Court, District of Arizona,          DGC              Western District                   LLP
Phoenix Division, CV-19-01967-PHX-DGC
Alfred Payne, Jr. v. C. R. Bard, Inc. and Bard              CV-19-01973-PHX- USDC NM                            McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Mouton
District of Arizona, Phoenix Division, CV-19-01973-
PHX-DGC
Shawnee Papincak v. C. R. Bard, Inc. and Bard               CV-19-01974-PHX- USDC PA, Western                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Mouton
District of Arizona, Phoenix Division, CV-19-01974-
PHX-DGC
Christopher Norman v. C. R. Bard, Inc. and Bard             CV-19-01975-PHX- USDC FL, Southern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Mouton
District of Arizona, Phoenix Division, CV-19-01975-
PHX-DGC
David Nicholson v. C. R. Bard, Inc. and Bard                CV-19-01976-PHX- USDC FL, Southern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Mouton
District of Arizona, Phoenix Division, CV-19-01976-
PHX-DGC
Norma Molina v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01977-PHX- USDC CA, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-01977-PHX-DGC
Herman L. Palmer, Sr. v. C. R. Bard, Inc. and Bard          CV-19-01986-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court,    DGC              District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-01986-
PHX-DGC

Page 369 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 370 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Diana L. Ford v. C. R. Bard, Inc. and Bard Peripheral CV-19-01987-PHX- USDC NY, Western                       Cellino & Barnes PC
Vascular, Inc., United States District Court, District of DGC              District                           - Buffalo, NY
Arizona, Phoenix Division, CV-19-01987-PHX-DGC
Sandra Magallanes v. C. R. Bard, Inc. and Bard            CV-19-01989-PHX- USDC TX, Western                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-01989-
PHX-DGC
Jane Marban v. C. R. Bard, Inc. and Bard Peripheral       CV-19-01990-PHX- USDC NJ                            McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                 Mouton
Arizona, Phoenix Division, CV-19-01990-PHX-DGC
Daniel McCloud v. C. R. Bard, Inc. and Bard               CV-19-01992-PHX- USDC WV,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Mouton
District of Arizona, Phoenix Division, CV-19-01992-
PHX-DGC
Larry Mace v. C. R. Bard, Inc. and Bard Peripheral        CV-19-01993-PHX- USDC MO,                           McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Western District                   Mouton
Arizona, Phoenix Division, CV-19-01993-PHX-DGC
Bonita Lages v. C. R. Bard, Inc. and Bard Peripheral CV-19-01994-PHX- USDC KS                                 McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                 Mouton
Arizona, Phoenix Division, CV-19-01994-PHX-DGC
Michael Giordano v. C. R. Bard, Inc. and Bard             CV-19-01995-PHX- USDC CT                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01995-
PHX-DGC



Page 370 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 371 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Charlene Jotblad v. C. R. Bard, Inc. and Bard             CV-19-01996-PHX- USDC MN                            McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Mouton
District of Arizona, Phoenix Division, CV-19-01996-
PHX-DGC
Richard Bull, Sr. v. C. R. Bard, Inc. and Bard            CV-19-01997-PHX- USDC NY, Western                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01997-
PHX-DGC
Rosemond Lamb v. C. R. Bard, Inc. and Bard                CV-19-01998-PHX- USDC NY,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-01998-
PHX-DGC
Larry Hawkey, on Behalf of Heirs of Barry Hawkey v. CV-19-01999-PHX- USDC PA, Eastern                         McSweeney
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,      DGC              District                           Langevin, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-01999-PHX-DGC
James Bass v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02000-PHX- USDC FL, Middle                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02000-PHX-DGC
Lisa Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-19-02001-PHX- USDC MO,                                McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Western District                   Mouton
Arizona, Phoenix Division, CV-19-02001-PHX-DGC
Will Mitchell v. C. R. Bard, Inc. and Bard Peripheral CV-19-02002-PHX- USDC TX,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-02002-PHX-DGC


Page 371 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 372 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Tammy Harmon v. C. R. Bard, Inc. and Bard                 CV-19-02003-PHX- USDC PA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02003-
PHX-DGC
Larry Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02004-PHX- USDC NC, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02004-PHX-DGC
Arleen Jobo-Elzweig v. C. R. Bard, Inc. and Bard          CV-19-02005-PHX- USDC NY, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-02005-
PHX-DGC
Steven Hughes v. C. R. Bard, Inc. and Bard Peripheral CV-19-02011-PHX- USDC AR, Western                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02011-PHX-DGC
Brenda Horne v. C. R. Bard, Inc. and Bard Peripheral CV-19-02012-PHX- USDC FL, Middle                         McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02012-PHX-DGC
Norman M. Brehob v. C. R. Bard, Inc. and Bard             CV-19-02013-PHX- USDC TN, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02013-                                                           Boston, MA
PHX-DGC
Barbara B. Riggs v. C. R. Bard, Inc. and Bard             CV-19-02014-PHX- USDC NC, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02014-                                                           Boston, MA
PHX-DGC


Page 372 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 373 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Cyril Francis Natcher v. C. R. Bard, Inc. and Bard        CV-19-02015-PHX- USDC FL, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02015-                                                          Boston, MA
PHX-DGC
Lee Hood v. C. R. Bard, Inc. and Bard Peripheral          CV-19-02044-PHX- USDC NJ           NJ resident     McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                Mouton
Arizona, Phoenix Division, CV-19-02044-PHX-DGC
Sandra Harvey v. C. R. Bard, Inc. and Bard Peripheral CV-19-02045-PHX- USDC GA,                              McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                 Mouton
Arizona, Phoenix Division, CV-19-02045-PHX-DGC
Rita Williams v. C. R. Bard, Inc. and Bard Peripheral CV-19-02047-PHX- USDC CA, Central                      McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-19-02047-PHX-DGC
Geraldine White-Dubreuil v. C. R. Bard, Inc. and Bard CV-19-02050-PHX- USDC MA                               Hausfeld LLP
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-02050-
PHX-DGC
Susan M. Yourkawitch v. C. R. Bard, Inc. and Bard         CV-19-02051-PHX- USDC PA, Eastern                  Hausfeld LLP
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-02051-
PHX-DGC
Shannon Wickert v. C. R. Bard, Inc. and Bard              CV-19-02067-PHX- USDC WA,                          McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Western District                  Mouton
District of Arizona, Phoenix Division, CV-19-02067-
PHX-DGC


Page 373 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 374 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Evelina Valentina v. C. R. Bard, Inc. and Bard            CV-19-02072-PHX- USDC FL, Middle                    McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-02072-
PHX-DGC
Justin Ubel v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02073-PHX- USDC PA, Eastern                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02073-PHX-DGC
Steven Simon v. C. R. Bard, Inc. and Bard Peripheral CV-19-02074-PHX- USDC NY,                                McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-02074-PHX-DGC
Kim Whitaker v. C. R. Bard, Inc. and Bard Peripheral CV-19-02075-PHX- USDC TX, Eastern                        McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02075-PHX-DGC
Angela Webster v. C. R. Bard, Inc. and Bard               CV-19-02076-PHX- USDC VA, Eastern                   McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-02076-
PHX-DGC
Joyce Lane v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02077-PHX- USDC AL, Middle                    McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02077-PHX-DGC
David Shaw v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02078-PHX- USDC IL, Southern                  McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02078-PHX-DGC




Page 374 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 375 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Russell Lorenzo Thompson and Tonya Shenice                  CV-19-02096-PHX- USDC MS,                           Nations Law Firm -
Thompson v. C. R. Bard, Inc. and Bard Peripheral            DGC              Southern District                  Houston, TX
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-02096-PHX-DGC
Cynthia D. Walton v. C. R. Bard, Inc. and Bard              CV-19-02115-PHX- USDC AL,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02115-                                                             Boston, MA
PHX-DGC
Carl Parr v. C. R. Bard, Inc. and Bard Peripheral           CV-19-02116-PHX- USDC MI, Eastern                   Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02116-PHX-DGC                                                                  Boston, MA
Wesley Henderson v. C. R. Bard, Inc. and Bard               CV-19-02117-PHX- USDC MN                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02117-                                                             Boston, MA
PHX-DGC
Terry L. Hewitt v. C. R. Bard, Inc. and Bard Peripheral     CV-19-02118-PHX- USDC SC                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-02118-PHX-DGC                                                                  Boston, MA
Carson R. Clinger v. C. R. Bard, Inc. and Bard              CV-19-02119-PHX- USDC PA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02119-                                                             Boston, MA
PHX-DGC
Samuel E. Fox v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02120-PHX- USDC FL, Middle                    Dalimonte Rueb
Vascular, Inc., United States District Court, District of   DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02120-PHX-DGC                                                                  Boston, MA


Page 375 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 376 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Gayle Barrett v. C. R. Bard, Inc. and Bard Peripheral CV-19-02121-PHX- USDC VA, Eastern                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02121-PHX-DGC                                                                Boston, MA
Kerry L. Ryan v. C. R. Bard, Inc. and Bard Peripheral CV-19-02122-PHX- USDC IL, Northern                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02122-PHX-DGC                                                                Boston, MA
Thomas Richmond Spring v. C. R. Bard, Inc. and Bard CV-19-02123-PHX- USDC NC, Middle                          Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02123-                                                           Boston, MA
PHX-DGC
Donna Rychlock v. C. R. Bard, Inc. and Bard               CV-19-02127-PHX- USDC IN, Northern                  Law Offices of
Peripheral Vascular, Inc., United States District Court, DGC               District                           Charles H Johnson,
District of Arizona, Phoenix Division, CV-19-02127-                                                           PA
PHX-DGC
Leonard Wolfe v. C. R. Bard, Inc. and Bard Peripheral CV-19-02128-PHX- USDC MI, Western                       Law Offices of
Vascular, Inc., United States District Court, District of DGC              District                           Charles H Johnson,
Arizona, Phoenix Division, CV-19-02128-PHX-DGC                                                                PA
Ricky Schrader v. C. R. Bard, Inc. and Bard Peripheral CV-19-02132-PHX- USDC FL, Middle                       McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                           Mouton
Arizona, Phoenix Division, CV-19-02132-PHX-DGC
Edward Schaab v. C. R. Bard, Inc. and Bard Peripheral CV-19-02133-PHX- USDC OH,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-02133-PHX-DGC
Angela Rhodes v. C. R. Bard, Inc. and Bard Peripheral CV-19-02135-PHX- USDC WV,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mouton
Arizona, Phoenix Division, CV-19-02135-PHX-DGC

Page 376 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 377 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Sandra Risner v. C. R. Bard, Inc. and Bard Peripheral CV-19-02136-PHX- USDC MS,                               McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Mouton
Arizona, Phoenix Division, CV-19-02136-PHX-DGC
Deborah Powell v. C. R. Bard, Inc. and Bard               CV-19-02137-PHX- USDC FL, Middle                    McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                           Mouton
District of Arizona, Phoenix Division, CV-19-02137-
PHX-DGC
Jerald Philp v. C. R. Bard, Inc. and Bard Peripheral      CV-19-02139-PHX- USDC MT                            McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC                                                 Mouton
Arizona, Phoenix Division, CV-19-02139-PHX-DGC
Joseph R. Carusone v. C. R. Bard, Inc. and Bard           CV-19-02140-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02140-                                                           Boston, MA
PHX-DGC
Robert Arneth v. C. R. Bard, Inc. and Bard Peripheral CV-19-02146-PHX- USDC NY,                               Martin, Harding &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Mazzotti, LLP
Arizona, Phoenix Division, CV-19-02146-PHX-DGC
Paige E. Johnson v. C. R. Bard, Inc. and Bard             CV-19-02147-PHX- USDC MD                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02147-                                                           Boston, MA
PHX-DGC
Desiree Velazquez v. C. R. Bard, Inc. and Bard            CV-19-02148-PHX- USDC CA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02148-                                                           Boston, MA
PHX-DGC


Page 377 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 378 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Marcus Phillips v. C. R. Bard, Inc. and Bard Peripheral CV-19-02152-PHX- USDC MO,                             McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              Western District                   Mouton
Arizona, Phoenix Division, CV-19-02152-PHX-DGC
Patrick Sansonetti v. C. R. Bard, Inc. and Bard           CV-19-02153-PHX- USDC MO,                           McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Western District                   Mouton
District of Arizona, Phoenix Division, CV-19-02153-
PHX-DGC
Vernon Cotter v. C. R. Bard, Inc. and Bard Peripheral CV-19-02160-PHX- USDC MO,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-19-02160-PHX-DGC
Patsy Williams v. C. R. Bard, Inc. and Bard Peripheral CV-19-02161-PHX- USDC FL, Middle                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02161-PHX-DGC
Brenda Stratton v. C. R. Bard, Inc. and Bard Peripheral CV-19-02162-PHX- USDC DE                              McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-02162-PHX-DGC
Barbara Stanley v. C. R. Bard, Inc. and Bard Peripheral CV-19-02163-PHX- USDC TN, Western                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02163-PHX-DGC
Joseph Sanchez v. C. R. Bard, Inc. and Bard Peripheral CV-19-02164-PHX- USDC TX, Western                      McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02164-PHX-DGC
Kevin Ames v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02165-PHX- USDC FL, Middle                    McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02165-PHX-DGC


Page 378 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 379 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rakisha Tucker v. C. R. Bard, Inc. and Bard Peripheral CV-19-02179-PHX- USDC IA, Southern                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02179-PHX-DGC                                                                Boston, MA
Yvonne M. Tatro v. C. R. Bard, Inc. and Bard              CV-19-02180-PHX- USDC MA                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02180-                                                           Boston, MA
PHX-DGC
Sandra Clifton v. C. R. Bard, Inc. and Bard Peripheral CV-19-02181-PHX- USDC AL,                              Gray & White
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-19-02181-PHX-DGC
Marcus Dean Cole v. C. R. Bard, Inc. and Bard             CV-19-02182-PHX- USDC MS,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02182-                                                           Boston, MA
PHX-DGC
Janie Rucker and Gary Rucker v. C. R. Bard, Inc. and CV-19-02183-PHX- USDC TX, Eastern                        Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Firm
Court, District of Arizona, Phoenix Division, CV-19-
02183-PHX-DGC
James R. Meredith and Dawn Meredith v. C. R. Bard, CV-19-02184-PHX- USDC FL, Middle                           Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02184-PHX-DGC
Whitney Wheeler and Matt Wheeler v. C. R. Bard, Inc. CV-19-02186-PHX- USDC IN, Northern                       Moody Law Firm,
and Bard Peripheral Vascular, Inc., United States         DGC              District                           Inc.
District Court, District of Arizona, Phoenix Division,
CV-19-02186-PHX-DGC

Page 379 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 380 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Rebecca Gretz v. C. R. Bard, Inc. and Bard Peripheral CV-19-02188-PHX- USDC WI, Eastern                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-02188-PHX-DGC
Lisa Lynn Mummaw v. C. R. Bard, Inc. and Bard             CV-19-02189-PHX- USDC VA, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02189-
PHX-DGC
Emily F. Morrow v. C. R. Bard, Inc. and Bard              CV-19-02192-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02192-                                                           Boston, MA
PHX-DGC
Tasha N. Jenkins v. C. R. Bard, Inc. and Bard             CV-19-02194-PHX- USDC SC                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02194-                                                           Boston, MA
PHX-DGC
Richard Thompkins v. C. R. Bard, Inc. and Bard            CV-19-02197-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02197-                                                           Boston, MA
PHX-DGC
Kelly Lee Allen v. C. R. Bard, Inc. and Bard Peripheral CV-19-02198-PHX- USDC MI, Western                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02198-PHX-DGC                                                                Boston, MA
Chris Edward Thaxton v. C. R. Bard, Inc. and Bard         CV-19-02199-PHX- USDC SC                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02199-                                                           Boston, MA
PHX-DGC

Page 380 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 381 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Serafin Rafael Sosa, Jr. v. C. R. Bard, Inc. and Bard    CV-19-02200-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02200-                                                          Boston, MA
PHX-DGC
Larry L. Elsenheimer v. C. R. Bard, Inc. and Bard        CV-19-02201-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02201-                                                          Boston, MA
PHX-DGC
Theodore David Kanas v. C. R. Bard, Inc. and Bard        CV-19-02211-PHX- USDC PA, Eastern                   Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC              District                           Houston, TX
District of Arizona, Phoenix Division, CV-19-02211-
PHX-DGC
Kathleen Carmody and Gregory Tsoucalas v. C. R.          CV-19-02225-PHX- USDC NY,                           Lieff Cabraser
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 Southern District                  Heimann &
States District Court, District of Arizona, Phoenix                                                          Bernstein, LLP -
Division, CV-19-02225-PHX-DGC                                                                                New York, NY
Marcia Chatfield v. C. R. Bard, Inc. and Bard            CV-19-02226-PHX- USDC MO,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC              Western District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02226-
PHX-DGC
Juanita Leighton v. C. R. Bard, Inc. and Bard            CV-19-02227-PHX- USDC MA                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02227-
PHX-DGC




Page 381 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 382 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ricky Lee Taylor v. C. R. Bard, Inc. and Bard             CV-19-02229-PHX- USDC NC, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02229-
PHX-DGC
Kayla Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-02239-PHX- USDC CO                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-02239-PHX-DGC                                                                Boston, MA
Susan Jane McDaniel v. C. R. Bard, Inc. and Bard          CV-19-02240-PHX- USDC MO, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02240-                                                           Boston, MA
PHX-DGC
Emily Robinson v. C. R. Bard, Inc. and Bard               CV-19-02241-PHX- USDC GA, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02241-                                                           Boston, MA
PHX-DGC
Mary Helen Sanchez v. C. R. Bard, Inc. and Bard           CV-19-02242-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02242-                                                           Boston, MA
PHX-DGC
Charlotte Taylor v. C. R. Bard, Inc. and Bard             CV-19-02243-PHX- USDC TN, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02243-                                                           Boston, MA
PHX-DGC




Page 382 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 383 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Daniel A. Rivera v. C. R. Bard, Inc. and Bard             CV-19-02244-PHX- USDC CT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02244-                                                           Boston, MA
PHX-DGC
Marvin E. Seek v. C. R. Bard, Inc. and Bard Peripheral CV-19-02245-PHX- USDC MO,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Western District                   Stoller, LLP -
Arizona, Phoenix Division, CV-19-02245-PHX-DGC                                                                Boston, MA
Patricia R. Gilliam v. C. R. Bard, Inc. and Bard          CV-19-02246-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02246-                                                           Boston, MA
PHX-DGC
Mary Self v. C. R. Bard, Inc. and Bard Peripheral         CV-19-02247-PHX- USDC LA, Middle                    Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-02247-PHX-DGC                                                                Boston, MA
Stephanie Smith v. Bard Peripheral Vascular, Inc.,        CV-19-02267-PHX- USDC FL, Middle                    Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              District                           LLP
Phoenix Division, CV-19-02267-PHX-DGC
Ethel M. Schultz v. C. R. Bard, Inc. and Bard             CV-19-02276-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02276-
PHX-DGC
Norman F. Wennet v. C. R. Bard, Inc. and Bard             CV-19-02277-PHX- USDC NY,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-02277-
PHX-DGC


Page 383 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 384 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Shirley Mae Solomon v. C. R. Bard, Inc. and Bard          CV-19-02282-PHX- USDC NC, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02282-
PHX-DGC
Brian Goodman v. C. R. Bard, Inc. and Bard Peripheral CV-19-02289-PHX- USDC MS,                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-19-02289-PHX-DGC
Edward Walton v. C. R. Bard, Inc. and Bard Peripheral CV-19-02290-PHX- USDC FL, Southern                      Fears Nachawati Law
Vascular, Inc. United States District Court, District of DGC               District                           Firm
Arizona, Phoenix Division, CV-19-02290-PHX-DGC
Mark L. Troxler and Nancy C. Troxler v. C. R. Bard, CV-19-02291-PHX- USDC SC                                  Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02291-PHX-DGC
Timothy Sollie and Marcia Sollie v. C. R. Bard, Inc.      CV-19-02292-PHX- USDC WA,                           Stag Liuzza
and Bard Peripheral Vascular, Inc., United States         DGC              Western District
District Court, District of Arizona, Phoenix Division,
CV-19-02292-PHX-DGC
Rogers King v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02302-PHX- USDC WI, Eastern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-02302-PHX-DGC
Destinee Benedict v. C. R. Bard, Inc. and Bard            CV-19-02303-PHX- USDC TX,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02303-
PHX-DGC


Page 384 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 385 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Sally Baez v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02304-PHX- USDC CT                           McSweeney
Vascular, Inc., United States District Court, District of DGC                                                Langevin, LLC
Arizona, Phoenix Division, CV-19-02304-PHX-DGC
Karen Jandula v. C. R. Bard, Inc. and Bard Peripheral CV-19-02305-PHX- USDC IL, Northern                     McGlynn, Glisson &
Vascular, Inc., United States District Court, District of DGC              District                          Mouton
Arizona, Phoenix Division, CV-19-02305-PHX-DGC
Theresa Long v. C. R. Bard, Inc. and Bard Peripheral CV-19-02306-PHX- USDC NC, Middle                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-19-02306-PHX-DGC
Rickey Evans v. C. R. Bard, Inc. and bard Peripheral CV-19-02308-PHX- USDC CA,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-19-02308-PHX-DGC
Paulette Durden v. C. R. Bard, Inc. and Bard              CV-19-02310-PHX- USDC GA,                          McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Mouton
District of Arizona, Phoenix Division, CV-19-02310-
PHX-DGC
Kimberly Watkins v. C. R. Bard, Inc. and Bard             CV-19-02312-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02312-                                                          Boston, MA
PHX-DGC
Christopher Hartney v. C. R. Bard, Inc. and Bard          CV-19-02322-PHX- USDC TN, Western                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-19-02322-
PHX-DGC



Page 385 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 386 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Dennis A. Ousley and Anna Ousley v. C. R. Bard, Inc. CV-19-02323-PHX- USDC MO, Eastern                       Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                          Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02323-PHX-DGC
Lana R. Hamilton v. C. R. Bard, Inc. and Bard             CV-19-02324-PHX- USDC KY, Western                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02324-                                                          Boston, MA
PHX-DGC
Elsie Marie Haffner v. C. R. Bard, Inc. and Bard          CV-19-02325-PHX- USDC FL, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02325-                                                          Boston, MA
PHX-DGC
Pasqualina Cheap and James Cheap v. C. R. Bard, Inc. CV-19-02329-PHX- USDC CA, Eastern                       Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                          Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02329-PHX-DGC
Ivette Morales v. C. R. Bard, Inc. and Bard Peripheral CV-19-02330-PHX- USDC NY,                             Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-02330-PHX-DGC                                                               Boston, MA
Arthur B. Kubofcik and Yevkine Kubofcik v. C. R.          CV-19-02331-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Bard, Inc., Inc. and Bard Peripheral Vascular, Inc.,      DGC                                                Firm
United States District Court, District of Arizona,
Phoenix Division, CV-19-02331-PHX-DGC




Page 386 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 387 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Karen M. Staats v. C. R. Bard, Inc. and Bard              CV-19-02332-PHX- USDC NY,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02332-                                                           Boston, MA
PHX-DGC
Vickie Lynn Lambert v. C. R. Bard, Inc. and Bard          CV-19-02333-PHX- USDC WV,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-19-02333-
PHX-DGC
Roger D. Green v. C. R. Bard, Inc. and Bard Peripheral CV-19-02334-PHX- USDC AL,                              Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-02334-PHX-DGC                                                                Boston, MA
Josephine A. Ivison and James Ivison v. C. R. Bard,       CV-19-02335-PHX- USDC MD                            Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02335-PHX-DGC
Carrihuna Williams v. C. R. Bard, Inc. and Bard           CV-19-02336-PHX- USDC TN, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02336-                                                           Boston, MA
PHX-DGC
Tonya Moore v. C. R. Bard, Inc. and Bard Peripheral CV-19-02337-PHX- USDC KY, Eastern                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-02337-PHX-DGC
Sandra Dee Boxx v. C. R. Bard, Inc. and Bard              CV-19-02338-PHX- USDC TN, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02338-
PHX-DGC

Page 387 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 388 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Jean C. Brigandi v. C. R. Bard, Inc. and Bard             CV-19-02339-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02339-                                                           Boston, MA
PHX-DGC
Melvin Lynn Rodgers and Rhonda Rodgers v. C. R.           CV-19-02340-PHX- USDC TX, Eastern                   Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-02340-PHX-DGC
Cynthia Lynn Jones v. C. R. Bard, Inc. and Bard           CV-19-02341-PHX- USDC TN, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02341-
PHX-DGC
Erica Shantique Parker v. C. R. Bard, Inc. and Bard       CV-19-02342-PHX- USDC DC                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02342-                                                           Boston, MA
PHX-DGC
Michael David Bachschmid v. C. R. Bard, Inc. and          CV-19-02343-PHX- USDC VA, Eastern                   Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Firm
Court, District of Arizona, Phoenix Division, CV-19-
02343-PHX-DGC
Megan McAtee v. C. R. Bard, Inc. and Bard Peripheral CV-19-02344-PHX- USDC OH,                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-02344-PHX-DGC




Page 388 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 389 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal      Plaintiff Counsel
                                                              Action       From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
Michelle Boehringer v. C. R. Bard, Inc. and Bard         CV-19-02345-PHX- USDC FL, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02345-                                                         Boston, MA
PHX-DGC
Judy Ann LaLonde v. C. R. Bard, Inc. and Bard            CV-19-02346-PHX- USDC CA, Eastern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02346-                                                         Boston, MA
PHX-DGC
Jonathon Powell v. C. R. Bard, Inc. and Bard             CV-19-02353-PHX- USDC AL,                          Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                 Firm
District of Arizona, Phoenix Division, CV-19-02353-
PHX-DGC
Kenneth R. VanLuvender and Cynthia VanLuvender v. CV-19-02355-PHX- USDC NJ                  NJ resident     Fears Nachawati Law
C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.,     DGC                                                Firm
United States District Court, District of Arizona,
Phoenix Division, CV-19-02355-PHX-DGC
Andy Schmidt and Lisa Schmidt v. C. R. Bard, Inc.        CV-19-02364-PHX- USDC WI, Eastern                  Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States        DGC              District                          Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02364-PHX-DGC
Nanette Caceres v. C. R. Bard, Inc. and Bard             CV-19-02365-PHX- USDC NY,                          Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC              Southern District                 - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02365-
PHX-DGC




Page 389 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 390 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Jessie J. Gonzalez and Felicia R. Gonzalez v. C. R.         CV-19-02366-PHX- USDC CA, Central                   Cellino & Barnes PC
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           - Buffalo, NY
States District Court, District of Arizona, Phoenix
Division, CV-19-02366-PHX-DGC
Anna Marie Sparacino and Luciano Sparacino v. C. R.         CV-19-02372-PHX- USDC NY,                           Cellino & Barnes PC
Bard, Inc. and Bard Peripheral Vascular, Inc., USDC,        DGC              Southern District                  - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02372-
PHX-DGC
Rozalynne Bowen v. C. R. Bard, Inc. and Bard                CV-19-02375-PHX- USDC CA, Central                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-02375-
PHX-DGC
Barbara Camille Elmore, as Personal Representative of       CV-19-02392-PHX- USDC NC, Western                   Motley Rice LLC -
the Estate of Barbara L. Carter v. C. R. Bard, Inc. and     DGC              District                           South Carolina
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-19-
02392-PHX-DGC
William P. Hilbert and Judy F. Hilbert v. C. R. Bard,       CV-19-02396-PHX- USDC TN, Eastern                   Motley Rice LLC -
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           South Carolina
District Court, District of Arizona, Phoenix Division,
CV-19-02396-PHX-DGC
Deric Peveto v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02406-PHX- USDC TX, Eastern                   Florin Roebig, PA
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-19-02406-PHX-DGC




Page 390 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 391 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Anthony Costonis v. C. R. Bard, Inc. and Bard             CV-19-02407-PHX- USDC FL, Southern                 Florin Roebig, PA
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-02407-
PHX-DGC
Lois Jean Shobert v. C. R. Bard, Inc. and Bard            CV-19-02411-PHX- USDC OK, Eastern                  McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC               District                          Mouton
District of Arizona, Phoenix Division, CV-19-02411-
PHX-DGC
Richard D. Mozgai v. C. R. Bard, Inc. and Bard            CV-19-02444-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02444-                                                          Boston, MA
PHX-DGC
Amanda Mae Carroll v. C. R. Bard, Inc., United States CV-19-02487-PHX- USDC MN                               Fenstersheib Law
District Court, District of Arizona, Phoenix Division, DGC                                                   Group, PA
CV-19-02487-PHX-DGC
Frances Sizemore v. C. R. Bard, Inc. and Bard             CV-19-02488-PHX- USDC MI, Eastern                  Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Group, PA
District of Arizona, Phoenix Division, CV-19-02488-
PHX-DGC
Brian Walker v. C. R. Bard, Inc. and Bard Peripheral CV-19-02489-PHX- USDC MI, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-02489-PHX-DGC
Laura Goode v. C. R. Bard, Inc. and Bard Peripheral CV-19-02491-PHX- USDC SC                                 Florin Roebig, PA
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-02491-PHX-DGC


Page 391 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 392 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Felice D. Wright v. C. R. Bard, Inc. and Bard             CV-19-02564-PHX- USDC TX, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02564-                                                           Boston, MA
PHX-DGC
Steven L. Haywood v. C. R. Bard, Inc. and Bard            CV-19-02566-PHX- USDC IN, Northern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-02566-                                                           Boston, MA
PHX-DGC
Sabrina Simpkins v. C. R. Bard, Inc. and Bard             CV-19-02610-PHX- USDC WV,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02610-
PHX-DGC
Kathleen Clark v. C. R. Bard, Inc. and Bard Peripheral CV-19-02611-PHX- USDC SC                               McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-02611-PHX-DGC
Philip Dale Anderson and Shawn R. Anderson v. C. R. CV-19-02612-PHX- USDC KY, Eastern                         Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-02612-PHX-DGC
John Russel Buis v. C. R. Bard, Inc. and Bard             CV-19-02613-PHX- USDC IL, Central                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02613-
PHX-DGC
Arlee Lowery v. C. R. Bard, Inc. and Bard Peripheral CV-19-02615-PHX- USDC AZ                                 Ray Hodge &
Vascular, Inc., United States District Court, District of DGC                                                 Associates, LLC
Arizona, Phoenix Division, CV-19-02615-PHX-DGC

Page 392 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 393 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Felipe Silva v. C. R. Bard, Inc. and Bard Peripheral      CV-19-02626-PHX- USDC FL, Southern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-02626-PHX-DGC
Doris Taylor Hall v. C. R. Bard, Inc. and Bard            CV-19-02628-PHX- USDC VA, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02628-
PHX-DGC
Carol Ruth Head and Rufus F. Head v. C. R. Bard, Inc. CV-19-02630-PHX- USDC AL,                               Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02630-PHX-DGC
Jannice Carter v. Bard Peripheral Vascular, Inc.,         CV-19-02633-PHX- USDC MI, Eastern                   Kirkendall Dwyer
United States District Court, District of Arizona,        DGC              District                           LLP
Phoenix Division, CV-19-02633-PHX-DGC
Jessica M. Garbarino v. C. R. Bard, Inc. and Bard         CV-19-02638-PHX- USDC FL, Southern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-02638-
PHX-DGC
Olga LQ Garza v. C. R. Bard, Inc. and Bard Peripheral CV-19-02639-PHX- USDC TX, Western                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-02639-PHX-DGC
Donald Johnson v. C. R. Bard, Inc. and Bard               CV-19-02643-PHX- USDC MD                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-02643-
PHX-DGC


Page 393 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 394 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Tracy Prim v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02644-PHX- USDC OK, Western                  Ray Hodge &
Vascular, Inc., United states District Court, District of DGC              District                          Associates, LLC
Arizona, Phoenix Division, CV-19-02644-PHX-DGC
John Craven and Frances Craven v. C. R. Bard, Inc.        CV-19-02645-PHX- USDC WV,                          Ray Hodge &
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                 Associates, LLC
District Court, District of Arizona, Phoenix Division,
CV-19-02645-PHX-DGC
Susan Cluff v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02646-PHX- USDC NY,                          Ray Hodge &
Vascular, Inc., United States District Court, District of DGC              Northern District                 Associates, LLC
Arizona, Phoenix Division, CV-19-02646-PHX-DGC
Linda Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-02647-PHX- USDC VA, Western                      Ray Hodge &
Vascular, Inc., United States District Court, District of DGC              District                          Associates, LLC
Arizona, Phoenix Division, CV-19-02647-PHX-DGC
Steven Heidrich and Zoe Heidrich v. C. R. Bard, Inc. CV-19-02648-PHX- USDC MO,                               Ray Hodge &
and Bard Peripheral Vascular, Inc., United States         DGC              Western District                  Associates, LLC
District Court, District of Arizona, Phoenix Division,
CV-19-02648-PHX-DGC
Silas Wilburn v. C. R. Bard, Inc. and Bard Peripheral CV-19-02649-PHX- USDC TX, Eastern                      Ray Hodge &
Vascular, Inc., United States District Court, District of DGC              District                          Associates, LLC
Arizona, Phoenix Division, CV-19-02649-PHX-DGC
Theressa Campbell v. C. R. Bard, Inc. and Bard            CV-19-02658-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-19-02658-
PHX-DGC



Page 394 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 395 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Jimmie Shetters, as Personal Representative of the        CV-19-02671-PHX- USDC CA, Eastern                  Schneider Hammers
Estate of Jonathan Joaquin Nord v. C. R. Bard, Inc. and DGC                District                          LLC
Bard Peripheral Vascular, Inc., United States District
Court, District of Arizona, Phoenix Division, CV-19-
02671-PHX-DGC
Celeste C. Paige v. C. R. Bard, Inc. and Bard             CV-19-02672-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-19-02672-
PHX-DGC
Harry R. Bernet and Genevieve B. Bernet v. C. R.          CV-19-02673-PHX- USDC FL, Middle                   Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                          Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-02673-PHX-DGC
Mary Weir v. C. R. Bard, Inc. and Bard Peripheral         CV-19-02695-PHX- USDC FL, Southern                 Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-19-02695-PHX-DGC
Stephen Wesley Stewardson v. C. R. Bard, Inc. and         CV-19-02697-PHX- USDC MD                           Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                                                   Firm
Court, District of Arizona, Phoenix Division, CV-19-
02697-PHX-DGC
Luis Frieri and Daisy Frieri v. C. R. Bard, Inc. and      CV-19-02700-PHX- USDC FL, Middle                   Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 District                          Firm
Court, District of Arizona, Phoenix Division, CV-19-
02700-PHX-DGC




Page 395 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 396 of 483




                                                                              Transferor Court
                                                                                                      No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                      Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                     Jurisdiction
                                                                                  Complaint
Amy Gray and David Gray v. C. R. Bard, Inc. and             CV-19-02701-PHX- USDC FL, Middle                        Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District      DGC              District                               Firm
Court, District of Arizona, Phoenix Division, CV-19-
02701-PHX-DGC
Michael Bull v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02702-PHX- Not identified in                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              Plaintiff's complaint                  Firm
Arizona, Phoenix Division, CV-19-02702-PHX-DGC
Rodney I. Pulfer and Patricia A. Pulfer v. C. R. Bard,      CV-19-02710-PHX- USDC OH,                               Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Northern District                      Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02710-PHX-DGC
Olin Washington v. C. R. Bard, Inc. and Bard                CV-19-02711-PHX- USDC TX, Eastern                       Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                               Firm
District of Arizona, Phoenix Division, CV-19-02711-
PHX-DGC
Angel Kay Capps v. C. R. Bard, Inc. and Bard                CV-19-02712-PHX- USDC MO,                               Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court,    DGC              Western District                       Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-19-02712-                                                                 Rafferty & Proctor,
PHX-DGC                                                                                                             PA
Diana J. Wilcox v. C. R. Bard, Inc. and Bard                CV-19-02713-PHX- USDC AR, Eastern                       Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                               Firm
District of Arizona, Phoenix Division, CV-19-02713-
PHX-DGC




Page 396 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 397 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                  Jurisdiction
                                                                                 Complaint
Lyn E. Patton and Kennith Patton v. C. R. Bard, Inc.        CV-19-02714-PHX- USDC NY,                            Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              Southern District                   Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02714-PHX-DGC
Joel Hyche and Joan Osborn v. C. R. Bard, Inc. and          CV-19-02715-PHX- USDC AL,                            Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District      DGC              Northern District                   Firm
Court, District of Arizona, Phoenix Division, CV-19-
02715-PHX-DGC
Mary Massey v. C. R. Bard, Inc. and Bard Peripheral         CV-19-02722-PHX- USDC NC, Eastern                    Rosenbaum &
Vascular, Inc., United States District Court, District of   DGC              District                            Rosenbaum, PC
Arizona, Phoenix Division, CV-19-02722-PHX-DGC
Felecia Burell v. C. R. Bard, Inc. and Bard Peripheral      CV-19-02736-PHX- USDC TX,                            McSweeney
Vascular, Inc., United States District Court, District of   DGC              Southern District                   Langevin, LLC
Arizona, Phoenix Division, CV-19-02736-PHX-DGC
Rodney Haskins v. C. R. Bard, Inc. and Bard                 CV-19-02737-PHX- USDC MI, Eastern                    McSweeney
Peripheral Vascular, Inc., United States District Court,    DGC              District                            Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02737-
PHX-DGC
Jacqueline Harmon v. C. R. Bard, Inc. and Bard              CV-19-02756-PHX- USDC GA,                            McSweeney
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                   Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02756-
PHX-DGC
Brian Hinchey v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02757-PHX- USDC NJ             NJ resident     Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC                                                  Firm
Arizona, Phoenix Division, CV-19-02757-PHX-DGC


Page 397 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 398 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
William Russell v. C. R. Bard, Inc. and Bard              CV-19-02758-PHX- USDC CT                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-02758-
PHX-DGC
Bruce B. Coleman v. C. R. Bard, Inc. and Bard             CV-19-02759-PHX- USDC SC                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-02759-
PHX-DGC
Rayford Sample v. C. R. Bard, Inc. and Bard               CV-19-02760-PHX- USDC TX,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-02760-
PHX-DGC
Race Holland v. C. R. Bard, Inc. and Bard Peripheral CV-19-02762-PHX- USDC TX,                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-19-02762-PHX-DGC
Douglas Odell Erving and Nena Erving v. C. R. Bard, CV-19-02763-PHX- USDC TX, Eastern                         Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02763-PHX-DGC
Calvin Dillard and Yolanda Dillard v. C. R. Bard, Inc. CV-19-02764-PHX- USDC MS,                              Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02764-PHX-DGC




Page 398 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 399 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Frederick McDonald and Frances McDonald v. C. R.            CV-19-02765-PHX- USDC FL, Southern                  Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-02765-PHX-DGC
Felicia M. Mancuso v. C. R. Bard, Inc., United States       CV-19-02775-PHX- USDC CA,                           Cellino & Barnes PC
District Court, District of Arizona, Phoenix Division,      DGC              Southern District                  - Buffalo, NY
CV-19-02775-PHX-DGC
Earl Hoggard v. C. R. Bard, Inc. and Bard Peripheral        CV-19-02776-PHX- USDC MD                            Motley Rice LLC -
Vascular, Inc., United States District Court, District of   DGC                                                 South Carolina
Arizona, Phoenix Division, CV-19-02776-PHX-DGC
Emma F. Jefferson v. C. R. Bard, Inc. and Bard              CV-19-02777-PHX- USDC AL,                           Motley Rice LLC -
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  South Carolina
District of Arizona, Phoenix Division, CV-19-02777-
PHX-DGC
Alice M. Young and Allen B. Young, Jr. v. C. R. Bard,       CV-19-02778-PHX- USDC AL,                           Motley Rice LLC -
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Northern District                  South Carolina
District Court, District of Arizona, Phoenix Division,
CV-19-02778-PHX-DGC
Amy L. Krell and Adam J. Walker v. C. R. Bard, Inc.         CV-19-02779-PHX- USDC NY,                           Cellino & Barnes PC
and Bard Peripheral Vascular, Inc., United States           DGC              Northern District                  - Buffalo, NY
District Court, District of Arizona, Phoenix Division,
CV-19-02779-PHX-DGC
David M. McMahon v. C. R. Bard, Inc. and Bard               CV-19-02783-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court,    DGC              District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02783-
PHX-DGC

Page 399 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 400 of 483




                                                                           Transferor Court
                                                                                                  No Proper
                                                            Current Civil or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                                 Jurisdiction
                                                                              Complaint
Angela Magee v. C. R. Bard, Inc. and Bard Peripheral CV-19-02788-PHX- USDC MS,                                  McSweeney
Vascular, Inc., United States District Court, District of DGC             Southern District                     Langevin, LLC
Arizona, Phoenix Division, CV-19-02788-PHX-DGC
Donald Wayne Burris and Teresa Lynn Burris v. C. R. CV-19-02789-PHX- USDC SC                                    Nations Law Firm -
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                       Houston, TX
States District Court, District of Arizona, Phoenix
Division, CV-19-02789-PHX-DGC
Donald L. King v. C. R. Bard, Inc. and Bard Peripheral CV-19-02800-PHX- USDC GA,                                Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC             Northern District                     Heimann &
Arizona, Phoenix Division, CV-19-02800-PHX-DGC                                                                  Bernstein, LLP -
                                                                                                                New York, NY
Peter H. McCann v. C. R. Bard, Inc. and Bard                CV-19-02801-PHX- USDC CA,                           Lieff Cabraser
Peripheral Vascular, Inc., United States District Court,    DGC              Northern District                  Heimann &
District of Arizona, Phoenix Division, CV-19-02801-                                                             Bernstein, LLP -
PHX-DGC                                                                                                         New York, NY
Eddie Mims and Jean Mims v. C. R. Bard, Inc. and            CV-19-02802-PHX- USDC MA                            Lieff Cabraser
Bard Peripheral Vascular, Inc., United States District      DGC                                                 Heimann &
Court, District of Arizona, Phoenix Division, CV-19-                                                            Bernstein, LLP -
02802-PHX-DGC                                                                                                   New York, NY
Bennie Grafton and Aishia Grafton v. C. R. Bard, Inc.       CV-19-02808-PHX- USDC CA, Central                   Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-02808-PHX-DGC
Lucille Smith v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02812-PHX- USDC OH,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-02812-PHX-DGC

Page 400 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 401 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Michelle Winter and Russ Winter v. C. R. Bard, Inc.         CV-19-02817-PHX- USDC MI, Eastern                   Borgess Law, LLC
and Bard Peripheral Vascular, Inc., United States           DGC              District
District Court, District of Arizona, Phoenix Division,
CV-19-02817-PHX-DGC
Bernardette McBride v. C. R. Bard, Inc., and Bard           CV-19-02819-PHX- USDC AZ                            Napoli Shkolnik,
Peripheral Vascular, Inc., United States District Court,    DGC                                                 PLLC - Melville
District of Arizona, Phoenix Division, CV-19-02819-
PHX-DGC
Kathy Bowlin and James Bowlin v. C. R. Bard, Inc.           CV-19-02824-PHX- USDC MS,                           DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States           DGC              Northern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-19-02824-PHX-DGC
Paul C. Kelly v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02826-PHX- USDC NY,                           Levin, Papantonio,
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Thomas, Mitchell,
Arizona, Phoenix Division, CV-19-02826-PHX-DGC                                                                  Rafferty & Proctor,
                                                                                                                PA
Warren Taft v. C. R. Bard, Inc. and Bard Peripheral         CV-19-02846-PHX- USDC TX,                           Goldman Scarlato &
Vascular, Inc., United States District Court, District of   DGC              Southern District                  Penny, PC
Arizona, Phoenix Division, CV-19-02846-PHX-DGC
Ellis Phillips and Teresa Phillips v. C. R. Bard, Inc.      CV-19-02847-PHX- USDC TX, Eastern                   Goldman Scarlato &
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Penny, PC
District Court, District of Arizona, Phoenix Division,
CV-19-02847-PHX-DGC




Page 401 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 402 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                                Action      From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Daryl Bond and Carol Bond v. C. R. Bard, Inc. and          CV-19-02848-PHX- USDC CA, Eastern                   Goldman Scarlato &
Bard Peripheral Vascular, Inc., United States District     DGC              District                           Penny, PC
Court, District of Arizona, Phoenix Division, CV-19-
02848-PHX-DGC
Kristin Dobreuenaski v. C. R. Bard, Inc. and Bard          CV-19-02849-PHX- USDC FL, Southern                  Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court,   DGC              District                           Penny, PC
District of Arizona, Phoenix Division, CV-19-02849-
PHX-DGC
Jonathan Krueger v. C. R. Bard, Inc. and Bard              CV-19-02891-PHX- USDC NV                            Schneider Hammers
Peripheral Vascular, Inc., United States District Court,   DGC                                                 LLC
District of Arizona, Phoenix Division, CV-19-02891-
PHX-DGC
Suzanne Boyle-Wheat v. Jimmie E. Wheat v. C. R.            CV-19-02892-PHX- USDC MO, Eastern                   Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United      DGC              District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-02892-PHX-DGC
William K. Barron, Jr. v. C. R. Bard, Inc. and Bard        CV-19-02894-PHX- USDC FL, Middle                    Schneider Hammers
Peripheral Vascular, Inc., United States District Court,   DGC              District                           LLC
District of Arizona, Phoenix Division, CV-19-02894-
PHX-DGC
Steven S. Szymanoski v. C. R. Bard, Inc. and Bard          CV-19-02931-PHX- USDC NY,                           Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court,   DGC              Northern District                  - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02931-
PHX-DGC




Page 402 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 403 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Dora M. Morales v. C. R. Bard, Inc. and Bard              CV-19-02943-PHX- USDC NY, Eastern                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02943-
PHX-DGC
Emmily Parkinson v. C. R. Bard, Inc. and Bard             CV-19-02944-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02944-
PHX-DGC
Justin M. Walker v. C. R. Bard, Inc. and Bard             CV-19-02945-PHX- USDC CA, Central                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-02945-
PHX-DGC
Betty Brown v. C. R. Bard, Inc. and Bard Peripheral       CV-19-02951-PHX- USDC OH,                           Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              Northern District                  Penny, PC
Arizona, Phoenix Division, CV-19-02951-PHX-DGC
Loretta Fitzgerald v. C. R. Bard, Inc. and Bard           CV-19-02952-PHX- USDC VA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-02952-
PHX-DGC
Joel Hale, on Behalf of the Heirs of Joel Hale v. C. R. CV-19-02953-PHX- USDC MT                              McSweeney
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                                                     Langevin, LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-02953-PHX-DGC




Page 403 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 404 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal     Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Latanyia Williams v. C. R. Bard, Inc. and Bard            CV-19-02954-PHX- USDC NJ           NJ resident   Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court, DGC                                               Penny, PC
District of Arizona, Phoenix Division, CV-19-02954-
PHX-DGC
Erika Weining v. C. R. Bard, Inc. and Bard Peripheral CV-19-02956-PHX- USDC NJ               AZ resident   Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC                                              Penny, PC
Arizona, Phoenix Division, CV-19-02956-PHX-DGC
Roberta Wood v. C. R. Bard, Inc. and Bard Peripheral CV-19-02962-PHX- USDC MO,                             Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Western District                LLC
Arizona, Phoenix Division, CV-19-02962-PHX-DGC
Reginald White, Sr. v. C. R. Bard, Inc. and Bard          CV-19-02963-PHX- USDC MD                         Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                               LLC
District of Arizona, Phoenix Division, CV-19-02963-
PHX-DGC
Willett Mitchell v. C. R. Bard, Inc. and Bard Peripheral CV-19-02964-PHX- USDC FL, Southern                Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                        LLC
Arizona, Phoenix Division, CV-19-02964-PHX-DGC
Daniel Confer and Sarah Confer v. C. R. Bard, Inc. and CV-19-03078-PHX- USDC PA, Western                   Cory Watson
Bard Peripheral Vascular, Inc., United States District DGC                 District                        Attorneys
Court, District of Arizona, Phoenix Division, CV-19-
03078-PHX-DGC
Brittni Shaw v. C. R. Bard, Inc. and Bard Peripheral      CV-19-03079-PHX- USDC IA, Southern               Wilshire Law Firm
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03079-PHX-DGC



Page 404 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 405 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Denise Rayleane Kimble-Hicks v. C. R. Bard, Inc. and CV-19-03084-PHX- USDC KS                                 Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                                                    Houston, TX
Court, District of Arizona, Phoenix Division, CV-19-
03084-PHX-DGC
Michelle Monica Bergfield v. C. R. Bard, Inc. and         CV-19-03085-PHX- USDC OK, Western                   Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-19-
03085-PHX-DGC
Victor Baker, on Behalf of the Estate of Ricky Cooper CV-19-03087-PHX- USDC IL, Central                       McSweeney
v. C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., DGC                District                           Langevin, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-03087-PHX-DGC
Naurice Wade v. C. R. Bard, Inc. and Bard Peripheral CV-19-03089-PHX- USDC IL, Northern                       McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-03089-PHX-DGC
Ann Marie Gardner v. C. R. Bard, Inc. and Bard            CV-19-03090-PHX- USDC SC                            McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03090-
PHX-DGC
Gregory Kansier v. C. R. Bard, Inc. and Bard              CV-19-03091-PHX- USDC MI, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03091-
PHX-DGC




Page 405 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 406 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Katherine Parker v. C. R. Bard, Inc. and Bard             CV-19-03092-PHX- USDC OK,                          McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03092-
PHX-DGC
Alfreda Logan v. C. R. Bard, Inc. and Bard Peripheral CV-19-03093-PHX- USDC GA,                              McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                 Langevin, LLC
Arizona, Phoenix Division, CV-19-03093-PHX-DGC
Ricky Blakeney v. C. R. Bard, Inc. and Bard Peripheral CV-19-03094-PHX- USDC MS,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Southern District                 Langevin, LLC
Arizona, Phoenix Division, CV-19-03094-PHX-DGC
Didy Najarro v. C. R. Bard, Inc. and Bard Peripheral CV-19-03119-PHX- USDC CA, Central                       Cellino & Barnes PC
Vascular, Inc., United States District Court, District of DGC              District                          - Buffalo, NY
Arizona, Phoenix Division, CV-19-03119-PHX-DGC
Brenda Alexander, as next-of-kin of the Estate of         CV-19-03121-PHX- USDC TX, Western                  Dalimonte Rueb
Stewart J. Alexander v. C. R. Bard, Inc. and Bard         DGC              District                          Stoller, LLP -
Peripheral Vascular, Inc., United States District Court,                                                     Phoenix, AZ
District of Arizona, Phoenix Division, CV-19-03121-
PHX-DGC
Lisa M. Anderson v. C. R. Bard, Inc. and Bard             CV-19-03122-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03122-                                                          Phoenix, AZ
PHX-DGC
Charled Richmond Bell v. C. R. Bard, Inc. and Bard        CV-19-03123-PHX- USDC MI, Eastern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03123-                                                          Phoenix, AZ
PHX-DGC

Page 406 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 407 of 483




                                                                           Transferor Court
                                                                                              No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                              Federal      Plaintiff Counsel
                                                              Action       From Short Form
                                                                                             Jurisdiction
                                                                               Complaint
Sonja Lee Brumfield v. C. R. Bard, Inc. and Bard         CV-19-03124-PHX- USDC AZ           AZ resident   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                              Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03124-                                                       Phoenix, AZ
PHX-DGC
Trinita Gray-Stewart v. C. R. Bard, Inc. and Bard        CV-19-03125-PHX- USDC VA, Eastern                Bernstein Liebhard
Peripheral Vascular, Inc., United States District Court, DGC              District                        LLP
District of Arizona, Phoenix Division, CV-19-03125-
PHX-DGC
James Frank Bradley v. C. R. Bard, Inc. and Bard         CV-19-03126-PHX- USDC AL,                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Northern District               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03126-                                                       Phoenix, AZ
PHX-DGC
Virginia Ann Burleson v. C. R. Bard, Inc. and Bard       CV-19-03127-PHX- USDC AL,                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Southern District               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03127-                                                       Phoenix, AZ
PHX-DGC
Sharon Louise Deblock v. C. R. Bard, Inc. and Bard       CV-19-03129-PHX- USDC MI, Western                Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              District                        Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03129-                                                       Phoenix, AZ
PHX-DGC
Dennis J. Dillon v. C. R. Bard, Inc. and Bard            CV-19-03130-PHX- USDC NY,                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC              Northern District               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03130-                                                       Phoenix, AZ
PHX-DGC




Page 407 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 408 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Kelsey D. Doddridge v. C. R. Bard, Inc. and Bard          CV-19-03131-PHX- USDC AR, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03131-                                                           Phoenix, AZ
PHX-DGC
John S. Evans v. C. R. Bard, Inc. and Bard Peripheral CV-19-03132-PHX- USDC NY,                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-03132-PHX-DGC                                                                Phoenix, AZ
Phyllis J. Fisher v. C. R. Bard, Inc. and Bard Peripheral CV-19-03133-PHX- USDC FL, Middle                    Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03133-PHX-DGC                                                                Phoenix, AZ
Monica M. Hagans v. C. R. Bard, Inc. and Bard             CV-19-03134-PHX- USDC DC                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03134-                                                           Phoenix, AZ
PHX-DGC
Victoria Lynn Kingston v. C. R. Bard, Inc. and Bard       CV-19-03136-PHX- USDC NC, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03136-                                                           Phoenix, AZ
PHX-DGC
Bonnie Latimore v. C. R. Bard, Inc. and Bard              CV-19-03137-PHX- USDC NY,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03137-                                                           Phoenix, AZ
PHX-DGC
Emma L. Maxwell v. C. R. Bard, Inc. and Bard              CV-19-03138-PHX- USDC IN, Northern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03138-                                                           Phoenix, AZ
PHX-DGC

Page 408 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 409 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Cathleen Maddera Ortega v. C. R. Bard, Inc. and Bard CV-19-03139-PHX- USDC FL, Southern                       Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03139-                                                           Phoenix, AZ
PHX-DGC
Samuel A. Roma v. C. R. Bard, Inc. and Bard               CV-19-03140-PHX- USDC NY, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03140-                                                           Phoenix, AZ
PHX-DGC
Karen A. Scott v. C. R. Bard, Inc. and Bard Peripheral CV-19-03141-PHX- USDC NY, Western                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03141-PHX-DGC                                                                Phoenix, AZ
Nelda Sue Sellers v. C. R. Bard, Inc. and Bard            CV-19-03142-PHX- USDC TX, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03142-                                                           Phoenix, AZ
PHX-DGC
Eugene E. Turner v. C. R. Bard, Inc. and Bard             CV-19-03143-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03143-                                                           Phoenix, AZ
PHX-DGC
Kimberlee S. Wilburn v. C. R. Bard, Inc. and Bard         CV-19-03144-PHX- USDC KY, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03144-                                                           Phoenix, AZ
PHX-DGC




Page 409 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 410 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Erwin Nezbegay v. C. R. Bard, Inc. and Bard               CV-19-03145-PHX- USDC NM                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03145-                                                           Phoenix, AZ
PHX-DGC
Charles G. Capps v. C. R. Bard, Inc. and Bard             CV-19-03147-PHX- USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-03147-
PHX-DGC
Laura M. Ingle v. C. R. Bard, Inc. and Bard Peripheral CV-19-03149-PHX- USDC AL,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03149-PHX-DGC
Terry Lee Strief and Robyn A. Strief v. C. R. Bard,       CV-19-03151-PHX- USDC FL, Middle                    Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03151-PHX-DGC
Glen R. Hilton and Catherine Hilton v. C. R. Bard, Inc. CV-19-03152-PHX- USDC NV                              Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC                                                 Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03152-PHX-DGC
Virgil Ray Claude v. C. R. Bard, Inc. and Bard            CV-19-03153-PHX- USDC NM                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-03153-
PHX-DGC
Brenda Florez v. C. R. Bard, Inc. and Bard Peripheral CV-19-03155-PHX- USDC TX,                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03155-PHX-DGC

Page 410 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 411 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Penny Marenger and Glenn Marenger v. C. R. Bard,            CV-19-03157-PHX- USDC MI, Western                   Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03157-PHX-DGC
Dan Ray v. C. R. Bard, Inc. and Bard Peripheral             CV-19-03159-PHX- USDC LA, Western                   Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03159-PHX-DGC
Erik Wantuck v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03162-PHX- USDC FL, Southern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03162-PHX-DGC
Data L. Frausto and Johnnie Frausto v. C. R. Bard, Inc.     CV-19-03165-PHX- USDC TX,                           Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03165-PHX-DGC
Kelly Burt Buchanan v. C. R. Bard, Inc. and Bard            CV-19-03166-PHX- USDC MO, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-03166-
PHX-DGC
Gaetan Trudel and Merliee Trudel v. C. R. Bard, Inc.        CV-19-03167-PHX- USDC CA, Central                   Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03167-PHX-DGC
Undre C. Armstrong v. C. R. Bard, Inc. and Bard             CV-19-03168-PHX- USDC LA, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-03168-
PHX-DGC

Page 411 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 412 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Vincent Angelina and Patricia Angelina v. C. R. Bard, CV-19-03169-PHX- USDC NJ                                Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                    Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03169-PHX-DGC
Kim Gharrett v. C. R. Bard, Inc. and Bard Peripheral CV-19-03170-PHX- USDC IL, Central                        Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03170-PHX-DGC
Lakeisha Turner v. C. R. Bard, Inc. and Bard              CV-19-03171-PHX- USDC AL,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Firm
District of Arizona, Phoenix Division, CV-19-03171-
PHX-DGC
Angela Perry v. C. R. Bard, Inc. and Bard Peripheral CV-19-03172-PHX- USDC MD                                 Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-19-03172-PHX-DGC
Milton G. Aldridge and Sharon Aldridge v. C. R. Bard, CV-19-03173-PHX- USDC OH,                               Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Southern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03173-PHX-DGC
Mark Hunter v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03187-PHX- USDC AR, Western                   Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03187-PHX-DGC
Barbara Marie Cuzzourt v. C. R. Bard, Inc. and Bard CV-19-03188-PHX- USDC GA,                                 Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-03188-
PHX-DGC


Page 412 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 413 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Daniel Person v. C. R. Bard, Inc. and Bard Peripheral CV-19-03189-PHX- USDC IN, Northern                     Wilshire Law Firm
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03189-PHX-DGC
Katie Maxine Figueroa Cabrera v. C. R. Bard, Inc. and CV-19-03193-PHX- USDC NJ               NJ resident     Motley Rice LLC -
Bard Peripheral Vascular, Inc., United States District DGC                                                   South Carolina
Court, District of Arizona, Phoenix Division, CV-19-
03193-PHX-DGC
Raquel Rodriguez v. C. R. Bard, Inc. and Bard             CV-19-03196-PHX- USDC TN, Middle                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03196-                                                          Phoenix, AZ
PHX-DGC
Marilyn Flymn v. C. R. Bard, Inc. and Bard Peripheral CV-19-03197-PHX- USDC GA,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                 Firm
Arizona, Phoenix Division, CV-19-03197-PHX-DGC
Jeanne Griggs v. C. R. Bard, Inc. and Bard Peripheral CV-19-03200-PHX- USDC TN, Eastern                      Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              District                          Penny, PC
Arizona, Phoenix Division, CV-19-03200-PHX-DGC
Debra Schwartzmiller v. C. R. Bard, Inc. and Bard         CV-19-03201-PHX- USDC NV                           Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court, DGC                                                 Penny, PC
District of Arizona, Phoenix Division, CV-19-03201-
PHX-DGC
Robert Urbush and Susan Urbush v. C. R. Bard, Inc.        CV-19-03202-PHX- USDC WI, Eastern                  Goldman Scarlato &
and Bard Peripheral Vascular, Inc., United States         DGC              District                          Penny, PC
District Court, District of Arizona, Phoenix Division,
CV-19-03202-PHX-DGC


Page 413 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 414 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Fenton R. Davis v. C. R. Bard, Inc. and Bard              CV-19-03214-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03214-                                                           Phoenix, AZ
PHX-DGC
Dawn M. Dessureau v. C. R. Bard, Inc. and Bard            CV-19-03215-PHX- USDC CT                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03215-                                                           Phoenix, AZ
PHX-DGC
Ursula Farlow v. C. R. Bard, Inc. and Bard Peripheral CV-19-03217-PHX- USDC MD                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-03217-PHX-DGC                                                                Phoenix, AZ
George W. Garner v. C. R. Bard, Inc. and Bard             CV-19-03218-PHX- USDC MS,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03218-                                                           Phoenix, AZ
PHX-DGC
Josephine R. Cottone v. C. R. Bard, Inc. and Bard         CV-19-03220-PHX- USDC NY, Western                   Cellino & Barnes PC
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Buffalo, NY
District of Arizona, Phoenix Division, CV-19-03220-
PHX-DGC
Juan Francisco Gonzalez v. C. R. Bard, Inc. and Bard CV-19-03223-PHX- USDC TX, Western                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03223-                                                           Phoenix, AZ
PHX-DGC
Eunice Harris v. C. R. Bard, Inc. and Bard Peripheral CV-19-03225-PHX- USDC DC                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-03225-PHX-DGC                                                                Phoenix, AZ

Page 414 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 415 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Arnold Leon Jones v. C. R. Bard, Inc. and Bard            CV-19-03226-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03226-                                                           Phoenix, AZ
PHX-DGC
Connie Lee Nevings v. C. R. Bard, Inc. and Bard           CV-19-03227-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03227-                                                           Phoenix, AZ
PHX-DGC
Jose A. Rosales v. C. R. Bard, Inc. and Bard Peripheral CV-19-03228-PHX- USDC TX, Western                     Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03228-PHX-DGC                                                                Phoenix, AZ
Archie Wallace Crawford, III v. C. R. Bard, Inc. and CV-19-03245-PHX- USDC CA, Eastern                        Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District DGC                 District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-19-
03245-PHX-DGC
Aaron Daniel Fairbanks v. C. R. Bard, Inc. and Bard CV-19-03246-PHX- USDC IA, Southern                        Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               District                           Houston, TX
District of Arizona, Phoenix Division, CV-19-03246-
PHX-DGC
Gregory Jeff Roberts, II v. C. R. Bard, Inc. and Bard CV-19-03248-PHX- USDC KS                                Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC                                                  Houston, TX
District of Arizona, Phoenix Division, CV-19-03248-
PHX-DGC
Felicia Sumpter v. C. R. Bard, Inc. and Bard Peripheral CV-19-03251-PHX- USDC SC                              Schneider Hammers
vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-19-03251-PHX-DGC

Page 415 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 416 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Catherine M. Vega v. C. R. Bard, Inc. and Bard            CV-19-03252-PHX- USDC FL, Southern                  Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-19-03252-
PHX-DGC
Paul Jones v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03253-PHX- USDC MS,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-19-03253-PHX-DGC
Jerry Bynum and Bobbie Bynum v. C. R. Bard, Inc.          CV-19-03254-PHX- USDC MS,                           Schneider Hammers
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  LLC
district Court, District of Arizona, Phoenix Division,
CV-19-03254-PHX-DGC
John Bethea v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03255-PHX- USDC NC, Eastern                   Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-03255-PHX-DGC
James Lane v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03256-PHX- USDC SC                            Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-19-03256-PHX-DGC
Tammy Blakeman and Jason Paul Blakeman v. C. R. CV-19-03257-PHX- USDC WI, Western                             Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03257-PHX-DGC
Brigitte Arp and Fritz M. Arp v. C. R. Bard, Inc. and CV-19-03258-PHX- USDC NM                                Schneider Hammers
Bard Peripheral Vascular, Inc., United States District DGC                                                    LLC
Court, District of Arizona, Phoenix Division, CV-19-
03258-PHX-DGC


Page 416 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 417 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Betsy Howard v. C. R. Bard, Inc. and Bard Peripheral CV-19-03259-PHX- USDC FL, Middle                         Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-03259-PHX-DGC
Lulisa Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-19-03260-PHX- USDC GA,                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03260-PHX-DGC
Jeffrey Jeannotte v. C. R. Bard, Inc. and Bard            CV-19-03261-PHX- USDC KS                            Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                  Firm
District of Arizona, Phoenix Division, CV-19-03261-
PHX-DGC
Jeffery Henry v. C. R. Bard, Inc. and Bard Peripheral CV-19-03262-PHX- USDC KY, Eastern                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03262-PHX-DGC
Perry Ramsey v. C. R. Bard, Inc. and Bard Peripheral CV-19-03263-PHX- USDC GA,                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03263-PHX-DGC
Kenrick Niblick v. C. R. Bard, Inc. and Bard              CV-19-03266-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-03266-
PHX-DGC
Alric Thompson v. C. R. Bard, Inc. and Bard               CV-19-03267-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-03267-
PHX-DGC



Page 417 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 418 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Ronnie Jay Martin v. C. R. Bard, Inc. and Bard            CV-19-03268-PHX- USDC VA, Eastern                  Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-19-03268-
PHX-DGC
Jeff Neal v. C. R. Bard, Inc. and Bard Peripheral         CV-19-03270-PHX- USDC MS,                          Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                 Firm
Arizona, Phoenix Division, CV-19-03270-PHX-DGC
Yolanda Williams and Anthony Williams v. C. R.            CV-19-03271-PHX- USDC VA, Eastern                  Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                          Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-03271-PHX-DGC
Aune Leppala v. C. R. Bard, Inc. and Bard Peripheral CV-19-03276-PHX- USDC MN                                Meshbesher &
Vascular, Inc., United States District Court, District of DGC                                                Spence, Ltd
Arizona, Phoenix Division, CV-19-03276-PHX-DGC
Miguel Bronfman v. C. R. Bard, Inc. and Bard              CV-19-03290-PHX- USDC MI, Eastern                  Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                          - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03290-
PHX-DGC
Timothy Burns v. C. R. Bard, Inc. and Bard Peripheral CV-19-03291-PHX- USDC FL, Southern                     Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                          - Kansas City, KS
Arizona, Phoenix Division, CV-19-03291-PHX-DGC
Daniel Dipasquale v. C. R. Bard, Inc. and Bard            CV-19-03292-PHX- USDC NJ           NJ resident     Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                 - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03292-
PHX-DGC


Page 418 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 419 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Richard Dunaway v. C. R. Bard, Inc. and Bard              CV-19-03293-PHX- USDC MS,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03293-
PHX-DGC
Waymon Johnson v. C. R. Bard, Inc. and Bard               CV-19-03294-PHX- USDC SC                            Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03294-
PHX-DGC
Laverne Garber v. C. R. Bard, Inc. and Bard Peripheral CV-19-03295-PHX- USDC IA, Southern                     Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03295-PHX-DGC
Samuel Priester, Jr. v. C. R. Bard, Inc. and Bard         CV-19-03296-PHX- USDC NC, Middle                    Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03296-
PHX-DGC
Dennis Pulaski v. C. R. Bard, Inc. and Bard Peripheral CV-19-03297-PHX- USDC NC, Middle                       Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03297-PHX-DGC
Francine Reid v. C. R. Bard, Inc. and Bard Peripheral CV-19-03299-PHX- USDC SC                                Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC                                                 - Kansas City, KS
Arizona, Phoenix Division, CV-19-03299-PHX-DGC
Robert Shoemaker v. C. R. Bard, Inc. and Bard             CV-19-03301-PHX- USDC GA,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03301-
PHX-DGC


Page 419 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 420 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Daniel Snyder v. C. R. Bard, Inc. and Bard Peripheral CV-19-03304-PHX- USDC PA, Middle                        Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03304-PHX-DGC
Millard Taylor v. C. R. Bard, Inc. and Bard Peripheral CV-19-03309-PHX- USDC GA,                              Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Kansas City, KS
Arizona, Phoenix Division, CV-19-03309-PHX-DGC
Sandra Tomlin, as Personal Representative and             CV-19-03310-PHX- USDC CA, Eastern                   Potts Law Firm, LLP
Surviving Spouse of the Estate of Scott F. Tomlin v. C. DGC                District                           - Kansas City, KS
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,
United States District Court, District of Arizona,
Phoenix Division, CV-19-03310-PHX-DGC
Stanford Young v. C. R. Bard, Inc. and Bard Peripheral CV-19-03311-PHX- USDC FL, Middle                       Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03311-PHX-DGC
Lonnie M. Geppert and Michelle Geppert v. C. R.           CV-19-03312-PHX- USDC MO, Eastern                   Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-03312-PHX-DGC
Danielle Himes v. C. R. Bard, Inc. and Bard Peripheral CV-19-03313-PHX- USDC PA, Western                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03313-PHX-DGC
Gale Climpson v. C. R. Bard, Inc. and Bard Peripheral CV-19-03314-PHX- USDC GA,                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03314-PHX-DGC



Page 420 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 421 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Annie Tribble v. C. R. Bard, Inc. and Bard Peripheral CV-19-03339-PHX- USDC IL, Northern                      Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03339-PHX-DGC
Betty Jean Hargrove v. C. R. Bard, Inc. and Bard          CV-19-03341-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-03341-
PHX-DGC
Summer Mata and Jose Mata v. C. R. Bard, Inc. and         CV-19-03342-PHX- USDC TX,                           Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  Firm
Court, District of Arizona, Phoenix Division, CV-19-
03342-PHX-DGC
Felicia Renee Middlebrooks v. C. R. Bard, Inc. and        CV-19-03344-PHX- USDC GA,                           Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District DGC                 Northern District                  Firm
Court, District of Arizona, Phoenix Division, CV-19-
03344-PHX-DGC
Frank Italiane v. C. R. Bard, Inc. and Bard Peripheral CV-19-03348-PHX- USDC CA, Central                      Lopez McHugh LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Newport Beach, CA
Arizona, Phoenix Division, CV-19-03348-PHX-DGC
Rick Hamilton v. C. R. Bard, Inc. and Bard Peripheral CV-19-03349-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03349-PHX-DGC
Frank Contos v. C. R. Bard, Inc. and Bard Peripheral CV-19-03350-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03350-PHX-DGC



Page 421 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 422 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                               Complaint
James Godfrey v. C. R. Bard, Inc. and Bard Peripheral CV-19-03351-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03351-PHX-DGC
Virgil Lingrel v. C. R. Bard, Inc. and Bard Peripheral CV-19-03352-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03352-PHX-DGC
Jerry Rennick v. C. R. Bard, Inc. and Bard Peripheral CV-19-03353-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03353-PHX-DGC
Sara McCloskey v. C. R. Bard, Inc. and Bard               CV-19-03354-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03354-
PHX-DGC
Courtney Bell v. C. R. Bard, Inc. and Bard Peripheral CV-19-03355-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03355-PHX-DGC
John Calandra, Jr. v. C. R. Bard, Inc. and Bard           CV-19-03356-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03356-
PHX-DGC
Gabriel DeMaio v. C. R. Bard, Inc. and Bard               CV-19-03357-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03357-
PHX-DGC



Page 422 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 423 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                               Complaint
Marie Donna v. C. R. Bard, Inc. and Bard Peripheral CV-19-03358-PHX- USDC NJ                                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03358-PHX-DGC
Leslie Nichols v. C. R. Bard, Inc. and Bard Peripheral CV-19-03359-PHX- USDC NJ                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03359-PHX-DGC
Anibal Pinero, Jr. v. C. R. Bard, Inc. and Bard           CV-19-03360-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03360-
PHX-DGC
Alice F. Gonzalez v. C. R. Bard, Inc. and Bard            CV-19-03372-PHX- USDC OH,                           Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-19-03372-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA
Julie Ann Griego v. C. R. Bard, Inc. and Bard             CV-19-03378-PHX- USDC CO                            Saunders & Walker,
Peripheral Vascular, Inc., United States District Court, DGC                                                  PA
District of Arizona, Phoenix Division, CV-19-03378-
PHX-DGC
David Wilson v. C. R. Bard, Inc. and Bard Peripheral CV-19-03381-PHX- USDC OH,                                Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Northern District                  LLC
Arizona, Phoenix Division, CV-19-03381-PHX-DGC
Bradley Hillebert v. C. R. Bard, Inc. and Bard            CV-19-03382-PHX- USDC KS                            Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLC
District of Arizona, Phoenix Division, CV-19-03382-
PHX-DGC


Page 423 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 424 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Tonya Harden v. C. R. Bard, Inc. and Bard Peripheral CV-19-03383-PHX- USDC AK                                Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                LLC
Arizona, Phoenix Division, CV-19-03383-PHX-DGC
Donnell Ballard v. C. R. Bard, Inc. and Bard Peripheral CV-19-03400-PHX- USDC FL, Southern                   McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-19-03400-PHX-DGC
Angelique Wiles v. C. R. Bard, Inc. and Bard              CV-19-03401-PHX- USDC NC, Middle                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03401-
PHX-DGC
Daquita Jordan v. C. R. Bard, Inc. and Bard Peripheral CV-19-03402-PHX- USDC WI, Eastern                     McSweeney
Vascular, Inc., United States District Court, District of DGC              District                          Langevin, LLC
Arizona, Phoenix Division, CV-19-03402-PHX-DGC
Carmen Alvarez v. C. R. Bard, Inc. and Bard               CV-19-03403-PHX- USDC NJ           NJ resident     McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                                                 Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03403-
PHX-DGC
Gary Hostetler v. C. R. Bard, Inc. and Bard Peripheral CV-19-03404-PHX- USDC WA,                             McSweeney
Vascular, Inc., United States District Court, District of DGC              Western District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-03404-PHX-DGC
Charles Williams v. C. R. Bard, Inc. and Bard             CV-19-03405-PHX- USDC FL, Middle                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                          Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03405-
PHX-DGC



Page 424 of 483
                            Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 425 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Cathy Barrick, on Behalf of and as the Personal             CV-19-03406-PHX- USDC PA, Middle                    McSweeney
Representative of the Estate of Terry Barrick v. C. R.      DGC              District                           Langevin, LLC
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-19-03406-PHX-DGC
Rodney Ehli v. C. R. Bard, Inc. and Bard Peripheral         CV-19-03407-PHX- USDC WA,                           McSweeney
Vascular, Inc., United States District Court, District of   DGC              Western District                   Langevin, LLC
Arizona, Phoenix Division, CV-19-03407-PHX-DGC
Leonard Thomas DeCurtis, Sr. v. C. R. Bard, Inc. and        CV-19-03418-PHX- USDC PA, Eastern                   Nations Law Firm -
Bard Peripheral Vascular, Inc., United States District      DGC              District                           Houston, TX
Court, District of Arizona, Phoenix Division, CV-19-
03418-PHX-DGC
Lashan Lewis v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03442-PHX- USDC FL, Southern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03442-PHX-DGC
Shuane Torbert Hill and Billy Hill v. C. R. Bard, Inc.      CV-19-03443-PHX- USDC AL, Middle                    Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States           DGC              District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03443-PHX-DGC
Cynetta Jones v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03447-PHX- USDC MO, Eastern                   Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03447-PHX-DGC
Susan Koop and Donald Koop v. C. R. Bard, Inc. and          CV-19-03448-PHX- USDC IN, Northern                  Fears Nachawati Law
Bard Peripheral Vascular, Inc., United States District      DGC              District                           Firm
Court, District of Arizona, Phoenix Division, CV-19-
03448-PHX-DGC

Page 425 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 426 of 483




                                                                            Transferor Court
                                                                                                 No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Douglas Smith v. C. R. Bard, Inc. and Bard Peripheral CV-19-03450-PHX- USDC FL, Middle                         Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                            Firm
Arizona, Phoenix Division, CV-19-03450-PHX-DGC
Linda Dianne Stroh and Paul Stroh v. C. R. Bard, Inc. CV-19-03451-PHX- USDC CO                                 Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC                                                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03451-PHX-DGC
Deiter Penkowicz v. C. R. Bard, Inc. and Bard             CV-19-03452-PHX- USDC NV                             Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                   Firm
District of Arizona, Phoenix Division, CV-19-03452-
PHX-DGC
John Levendoski v. C. R. Bard, Inc. and Bard              CV-19-03460-PHX- USDC NM                             McGlynn, Glisson &
Peripheral Vascular, Inc., United States District Court, DGC                                                   Mouton
District of Arizona, Phoenix Division, CV-19-03460-
PHX-DGC
Tod M. Dericco v. C. R. Bard, Inc. and Bard Peripheral CV-19-03461-PHX- USDC NV                                Levin, Papantonio,
Vascular, Inc., United States District Court, District of DGC                                                  Thomas, Mitchell,
Arizona, Phoenix Division, CV-19-03461-PHX-DGC                                                                 Rafferty & Proctor,
                                                                                                               PA
Janet Bowdish v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03465-PHX- USDC FL, Middle                   McGlynn, Glisson &
Vascular, Inc., United States District Court, District of   DGC              District                          Mouton
Arizona, Phoenix Division, CV-19-03465-PHX-DGC
Catherine A. Bean v. C. R. Bard, Inc. and Bard              CV-19-03468-PHX- USDC AZ           AZ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,    DGC                                                Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03468-                                                            Phoenix, AZ
PHX-DGC

Page 426 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 427 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bernard A. Wilson v. C. R. Bard, Inc. and Bard            CV-19-03469-PHX- USDC VA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03469-                                                           Phoenix, AZ
PHX-DGC
Tabitha Irene Eastridge v. C. R. Bard, Inc. and Bard      CV-19-03471-PHX- USDC NC, Western                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03471-                                                           Phoenix, AZ
PHX-DGC
Joel Goldmacher v. C. R. Bard, Inc. and Bard              CV-19-03472-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03472-                                                           Phoenix, AZ
PHX-DGC
Billie Lee Kilpatrick v. C. R. Bard, Inc. and Bard        CV-19-03473-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03473-                                                           Phoenix, AZ
PHX-DGC
Conrad Stacks v. C. R. Bard, Inc. and Bard Peripheral CV-19-03475-PHX- USDC MS,                               Lieff Cabraser
Vascular, Inc., United States District Court, District of DGC              Northern District                  Heimann &
Arizona, Phoenix Division, CV-19-03475-PHX-DGC                                                                Bernstein, LLP -
                                                                                                              New York, NY
Lennard K. Jackson and Alicia Gary v. C. R. Bard, Inc. CV-19-03480-PHX- USDC MD                               Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States      DGC                                                    Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03480-PHX-DGC




Page 427 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 428 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Terry J. Morris and Christina Morris v. C. R. Bard, Inc. CV-19-03486-PHX- USDC MS,                           DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                 LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03486-PHX-DGC
Edward Crosby and Darmer Crosby v. C. R. Bard, Inc. CV-19-03487-PHX- USDC MS,                                DeGaris & Rogers,
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                 LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03487-PHX-DGC
Freddie Padilla v. C. R. Bard, Inc. and Bard Peripheral CV-19-03547-PHX- USDC CT                             Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                LLC
Arizona, Phoenix Division, CV-19-03547-PHX-DGC
Allen B. Deal v. C. R. Bard, Inc. and Bard Peripheral CV-19-03548-PHX- USDC GA,                              Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Southern District                 LLC
Arizona, Phoenix Division, CV-19-03548-PHX-DGC
Steve Serrano v. C. R. Bard, Inc. and Bard Peripheral CV-19-03549-PHX- USDC NJ               NJ resident     Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                LLC
Arizona, Phoenix Division, CV-19-03549-PHX-DGC
Teddy R. Marple, Sr. and Vickie L. Marple v. C. R.        CV-19-03550-PHX- USDC OH,                          Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Southern District                 LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03550-PHX-DGC
Michael L. Johnson and Lora Johnson v. C. R. Bard, CV-19-03553-PHX- USDC TN, Western                         Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                          LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03553-PHX-DGC


Page 428 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 429 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Connie Hildebrandt v. C. R. Bard, Inc. and Bard           CV-19-03560-PHX- USDC KS                            Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                                  LLC
District of Arizona, Phoenix Division, CV-19-03560-
PHX-DGC
Zachary J. Lewis and Carolyn Pounds-Lewis v. C. R. CV-19-03561-PHX- USDC OH,                                  Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Northern District                  LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03561-PHX-DGC
Karen Lopez v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03562-PHX- USDC NV                            Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                 LLC
Arizona, Phoenix Division, CV-19-03562-PHX-DGC
Bruce Lincoln and Suzanne P. Lincoln v. C. R. Bard, CV-19-03564-PHX- USDC FL, Middle                          Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03564-PHX-DGC
Rhonda Zimmerman v. C. R. Bard, Inc. and Bard             CV-19-03565-PHX- USDC FL, Southern                  Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-19-03565-
PHX-DGC
Richard Torres and Margaret Ann Torres v. C. R. Bard, CV-19-03566-PHX- USDC TX,                               Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District                  LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03566-PHX-DGC




Page 429 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 430 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
David Roger Alligood v. C. R. Bard, Inc. and Bard         CV-19-03567-PHX- USDC TX, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03567-                                                           Phoenix, AZ
PHX-DGC
James Barlow v. C. R. Bard, Inc. and Bard Peripheral CV-19-03568-PHX- USDC FL, Middle                         Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03568-PHX-DGC                                                                Phoenix, AZ
Anthony Cabrera v. C. R. Bard, Inc. and Bard              CV-19-03569-PHX- USDC OH,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03569-                                                           Phoenix, AZ
PHX-DGC
Sheila K. Childers v. C. R. Bard, Inc. and Bard           CV-19-03570-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03570-                                                           Phoenix, AZ
PHX-DGC
Margie Mae Connell v. C. R. Bard, Inc. and Bard           CV-19-03571-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03571-                                                           Phoenix, AZ
PHX-DGC
Martha Briggs v. C. R. Bard, Inc. and Bard Peripheral CV-19-03572-PHX- USDC NJ                                Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03572-PHX-DGC
Jackie L. Satterfield v. C. R. Bard, Inc. and Bard        CV-19-03573-PHX- USDC AR, Western                   Levin, Papantonio,
Peripheral Vascular, Inc., United States District Court, DGC               District                           Thomas, Mitchell,
District of Arizona, Phoenix Division, CV-19-03573-                                                           Rafferty & Proctor,
PHX-DGC                                                                                                       PA

Page 430 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 431 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Todd Blair v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03575-PHX- USDC NJ                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03575-PHX-DGC
Doreen Cristallo v. C. R. Bard, Inc. and Bard             CV-19-03576-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03576-
PHX-DGC
Sharon Culbertson v. C. R. Bard, Inc. and Bard            CV-19-03577-PHX- USDC VA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03577-                                                           Phoenix, AZ
PHX-DGC
Stephen Gerhart v. C. R. Bard, Inc. and Bard              CV-19-03578-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03578-
PHX-DGC
Seth Davis v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03579-PHX- USDC TX,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-03579-PHX-DGC                                                                Phoenix, AZ
Jacob De La Cruz v. C. R. Bard, Inc., and Bard            CV-19-03580-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           Stoller, LLP -
Phoenix Division, CV-19-03580-PHX-DGC                                                                         Phoenix, AZ
David Greene v. C. R. Bard, Inc. and Bard Peripheral CV-19-03581-PHX- USDC NJ                                 Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03581-PHX-DGC



Page 431 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 432 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Stacie Rasmussen v. C. R. Bard, Inc. and Bard             CV-19-03582-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03582-
PHX-DGC
Audrey Rose v. C. R. Bard, Inc. and Bard Peripheral CV-19-03583-PHX- USDC NJ                                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03583-PHX-DGC
Callie Emmons v. C. R. Bard, Inc. and Bard Peripheral CV-19-03584-PHX- USDC MS,                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-03584-PHX-DGC                                                                Phoenix, AZ
David Shackford v. C. R. Bard, Inc. and Bard              CV-19-03585-PHX- USDC NJ                            Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03585-
PHX-DGC
Milissa Sirin v. C. R. Bard, Inc. and Bard Peripheral     CV-19-03586-PHX- USDC NJ                            Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03586-PHX-DGC
Donald G. Allen, Jr. v. C. R. Bard, Inc. and Bard         CV-19-03587-PHX- USDC FL, Northern                  Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-03587-
PHX-DGC
Jerry Wrice, Sr. v. C. R. Bard, Inc. and Bard Peripheral CV-19-03588-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03588-PHX-DGC



Page 432 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 433 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Carol A. Fausnaugh v. C. R. Bard, Inc. and Bard           CV-19-03589-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03589-                                                           Phoenix, AZ
PHX-DGC
Anthony Guy v. C. R. Bard, Inc. and Bard Peripheral CV-19-03590-PHX- USDC NJ                                  Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03590-PHX-DGC
Michael Berg v. C. R. Bard, Inc. and Bard Peripheral CV-19-03591-PHX- USDC WI, Western                        Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03591-PHX-DGC
Nadine S. Franks v. C. R. Bard, Inc. and Bard             CV-19-03592-PHX- USDC PA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03592-                                                           Phoenix, AZ
PHX-DGC
Jon Clifton Frey v. C. R. Bard, Inc. and Bard             CV-19-03593-PHX- USDC PA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03593-                                                           Phoenix, AZ
PHX-DGC
Carol Blankenship v. C. R. Bard, Inc. and Bard            CV-19-03594-PHX- USDC SC                            Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03594-
PHX-DGC
Brett A. Halstead v. C. R. Bard, Inc. and Bard            CV-19-03595-PHX- USDC WI, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03595-                                                           Phoenix, AZ
PHX-DGC

Page 433 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 434 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Danielle Hanley v. C. R. Bard, Inc. and Bard              CV-19-03596-PHX- USDC NY, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03596-                                                           Phoenix, AZ
PHX-DGC
Randell Lee Hart v. C. R. Bard, Inc. and Bard             CV-19-03597-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03597-                                                           Phoenix, AZ
PHX-DGC
John Chatham v. C. R. Bard, Inc. and Bard Peripheral CV-19-03598-PHX- USDC AL, Middle                         Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03598-PHX-DGC
John A. Hogan v. C. R. Bard, Inc. and Bard Peripheral CV-19-03599-PHX- USDC OH,                               Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-03599-PHX-DGC                                                                Phoenix, AZ
Carol E. Hudson v. C. R. Bard, Inc. and Bard              CV-19-03600-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03600-                                                           Phoenix, AZ
PHX-DGC
Cherieamour Johnson v. C. R. Bard, Inc. and Bard          CV-19-03601-PHX- USDC PA, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03601-                                                           Phoenix, AZ
PHX-DGC
Willie J. Johnson v. C. R. Bard, Inc. and Bard            CV-19-03602-PHX- USDC TX,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03602-                                                           Phoenix, AZ
PHX-DGC

Page 434 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 435 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Keyawna Yvonne Kirby v. C. R. Bard, Inc. and Bard CV-19-03603-PHX- USDC DC                                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03603-                                                          Phoenix, AZ
PHX-DGC
Alisha Martin v. C. R. Bard, Inc. and Bard Peripheral CV-19-03604-PHX- USDC KY, Eastern                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                          Stoller, LLP -
Arizona, Phoenix Division, CV-19-03604-PHX-DGC                                                               Phoenix, AZ
James Dale Meredith v. C. R. Bard, Inc. and Bard          CV-19-03605-PHX- USDC AZ           AZ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03605-                                                          Phoenix, AZ
PHX-DGC
Arthur Moffatt v. C. R. Bard, Inc. and Bard Peripheral CV-19-03606-PHX- USDC WV,                             Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Southern District                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-03606-PHX-DGC                                                               Phoenix, AZ
Carolyn G. Murray v. C. R. Bard, Inc. and Bard            CV-19-03607-PHX- USDC NJ           NJ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03607-                                                          Phoenix, AZ
PHX-DGC
Jayne T. Navarette v. C. R. Bard, Inc. and Bard           CV-19-03608-PHX- USDC TX, Western                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                          Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03608-                                                          Phoenix, AZ
PHX-DGC
Jan Louise Norquest v. C. R. Bard, Inc. and Bard          CV-19-03609-PHX- USDC AZ           AZ resident     Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03609-                                                          Phoenix, AZ
PHX-DGC

Page 435 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 436 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal     Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Sandora Carter v. C. R. Bard, Inc. and Bard Peripheral CV-19-03610-PHX- USDC NJ              NJ resident   Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03610-PHX-DGC
Virginia M. Orgill v. C. R. Bard, Inc. and Bard           CV-19-03611-PHX- USDC NV                         Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03611-                                                        Phoenix, AZ
PHX-DGC
Larry Coleman v. C. R. Bard, Inc. and Bard Peripheral CV-19-03615-PHX- USDC MO,                            Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Western District
Arizona, Phoenix Division, CV-19-03615-PHX-DGC
Debra Ann Scholten v. C. R. Bard, Inc. and Bard           CV-19-03616-PHX- USDC GA,                        Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03616-                                                        Phoenix, AZ
PHX-DGC
Susie Mae Skelton v. C. R. Bard, Inc. and Bard            CV-19-03617-PHX- USDC FL, Middle                 Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                        Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03617-                                                        Phoenix, AZ
PHX-DGC
James Conklin v. C. R. Bard, Inc. and Bard Peripheral CV-19-03619-PHX- USDC NY,                            Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-03619-PHX-DGC
Richard Stephenson v. C. R. Bard, Inc. and Bard           CV-19-03620-PHX- USDC SC                         Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                                               Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03620-                                                        Phoenix, AZ
PHX-DGC


Page 436 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 437 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Shari Curry v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03622-PHX- USDC TX,                          Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-03622-PHX-DGC
Robert Delmore v. C. R. Bard, Inc. and Bard               CV-19-03623-PHX- USDC IL, Southern                 Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-03623-
PHX-DGC
Alexander Doughty v. C. R. Bard, Inc. and Bard            CV-19-03624-PHX- USDC NJ           NJ resident     Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-03624-
PHX-DGC
Mary Hayes-Johnson v. C. R. Bard, Inc. and Bard           CV-19-03633-PHX- USDC MD                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                 - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03633-
PHX-DGC
Christine Naschke v. C. R. Bard, Inc. and Bard            CV-19-03634-PHX- USDC GA,                          Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03634-
PHX-DGC
Daniel Forbus v. C. R. Bard, Inc. and Bard Peripheral CV-19-03636-PHX- USDC PA, Western                      Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03636-PHX-DGC
Michael Goolsby v. C. R. Bard, Inc. and Bard              CV-19-03637-PHX- USDC GA, Middle                   Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                          - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03637-
PHX-DGC

Page 437 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 438 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Roger Moon v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03638-PHX- USDC PA, Western                   Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03638-PHX-DGC
Taneka Garth v. C. R. Bard, Inc. and Bard Peripheral CV-19-03639-PHX- USDC MS,                                Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-03639-PHX-DGC
Ricky Peabody v. C. R. Bard, Inc. and Bard Peripheral CV-19-03640-PHX- USDC MI, Eastern                       Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03640-PHX-DGC
Johnny Heath v. C. R. Bard, Inc. and Bard Peripheral CV-19-03642-PHX- USDC TX,                                Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-03642-PHX-DGC
Joshua Cook v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03643-PHX- USDC SC                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-03643-PHX-DGC                                                                Phoenix, AZ
Loretta Randle v. C. R. Bard, Inc. and Bard Peripheral CV-19-03644-PHX- USDC IL, Northern                     Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03644-PHX-DGC
Carl R. Williams v. C. R. Bard, Inc. and Bard             CV-19-03650-PHX- USDC MS,                           Beasley, Allen,
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Crow, Methvin,
District of Arizona, Phoenix Division, CV-19-03650-                                                           Portis & Miles, PC
PHX-DGC
Nancy Hoffmann and Kenneth Hoffmann v. C. R.              CV-19-03651-PHX- USDC AL, Middle                    Beasley, Allen,
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           Crow, Methvin,
States District Court, District of Arizona, Phoenix                                                           Portis & Miles, PC
Division, CV-19-03651-PHX-DGC

Page 438 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 439 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Diane E. Kirkland v. C. R. Bard, Inc. and Bard            CV-19-03653-PHX- USDC CO                            Beasley, Allen,
Peripheral Vascular, Inc., United States District Court, DGC                                                  Crow, Methvin,
District of Arizona, Phoenix Division, CV-19-03653-                                                           Portis & Miles, PC
PHX-DGC
Dani Simien v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03655-PHX- USDC TX, Eastern                   Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03655-PHX-DGC
Latoya Stump v. C. R. Bard, Inc. and Bard Peripheral CV-19-03656-PHX- USDC VA, Eastern                        Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03656-PHX-DGC
Sandra Elizabeth Bowman v. C. R. Bard, Inc. and Bard CV-19-03657-PHX- USDC MS,                                Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03657-                                                           Phoenix, AZ
PHX-DGC
Catalina Campos-Eibeck v. C. R. Bard, Inc. and Bard CV-19-03658-PHX- USDC CA,                                 Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03658-                                                           Phoenix, AZ
PHX-DGC
Jamie Shardae Carr v. C. R. Bard, Inc. and Bard           CV-19-03659-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03659-                                                           Phoenix, AZ
PHX-DGC
Noelle Crisp v. C. R. Bard, Inc. and Bard Peripheral      CV-19-03660-PHX- USDC NC, Western                   Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03660-PHX-DGC                                                                Phoenix, AZ


Page 439 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 440 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James Dickson v. C. R. Bard, Inc., and Bard Peripheral CV-19-03661-PHX- USDC MO,                              Dalimonte Rueb
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              Western District                   Stoller, LLP -
Division, CV-19-03661-PHX-DGC                                                                                 Phoenix, AZ
Jose English v. C. R. Bard, Inc. and Bard Peripheral      CV-19-03662-PHX- USDC FL, Middle                    Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-03662-PHX-DGC                                                                Phoenix, AZ
Annette Spaulding v. C. R. Bard, Inc. and Bard            CV-19-03663-PHX- USDC FL, Middle                    Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03663-                                                           Phoenix, AZ
PHX-DGC
Latisha Stapleton v. C. R. Bard, Inc., and Bard           CV-19-03664-PHX- USDC MO,                           Dalimonte Rueb
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Western District                   Stoller, LLP -
Phoenix Division, CV-19-03664-PHX-DGC                                                                         Phoenix, AZ
Julie Vinson v. C. R. Bard, Inc., and Bard Peripheral CV-19-03665-PHX- USDC FL, Middle                        Dalimonte Rueb
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Stoller, LLP -
Division, CV-19-03665-PHX-DGC                                                                                 Phoenix, AZ
Willie Walker v. C. R. Bard, Inc., and Bard Peripheral CV-19-03666-PHX- USDC TN, Western                      Dalimonte Rueb
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Stoller, LLP -
Division, CV-19-03666-PHX-DGC                                                                                 Phoenix, AZ
Martha G Wiley v. C. R. Bard, Inc. and Bard               CV-19-03667-PHX- USDC GA,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-03667-                                                           Phoenix, AZ
PHX-DGC
Justin Ard v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03672-PHX- USDC SC                            Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03672-PHX-DGC

Page 440 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 441 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Michael Dillon v. C. R. Bard, Inc., and Bard Peripheral CV-19-03673-PHX- USDC OK, Western                    Goss Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District
Division, CV-19-03673-PHX-DGC
Timothy Hammill v. C. R. Bard, Inc., and Bard            CV-19-03674-PHX- USDC MI, Western                   Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                 District
Phoenix Division, CV-19-03674-PHX-DGC
Nina Ruth Meadows v. C. R. Bard, Inc. and Bard           CV-19-03675-PHX- USDC WV,                           Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC              Southern District
District of Arizona, Phoenix Division, CV-19-03675-
PHX-DGC
Ben Anderson v. C. R. Bard, Inc., and Bard Peripheral CV-19-03676-PHX- USDC IL, Northern                     Goss Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District
Division, CV-19-03676-PHX-DGC
Lawrence W Divers v. C. R. Bard, Inc. and Bard           CV-19-03677-PHX- USDC VA, Western                   Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-19-03677-
PHX-DGC
Carolyn S. Hatcher v. C. R. Bard, Inc. and Bard          CV-19-03678-PHX- USDC AL,                           Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                 Southern District
Phoenix Division, CV-19-03678-PHX-DGC
Marylin A. Mayo v. C. R. Bard, Inc. and Bard             CV-19-03679-PHX- USDC LA, Eastern                   Goss Law Firm, PC
Peripheral Vascular, Inc., District of Arizona, Phoenix DGC               District
Division, CV-19-03679-PHX-DGC
Daniel R. Melton v. C. R. Bard, Inc. and Bard            CV-19-03680-PHX- USDC LA, Eastern                   Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                 District
Phoenix Division, CV-19-03680-PHX-DGC

Page 441 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 442 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bernadette McBride v. C. R. Bard, Inc. and Bard           CV-19-03683-PHX- USDC MA                            Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03683-
PHX-DGC
Wanda Jones v. C. R. Bard, Inc. and Bard Peripheral CV-19-03684-PHX- USDC MS,                                 Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              Northern District                  - Kansas City, KS
Arizona, Phoenix Division, CV-19-03684-PHX-DGC
Melinda Johnson v. C. R. Bard, Inc. and Bard              CV-19-03685-PHX- USDC TX,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03685-
PHX-DGC
Debra Sanders v. C. R. Bard, Inc., and Bard Peripheral CV-19-03686-PHX- USDC WI, Eastern                      Potts Law Firm, LLP
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           - Kansas City, KS
Division, CV-19-03686-PHX-DGC
John Montgomery v. C. R. Bard, Inc., and Bard             CV-19-03687-PHX- USDC OH,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Southern District                  - Kansas City, KS
Phoenix Division, CV-19-03687-PHX-DGC
Fredrick W. Thompson v. C. R. Bard, Inc., and Bard CV-19-03688-PHX- USDC MS,                                  Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Southern District                  - Kansas City, KS
Phoenix Division, CV-19-03688-PHX-DGC
David Hildebrandt v. C. R. Bard, Inc. and Bard            CV-19-03690-PHX- USDC MN                            Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                                                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03690-
PHX-DGC



Page 442 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 443 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Ellen E Maggard v. C. R. Bard, Inc. and Bard              CV-19-03692-PHX- USDC TN, Eastern                   Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-19-03692-
PHX-DGC
Chris Norman and Maria Norman v. C. R. Bard, Inc. CV-19-03693-PHX- USDC FL, Southern                          Schneider Hammers
and Bard Peripheral Vascular, Inc., United States         DGC              District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03693-PHX-DGC
Ruth Hinton v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03694-PHX- USDC NC, Middle                    Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              District                           - Kansas City, KS
Arizona, Phoenix Division, CV-19-03694-PHX-DGC
Willie Thomas Jones, Jr. v. C. R. Bard, Inc. and Bard CV-19-03695-PHX- USDC GA,                               Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03695-
PHX-DGC
Margaret Santos v. C. R. Bard, Inc., and Bard             CV-19-03696-PHX- USDC CT                            Schneider Hammers
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                                                     LLC
Phoenix Division, CV-19-03696-PHX-DGC
Courtney Downing as Personal Representative of the CV-19-03697-PHX- USDC NY, Eastern                          Goss Law Firm, PC
Estate of Daniel Downing v. C. R. Bard, Inc., and Bard DGC                 District
Peripheral Vascular, Inc., USDC, District of Arizona,
Phoenix Division, CV-19-03697-PHX-DGC
Earnest Lewis v. C. R. Bard, Inc. and Bard Peripheral CV-19-03698-PHX- USDC MS,                               Potts Law Firm, LLP
Vascular, Inc., United States District Court, District of DGC              Southern District                  - Houston, TX
Arizona, Phoenix Division, CV-19-03698-PHX-DGC


Page 443 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 444 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James McGinnis v. C. R. Bard, Inc. and Bard               CV-19-03699-PHX- USDC OH,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03699-
PHX-DGC
Leonardo Torruellas v. C. R. Bard, Inc., and Bard         CV-19-03700-PHX- USDC FL, Southern                  Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           - Kansas City, KS
Phoenix Division, CV-19-03700-PHX-DGC
Gina Fleming v. C. R. Bard, Inc., and Bard Peripheral CV-19-03701-PHX- USDC AK                                Goss Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC
Division, CV-19-03701-PHX-DGC
David Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-03702-PHX- USDC MO,                               Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Western District                   LLC
Arizona, Phoenix Division, CV-19-03702-PHX-DGC
Makea Williams v. C. R. Bard, Inc., and Bard              CV-19-03703-PHX- USDC OK, Eastern                   Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District
Phoenix Division, CV-19-03703-PHX-DGC
Steve Wooten v. C. R. Bard, Inc. and Bard Peripheral CV-19-03704-PHX- USDC TX,                                Goss Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-03704-PHX-DGC
Kendrick Brown v. C. R. Bard, Inc., and Bard              CV-19-03705-PHX- USDC GA, Middle                    McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           Langevin, LLC
Phoenix Division, CV-19-03705-PHX-DGC
Kyana Brickley v. C. R. Bard, Inc., and Bard              CV-19-03706-PHX- USDC SC                            McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                                                     Langevin, LLC
Phoenix Division, CV-19-03706-PHX-DGC


Page 444 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 445 of 483




                                                                        Transferor Court
                                                                                                  No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                    Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                 Jurisdiction
                                                                            Complaint
Heather Walker and Gene Walker v. C. R. Bard, Inc.    CV-19-03707-PHX- USDC NY, Eastern                         Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States     DGC              District                                 Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03707-PHX-DGC
Cathy Melinski v. C. R. Bard, Inc., and Bard Peripheral CV-19-03708-PHX-     USDC WI, Eastern                   McSweeney
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC                District                           Langevin, LLC
Division, CV-19-03708-PHX-DGC
Shelia Thomas v. C. R. Bard, Inc., and Bard Peripheral CV-19-03709-PHX-      USDC AL,                           Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC                Northern District                  Firm
Division, CV-19-03709-PHX-DGC
Thomas Shervino v. C. R. Bard, Inc., and Bard             CV-19-03711-PHX-   USDC IL, Northern                  McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                    District                           Langevin, LLC
Phoenix Division, CV-19-03711-PHX-DGC
David Goodall, Jr. v. C. R. Bard, Inc. and Bard           CV-19-03712-PHX-   USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC                 Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03712-
PHX-DGC
Jerry Bradam v. C. R. Bard, Inc. and Bard Peripheral CV-19-03713-PHX-        USDC FL, Northern                  Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                District                           Firm
Arizona, Phoenix Division, CV-19-03713-PHX-DGC
Carl Marshall v. C. R. Bard, Inc., and Bard Peripheral CV-19-03714-PHX-      USDC KY, Eastern                   McSweeney
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC                District                           Langevin, LLC
Division, CV-19-03714-PHX-DGC




Page 445 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 446 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Thomas Brossett and Sharon Brossett (Deceased) v. C. CV-19-03715-PHX- USDC AL,                                McSweeney
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,         DGC              Southern District                  Langevin, LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-03715-PHX-DGC
Steven D. Fletcher and Ebony Fletcher v. C. R. Bard, CV-19-03716-PHX- USDC MO,                                Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Western District                   Firm
District Court, District of Arizona, Phoenix Division,
CV-19-03716-PHX-DGC
Lawrence Konrad v. C. R. Bard, Inc., and Bard             CV-19-03717-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Northern District                  Langevin, LLC
Phoenix Division, CV-19-03717-PHX-DGC
Courtney Humphrey as Administratix of the Estate of CV-19-03722-PHX- USDC NY, Western                         Cellino & Barnes PC
Antoine Edwards v. C. R. Bard, Inc. and Bard              DGC              District                           - Buffalo, NY
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-03722-
PHX-DGC
Christopher Hogue v. C. R. Bard, Inc. and Bard            CV-19-03724-PHX- USDC AL,                           Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  LLC
District of Arizona, Phoenix Division, CV-19-03724-
PHX-DGC
Patricia Rashed v. C. R. Bard, Inc. and Bard Peripheral CV-19-03726-PHX- USDC FL, Middle                      Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-03726-PHX-DGC
Lois Shobert v. C. R. Bard, Inc., and Bard Peripheral CV-19-03729-PHX- USDC OK, Eastern                       Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           LLC
Division, CV-19-03729-PHX-DGC

Page 446 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 447 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Donald Richardson and Margie M. Richardson v. C. R. CV-19-03733-PHX- USDC TX, Western                         Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03733-PHX-DGC
Pamela Morris v. C. R. Bard, Inc., and Bard Peripheral CV-19-03734-PHX- USDC TN, Western                      Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           LLC
Division, CV-19-03734-PHX-DGC
Pamela Smith and Terence Smith v. C. R. Bard, Inc.        CV-19-03742-PHX- USDC IL, Northern                  Schneider Hammers
and Bard Peripheral Vascular, Inc., United States         DGC              District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03742-PHX-DGC
Robin McNeill v. C. R. Bard, Inc., and Bard Peripheral CV-19-03743-PHX- USDC FL, Middle                       Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Firm
Division, CV-19-03743-PHX-DGC
Angel Gines v. C. R. Bard, Inc., and Bard Peripheral CV-19-03747-PHX- USDC GA, Middle                         Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Firm
Division, CV-19-03747-PHX-DGC
Cheryl D Crook v. C. R. Bard, Inc. and Bard Peripheral CV-19-03749-PHX- USDC WY                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                 Firm
Arizona, Phoenix Division, CV-19-03749-PHX-DGC
Jimmy Hernandez and Maria Hernandez v. C. R. Bard, CV-19-03752-PHX- USDC CA, Central                          Fears Nachawati Law
Inc., and Bard Peripheral Vascular, Inc., USDC,           DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-03752-
PHX-DGC



Page 447 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 448 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
William Rivera v. C. R. Bard, Inc., and Bard Peripheral CV-19-03759-PHX- USDC AZ             AZ resident     Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC                                                Firm
Division, CV-19-03759-PHX-DGC
Jamel Ward v. C. R. Bard, Inc., and Bard Peripheral       CV-19-03760-PHX- USDC FL, Southern                 Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                          Firm
Division, CV-19-03760-PHX-DGC
Lisa Goodman v. C. R. Bard, Inc. and Bard Peripheral CV-19-03764-PHX- USDC CT                                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                Firm
Arizona, Phoenix Division, CV-19-03764-PHX-DGC
Rodney Reaves v. C. R. Bard, Inc., and Bard               CV-19-03769-PHX- USDC MI, Eastern                  Fears Nachawati Law
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                          Firm
Phoenix Division, CV-19-03769-PHX-DGC
Michael Garcia v. C. R. Bard, Inc. and Bard Peripheral CV-19-03774-PHX- USDC NM                              Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                Firm
Arizona, Phoenix Division, CV-19-03774-PHX-DGC
Steven Albert v. C. R. Bard, Inc., and Bard Peripheral CV-19-03786-PHX- USDC FL, Middle                      Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District
Division, CV-19-03786-PHX-DGC
Luis Cervantes v. C. R. Bard, Inc., and Bard Peripheral CV-19-03787-PHX- USDC MI, Eastern                    Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District
Division, CV-19-03787-PHX-DGC
Syreeta Hamp v. C. R. Bard, Inc. and Bard Peripheral CV-19-03788-PHX- USDC MS,                               Curtis Law Group
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-19-03788-PHX-DGC



Page 448 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 449 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                  Complaint
George Hartt v. C. R. Bard, Inc., and Bard Peripheral       CV-19-03789-PHX- USDC MO, Eastern                    Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC              District
Division, CV-19-03789-PHX-DGC
Jacob Henley v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03790-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., United States District Court, District of   DGC
Arizona, Phoenix Division, CV-19-03790-PHX-DGC
Tamara Holcomb v. C. R. Bard, Inc., and Bard                CV-19-03791-PHX- USDC NJ                             Curtis Law Group
Peripheral Vascular, Inc., USDC, District of Arizona,       DGC
Phoenix Division, CV-19-03791-PHX-DGC
James Ireland, Jr v. C. R. Bard, Inc. and Bard              CV-19-03792-PHX- USDC NJ                             Curtis Law Group
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-19-03792-
PHX-DGC
Jamie McBride v. C. R. Bard, Inc., and Bard Peripheral      CV-19-03793-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC
Division, CV-19-03793-PHX-DGC
David Menzel v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03794-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., United States District Court, District of   DGC
Arizona, Phoenix Division, CV-19-03794-PHX-DGC
Kenneth Russ v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03795-PHX- USDC NJ             AZ resident     Curtis Law Group
Vascular, Inc., United States District Court, District of   DGC
Arizona, Phoenix Division, CV-19-03795-PHX-DGC
James Wood v. C. R. Bard, Inc. and Bard Peripheral          CV-19-03797-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC
Division, CV-19-03797-PHX-DGC


Page 449 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 450 of 483




                                                                       Transferor Court
                                                                                                 No Proper
                                                       Current Civil  or Transfer Venue
                   Case Caption                                                                   Federal       Plaintiff Counsel
                                                          Action      From Short Form
                                                                                                Jurisdiction
                                                                           Complaint
Penny Jessup, as Power of Attorney of the Estate of  CV-19-03800-PHX- USDC NC, Middle                          Schneider Hammers
Judy Hunt v. C. R. Bard, Inc., and Bard Peripheral   DGC              District                                 LLC
Vascular, Inc., USDC, District of Arizona, Phoenix
Division, CV-19-03800-PHX-DGC
Ruth Jones v. C. R. Bard, Inc., and Bard Peripheral      CV-19-03803-PHX-   USDC WA,                           Goss Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC                Western District
Division, CV-19-03803-PHX-DGC
Sheryl Adams v. C. R. Bard, Inc., and Bard Peripheral CV-19-03804-PHX-      USDC FL, Middle                    Potts Law Firm, LLP
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC                District                           - Kansas City, KS
Division, CV-19-03804-PHX-DGC
Stanley Cooper v. C. R. Bard, Inc., and Bard Peripheral CV-19-03805-PHX-    USDC CT                            Goss Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC
Division, CV-19-03805-PHX-DGC
Leon Atchison v. C. R. Bard, Inc., and Bard Peripheral CV-19-03806-PHX-     USDC MS,                           Potts Law Firm, LLP
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC                Northern District                  - Kansas City, KS
Division, CV-19-03806-PHX-DGC
Raymond Bantz v. C. R. Bard, Inc., and Bard              CV-19-03807-PHX-   USDC PA, Eastern                   Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                   District                           - Kansas City, KS
Phoenix Division, CV-19-03807-PHX-DGC
Charles Bartram v. C. R. Bard, Inc. and Bard             CV-19-03808-PHX-   USDC PA, Middle                    Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC                District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03808-
PHX-DGC
Tommie Brutton v. C. R. Bard, Inc., and Bard             CV-19-03809-PHX-   USDC MI, Eastern                   Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                   District                           - Kansas City, KS
Phoenix Division, CV-19-03809-PHX-DGC

Page 450 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 451 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Wendy Corbett v. C. R. Bard, Inc., and Bard Peripheral CV-19-03810-PHX- USDC NC, Middle                      Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District                           LLC
Division, CV-19-03810-PHX-DGC
Michelle Denise Curtis v. C. R. Bard, Inc. and Bard      CV-19-03811-PHX- USDC GA,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03811-
PHX-DGC
Heather El-Ayouby v. C. R. Bard, Inc. and Bard           CV-19-03812-PHX- USDC CA,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC              Northern District                  - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-03812-
PHX-DGC
Antonio Cutler v. C. R. Bard, Inc., and Bard Peripheral CV-19-03813-PHX- USDC IL, Central                    Potts Law Firm, LLP
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District                           - Kansas City, KS
Division, CV-19-03813-PHX-DGC
Lawrence Holly v. C. R. Bard, Inc., and Bard             CV-19-03814-PHX- USDC MI, Western                   Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                 District                           - Kansas City, KS
Phoenix Division, CV-19-03814-PHX-DGC
Lawrence E Murphy v. C. R. Bard, Inc. and Bard           CV-19-03815-PHX- USDC IL, Northern                  Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC              District                           LLC
District of Arizona, Phoenix Division, CV-19-03815-
PHX-DGC
John Moore v. C. R. Bard, Inc., and Bard Peripheral      CV-19-03817-PHX- USDC GA, Middle                    Potts Law Firm, LLP
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District                           - Kansas City, KS
Division, CV-19-03817-PHX-DGC



Page 451 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 452 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                              Action       From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Rebecca Parkman, as Administrator of the Estate of       CV-19-03818-PHX- USDC MS,                           Goss Law Firm, PC
Coriene Logan v. C. R. Bard, Inc., and Bard Peripheral DGC                Southern District
Vascular, Inc., USDC, District of Arizona, Phoenix
Division, CV-19-03818-PHX-DGC
Charles Miller and Lori L. Baughman-Miller v. C. R. CV-19-03819-PHX- USDC IL, Central                        Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03819-PHX-DGC
Drayco Mattison v. C. R. Bard, Inc., and Bard            CV-19-03820-PHX- USDC SC                            Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC
Phoenix Division, CV-19-03820-PHX-DGC
Elaine S McGhee and William J McGhee v. C. R.            CV-19-03821-PHX- USDC FL, Middle                    Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03821-PHX-DGC
Louis Whyde v. C. R. Bard, Inc., and Bard Peripheral CV-19-03823-PHX- USDC IN, Southern                      Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District                           LLC
Division, CV-19-03823-PHX-DGC
Tamra Swafford v. C. R. Bard, Inc. and Bard              CV-19-03825-PHX- USDC TN, Middle                    Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-19-03825-
PHX-DGC
Charles Medes and Kelly Medes v. C. R. Bard, Inc.,       CV-19-03827-PHX- USDC SC                            Schneider Hammers
and Bard Peripheral Vascular, Inc., USDC, District of DGC                                                    LLC
Arizona, Phoenix Division, CV-19-03827-PHX-DGC


Page 452 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 453 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Berthena Nunn v. C. R. Bard, Inc., and Bard Peripheral CV-19-03829-PHX- USDC AR, Eastern                      McSweeney
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Langevin, LLC
Division, CV-19-03829-PHX-DGC
Nicholas Vlastaris v. C. R. Bard, Inc. and Bard           CV-19-03832-PHX- USDC PA, Middle                    Goss Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-03832-
PHX-DGC
Barbara Williams v. C. R. Bard, Inc. and Bard             CV-19-03834-PHX- USDC MS,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03834-
PHX-DGC
Carolyn Warren v. C. R. Bard, Inc., and Bard              CV-19-03835-PHX- USDC AL, Middle                    Goss Law Firm, PC
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District
Phoenix Division, CV-19-03835-PHX-DGC
Mona Morgan v. C. R. Bard, Inc. and Bard Peripheral CV-19-03836-PHX- USDC LA, Western                         McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-03836-PHX-DGC
Lanette Tingling v. C. R. Bard, Inc., and Bard            CV-19-03837-PHX- USDC NY, Eastern                   McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           Langevin, LLC
Phoenix Division, CV-19-03837-PHX-DGC
Dalton Fleming, as Administrator of the Estate of         CV-19-03838-PHX- USDC NC, Eastern                   Goss Law Firm, PC
Louise Fleming v. C. R. Bard, Inc., and Bard              DGC              District
Peripheral Vascular, Inc., USDC, District of Arizona,
Phoenix Division, CV-19-03838-PHX-DGC



Page 453 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 454 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Bari L Lawson v. C. R. Bard, Inc., and Bard Peripheral CV-19-03844-PHX- USDC OH,                              Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              Northern District                  LLC
Division, CV-19-03844-PHX-DGC
Roger Merritt v. C. R. Bard, Inc. and Bard Peripheral CV-19-03845-PHX- USDC SC                                McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-03845-PHX-DGC
William Swope v. C. R. Bard, Inc., and Bard               CV-19-03848-PHX- USDC TX, Eastern                   McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  District                           Langevin, LLC
Phoenix Division, CV-19-03848-PHX-DGC
John Ellet v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03851-PHX- USDC IN, Northern                  McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-03851-PHX-DGC
Vicky Drolet v. C. R. Bard, Inc., and Bard Peripheral CV-19-03854-PHX- USDC IL, Northern                      McSweeney
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Langevin, LLC
Division, CV-19-03854-PHX-DGC
Todd D Brya v. C. R. Bard, Inc. and Bard Peripheral CV-19-03856-PHX- USDC MI, Western                         Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-03856-PHX-DGC
Timothy Denison v. C. R. Bard, Inc. and Bard              CV-19-03859-PHX- USDC FL, Middle                    McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03859-
PHX-DGC
Salvador Varela Linares v. C. R. Bard, Inc., and Bard CV-19-03860-PHX- USDC MD                                McSweeney
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                                                     Langevin, LLC
Phoenix Division, CV-19-03860-PHX-DGC


Page 454 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 455 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Stacy Levell v. C. R. Bard, Inc., and Bard Peripheral       CV-19-03861-PHX- USDC IA, Northern                  Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC              District                           Firm
Division, CV-19-03861-PHX-DGC
Tarvey Ward and Shuri Ward v. C. R. Bard, Inc., and         CV-19-03864-PHX- USDC MS,                           Fears Nachawati Law
Bard Peripheral Vascular, Inc., USDC, District of           DGC              Southern District                  Firm
Arizona, Phoenix Division, CV-19-03864-PHX-DGC
Brenda K Interlandi v. C. R. Bard, Inc. and Bard            CV-19-03866-PHX- USDC FL, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,    DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-03866-
PHX-DGC
Jay D Miller and Debra L Miller v. C. R. Bard, Inc.         CV-19-03868-PHX- USDC FL, Middle                    Schneider Hammers
and Bard Peripheral Vascular, Inc., United States           DGC              District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03868-PHX-DGC
Jessie Pruitt v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03869-PHX- USDC OH,                           Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-03869-PHX-DGC
Alexander Fernandez v. C. R. Bard, Inc. and Bard            CV-19-03875-PHX- USDC FL, Middle                    Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-19-03875-
PHX-DGC
Richard Cobe v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03876-PHX- USDC FL, Middle                    Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-03876-PHX-DGC



Page 455 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 456 of 483




                                                                              Transferor Court
                                                                                                 No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal     Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                Jurisdiction
                                                                                 Complaint
Teyrance Jackson v. C. R. Bard, Inc., and Bard              CV-19-03879-PHX- USDC NJ           NJ resident   Fears Nachawati Law
Peripheral Vascular, Inc., USDC, District of Arizona,       DGC                                              Firm
Phoenix Division, CV-19-03879-PHX-DGC
Michael Cramer and Amanda Cramer v. C. R. Bard,             CV-19-03880-PHX- USDC OH,                          Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States      DGC              Northern District                 LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03880-PHX-DGC
Dorothy Harris v. C. R. Bard, Inc., and Bard Peripheral     CV-19-03881-PHX- USDC NV                           Wendt Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC
Division, CV-19-03881-PHX-DGC
Carol Rogers v. C. R. Bard, Inc., and Bard Peripheral       CV-19-03882-PHX- USDC NJ             NJ resident   Wendt Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC
Division, CV-19-03882-PHX-DGC
Michelle Raub v. C. R. Bard, Inc., and Bard Peripheral      CV-19-03884-PHX- USDC NJ             NJ resident   Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC                                                Firm
Division, CV-19-03884-PHX-DGC
Samuel Plant v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03885-PHX- USDC FL, Middle                   Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-19-03885-PHX-DGC
Vicky Miller v. C. R. Bard, Inc., and Bard Peripheral       CV-19-03886-PHX- USDC CA, Central                  Schneider Hammers
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC              District                          LLC
Division, CV-19-03886-PHX-DGC
Robert W. Bersey, Sr. v. C. R. Bard, Inc. and Bard          CV-19-03887-PHX- USDC FL, Middle                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-19-03887-
PHX-DGC

Page 456 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 457 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action       From Short Form
                                                                                                 Jurisdiction
                                                                                 Complaint
Paul Lang v. C. R. Bard, Inc., and Bard Peripheral          CV-19-03888-PHX- USDC AL,                           Wendt Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC              Southern District
Division, CV-19-03888-PHX-DGC
Margaret J. Warren and Shannon R. Warren v. C. R.           CV-19-03889-PHX- USDC FL, Middle                    Schneider Hammers
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC              District                           LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-03889-PHX-DGC
John Coles v. C. R. Bard, Inc. and Bard Peripheral          CV-19-03891-PHX- USDC MI, Western                   Meshbesher &
Vascular, Inc., United States District Court, District of   DGC              District                           Spence, Ltd
Arizona, Phoenix Division, CV-19-03891-PHX-DGC
Thomas Ulibarri v. C. R. Bard, Inc. and Bard                CV-19-03892-PHX- USDC NM                            Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-19-03892-
PHX-DGC
Marie Majdalawi v. C. R. Bard, Inc. and Bard                CV-19-03893-PHX- USDC VA, Eastern                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-19-03893-
PHX-DGC
Betty Brooks v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03894-PHX- USDC TN, Western                   Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-19-03894-PHX-DGC
Frederick Fiore v. C. R. Bard, Inc. and Bard Peripheral     CV-19-03895-PHX- USDC FL, Northern                  McSweeney
Vascular, Inc., United States District Court, District of   DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-03895-PHX-DGC



Page 457 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 458 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Wanda Martin v. C. R. Bard, Inc. and Bard Peripheral CV-19-03896-PHX- USDC AR, Eastern                        McSweeney
Vascular, Inc., United States District Court, District of DGC              District                           Langevin, LLC
Arizona, Phoenix Division, CV-19-03896-PHX-DGC
Anastasha Nance v. C. R. Bard, Inc. and Bard              CV-19-03897-PHX- USDC FL, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-03897-
PHX-DGC
Eleanor McCabe v. C. R. Bard, Inc. and Bard               CV-19-03898-PHX- USDC PA, Eastern                   McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               District                           Langevin, LLC
District of Arizona, Phoenix Division, CV-19-03898-
PHX-DGC
Brian Rosato v. C. R. Bard, Inc. and Bard Peripheral CV-19-03899-PHX- USDC NY,                                Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Group, PA
Arizona, Phoenix Division, CV-19-03899-PHX-DGC
Cindy McElroy v. C. R. Bard, Inc. and Bard Peripheral CV-19-03900-PHX- USDC OH,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-03900-PHX-DGC
Darleen Barnes v. C. R. Bard, Inc. and Bard Peripheral CV-19-03901-PHX- USDC KS                               Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-03901-PHX-DGC
Deborah Sullins v. C. R. Bard, Inc. and Bard              CV-19-03902-PHX- USDC MO, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-03902-
PHX-DGC



Page 458 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 459 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Edward Smith v. C. R. Bard, Inc. and Bard Peripheral CV-19-03903-PHX- USDC TX, Western                        Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-03903-PHX-DGC
Jarad Wouters v. C. R. Bard, Inc. and Bard Peripheral CV-19-03904-PHX- USDC CA,                               Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-03904-PHX-DGC
Kimberly Moore Thomas v. C. R. Bard, Inc. and Bard CV-19-03912-PHX- USDC NC, Western                          Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-03912-
PHX-DGC
Laverne Garber v. C. R. Bard, Inc. and Bard Peripheral CV-19-03913-PHX- USDC IA, Southern                     Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-03913-PHX-DGC
Mark Fowler v. C. R. Bard, Inc. and Bard Peripheral CV-19-03915-PHX- USDC MO, Eastern                         Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-03915-PHX-DGC
Nancy Lott v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03916-PHX- USDC MS,                           Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              Southern District                  Group, PA
Arizona, Phoenix Division, CV-19-03916-PHX-DGC
Mary J. Simpkins and Randy Simpkins v. C. R. Bard, CV-19-03921-PHX- USDC KY, Eastern                          Schneider Hammers
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           LLC
District Court, District of Arizona, Phoenix Division,
CV-19-03921-PHX-DGC




Page 459 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 460 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Beth Russell and Robert Russell v. C. R. Bard, Inc. and CV-19-03923-PHX- USDC KY, Western                    Goldman Scarlato &
Bard Peripheral Vascular, Inc., United States District DGC                 District                          Penny, PC
Court, District of Arizona, Phoenix Division, CV-19-
03923-PHX-DGC
Deborah Coleman and Ronald Gray v. C. R. Bard, Inc. CV-19-03926-PHX- USDC AZ                 AZ resident     Goldman Scarlato &
and Bard Peripheral Vascular, Inc., United States         DGC                                                Penny, PC
District Court, District of Arizona, Phoenix Division,
CV-19-03926-PHX-DGC
Nellene S. Perry v. C. R. Bard, Inc. and Bard             CV-19-03927-PHX- USDC OK, Western                  Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                          LLC
District of Arizona, Phoenix Division, CV-19-03927-
PHX-DGC
James Anderson v. C. R. Bard, Inc. and Bard               CV-19-03928-PHX- USDC IL, Northern                 Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court, DGC               District                          Penny, PC
District of Arizona, Phoenix Division, CV-19-03928-
PHX-DGC
James Flint v. C. R. Bard, Inc. and Bard Peripheral       CV-19-03929-PHX- USDC IL, Northern                 Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              District                          Penny, PC
Arizona, Phoenix Division, CV-19-03929-PHX-DGC
Thomas Decoopman v. C. R. Bard, Inc. and Bard             CV-19-03933-PHX- USDC TX,                          Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 Penny, PC
District of Arizona, Phoenix Division, CV-19-03933-
PHX-DGC




Page 460 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 461 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Douglas Carrick v. C. R. Bard, Inc. and Bard             CV-19-03935-PHX- USDC TN, Middle                    Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Group, PA
District of Arizona, Phoenix Division, CV-19-03935-
PHX-DGC
Kendra McKinney v. C. R. Bard, Inc. and Bard             CV-19-03937-PHX- USDC FL, Southern                  Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC              District
District of Arizona, Phoenix Division, CV-19-03937-
PHX-DGC
Nicholas Garcia v. C. R. Bard, Inc., and Bard            CV-19-03938-PHX- USDC PA, Eastern                   Fenstersheib Law
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                 District                           Group, PA
Phoenix Division, CV-19-03938-PHX-DGC
Rebecca Brewster v. C. R. Bard, Inc. and Bard            CV-19-03939-PHX- USDC IL, Central                   Goldman Scarlato &
Peripheral Vascular, Inc., United States District Court, DGC              District                           Penny, PC
District of Arizona, Phoenix Division, CV-19-03939-
PHX-DGC
Sandra Reyna v. C. R. Bard, Inc., and Bard Peripheral CV-19-03941-PHX- USDC WI, Western                      Fenstersheib Law
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              District                           Group, PA
Division, CV-19-03941-PHX-DGC
Thelma Evans v. C. R. Bard, Inc., and Bard Peripheral CV-19-03943-PHX- USDC MS,                              Wendt Law Firm, PC
Vascular, Inc., USDC, District of Arizona, Phoenix       DGC              Northern District
Division, CV-19-03943-PHX-DGC
Beverly Hardy and Robert David Hardy v. C. R. Bard, CV-19-03954-PHX- USDC NV                                 Goldman Scarlato &
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                   Penny, PC
District Court, District of Arizona, Phoenix Division,
CV-19-03954-PHX-DGC


Page 461 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 462 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Keith Grah v. C. R. Bard, Inc. and Bard Peripheral        CV-19-03955-PHX- USDC MO, Eastern                   Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              District                           Penny, PC
Arizona, Phoenix Division, CV-19-03955-PHX-DGC
Nathan Marshall v. C. R. Bard, Inc. and Bard              CV-19-03956-PHX- USDC PA, Western                   Fenstersheib Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Group, PA
District of Arizona, Phoenix Division, CV-19-03956-
PHX-DGC
Nickie Camp v. C. R. Bard, Inc. and Bard Peripheral CV-19-03957-PHX- USDC MO,                                 Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              Western District                   Penny, PC
Arizona, Phoenix Division, CV-19-03957-PHX-DGC
Richard Blaha v. C. R. Bard, Inc., and Bard Peripheral CV-19-03958-PHX- USDC NY, Western                      Fenstersheib Law
Vascular, Inc., USDC, District of Arizona, Phoenix        DGC              District                           Group, PA
Division, CV-19-03958-PHX-DGC
Rosalind White v. C. R. Bard, Inc. and Bard Peripheral CV-19-03959-PHX- USDC MN                               Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC                                                 Group, PA
Arizona, Phoenix Division, CV-19-03959-PHX-DGC
Travis Newton v. C. R. Bard, Inc. and Bard Peripheral CV-19-03960-PHX- USDC MS,                               Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              Southern District                  Penny, PC
Arizona, Phoenix Division, CV-19-03960-PHX-DGC
Sheila Parker v. C. R. Bard, Inc. and Bard Peripheral CV-19-03961-PHX- USDC CA, Eastern                       Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-03961-PHX-DGC
Tobias Hartry v. C. R. Bard, Inc. and Bard Peripheral CV-19-03962-PHX- USDC GA, Middle                        Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                           Group, PA
Arizona, Phoenix Division, CV-19-03962-PHX-DGC


Page 462 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 463 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Eric Renegar v. C. R. Bard, Inc. and Bard Peripheral CV-19-03963-PHX- USDC FL, Middle                         Goldman Scarlato &
Vascular, Inc., United States District Court, District of DGC              District                           Penny, PC
Arizona, Phoenix Division, CV-19-03963-PHX-DGC
Melvin Lilly v. C. R. Bard, Inc. and Bard Peripheral      CV-19-03969-PHX- USDC SC                            Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-03969-PHX-DGC
Joseph Santori v. C. R. Bard, Inc. and Bard Peripheral CV-19-03970-PHX- USDC PA, Eastern                      Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03970-PHX-DGC
Lawrence Spencer and Jennifer Spencer v. C. R. Bard, CV-19-03972-PHX- USDC PA, Eastern                        Cowper Law LLP -
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 District                           Los Angeles
District Court, District of Arizona, Phoenix Division,
CV-19-03972-PHX-DGC
John R. Levendoski v. C. R. Bard, Inc. and Bard           CV-19-03986-PHX- USDC NM                            James, Vernon &
Peripheral Vascular, Inc., United States District Court, DGC                                                  Weeks PA
District of Arizona, Phoenix Division, CV-19-03986-
PHX-DGC
Patricia Coffey, Beverly M Gooch, and Ashlynd L           CV-19-03988-PHX- USDC MO,                           Wendt Law Firm, PC
Coffey-Page v. C. R. Bard, Inc. and Bard Peripheral       DGC              Western District
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-03988-PHX-DGC
Ron Maez v. C. R. Bard, Inc. and Bard Peripheral          CV-19-03990-PHX- USDC CA, Central                   Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-03990-PHX-DGC



Page 463 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 464 of 483




                                                                              Transferor Court
                                                                                                  No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                  Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                 Jurisdiction
                                                                                  Complaint
Scott Rewolinski v. C. R. Bard, Inc., and Bard              CV-19-04001-PHX- USDC WI, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., USDC, District of Arizona,       DGC              District                           Firm
Phoenix Division, CV-19-04001-PHX-DGC
Tammy King v. C. R. Bard, Inc. and Bard Peripheral          CV-19-04008-PHX- USDC OK, Western                   Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              District
Arizona, Phoenix Division, CV-19-04008-PHX-DGC
John Carrasco and Pamela Carrasco v. C. R. Bard, Inc.,      CV-19-04011-PHX- USDC CA,                           Gomez Trial
and Bard Peripheral Vascular, Inc., USDC, District of       DGC              Southern District                  Attorneys
Arizona, Phoenix Division, CV-19-04011-PHX-DGC
Donitta Smith v. C. R. Bard, Inc., and Bard Peripheral      CV-19-04013-PHX- USDC DC                            Fears Nachawati Law
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC                                                 Firm
Division, CV-19-04013-PHX-DGC
John Louis Cureton and Margaret Cureton v. C. R.            CV-19-04015-PHX- USDC SC                            Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United       DGC                                                 Firm
States District Court, District of Arizona, Phoenix
Division,CV-19-04015-PHX-DGC
Brenda L. Smith v. C. R. Bard, Inc., and Bard               CV-19-04016-PHX- USDC MI, Eastern                   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court,    DGC              District
District of Arizona, Phoenix Division, CV-19-04016-
PHX-DGC
Ian Smith v. C. R. Bard, Inc. and Bard Peripheral           CV-19-04019-PHX- USDC MO,                           Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of   DGC              Western District
Arizona, Phoenix Division, CV-19-04019-PHX-DGC
Zovema Hostos v. C. R. Bard, Inc. and Bard Peripheral       CV-19-04022-PHX- USDC FL, Middle                    Fears Nachawati Law
Vascular, Inc., United States District Court, District of   DGC              District                           Firm
Arizona, Phoenix Division, CV-19-04022-PHX-DGC

Page 464 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 465 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal     Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Damien Robinson v. C. R. Bard, Inc. and Bard              CV-19-04023-PHX- USDC NJ           NJ resident   Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division,CV-19-04023-
PHX-DGC
Rebecca Parkman v. C. R. Bard, Inc. and Bard              CV-19-04026-PHX- USDC MS,                        Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-19-04026-
PHX-DGC
Elbert Porter Perry v. C. R. Bard, Inc., and Bard         CV-19-04027-PHX- USDC CT                         Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                               Firm
District of Arizona, Phoenix Division, CV-19-04027-
PHX-DGC
Brandon Shea v. C. R. Bard, Inc. and Bard Peripheral CV-19-04028-PHX- USDC PA, Western                     Wendt Law Firm, PC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-04028-PHX-DGC
Steven Glenn Ross v. C. R. Bard, Inc., and Bard           CV-19-04032-PHX- USDC VA, Eastern                Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                        - Newport Beach, CA
District of Arizona, Phoenix Division, CV-19-04032-
PHX-DGC
Tanya McFarlin v. C. R. Bard, Inc., and Bard              CV-19-04037-PHX- USDC MI, Eastern                Wendt Law Firm, PC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-04037-
PHX-DGC
Ashley Covington v. C. R. Bard, Inc., and Bard            CV-19-04040-PHX- USDC TX,                        Fears Nachawati Law
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Northern District               Firm
Phoenix Division, CV-19-04040-PHX-DGC

Page 465 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 466 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Eboni Gray v. C. R. Bard, Inc. and Bard Peripheral        CV-19-04041-PHX- USDC FL, Middle                    Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-04041-PHX-DGC
Robert W. Barnes and Joan A. Barnes v. C. R. Bard,        CV-19-04045-PHX- USDC TN, Western                   Fears Nachawati Law
Inc., and Bard Peripheral Vascular, Inc., Unites States DGC                District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04045-PHX-DGC
Gunther Vacek v. C. R. Bard, Inc. and Bard Peripheral CV-19-04051-PHX- USDC MA                                Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-04051-PHX-DGC
Zelda Thompson as Power of Attorney and thus              CV-19-04052-PHX- USDC FL, Middle                    Schneider Hammers
Personal Representative of the Estate of Robby L          DGC              District                           LLC
Thompson, Sr. v. C. R. Bard, Inc. and Bard Peripheral
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-04052-PHX-DGC
Reginald Carter v. C. R. Bard, Inc. and Bard Peripheral CV-19-04054-PHX- USDC IL, Northern                    Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-04054-PHX-DGC
Towanda Walker v. C. R. Bard, Inc., and Bard              CV-19-04056-PHX- USDC MS,                           Potts Law Firm, LLP
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Southern District                  - Kansas City, KS
Phoenix Division, CV-19-04056-PHX-DGC
Michael Helmuth v. C. R. Bard, Inc., and Bard             CV-19-04057-PHX- USDC IN, Northern                  Potts Law Firm, LLP
Peripheral Vascular, Inc., United States District Court, DGC               District                           - Kansas City, KS
District of Arizona, Phoenix Division, CV-19-04057-
PHX-DGC


Page 466 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 467 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Leona Nigh v. C. R. Bard, Inc. and Bard Peripheral        CV-19-04059-PHX- USDC MI, Western                   Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              District
Arizona, Phoenix Division, CV-19-04059-PHX-DGC
Bryon Rieken v. C. R. Bard, Inc. and Bard Peripheral CV-19-04061-PHX- USDC TX,                                Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              Northern District
Arizona, Phoenix Division, CV-19-04061-PHX-DGC
Robert Del Prete v. C. R. Bard, Inc., and Bard            CV-19-04062-PHX- USDC NY, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-04062-
PHX-DGC
Rickey Scott v. C. R. Bard, Inc. and Bard Peripheral      CV-19-04063-PHX- USDC AL,                           Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-04063-PHX-DGC
Deborah Dale-Wisecup and Stephan Wisecup v. C.R. CV-19-04064-PHX- USDC GA,                                    Schneider Hammers
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                 Southern District                  LLC
States District Court, District of Arizona, Phoenix
Division, CV-19-04064-PHX-DGC
Alice Copley v. C.R. Bard, Inc., and Bard Peripheral CV-19-04065-PHX- USDC NC, Eastern                        Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                           LLC
Arizona, Phoenix Division, CV-19-04065-PHX-DGC
Richard Miller, as Power of Attorney and Personal         CV-19-04068-PHX- USDC OH,                           Schneider Hammers
Representative of the Estate of Judith Miller v. C. R. DGC                 Northern District                  LLC
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-19-04068-PHX-DGC


Page 467 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 468 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Douglas J. Dohan v. C.R. Bard, Inc., and Bard             CV-19-04069-PHX- USDC PA, Eastern                   Kelley/Uustal, PLC
Peripheral Vascular, Inc., United States District Court, DGC               District
District of Arizona, Phoenix Division, CV-19-04069-
PHX-DGC
Franky Williams v. C. R. Bard, Inc. and Bard              CV-19-04070-PHX- USDC TX,                           Kelley/Uustal, PLC
Peripheral Vascular, Inc., United States District Court, DGC               Northern District
District of Arizona, Phoenix Division, CV-19-04070-
PHX-DGC
Penni Hendrickson v. C. R. Bard, Inc. and Bard            CV-19-04073-PHX- USDC MO,                           Kelley/Uustal, PLC
Peripheral Vascular, Inc., United States District Court, DGC               Western District
District of Arizona, Phoenix Division, CV-19-04073-
PHX-DGC
Donna F. Bryson v. C.R. Bard, Inc., and Bard              CV-19-04074-PHX- USDC GA,                           Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  LLC
District of Arizona, Phoenix Division, CV-19-04074-
PHX-DGC
Lauren Kent v. C. R. Bard, Inc. and Bard Peripheral       CV-19-04076-PHX- USDC GA,                           Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              Southern District
Arizona, Phoenix Division, CV-19-04076-PHX-DGC
Kimberly Burton-Wells and Steven Wells v. C.R.            CV-19-04077-PHX- USDC KS                            Fears Nachawati Law
Bard, Inc., and Bard Peripheral Vascular, Inc., United DGC                                                    Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-04077-PHX-DGC
Gary Evans v. C.R. Bard, Inc., and Bard Peripheral        CV-19-04078-PHX- USDC FL, Middle                    Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                           Firm
Arizona, Phoenix Division, CV-19-04078-PHX-DGC

Page 468 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 469 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Scott Stafford v. C. R. Bard, Inc. and Bard Peripheral CV-19-04079-PHX- USDC OK, Western                     Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-19-04079-PHX-DGC
Linda Neher and Ron Neher v. C. R. Bard, Inc. and         CV-19-04081-PHX- USDC KS                           Schneider Hammers
Bard Peripheral Vascular, Inc., United States District DGC                                                   LLC
Court, District of Arizona, Phoenix Division, CV-19-
04081-PHX-DGC
Larry Hinson v. C. R. Bard, Inc. and Bard Peripheral CV-19-04082-PHX- USDC TN, Western                       Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division,CV-19-04082-PHX-DGC
Norman Rose v. C. R. Bard, Inc. and Bard Peripheral CV-19-04083-PHX- USDC WA,                                Kelley/Uustal, PLC
Vascular, Inc., United States District Court, District of DGC              Western District
Arizona, Phoenix Division,CV-19-04083-PHX-DGC
Jennifer Bounassi v. C. R. Bard, Inc. and Bard            CV-19-04084-PHX- USDC NJ           NJ resident     Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                                                 Firm
District of Arizona, Phoenix Division, CV-19-04084-
PHX-DGC
Jessica Small v. C. R. Bard, Inc. and Bard Peripheral CV-19-04086-PHX- USDC NV                               Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC                                                Firm
Arizona, Phoenix Division, CV-19-04086-PHX-DGC
Darleen Collins and Richard Collins v. C. R. Bard, Inc. CV-19-04088-PHX- USDC IN, Northern                   Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              District                          Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04088-PHX-DGC



Page 469 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 470 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
William Mayberry v. C. R. Bard, Inc. and Bard             CV-19-04089-PHX- USDC TN, Middle                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                          Firm
District of Arizona, Phoenix Division, CV-19-04089-
PHX-DGC
Samuel Cueford v. C. R. Bard, Inc. and Bard               CV-19-04090-PHX- USDC MD                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-04090-
PHX-DGC
Jose L. Rodriguez v. C. R. Bard, Inc. and Bard            CV-19-04091-PHX- USDC NV                           Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                                 LLC
District of Arizona, Phoenix Division, CV-19-04091-
PHX-DGC
Edmond Matton and Cynthia J. Mitchell v. C. R. Bard, CV-19-04092-PHX- USDC MA                                Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                                                   Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04092-PHX-DGC
Sonya J. Wallace v. C. R. Bard, Inc. and Bard             CV-19-04095-PHX- USDC NJ           NJ resident     Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC                                                 LLC
District of Arizona, Phoenix Division, CV-19-04095-
PHX-DGC
Alyssa Jackson v. C. R. Bard, Inc. and Bard Peripheral CV-19-04096-PHX- USDC TX,                             Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Southern District                 LLC
Arizona, Phoenix Division, CV-19-04096-PHX-DGC
Peggy Smith v. C.R. Bard, Inc., and Bard Peripheral       CV-19-04097-PHX- USDC NJ                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-04097-PHX-DGC

Page 470 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 471 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Sharon Haug v. C. R. Bard, Inc. and Bard Peripheral CV-19-04098-PHX- USDC WA,                                Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Western District                  LLC
Arizona, Phoenix Division, CV-19-04098-PHX-DGC
Rosemary Trujillo v. C.R. Bard, Inc., and Bard            CV-19-04099-PHX- USDC NJ                           Curtis Law Group
Peripheral Vascular, Inc., United States District Court, DGC
District of Arizona, Phoenix Division, CV-19-04099-
PHX-DGC
Allen Lee v. C. R. Bard, Inc. and Bard Peripheral         CV-19-04100-PHX- USDC IN, Northern                 Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-04100-PHX-DGC
Bernard Berger v. C.R. Bard, Inc., and Bard Peripheral CV-19-04101-PHX- USDC CA, Eastern                     Schneider Hammers
Vascular, Inc., Unites States District Court, District of DGC              District                          LLC
Arizona, Phoenix Division, CV-19-04101-PHX-DGC
Angelique Tyler and David Tyler v. C. R. Bard, Inc.       CV-19-04103-PHX- USDC NC, Middle                   Schneider Hammers
and Bard Peripheral Vascular, Inc., USDC, District of DGC                  District                          LLC
Arizona, Phoenix Division, CV-19-04103-PHX-DGC
Kim Wesson v. C.R. Bard, Inc., and Bard Peripheral        CV-19-04104-PHX- USDC NJ           AZ resident     Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-04104-PHX-DGC
Elke Davis v. C.R. Bard, Inc., and Bard Peripheral        CV-19-04107-PHX- USDC NJ                           Curtis Law Group
Vascular, Inc., United States District Court, District of DGC
Arizona, Phoenix Division, CV-19-04107-PHX-DGC
Keith Lucas v. C.R. Bard, Inc., and Bard Peripheral       CV-19-04108-PHX- USDC IA, Southern                 Fenstersheib Law
Vascular, Inc., United States District Court, District of DGC              District                          Group, PA
Arizona, Phoenix Division, CV-19-04108-PHX-DGC


Page 471 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 472 of 483




                                                                              Transferor Court
                                                                                                   No Proper
                                                              Current Civil  or Transfer Venue
                     Case Caption                                                                   Federal       Plaintiff Counsel
                                                                 Action      From Short Form
                                                                                                  Jurisdiction
                                                                                 Complaint
Doris Lessig v. C.R. Bard, Inc., and Bard Peripheral        CV-19-04109-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., USDC, District of Arizona, Phoenix          DGC
Division, CV-19-04109-PHX-DGC
Melissa Jeanne Kacou Permanent Legal Guardian on            CV-19-04110-PHX- USDC FL, Southern                   Kelley/Uustal, PLC
behalf of James Wesley Jordan, IV, v. C.R. Bard, Inc.,      DGC              District
and Bard Peripheral Vascular, Inc., United States
District Court, District of Arizona, Phoenix Division,
CV-19-04110-PHX-DGC
Rosendo Martinez v. C.R. Bard, Inc., and Bard               CV-19-04112-PHX- USDC NJ                             Curtis Law Group
Peripheral Vascular, Inc., United States District Court,    DGC
District of Arizona, Phoenix Division, CV-19-04112-
PHX-DGC
Warren Seidler v. C.R. Bard, Inc., and Bard Peripheral      CV-19-04114-PHX- USDC NJ                             Curtis Law Group
Vascular, Inc., United States District Court, District of   DGC
Arizona, Phoenix Division, CV-19-04114-PHX-DGC
Gary Kolson v. C.R. Bard, Inc., and Bard Peripheral         CV-19-04115-PHX- USDC OH,                            Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC              Northern District                   Group, PA
Arizona, Phoenix Division, CV-19-04115-PHX-DGC
Randy D. Linnemann and Donna P. Linnemann v. C.             CV-19-04116-PHX- USDC FL, Middle                     Schneider Hammers
R. bard, Inc. and Bard Peripheral Vascular, Inc.,           DGC              District                            LLC
United States District Court, District of Arizona,
Phoenix Division, CV-19-04116-PHX-DGC
Shawn Cahill v. C. R. Bard, Inc. and Bard Peripheral        CV-19-04117-PHX- USDC NJ             NJ resident     Fenstersheib Law
Vascular, Inc., United States District Court, District of   DGC                                                  Group, PA
Arizona, Phoenix Division, CV-19-04117-PHX-DGC


Page 472 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 473 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal      Plaintiff Counsel
                                                               Action       From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Cory Hayes v. C. R. Bard, Inc. and Bard Peripheral        CV-19-04119-PHX- USDC IN, Northern                 Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                          LLC
Arizona, Phoenix Division, CV-19-04119-PHX-DGC
Joyce L. Lewis v. C. R. Bard, Inc. and Bard Peripheral CV-19-04120-PHX- USDC NJ              NJ resident     Schneider Hammers
Vascular, Inc., United States District Court, District of DGC                                                LLC
Arizona, Phoenix Division, CV-19-04120-PHX-DGC
Scharrien Walker v. C. R. Bard, Inc., and Bard            CV-19-04122-PHX- USDC TX,                          Gomez Trial
Peripheral Vascular, Inc., USDC, District of Arizona, DGC                  Southern District                 Attorneys
Phoenix Division, CV-19-04122-PHX-DGC
James F. Steele v. C. R. Bard, Inc. and Bard Peripheral CV-19-04124-PHX- USDC AL, Middle                     Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              District                          LLC
Arizona, Phoenix Division, CV-19-04124-PHX-DGC
Reymundo Rivera v. C. R. Bard, Inc. and Bard              CV-19-04125-PHX- USDC TX,                          Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                 LLC
District of Arizona, Phoenix Division, CV-19-04125-
PHX-DGC
Junior H. Binkard v. C. R. Bard, Inc. and Bard            CV-19-04126-PHX- USDC MS,                          Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                 LLC
District of Arizona, Phoenix Division, CV-19-04126-
PHX-DGC
Michael Bales v. C. R. Bard, Inc. and Bard Peripheral CV-19-04127-PHX- USDC OH,                              Schneider Hammers
Vascular, Inc., United States District Court, District of DGC              Southern District                 LLC
Arizona, Phoenix Division, CV-19-04127-PHX-DGC
Vickie E. Clark v. C. R. Bard, Inc. and Bard Peripheral CV-19-04128-PHX- USDC TN, Middle                     Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                          Firm
Arizona, Phoenix Division, CV-19-04128-PHX-DGC

Page 473 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 474 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Chelsey Cunningham and David Cunningham v. C. R. CV-19-04130-PHX- USDC MS,                                   Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                 Northern District                  Firm
States District Court, District of Arizona, Phoenix
Division, CV-19-04130-PHX-DGC
Shannon Banaszak and Paul Banaszak v. C. R. Bard, CV-19-04131-PHX- USDC FL, Middle                           Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States DGC                District                           - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-04131-PHX-DGC
Christopher Oliver v. C. R. Bard, Inc. and Bard          CV-19-04136-PHX- USDC TN, Western                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-04136-
PHX-DGC
Jeff Hudson, as Personal Representative of the Estate CV-19-04142-PHX- USDC AL,                              Schneider Hammers
of Jeremy Hudson v. C. R. Bard, Inc. and Bard            DGC              Northern District                  LLC
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-04142-
PHX-DGC
Linda Hodel, as Daughter and Power of Attorney of        CV-19-04145-PHX- USDC IL, Central                   Murphy Law Firm
the Estate of Doris J Hodel v. C. R. Bard Inc., and Bard DGC              District                           LLC
Peripheral Vascular Inc.- USDC: District of Arizona
(Phoenix Division)- CV-19-04145-PHX-DGC
Carlton B. Raynor Sr. v. C. R. Bard, Inc. and Bard       CV-19-04148-PHX- USDC NV                            Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC                                                 LLC
District of Arizona, Phoenix Division,CV-19-04148-
PHX-DGC


Page 474 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 475 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Magoth Vidaurri v. C. R. Bard, Inc. and Bard              CV-19-04149-PHX- USDC TX, Western                   Murphy Law Firm
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division,CV-19-04149-
PHX-DGC
Milagros R. Silva and Jose Angel Villareal v. C. R.       CV-19-04152-PHX- USDC TX,                           Fears Nachawati Law
Bard, Inc. and Bard Peripheral Vascular, Inc., United DGC                  Southern District                  Firm
States District Court, District of Arizona, Phoenix
Division,CV-19-04152-PHX-DGC
Rose Naomi Glines and Danny L. Glines v. C. R. Bard, CV-19-04153-PHX- USDC WA,                                Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Western District                   Firm
District Court, District of Arizona, Phoenix
Division,CV-19-04153-PHX-DGC
Brandy Bayton v. C. R. Bard, Inc. and Bard Peripheral CV-19-04157-PHX- USDC MD                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                 Stoller, LLP -
Arizona, Phoenix Division, CV-19-04157-PHX-DGC                                                                Phoenix, AZ
Mary E. Houston v. C. R. Bard, Inc. and Bard              CV-19-04165-PHX- USDC MS,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04165-                                                           Phoenix, AZ
PHX-DGC
Sonda Kolodzinski, as next-of-kin and Personal            CV-19-04168-PHX- USDC WI, Eastern                   Dalimonte Rueb
Representative of the Estate of William G. Reed v. C. DGC                  District                           Stoller, LLP -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,                                                             Phoenix, AZ
United States District Court, District of Arizona,
Phoenix Division, CV-19-04168-PHX-DGC




Page 475 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 476 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Steve Leavelle v. C. R. Bard, Inc. and Bard Peripheral CV-19-04169-PHX- USDC MD                               McSweeney
Vascular, Inc., United States District Court, District of DGC                                                 Langevin, LLC
Arizona, Phoenix Division, CV-19-04169-PHX-DGC
John Wentzel v. C. R. Bard, Inc. and Bard Peripheral CV-19-04173-PHX- USDC OK,                                Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-04173-PHX-DGC                                                                Phoenix, AZ
Rubie Richardson v. C. R. Bard, Inc. and Bard             CV-19-04174-PHX- USDC LA, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-04174-
PHX-DGC
Jeanette M. Woods v. C. R. Bard, Inc. and Bard            CV-19-04177-PHX- USDC GA,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-04177-
PHX-DGC
Cecil Warren and Sheila Warren v. C. R. Bard, Inc.        CV-19-04181-PHX- USDC AL,                           Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Northern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04181-PHX-DGC
Jason Picaro and Melissa Picaro v. C. R. Bard, Inc. and CV-19-04183-PHX- USDC FL, Southern                    Saunders & Walker,
Bard Peripheral Vascular, Inc., United States District DGC                 District                           PA
Court, District of Arizona, Phoenix Division, CV-19-
04183-PHX-DGC




Page 476 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 477 of 483




                                                                           Transferor Court
                                                                                               No Proper
                                                           Current Civil  or Transfer Venue
                      Case Caption                                                              Federal       Plaintiff Counsel
                                                              Action      From Short Form
                                                                                              Jurisdiction
                                                                               Complaint
Curtis Clinton Bailey, as Representative of the Estate CV-19-04189-PHX- USDC TX, Western                     Nations Law Firm -
of Stephanie Nicole Croft v. C. R. Bard, Inc. and Bard DGC                District                           Houston, TX
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-04189-
PHX-DGC
Harold A. Dohe and Stephanie Dohe v. C. R. Bard,         CV-19-04192-PHX- USDC IL, Northern                  Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04192-PHX-DGC
Darryl B. Thomas v. C. R. Bard, Inc. and Bard            CV-19-04193-PHX- USDC FL, Southern                  Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC              District                           LLC
District of Arizona, Phoenix Division, CV-19-04193-
PHX-DGC
Patricia Watkins v. C. R. Bard, Inc. and Bard            CV-19-04198-PHX- USDC MI, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-04198-
PHX-DGC
Laura Sandoval and Ramiro Ramirez v. C. R. Bard,         CV-19-04199-PHX- USDC CA, Central                   Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                District                           Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04199-PHX-DGC
Rodney D. McCoy v. C. R. Bard, Inc. and Bard             CV-19-04200-PHX- USDC KY, Eastern                   Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC              District                           LLC
District of Arizona, Phoenix Division, CV-19-04200-
PHX-DGC


Page 477 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 478 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Edward Mcelheney v. C. R. Bard, Inc. and Bard             CV-19-04203-PHX- USDC GA,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Firm
District of Arizona, Phoenix Division, CV-19-04203-
PHX-DGC
Maggie M. Evans v. C. R. Bard, Inc. and Bard              CV-19-04204-PHX- USDC TN, Middle                    Schneider Hammers
Peripheral Vascular, Inc., United States District Court, DGC               District                           LLC
District of Arizona, Phoenix Division, CV-19-04204-
PHX-DGC
Cindy McElroy v. C. R. Bard, Inc. and Bard Peripheral CV-19-04209-PHX- USDC OH,                               McSweeney
Vascular, Inc., United States District Court, District of DGC              Northern District                  Langevin, LLC
Arizona, Phoenix Division, CV-19-04209-PHX-DGC
Martin Burr Jensen v. C. R. Bard, Inc. and Bard           CV-19-04212-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Houston, TX
District of Arizona, Phoenix Division, CV-19-04212-
PHX-DGC
Brittany Denae Skillern v. C. R. Bard, Inc. and Bard      CV-19-04215-PHX- USDC TX,                           Nations Law Firm -
Peripheral Vascular, Inc., United States District Court, DGC               Southern District                  Houston, TX
District of Arizona, Phoenix Division, CV-19-04215-
PHX-DGC
Robert V. Steffen and Cathy Steffen v. C. R. Bard, Inc. CV-19-04216-PHX- USDC SD                              Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC                                                 Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04216-PHX-DGC




Page 478 of 483
                           Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 479 of 483




                                                                             Transferor Court
                                                                                                 No Proper
                                                             Current Civil  or Transfer Venue
                     Case Caption                                                                 Federal       Plaintiff Counsel
                                                                Action       From Short Form
                                                                                                Jurisdiction
                                                                                Complaint
Joel Flores and Velma Denise Flores v. C. R. Bard,         CV-19-04217-PHX- USDC TX,                           Lopez McHugh LLP
Inc. and Bard Peripheral Vascular, Inc., United States     DGC              Southern District                  - Newport Beach, CA
District Court, District of Arizona, Phoenix Division,
CV-19-04217-PHX-DGC
Sherri D. Childers v. C. R. Bard, Inc. and Bard            CV-19-04226-PHX- USDC KY, Eastern                   Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court,   DGC              District                           Firm
District of Arizona, Phoenix Division, CV-19-04226-
PHX-DGC
Kristen T. Kelly v. C. R. Bard, Inc. and Bard              CV-19-04232-PHX- USDC NY,                           Murphy Law Firm
Peripheral Vascular, Inc., United States District Court,   DGC              Southern District                  LLC
District of Arizona, Phoenix Division, CV-19-04232-
PHX-DGC
Emily Louise Smith v. C. R. Bard, Inc. and Bard            CV-19-04234-PHX- USDC MO, Eastern                   Lopez McHugh LLP
Peripheral Vascular, Inc., United States District Court,   DGC              District                           - Newport Beach, CA
District of Arizona, Phoenix Division, CV-19-04234-
PHX-DGC
Darnell G. Collins v. C. R. Bard, Inc. and Bard            CV-19-04237-PHX- USDC MD                            Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court,   DGC                                                 Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04237-                                                            Phoenix, AZ
PHX-DGC
Nakia Lemon, as Next-of-Kin and Personal                   CV-19-04238-PHX- USDC MS,                           Fears Nachawati Law
Representative of the Estate of Dorothy Gray v. C. R.      DGC              Southern District                  Firm
Bard, Inc. and Bard Peripheral Vascular, Inc., United
States District Court, District of Arizona, Phoenix
Division, CV-19-04238-PHX-DGC


Page 479 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 480 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                               Federal       Plaintiff Counsel
                                                               Action       From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
Joshua Johnson v. C. R. Bard, Inc. and Bard Peripheral CV-19-04240-PHX- USDC TN, Middle                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-04240-PHX-DGC                                                                Phoenix, AZ
Jessica Calhoun v. C. R. Bard, Inc. and Bard Peripheral CV-19-04241-PHX- USDC GA,                             Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              Northern District                  Firm
Arizona, Phoenix Division, CV-19-04241-PHX-DGC
John Gallemore v. C. R. Bard, Inc. and Bard Peripheral CV-19-04245-PHX- USDC MS,                              Murphy Law Firm
Vascular, Inc., United States District Court, District of DGC              Southern District                  LLC
Arizona, Phoenix Division, CV-19-04245-PHX-DGC
Richard Fatony and Patricia Fatony v. C. R. Bard, Inc. CV-19-04252-PHX- USDC WV,                              Fears Nachawati Law
and Bard Peripheral Vascular, Inc., United States         DGC              Southern District                  Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04252-PHX-DGC
Mary A. Sheetz v. C. R. Bard, Inc. and Bard Peripheral CV-19-04253-PHX- USDC PA, Western                      Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-04253-PHX-DGC                                                                Phoenix, AZ
Stanley J. Williams v. C. R. Bard, Inc. and Bard          CV-19-04254-PHX- USDC PA, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., Untied States District Court, DGC               District                           Firm
District of Arizona, Phoenix Division, CV-19-04254-
PHX-DGC
Penelope Trudeau v. C. R. Bard, Inc. and Bard             CV-19-04256-PHX- USDC GA,                           McSweeney
Peripheral Vascular, Inc., United States District Court, DGC               Northern District                  Langevin, LLC
District of Arizona, Phoenix Division, CV-19-04256-
PHX-DGC



Page 480 of 483
                        Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 481 of 483




                                                                            Transferor Court
                                                                                               No Proper
                                                            Current Civil  or Transfer Venue
                      Case Caption                                                              Federal      Plaintiff Counsel
                                                               Action      From Short Form
                                                                                              Jurisdiction
                                                                                Complaint
Faith Crawford v. C. R. Bard, Inc. and Bard Peripheral CV-19-04259-PHX- USDC AZ              AZ resident   Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                              Stoller, LLP -
Arizona, Phoenix Division, CV-19-04259-PHX-DGC                                                             Phoenix, AZ
Gary Lee Evans v. C. R. Bard, Inc. and Bard Peripheral CV-19-04260-PHX- USDC FL, Middle                    Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                        Stoller, LLP -
Arizona, Phoenix Division, CV-19-04260-PHX-DGC                                                             Phoenix, AZ
Rickey D. Barker and Lisa M. Barker v. C. R. Bard,        CV-19-04263-PHX- USDC AL,                        Fears Nachawati Law
Inc. and Bard Peripheral Vascular, Inc., United States DGC                 Northern District               Firm
District Court, District of Arizona, Phoenix Division,
CV-19-04263-PHX-DGC
Bruce Vannausdle v. C. R. Bard, Inc. and Bard             CV-19-04267-PHX- USDC WA,                        Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC               Western District                Firm
District of Arizona, Phoenix Division, CV-19-04267-
PHX-DGC
Kelly Robinson, as next-of-kin and Personal               CV-19-04269-PHX- USDC MO,                        Dalimonte Rueb
Representative of the Estate of Kevin Dewayne             DGC              Western District                Stoller, LLP -
Robinson v. C. R. Bard, Inc. and Bard Peripheral                                                           Phoenix, AZ
Vascular, Inc., United States District Court, District of
Arizona, Phoenix Division, CV-19-04269-PHX-DGC
Evelyn Ford v. C. R. Bard, Inc. and Bard Peripheral       CV-19-04284-PHX- USDC TX, Western                Fears Nachawati Law
Vascular, Inc., United States District Court, District of DGC              District                        Firm
Arizona, Phoenix Division, CV-19-04284-PHX-DGC




Page 481 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 482 of 483




                                                                        Transferor Court
                                                                                                  No Proper
                                                        Current Civil  or Transfer Venue
                   Case Caption                                                                    Federal       Plaintiff Counsel
                                                           Action      From Short Form
                                                                                                 Jurisdiction
                                                                           Complaint
Dale Burlington as Personal Representative of the     CV-19-04289-PHX- USDC CA,                                 McSweeney
Estate of Betty Burkert v. C. R. Bard, Inc. and Bard  DGC              Northern District                        Langevin, LLC
Peripheral Vascular, Inc., United States District Court,
District of Arizona, Phoenix Division, CV-19-04289-
PHX-DGC
Amanda Rittenberry v. C. R. Bard, Inc. and Bard           CV-19-04295-PHX-   USDC TN, Middle                    Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                 District                           Firm
District of Arizona, Phoenix Division, CV-19-04295-
PHX-DGC
Dennis R. Parker v. C. R. Bard, Inc. and Bard             CV-19-04299-PHX-   USDC MS,                           Fears Nachawati Law
Peripheral Vascular, Inc., United States District Court, DGC                 Southern District                  Firm
District of Arizona, Phoenix Division, CV-19-04299-
PHX-DGC
Shontelle Baker v. C. R. Bard, Inc. and Bard Peripheral CV-19-04303-PHX-     USDC NV                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                   Stoller, LLP -
Arizona, Phoenix Division, CV-19-04303-PHX-DGC                                                                  Phoenix, AZ
Richard Drury v. C. R. Bard, Inc. and Bard Peripheral CV-19-04304-PHX-       USDC MD                            Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                                                   Stoller, LLP -
Arizona, Phoenix Division, CV-19-04304-PHX-DGC                                                                  Phoenix, AZ
Lori B. Bandor v. C. R. Bard, Inc. and Bard Peripheral CV-19-04308-PHX-      USDC OH,                           Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC                Northern District                  Stoller, LLP -
Arizona, Phoenix Division, CV-19-04308-PHX-DGC                                                                  Phoenix, AZ
Barbara A. Brooks v. C. R. Bard, Inc. and Bard            CV-19-04310-PHX-   USDC MS,                           Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC                 Southern District                  Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04310-                                                             Phoenix, AZ
PHX-DGC

Page 482 of 483
                         Case 2:15-md-02641-DGC Document 19798-2 Filed 07/26/19 Page 483 of 483




                                                                            Transferor Court
                                                                                                No Proper
                                                            Current Civil  or Transfer Venue
                     Case Caption                                                                Federal       Plaintiff Counsel
                                                               Action      From Short Form
                                                                                               Jurisdiction
                                                                                Complaint
James D. Fancher v. C. R. Bard, Inc. and Bard             CV-19-04312-PHX- USDC MO, Eastern                   Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04312-                                                           Phoenix, AZ
PHX-DGC
Brian Hickey v. C. R. Bard, Inc. and Bard Peripheral CV-19-04313-PHX- USDC IL, Northern                       Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-04313-PHX-DGC                                                                Phoenix, AZ
Carlton Raynor, Sr. v. C. R. Bard, Inc. and Bard          CV-19-04314-PHX- USDC IL, Northern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04314-                                                           Phoenix, AZ
PHX-DGC
John C. Barr v. C. R. Bard, Inc. and Bard Peripheral      CV-19-04315-PHX- USDC IL, Southern                  Dalimonte Rueb
Vascular, Inc., United States District Court, District of DGC              District                           Stoller, LLP -
Arizona, Phoenix Division, CV-19-04315-PHX-DGC                                                                Phoenix, AZ
Thomas McIntosh v. C. R. Bard, Inc. and Bard              CV-19-04321-PHX- USDC FL, Southern                  Dalimonte Rueb
Peripheral Vascular, Inc., United States District Court, DGC               District                           Stoller, LLP -
District of Arizona, Phoenix Division, CV-19-04321-                                                           Phoenix, AZ
PHX-DGC
Beth Sattizahn, as Surviving Spouse and Personal          CV-19-04322-PHX- USDC MD                            Dalimonte Rueb
Representative of the Estate of Dale K. Sattizahn v. C. DGC                                                   Stoller, LLP -
R. Bard, Inc. and Bard Peripheral Vascular, Inc.,                                                             Phoenix, AZ
United States District Court, District of Arizona,
Phoenix Division, CV-19-04322-PHX-DGC




Page 483 of 483
